EXECUTION VERSION




SENIOR SECURED CREDIT AGREEMENT
dated as of July 1, 2019
among
HEXION INTERMEDIATE HOLDING 2, INC.,
as Holdings,
HEXION INC.,
as U.S. Borrower,
HEXION INTERNATIONAL COӦPERATIEF U.A.,
as Dutch Borrower,
THE LENDERS PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
_________________
JPMORGAN CHASE BANK, N.A.,
CREDIT SUISSE LOAN FUNDING LLC,
CITIGROUP GLOBAL MARKETS INC.,
GOLDMAN SACHS BANK USA,
BARCLAYS BANK PLC
and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers, Joint Bookrunners, Syndication Agents
and
Documentation Agents
_________________











--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I Definitions
1

Section 1.01
Defined Terms    1

Section 1.02
Terms Generally    65

Section 1.03
Effectuation of Transactions    67

Section 1.04
Exchange Rates; Currency Equivalents    67

Section 1.05
[Reserved]    68

Section 1.06
Change of Currency    68

Section 1.07
Timing of Payment or Performance    68

Section 1.08
Times of Day    68

Section 1.09
Holdings    68

Section 1.10
Election Date    69

Section 1.11
Interest Rates; LIBOR Notification    69

Section 1.12
Divisions    70

ARTICLE II The Credits
70

Section 2.01
Commitments    70

Section 2.02
Loans and Borrowings    70

Section 2.03
Requests for Borrowings    71

Section 2.04
[Reserved]    71

Section 2.05
[Reserved]    71

Section 2.06
Funding of Borrowings    72

Section 2.07
Interest Elections    72

Section 2.08
Termination and Reduction of Commitments    73



i



--------------------------------------------------------------------------------





Section 2.09
Repayment of Loans; Evidence of Debt    73

Section 2.10
Repayment of Loans    74

Section 2.11
Prepayment of Loans    75

Section 2.12
Fees    76

Section 2.13
Interest    77

Section 2.14
Alternate Rate of Interest    78

Section 2.15
Increased Costs    79

Section 2.16
Break Funding Payments    80

Section 2.17
Taxes    81

Section 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set‑offs    84

Section 2.19
Mitigation Obligations; Replacement of Lenders    86

Section 2.20
Illegality    87

Section 2.21
Incremental Commitments    87

Section 2.22
Defaulting Lender    94

ARTICLE III Representations and Warranties
94

Section 3.01
Organization; Powers    95

Section 3.02
Authorization    95

Section 3.03
Enforceability    95

Section 3.04
Governmental Approvals    96

Section 3.05
Financial Statements    96

Section 3.06
No Material Adverse Effect    96

Section 3.07
Title to Properties; Possession Under Leases    96

Section 3.08
Subsidiaries    97

Section 3.09
Litigation; Compliance with Laws    97



ii



--------------------------------------------------------------------------------





Section 3.10
Federal Reserve Regulations    97

Section 3.11
Investment Company Act    97

Section 3.12
Use of Proceeds    98

Section 3.13
Tax Returns    98

Section 3.14
No Material Misstatements    98

Section 3.15
Employee Benefit Plans    98

Section 3.16
Environmental Matters    99

Section 3.17
Security Documents    99

Section 3.18
Location of Real Property    101

Section 3.19
Solvency    101

Section 3.20
Labor Matters    101

Section 3.21
Insurance    102

Section 3.22
No Default    102

Section 3.23
Intellectual Property; Licenses, Etc.    102

Section 3.24
Senior Debt    102

Section 3.25
USA PATRIOT Act; OFAC and Sanctions; CAML; Anti-Corruption Laws    102

Section 3.26
Foreign Corrupt Practices Act    103

Section 3.27
EEA Financial Institution    103

Section 3.28
Financial Assistance    103

Section 3.29
Dutch Borrower    104

Section 3.30
Centre of Main Interest    104

ARTICLE IV Conditions of Lending
104

Section 4.01
All Credit Events    104



iii



--------------------------------------------------------------------------------





Section 4.02
First Credit Event    105

ARTICLE V Affirmative Covenants
108

Section 5.01
Existence; Business and Properties    108

Section 5.02
Insurance    108

Section 5.03
Taxes    110

Section 5.04
Financial Statements, Reports, etc.    110

Section 5.05
Litigation and Other Notices    112

Section 5.06
Compliance with Laws    113

Section 5.07
Maintaining Records; Access to Properties and Inspections    113

Section 5.08
Use of Proceeds    113

Section 5.09
Compliance with Environmental Laws    113

Section 5.10
Further Assurances; Additional Security    113

Section 5.11
Rating    117

Section 5.12
Post-Closing    117

Section 5.13
Compliance with USA PATRIOT Act, Sanctions, Anti-Terrorism and Anti-Money
Laundering Laws    117

Section 5.14
Financial Assistance    117

Section 5.15
U.K. Pension Matters    118

Section 5.16
Canadian Pension Matters    118

ARTICLE VI Negative Covenants
118

Section 6.01
Indebtedness    118

Section 6.02
Liens    125

Section 6.03
Sale and Lease-Back Transactions    132



iv



--------------------------------------------------------------------------------





Section 6.04
Investments, Loans and Advances    132

Section 6.05
Mergers, Consolidations, Sales of Assets and Acquisitions    136

Section 6.06
Dividends and Distributions    140

Section 6.07
Transactions with Affiliates    143

Section 6.08
Business of the Borrower and the Subsidiaries    145

Section 6.09
Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.    145

Section 6.10
Fiscal Year    148

Section 6.11
Centre of Main Interests    148

Section 6.12
Canadian DB Plan    148

ARTICLE VII Events of Default
149

Section 7.01
Events of Default    149

Section 7.02
Treatment of Certain Payments    152

ARTICLE VIII The Agents
152

Section 8.01
Appointment    152

Section 8.02
Delegation of Duties    154

Section 8.03
Exculpatory Provisions    155

Section 8.04
Reliance by Agents    156

Section 8.05
Notice of Default    157

Section 8.06
Non-Reliance on Agents and Other Lenders    157

Section 8.07
Indemnification    157

Section 8.08
Agent in Its Individual Capacity    158

Section 8.09
Successor Administrative Agent    158



v



--------------------------------------------------------------------------------





Section 8.10
Arrangers, Syndication Agents, Documentation Agents and Co-Manager    159

Section 8.11
Security Documents and Collateral Agent    159

Section 8.12
Right to Realize on Collateral and Enforce Guarantees    161

Section 8.13
Withholding Tax    161

Section 8.14
Certain ERISA Matters    162

Section 8.15
Credit Bidding    163

Section 8.16
Posting of Communications.    164

Section 8.17
Certain German Matters    165

Section 8.18
Certain English Matters    166

Section 8.19
Certain Canadian Matters    167

Section 8.20
Foreign Obligations    168

ARTICLE IX Miscellaneous
168

Section 9.01
Notices; Communications    168

Section 9.02
Survival of Agreement    169

Section 9.03
Binding Effect    169

Section 9.04
Successors and Assigns    169

Section 9.05
Expenses; Indemnity    175

Section 9.06
Right of Set-off    176

Section 9.07
Applicable Law    177

Section 9.08
Waivers; Amendment    177

Section 9.09
Interest Rate Limitation    180

Section 9.10
Entire Agreement    180

Section 9.11
WAIVER OF JURY TRIAL    180



vi



--------------------------------------------------------------------------------





Section 9.12
Severability    181

Section 9.13
Counterparts; Electronic Execution of Assignments and Certain Other
Documents    181

Section 9.14
Headings    181

Section 9.15
Jurisdiction; Consent to Service of Process    181

Section 9.16
Confidentiality    182

Section 9.17
Platform; Borrower Materials    183

Section 9.18
Release of Liens and Guarantees    183

Section 9.19
Judgment Currency    185

Section 9.20
USA PATRIOT Act Notice    185

Section 9.21
Affiliate Lenders    185

Section 9.22
Agency of the Borrower for the Loan Parties    186

Section 9.23
German Real Property    186

Section 9.24
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    187

Section 9.25
Dutch Powers of Attorney    187

Section 9.26
Acknowledgement Regarding Any Supported QFCs.    187

Section 9.27
Canadian Anti-Money Laundering Legislation.    188

ARTICLE X Collection Allocation Mechanism
189

Section 10.01
Implementation of CAM    189





vii



--------------------------------------------------------------------------------





Exhibits and Schedules 
Exhibit A    Form of Assignment and Acceptance
Exhibit B    Form of Administrative Questionnaire
Exhibit C    Form of Solvency Certificate
Exhibit D    Form of Borrowing Request
Exhibit E    Form of Interest Election Request
Exhibit F    Form of Permitted Loan Purchase Assignment and Acceptance
Exhibit G    [Reserved]
Exhibit H    [Reserved]
Exhibit I    Form of Non-Bank Tax Certificate
Exhibit J    Form of Intercompany Subordination Terms


Schedule 1.01(A)    Certain Excluded Equity Interests
Schedule 1.01(B)    Agreed Security Principles
Schedule 1.01(C)    Closing Date Pledged Equity Interests of Foreign Loan
Parties
Schedule 1.01(D)    Closing Date Unrestricted Subsidiaries
Schedule 1.01(E)    Closing Date Mortgaged Properties
Schedule 1.01(F)    [Reserved]
Schedule 1.01(G)    Cash Management Banks and Hedge Banks
Schedule 1.01(H)    Immaterial Subsidiaries
Schedule 2.01    Commitments
Schedule 3.01    Organization and Good Standing
Schedule 3.04    Governmental Approvals
Schedule 3.05    Financial Statements
Schedule 3.07(c)    Notices of Condemnation
Schedule 3.08(a)    Subsidiaries
Schedule 3.08(b)    Subscriptions
Schedule 3.13    Taxes
Schedule 3.15    Canadian Benefit Plans and Canadian Pension Plans
Schedule 3.21    Insurance
Schedule 3.23    Intellectual Property
Schedule 4.02    Local Opinions
Schedule 5.12    Post-Closing Items
Schedule 6.01    Indebtedness
Schedule 6.02(a)    Liens
Schedule 6.04    Investments
Schedule 6.07    Transactions with Affiliates
Schedule 9.01    Notice Information








viii



--------------------------------------------------------------------------------






SENIOR SECURED CREDIT AGREEMENT, dated as of July 1, 2019 (this “Agreement”),
among HEXION INTERMEDIATE HOLDING 2, INC., a Delaware corporation (together with
its successors and assigns, “Holdings”), HEXION INC., a New Jersey corporation
(together with its successors and assigns, the “U.S. Borrower” or the
“Borrower”), HEXION INTERNATIONAL COӦPERATIEF U.A., a cooperative organized
under the laws of the Netherlands (together with its successors and assigns, the
“Dutch Borrower”), the LENDERS party hereto from time to time, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent for the Lenders and Collateral Agent
for the Secured Parties.
WHEREAS, on April 1, 2019, the Borrower and certain of its Affiliates (the
“Debtors”) filed voluntary petitions for relief in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”), and commenced their
respective cases (each case of a Debtor, a “Chapter 11 Case” and, collectively,
the “Chapter 11 Cases”) under chapter 11 of the U.S. Bankruptcy Code;
WHEREAS, on June 25, 2019, the Bankruptcy Court entered that certain Findings Of
Fact, Conclusions Of Law, And Order Confirming Second Amended Joint Chapter 11
Plan of Reorganization of Hexion Holdings LLC and Its Debtor Affiliates Under
Chapter 11 of the Bankruptcy Code (as amended, waived, modified or supplemented
from time to time, the “Confirmation Order”), confirming the joint plan of
reorganization for the Debtors (together with all exhibits, schedules, annexes,
supplements and other attachments thereto, and, as amended, waived, modified or
supplemented from time to time, the “Plan of Reorganization”); and
WHEREAS, in connection with the consummation of the Transactions, the Borrower
and the Dutch Borrower have requested the Lenders to extend credit as set forth
herein.
NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower
and the Dutch Borrower on the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:
Article I

Definitions
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABL Facility” shall mean (i) the ABL Facility Agreement and (ii) whether or not
the facility referred to in clause (i) remains outstanding, if designated by the
Borrower to be included in the definition of “ABL Facility,” one or more
(A) debt facilities or commercial paper facilities, providing for revolving
credit loans, term loans, receivables financing (including through the sale of
receivables to lenders or to special purpose entities formed to borrow from
lenders against such receivables) or letters of credit, (B) debt securities,
indentures or other forms of debt financing (including convertible or
exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other Indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented,







--------------------------------------------------------------------------------





modified, extended, restructured, renewed, refinanced, restated, replaced or
refunded in whole or in part from time to time.
“ABL Facility Agreement” shall mean the Asset-Based Revolving Credit Agreement,
dated as of the Closing Date, among the Borrower, the borrowing Subsidiaries
from time to time party thereto, Holdings, the lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent and collateral
agent, as amended, restated, supplemented, waived, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), restructured,
repaid, refunded, refinanced or otherwise modified from time to time after the
Closing Date, including any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the Indebtedness under such agreement or agreements or indenture or indentures
or any successor or replacement agreement or agreements or indenture or
indentures or increasing the amount loaned or issued thereunder or altering the
maturity thereof (except to the extent any such refinancing, replacement or
restructuring is designated by the Borrower to not be included in the definition
of “ABL Facility Agreement”).
“ABL Facility Documents” shall mean the ABL Facility Agreement and the other
agreements, instruments and other documents governing any ABL Facility, together
with any guarantees thereof and any security documents and other instruments
relating thereto (including Hedging Agreements or Cash Management Agreements
required by the ABL Facility or relating to ABL Obligations).
“ABL Intercreditor Agreement” shall mean (a) the ABL Intercreditor Agreement,
dated as of the Closing Date, among the Collateral Agent, the collateral agent
for the ABL Facility Agreement and the other persons party thereto from time to
time, as the same may be amended, restated, supplemented or otherwise modified
from time to time or (b) any replacement thereof that contains terms not
materially less favorable to the Lenders than the terms contained in the
intercreditor agreement referred to in clause (a) or is otherwise reasonably
acceptable to the Administrative Agent and the Borrower, in each case, as such
document may be amended, restated, supplemented or otherwise modified from time
to time.
“ABL Maturity Date” shall mean July 1, 2024.
“ABL Obligations” shall mean the obligations of the borrowers and other obligors
(including the Borrower and the other Loan Parties) under the ABL Facility
Agreement or any other ABL Facility Documents, to pay principal, premium, if
any, and interest (including any interest accruing after the commencement of
bankruptcy or insolvency proceedings, whether or not allowed or allowable as a
claim in such proceedings) when due and payable, and all other amounts due or to
become due under or in connection with the ABL Facility Documents and the
performance of all other obligations of the obligors thereunder to the lenders
and agents under the ABL Facility Documents, and all guarantees of the
foregoing, according to the respective terms thereof.
“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the U.S. Prime Rate in effect on such day, (b) the NYFRB Rate in effect
on such day plus ½ of 1.0% and (c) the Adjusted LIBO Rate for a one-month
Interest Period for a deposit in U.S. Dollars on such day (or if such day is not
a Business Day, the immediately preceding Business Day) plus


2



--------------------------------------------------------------------------------





1.0%, provided that, for the purpose of this definition, the Adjusted LIBO Rate
for any day shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate
is not available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the ABR due to a
change in the U.S. Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the U.S. Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If ABR is being
used as an alternate rate of interest pursuant to Section 2.14 hereof, then ABR
shall be the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above. For the avoidance of doubt, if ABR shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any ABR Term Loan.
“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period denominated in:
(i)    Dollars, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate in effect for such Borrowing
for such Interest Period divided by (b) one minus the Statutory Reserves
applicable to such Eurocurrency Borrowing, if any; and
(ii)    Euros, the EURIBO Rate in effect for such Interest Period;
provided that, in each case, if the Adjusted LIBO Rate shall be less than zero,
such interest rate shall be deemed to be zero.
“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or, as applicable, such
Affiliates thereof as it shall from time to time designate for the purpose of
performing its obligations hereunder in such capacity. References to the
“Administrative Agent” shall also include any Affiliate of JPMorgan Chase Bank,
N.A. or any other person designated by JPMorgan Chase Bank, N.A., or acting in
any similar capacity under any Security Document under the laws of any
jurisdiction.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or such other form supplied by the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Affiliate Lender” shall have the meaning assigned to such term in
Section 9.21(a).


3



--------------------------------------------------------------------------------





“Agents” shall mean the Administrative Agent and the Collateral Agent.
“Agreed Security Principles” shall mean, collectively, all of the provisions set
forth in Schedule 1.01(B).
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph hereof, as may be amended, restated, supplemented or otherwise
modified from time to time.
“Agreement Currency” shall have the meaning assigned to such term in
Section 9.19.
“All-in Yield” shall mean, as to any Loans (or Pari Term Loans, if applicable),
the yield thereon payable to all Lenders (or other lenders, as applicable)
providing such Loans (or Pari Term Loans, if applicable) in the primary
syndication thereof, as reasonably determined by the Administrative Agent in
consultation with the Borrower, whether in the form of interest rate, margin,
original issue discount, up-front fees, rate floors or otherwise; provided, that
original issue discount and up-front fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the life of such Loans (or Pari
Term Loans, if applicable)); and provided, further, that “All-in Yield” shall
not include arrangement, commitment, underwriting, structuring, ticking, or
similar fees and customary consent fees for an amendment paid generally to
consenting lenders.
“Alternate Currency” shall mean any additional currencies determined after the
Closing Date by mutual agreement of the Borrower, the applicable Lenders, and
the Administrative Agent; provided that each such currency is a lawful currency
that is readily available, freely transferable and not restricted, able to be
converted into Dollars and available in the London interbank deposit market.
“Alternate Currency Equivalent” shall mean, at any time, (a) with respect to any
amount denominated in Euros or the same Alternate Currency, such amount, (b)
with respect to any amount denominated in Dollars, the equivalent of such amount
in Euros or the applicable Alternate Currency as determined by the
Administrative Agent, as applicable, determined by using the rate of exchange
for the purchase of Euros or the applicable Alternate Currency, as applicable,
with Dollars last provided (either by publication or otherwise provided to the
Administrative Agent) by the applicable Reuters source on the Business Day
(New York City time) immediately preceding the date of determination or if such
service ceases to be available or ceases to provide a rate of exchange for the
purchase of Euros or the applicable Alternate Currency, as applicable, with
Dollars as provided by such other publicly available information service which
provides that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion) and (c) if such
amount is denominated in any other currency, the equivalent of such amount in
Euros or the applicable Alternate Currency, as applicable, as determined by the
Administrative Agent using any method of determination it deems appropriate in
its sole discretion.
“Anti-Corruption Laws” shall have the meaning assigned to such term in
Section 3.26.


4



--------------------------------------------------------------------------------





“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).
“Applicable Margin” shall mean for any day (i) with respect to any USD Term
Loan, 3.50% per annum in the case of any Eurocurrency Loan and 2.50% per annum
in the case of any ABR Loan; (ii) with respect to any Euro Term Loan, 4.00% per
annum; and (iii) with respect to any Other Term Loan, the “Applicable Margin”
set forth in the Incremental Assumption Agreement relating thereto.
“Applicable Parties” shall have the meaning assigned to it in Section 8.14(c).
“Applicable Period” shall mean an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.
“Approved Electronic Platform” has the meaning assigned to it in Section
8.14(a).
“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).
“Arrangers” shall mean, collectively, JPMorgan Chase Bank, N.A., Credit Suisse
Loan Funding LLC, Citigroup Global Markets Inc., Goldman Sachs Bank USA,
Barclays Bank PLC and Deutsche Bank Securities Inc.
“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
Disposition (including any sale and leaseback of assets and any mortgage or
lease of Real Property) to any person of, any asset or assets of the Borrower or
any Subsidiary.
“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form (including electronic documentation generated by use of an electronic
platform) as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.
“Assignor” shall have the meaning assigned to such term in Section 9.04(i).
“Attorney” shall have the meaning assigned to such term in Section 8.17.
“Authorization Order” shall have the meaning assigned to such term in
Section 4.02(f).
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council


5



--------------------------------------------------------------------------------





of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Court” shall have the meaning assigned to such term in the recitals
hereto.
“Basel III” shall mean:
(a)    the agreements on capital requirements, a leverage ratio and liquidity
standards contained in ““Basel III”: A global regulatory framework for more
resilient banks and banking systems”, ““Basel III”: International framework for
liquidity risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;
(b)    the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and
(c)    any further guidance or standards published by the Basel Committee on
Banking Supervision relating to “Basel III”.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership or control as required by the Beneficial Ownership
Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. §1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Blocking Regulation” shall have the meaning assigned to it in Section 3.25.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Board of Directors” shall mean, as to any person, (a) the board of directors or
other governing body of such person, (b) in respect of the Dutch Loan Parties,
the managing directors (bestuur or directie) or (c) in respect of any person
which is not a company incorporated in England


6



--------------------------------------------------------------------------------





and Wales, if such person is owned or managed by a single entity, the board of
directors or other governing body of such entity.
“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement; provided, that if the context otherwise requires,
references to “Borrower” shall be deemed to refer to either the U.S. Borrower or
the Dutch Borrower or to both of them. In connection with the establishment of
an Incremental Commitment hereunder, references to the Borrower in this
Agreement will include the borrower specified in the applicable Incremental
Assumption Agreement.
“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17(a).
“Borrowing” shall mean a group of Loans of a single Type under a single
Facility, and made on a single date and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.
“Borrowing Base” shall mean the sum of (w) 85% of accounts receivable, (x) 85%
of inventory, (y) 80% of machinery and equipment located outside of the United
States of America and (z) 100% of cash and cash equivalents, in each case, of
the Borrower and its Subsidiaries, as set forth on a consolidated balance sheet
of the Borrower and its Subsidiaries and calculated on a Pro Forma Basis.
“Borrowing Minimum” shall mean (a) in the case of Eurocurrency Loans, $1,000,000
or €1,000,000, in each case, as such amount corresponds to the denomination of
the applicable Borrowing, and (b) in the case of ABR Loans, $1,000,000.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D or another form
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent).
“Budget” shall have the meaning assigned to such term in Section 5.04(e).
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City and the Netherlands are authorized or
required by law to remain closed; provided, that (a) when used in connection
with a Eurocurrency Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in deposits in Dollars in the London
interbank market and (b) when used in connection with a Loan denominated in
Euro, the term “Business Day” shall also exclude any day which is not a Target
Day.
“CAM” shall mean the mechanism for the allocation and exchange of interests in
Loans and other extensions of credit and collections thereunder established
under Article X.
“CAM Exchange” shall mean the exchange of the Lender’s interests provided for in
Section 10.01.


7



--------------------------------------------------------------------------------





“CAM Exchange Date” shall mean the first date on which there shall occur (a) any
event referred to in paragraph (h) or (i) of Section 7.01 in respect of any
Borrower or (b) an acceleration of Loans pursuant to Section 7.01.
“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which the numerator shall be the aggregate Dollar Equivalent
(determined on the CAM Exchange Date) of the sum, without duplication, of the
Obligations owed to such Lender (whether or not at the time due and payable)
immediately prior to the occurrence of the CAM Exchange Date, and (b) the
denominator shall be the aggregate Dollar Equivalent (as so determined) of the
sum, without duplication, of the Obligations owed to all the Lenders (whether or
not at the time due and payable) immediately prior to the occurrence of the CAM
Exchange Date.
“CAML” shall mean the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) and other anti-terrorism laws and “know your client”
policies, regulations, laws or rules applicable in Canada, including any
guidelines or orders thereunder.
“Canadian Benefit Plans” shall mean any plan, fund, program, or policy, whether
oral or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Canadian Loan Party or any Subsidiary of any Canadian Loan Party
has any liability with respect to any employee or former employee, but excluding
any Canadian Pension Plans.
“Canadian DB Plan” shall mean any Canadian Pension Plan which contains a
“defined benefit provision” as defined in subsection 147.1(1) of the Income Tax
Act (Canada).
“Canadian Pension Event” means (a) any Loan Party shall, directly or indirectly,
terminate or cause to terminate, in whole or in part, or initiate the
termination of, in whole or in part, any Canadian DB Plan so as to result in any
liability; (b) any Loan Party shall fail to make minimum required contributions
to amortize any funding deficiencies under a Canadian DB Plan within the time
period set out in applicable laws; or (c) any Loan Party makes any improper
withdrawals or applications of assets of a Canadian Pension Plan or Canadian
Benefit Plan.
“Canadian Pension Plans” shall mean each pension plan required to be registered
under Canadian federal or provincial law that is maintained or contributed to
by, or to which there is or may be an obligation to contribute by, a Canadian
Loan Party in respect of its employees or former employees in Canada; provided
that the term “Canadian Pension Plans” shall not include the Canada Pension Plan
or the Quebec Pension Plan as maintained by the Government of Canada or the
Province of Quebec, respectively.


8



--------------------------------------------------------------------------------





“Canadian Loan Parties” shall mean any Subsidiary of the Borrower organized
under the laws of Canada, or a province or territory thereof, that is or
hereafter becomes a party to the Foreign Guarantee Agreement.
“Canadian Security Documents” shall mean all security agreements, mortgages,
debentures, hypothecate or other similar arrangement delivered pursuant to this
Agreement and granted by any Canadian Loan Party and all confirmations and
acknowledgements thereof, including (a) general security agreements and (b)
Quebec hypothecs, in each case relating to the grant to the Collateral Agent of
a security interest in the Collateral owned by such Canadian Loan Party.
“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person.
“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
or a finance lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) in
accordance with GAAP; provided that obligations of the Borrower or its
Subsidiaries, or of a special purpose or other entity not consolidated with the
Borrower and its Subsidiaries, either existing on December 31, 2018 or created
thereafter that (a) initially were not included on the consolidated balance
sheet of the Borrower as capital lease obligations or finance lease obligations
and were subsequently recharacterized as capital lease obligations or finance
lease obligations or, in the case of such a special purpose or other entity
becoming consolidated with the Borrower and its Subsidiaries were required to be
characterized as capital lease obligations or finance lease obligations upon
such consolidation, in either case, due to a change in accounting treatment or
otherwise, or (b) did not exist on December 31, 2018 and were required to be
characterized as capital lease obligations or finance lease obligations but
would not have been required to be treated as capital lease obligations or
finance lease obligations on December 31, 2018 had they existed at that time,
shall for all purposes not be treated as Capitalized Lease Obligations or
Indebtedness.
“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.
“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period to the extent such amounts are paid in cash for such period, excluding,
without duplication, in any event (a) pay-in-kind Interest Expense or other
non-cash Interest Expense (including as a result of the effects of purchase
accounting), (b) to the extent included in Interest Expense, the amortization of
any financing fees paid by, or on behalf of, the Borrower or any Subsidiary,
including such fees paid in connection with the Transactions or upon entering
into a Permitted Securitization Financing, and (c) the amortization of debt
discounts, if any, or fees in respect of Hedging Agreements; provided, that Cash
Interest Expense shall exclude any one time financing fees, including those paid
in connection with the Transactions or upon entering into a Permitted
Securitization Financing or any amendment of this Agreement.


9



--------------------------------------------------------------------------------





“Cash Management Agreement” shall mean any agreement to provide to Holdings, the
Borrower or any Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.
“Cash Management Bank” shall mean any person that, at the time it enters into or
otherwise is a party to a Cash Management Agreement (or on the Closing Date), is
(a) an Agent, an Arranger, a Lender or an Affiliate of any such person, in each
case, in its capacity as a party to such Cash Management Agreement or (b) listed
in Schedule 1.01(G).
“Centre of Main Interests” shall mean “centre of main interests” within the
meaning of Article 3(1) of the Insolvency Regulation.
“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.
A “Change in Control” shall be deemed to occur if:
(a)    any person, entity or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person, entity or “group” and its subsidiaries and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), other than the Permitted Holders (or any holding company parent of
the Borrower owned directly or indirectly by the Permitted Holders), shall at
any time have acquired direct or indirect beneficial ownership (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of voting power of the
outstanding Voting Stock of the Borrower having more than 50% of the ordinary
voting power for the election of directors of the Borrower, unless the Permitted
Holders have, at such time, the right or the ability by voting power, contract
or otherwise to elect or designate for election at least a majority of the
members of the Board of Directors of the Borrower; or
(b)    a “Change in Control” (as defined in (i) the Senior Unsecured Notes
Indenture, (ii) the ABL Facility Agreement, (iii) any indenture or credit
agreement in respect of Permitted Refinancing Indebtedness with respect to the
Senior Unsecured Notes or in respect of any ABL Facility, in each case,
constituting Material Indebtedness or (iv) any indenture or credit agreement in
respect of any Junior Financing constituting Material Indebtedness) shall have
occurred; or
(c)    Holdings shall fail to beneficially own, directly or indirectly, 100% of
the issued and outstanding Equity Interests of the Borrower and the Dutch
Borrower (other than in connection with or after a Qualified IPO of the Borrower
or the Dutch Borrower, respectively).


10



--------------------------------------------------------------------------------





In addition, notwithstanding the foregoing, a transaction in which the Borrower
or a Parent Entity of the Borrower becomes a subsidiary of another person (such
person, the “New Parent”) shall not constitute a Change in Control if (a) the
equityholders of the Borrower or such Parent Entity immediately prior to such
transaction beneficially own, directly or indirectly through one or more
intermediaries, at least a majority of the total voting power of the Voting
Stock of the Borrower or such New Parent immediately following the consummation
of such transaction, substantially in proportion to their holdings of the equity
of the Borrower or such Parent Entity prior to such transaction or (b)
immediately following the consummation of such transaction, no person, other
than a Permitted Holder, the New Parent or any subsidiary of the New Parent,
beneficially owns, directly or indirectly through one or more intermediaries,
more than 50% of the voting power of the Voting Stock of the Borrower or the New
Parent.
“Change in Law” shall mean (a) the adoption of any law, treaty, rule or
regulation after the Closing Date, (b) any change in law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender (or, for
purposes of Section 2.15(b), by any Lending Office of such Lender or by such
Lender’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date; provided, however, that notwithstanding
anything herein to the contrary, (x) all requests, rules, guidelines or
directives under or issued in connection with the Dodd‑Frank Wall Street Reform
and Consumer Protection Act, all interpretations and applications thereof and
any compliance by a Lender with any request or directive relating thereto and
(y) all requests, rules, guidelines or directives promulgated under or in
connection with, all interpretations and applications of, or any compliance by a
Lender with any request or directive relating to International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States of America or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case under clauses (x) and (y) be deemed to
be a “Change in Law” but only to the extent a Lender is imposing applicable
increased costs or costs in connection with capital adequacy requirements
similar to those described in clauses (a) and (b) of Section 2.15 generally on
other borrowers of loans under United States of America cash flow term loan
credit facilities.
“Chapter 11 Cases” shall have the meaning assigned to such term in the recitals
hereto.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are USD Term Loans, Euro Term
Loans or Other Term Loans; and (b) when used in respect of any Commitment,
whether such Commitment is in respect of a commitment to make USD Term Loans,
Euro Term Loans or Other Term Loans. Other Term Loans that have different terms
and conditions (together with the Commitments in respect thereof) from the USD
Term Loans or Euro Term Loans or from other Other Term Loans, as applicable,
shall each be construed to be in separate and distinct Classes.
“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).


11



--------------------------------------------------------------------------------





“Closing Date” shall mean July 1, 2019.
“Closing Date Mortgaged Properties” shall mean the Material Real Properties
identified on Schedule 1.01(E) hereto on the Closing Date.
“Co-Manager” shall mean Blackstone Advisory Partners L.P.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Collateral” shall mean all the “Collateral”, “Security Assets” (or equivalent
definition) as defined in any Security Document and shall also include the
Mortgaged Properties and all other property that is subject to any Lien in favor
of the Administrative Agent, the Collateral Agent or any Subagent for the
benefit of the Secured Parties pursuant to any Security Document.
“Collateral Agent” shall mean the party acting as collateral agent (or
equivalent capacity) for the Secured Parties under the Security Documents. On
the Closing Date, the Collateral Agent is the same person as the Administrative
Agent. Unless the context otherwise requires, the term “Administrative Agent” as
used herein shall include the Collateral Agent, notwithstanding various specific
references to the Collateral Agent herein.
“Collateral Agreement” shall mean the U.S. Collateral Agreement (Term Loan),
dated as of the Closing Date, as may be amended, restated, supplemented or
otherwise modified from time to time, among the Borrower, each Subsidiary Loan
Party party thereto and the Collateral Agent.
“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to the last paragraph of Section 4.02, Sections 5.10(d), (e) and
(g), Schedule 5.12, the ABL Intercreditor Agreement and the Agreed Security
Principles):
(a)on the Closing Date, the Collateral Agent shall have received (i) from the
Borrower and each Domestic Subsidiary Loan Party, a counterpart of (x) the
Collateral Agreement and (y) the U.S. Guarantee Agreement; (ii) from each
Foreign Loan Party, a counterpart of (x) the Foreign Guarantee Agreement and
(y) all Foreign Security Documents relating to the pledge, assignment, transfer
or charge of the Collateral owned by such Foreign Loan Party to secure the
Foreign Obligations; (iii) from Holdings, a counterpart of the Holdings
Guarantee and Pledge Agreement, in each case duly executed and delivered on
behalf of such person; and (iv) from the Borrower and NL Coop Holdings LLC, a
counterpart of the Dutch Membership Pledge Agreement;
(b)    on the Closing Date, (i)(x) all outstanding Equity Interests of the
Borrower and all other outstanding Equity Interests, in each case, directly
owned by the Domestic Loan Parties, other than Excluded Securities, and (y) all
material Indebtedness owing to the Borrower or any Domestic Subsidiary Loan
Party, other than Excluded Securities, shall have been pledged pursuant to the
Collateral Agreement or the Holdings Guarantee and Pledge Agreement, as
applicable, to secure the Obligations; (ii)(x) all outstanding Equity Interests
of the Foreign Loan Parties set forth on Schedule 1.01(C), shall have been
pledged pursuant to the applicable Foreign Security Documents and (y) all
material Indebtedness owing to any Foreign Loan Party, other than Excluded
Securities, shall have been pledged pursuant to the applicable Foreign Security
Documents to secure the Foreign Obligations; and (iii) the Collateral Agent
shall have received certificates or other instruments (if any) representing such
Equity Interests and any notes or other instruments required to be delivered


12



--------------------------------------------------------------------------------





pursuant to the applicable Security Documents, together with stock powers, note
powers or other instruments of transfer (if any) with respect thereto endorsed
in blank;
(c)    in the case of any person that (i) becomes a Domestic Subsidiary Loan
Party after the Closing Date, the Collateral Agent shall have received (x) a
supplement to each of the Collateral Agreement and the U.S. Guarantee Agreement
and (y) supplements to the other Security Documents, if applicable, in the form
specified therefor or otherwise reasonably acceptable to the Administrative
Agent, in each case, duly executed and delivered on behalf of such Domestic
Subsidiary Loan Party or (ii) becomes a Foreign Subsidiary Loan Party after the
Closing Date, the Administrative Agent shall have received from such Foreign
Subsidiary Loan Party a counterpart of (x) the Foreign Guarantee Agreement, duly
executed and delivered by such person, and (y) all Foreign Security Documents,
or supplements thereto, relating to the pledge, assignment, transfer or charge
of the Collateral owned by such Foreign Subsidiary Loan Party to secure the
Foreign Obligations, duly executed and delivered by such person;
(d)    after the Closing Date, (i)(x) all outstanding Equity Interests of any
person that becomes a Domestic Subsidiary Loan Party after the Closing Date and
(y) subject to Section 5.10(g), all Equity Interests directly acquired by the
Borrower or a Domestic Subsidiary Loan Party (and any Equity Interests of the
Borrower directly acquired by Holdings) after the Closing Date, other than
Excluded Securities, shall have been pledged pursuant to the Collateral
Agreement, the Holdings Guarantee and Pledge Agreement or a Foreign Security
Document, as applicable, to secure the Obligations; and (ii) all outstanding
Equity Interests of any person that becomes a Foreign Subsidiary Loan Party
after the Closing Date shall have been pledged pursuant to the applicable
Foreign Security Documents to secure the Foreign Obligations, in each case,
together with stock powers or other instruments of transfer (if any) with
respect thereto endorsed in blank;
(e)    except as otherwise contemplated by this Agreement or any Security
Document, all documents and instruments, including Uniform Commercial Code
financing statements, and filings with the United States Copyright Office and
the United States Patent and Trademark Office and PPSA financing statements (and
similar documents), and all other actions reasonably requested by the
Administrative Agent (including those required by applicable Requirements of
Law) to be delivered, filed, registered or recorded to create the Liens intended
to be created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by, and with the priority
required by, the Security Documents, shall have been delivered, filed,
registered or recorded or delivered to the Collateral Agent or, if applicable,
the Collateral Agent’s title insurer, for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;
(f)    within (x) 120 days after the Closing Date with respect to each Closing
Date Mortgaged Property set forth on Schedule 1.01(E) (or on such later date as
the Administrative Agent may agree in its reasonable discretion) and (y) the
time periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to said Section 5.10, the Collateral Agent shall have
received (i) counterparts of each Mortgage to be entered into with respect to
each such Mortgaged Property duly executed and delivered by the record owner of
such Mortgaged Property and suitable for recording or filing in all filing or
recording offices that the Administrative Agent may reasonably deem necessary or
desirable in order to create a valid and enforceable Lien subject to no other
Liens except Permitted Liens, at the time of recordation thereof, (ii) with
respect to the Mortgage encumbering each such Mortgaged Property located in the
United States of America, opinions of counsel regarding the enforceability, due
authorization, execution and delivery of the Mortgages and such other matters
customarily covered in real estate counsel opinions as the Administrative


13



--------------------------------------------------------------------------------





Agent may reasonably request, in form and substance reasonably acceptable to the
Administrative Agent, (iii) with respect to each such Mortgaged Property located
in the United States of America, the Flood Documentation, (iv) with respect to
the Mortgage encumbering each such Mortgaged Property located outside of the
United States of America, such documents as are customarily delivered to the
secured party in connection with a Mortgage granted in the applicable
jurisdiction (including in the case of Mortgaged Property located in Germany,
such Mortgaged Property is encumbered by a second ranking land charge in favor
of the Collateral Agent and the land charge is registered in all relevant local
registers) and (v) such other documents as the Administrative Agent may
reasonably request that are available to the Borrower without material expense
with respect to any such Mortgage or Mortgaged Property;
(g)    within (x) 120 days after the Closing Date with respect to each Closing
Date Mortgaged Property set forth on Schedule 1.01(E) (or on such later date as
the Administrative Agent may agree in its reasonable discretion) and (y) the
time periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to said Section 5.10, the Collateral Agent shall have
received (i) a policy or policies or marked up unconditional binder of title
insurance with respect to each such Mortgaged Property located in the United
States of America, in an amount reasonably acceptable to the Administrative
Agent with respect to such Mortgaged Property (not to exceed the fair market
value of the applicable Mortgaged Property, as determined in good faith by the
Borrower), paid for by the Borrower, issued by a nationally recognized title
insurance company, insuring the Lien of each Mortgage as a valid Lien on the
Mortgaged Property described therein, free of any other Liens except Permitted
Liens, together with such customary endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request and which are available at
commercially reasonable rates in the jurisdiction where the applicable Mortgaged
Property is located, (ii) a survey or survey alternative (including, without
limitation, “express maps” or other aerial map (or such local equivalent)) of
each Mortgaged Property (including all improvements, easements and other
customary matters thereon reasonably required by the Administrative Agent), as
applicable, for which all necessary fees (where applicable) have been paid with
respect to each such Mortgaged Property located in the United States of America,
which is (A) in the case of a survey, complying in all material respects with
the minimum detail requirements of the American Land Title Association and
American Congress of Surveying and Mapping or such local equivalent as such
requirements are in effect on the date of preparation of such survey and (B) in
each case, sufficient for such title insurance company to remove all standard
survey exceptions from the title insurance policy relating to such Mortgaged
Property and issue the customary survey related endorsements or otherwise
reasonably acceptable to the Administrative Agent and (iii) appraisals with
respect to each such Mortgaged Property located in the United States of America
complying in all material respects with FIRREA and USPAP, in each case, to the
extent required by applicable law;
(h)    the Collateral Agent shall have received evidence of the insurance
required by the terms of Section 5.02 hereof;
(i)    all documents and particulars, including those required to be filed with
the Registrar of Companies in England and Wales under Section 860 of the UK
Companies Act 2006, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the U.K. Security Documents and perfect such Liens to
the extent required by, and with the priority required by, the U.K. Security
Documents, shall within 21 days of the execution of any applicable U.K. Security
Documents have been filed, registered or recorded;


14



--------------------------------------------------------------------------------





(j)    except as set forth pursuant to any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and
(k)    after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to
Section 5.10 or the Collateral Agreement or other Security Documents, and
(ii) upon reasonable request by the Administrative Agent, evidence of compliance
with any other requirements of Section 5.10.
“Commitments” shall mean, with respect to any Lender, such Lender’s Term
Facility Commitment.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning assigned to it in Section 8.14(c).
“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender unless the designation of such Conduit Lender is made
with the prior written consent of the Borrower (not to be unreasonably withheld
or delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of “Conduit Lender” and provided that the designating
Lender provides such information as the Borrower reasonably requests in order
for the Borrower to determine whether to provide its consent or (b) be deemed to
have any Commitment.
“Confirmation Order” shall have the meaning assigned to such term in the
recitals hereto.
“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees to the extent
undrawn) consisting of Indebtedness for borrowed money and Disqualified Stock of
the Borrower and the Subsidiaries determined on a consolidated basis on such
date in accordance with GAAP.
“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,


15



--------------------------------------------------------------------------------





(i)    any net after-tax extraordinary, exceptional, nonrecurring or unusual
gains or losses or income or expense or charge (less all fees and expenses
relating thereto), any severance, relocation or other restructuring expenses
(including any cost or expense related to employment of terminated employees),
any expenses related to any New Project or any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to closing costs, rebranding costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, opening costs, recruiting costs,
signing, retention or completion bonuses, litigation and arbitration costs,
charges, fees and expenses (including settlements), costs or expenses realized
in connection with or resulting from stock appreciation or similar rights, stock
options or other rights existing on the Closing Date of officers, directors and
employees, in each case of the Borrower or any of the Subsidiaries, and expenses
or charges related to any offering of Equity Interests or debt securities of the
Borrower, Holdings or any Parent Entity, any Investment, acquisition,
Disposition, recapitalization or incurrence, issuance, repayment, repurchase,
refinancing, amendment or modification of Indebtedness (in each case, whether or
not successful), and any fees, expenses, charges or change in control payments
related to the Transactions (including (i) any costs relating to auditing prior
periods, any transition-related expenses, and Transaction Expenses incurred
before, on or after the Closing Date and (ii) any other costs or expenses
realized in connection with, resulting from or in anticipation of the
Transactions), in each case, shall be excluded,
(ii)    any net after-tax income or loss from Disposed of, abandoned, closed or
discontinued operations or fixed assets and any net after-tax gain or loss on
the Dispositions of Disposed of, abandoned, closed or discontinued operations or
fixed assets shall be excluded,
(iii)    any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business Dispositions or asset Dispositions
other than in the ordinary course of business (as determined in good faith by
the management of the Borrower) shall be excluded,
(iv)    any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment or buy-back of
indebtedness, Hedging Agreements or other derivative instruments shall be
excluded,
(v)    (A)    the Net Income for such period of any person that is not a
subsidiary of such person, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent person or a
subsidiary thereof (other than an Unrestricted Subsidiary of such referent
person) in respect of such period and (B) the Net Income for such period shall
include any dividend, distribution or other payment in cash (or to the extent
converted into cash) received by the referent person or a subsidiary thereof
(other than an Unrestricted Subsidiary of such referent person) from any person
in excess of, but without duplication of, the amounts included in subclause (A),


16



--------------------------------------------------------------------------------





(vi)    the cumulative effect of a change in accounting principles during such
period shall be excluded,
(vii)    effects of purchase accounting adjustments (including the effects of
such adjustments pushed down to such person and its subsidiaries and including
the effects of adjustments to (A) deferred rent, (B) Capitalized Lease
Obligations or other obligations or deferrals attributable to capital spending
funds with suppliers or (C) any deferrals of revenue) in component amounts
required or permitted by GAAP, resulting from the application of purchase
accounting or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,
(viii)    any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles and other fair value adjustments
arising pursuant to GAAP, shall be excluded,
(ix)    any (a) non-cash compensation charge or (b) costs or expenses realized
or resulting from stock option plans, employee benefit plans or post-employment
benefit plans, or grants or sales of stock, stock appreciation or similar
rights, stock options, restricted stock, preferred stock or other rights shall
be excluded,
(x)    accruals and reserves that are established or adjusted in connection with
the Transactions or within twelve months after the Closing Date or the closing
of any acquisition or investment and that are so required to be established or
adjusted in accordance with GAAP or as a result of adoption or modification of
accounting policies shall be excluded,
(xi)    non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretation shall be excluded,
(xii)    any non-cash charges for deferred tax asset valuation allowances shall
be excluded,
(xiii)    any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Hedging
Agreements for currency exchange risk, shall be excluded,
(xiv)    any deductions attributable to minority interests shall be excluded,
(xv)    (a)(i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included and
(b) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Financial Accounting Standards No. 133 shall be excluded,
(xvi)    (A) to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (x) not denied


17



--------------------------------------------------------------------------------





by the applicable carrier in writing within 180 days and (y) in fact reimbursed
within 365 days following the date of such evidence (with a deduction for any
amount so added back to the extent not so reimbursed within such 365 days),
expenses with respect to liability or casualty events or business interruption
shall be excluded; and (B) amounts estimated in good faith to be received from
insurance (determined after consultation with the Administrative Agent) in
respect of lost revenues or earnings in respect of liability or casualty events
or business interruption shall be included (with a deduction for (x) amounts
actually received up to such estimated amount to the extent included in Net
Income in a future period and (y) for amounts so added back to the extent not so
received within 365 days),
(xvii)    without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such person in respect of such
period in accordance with Section 6.06(b)(v) shall be included as though such
amounts had been paid as income taxes directly by such person for such period,
and
(xviii)    Capitalized Software Expenditures and software development costs
shall be excluded.
“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the Subsidiaries without giving effect to any
impairment or amortization of the amount of intangible assets since the Closing
Date, determined on a consolidated basis in accordance with GAAP, as set forth
on the consolidated balance sheet of the Borrower as of the last day of the
fiscal quarter most recently ended for which financial statements have been (or
were required to be) delivered pursuant to Section 4.02(g), 5.04(a) or 5.04(b),
as applicable, calculated on a Pro Forma Basis after giving effect to any
acquisition or Disposition of a person or assets that may have occurred on or
after the last day of such fiscal quarter.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Covered Entity” shall mean any of the following:
(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” shall have the meaning assigned to it in Section 9.26.
“Credit Event” shall have the meaning assigned to such term in Article IV.


18



--------------------------------------------------------------------------------





“CRR” means the Council Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012.
“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:
(a)    the greater of $75,000,000 and 0.175 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period, plus
(b)    an amount, not less than zero in the aggregate, equal to 50% of
Consolidated Net Income (or 100% of the net loss, if applicable) of the Borrower
and its Subsidiaries on a consolidated business for the period (taken as one
accounting period) beginning on the first day of the first full fiscal quarter
beginning after the Closing Date to the last day of the Borrower’s most recently
ended fiscal quarter for which financial statements have been delivered to the
Administrative Agent, plus
(c)    the aggregate amount of proceeds received after the Closing Date and
prior to such time that would have constituted Net Proceeds pursuant to clause
(a) of the definition thereof, except for the operation of clause (x), (y) or
(z) of the second proviso thereof, plus
(d)    the aggregate amount of any Declined Proceeds, plus
(e)    (i) the cumulative amount of proceeds (including cash and the fair market
value (as determined in good faith by the Borrower) of property other than cash)
from the sale of Equity Interests of the Borrower, Holdings or any Parent Entity
after the Closing Date and on or prior to such time (including upon exercise of
warrants or options), which proceeds have been contributed as common equity to
the capital of the Borrower, and (ii) common Equity Interests of Holdings, the
Borrower or any Parent Entity issued upon conversion of Indebtedness (other than
Indebtedness that is contractually subordinated to the Loan Obligations in right
of payment) of the Borrower or any Subsidiary owed to a person other than the
Borrower or a Subsidiary; provided, that this clause (e) shall exclude sales of
Equity Interests financed as contemplated by Section 6.04(e) or used as
described in clause (ix) of the definition of “EBITDA”, any amount used to incur
Indebtedness under Section 6.01(l)) and any amounts used to finance the payments
or distributions in respect of any Junior Financing pursuant to Section 6.09(b),
plus
(f)    100% of the aggregate amount of contributions as common equity to the
capital of the Borrower received in cash (and the fair market value (as
determined in good faith by the Borrower) of property other than cash) after the
Closing Date (subject to the same exclusions as are applicable to clause
(e) above); plus
(g)    100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of the Borrower or any Subsidiary thereof issued after
the Closing Date


19



--------------------------------------------------------------------------------





(other than Indebtedness issued to a Subsidiary and, for the avoidance of doubt,
excluding any conversion of Indebtedness on the Closing Date and/or otherwise in
connection with the Plan of Reorganization), which has been converted into or
exchanged for Equity Interests (other than Disqualified Stock) in the Borrower,
Holdings or any Parent Entity, plus
(h)    100% of the aggregate amount received by the Borrower or any Subsidiary
in cash (and the fair market value (as determined in good faith by the Borrower)
of property other than cash received by the Borrower or any Subsidiary) after
the Closing Date from:
(A)    the issuance or sale (other than to the Borrower or any Subsidiary) of
the Equity Interests of an Unrestricted Subsidiary, or
(B)    any dividend or other distribution by an Unrestricted Subsidiary, plus
(i)    in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Holdings, the
Borrower or any Subsidiary, the fair market value (as determined in good faith
by the Borrower) of the Investments of Holdings, the Borrower or any Subsidiary
in such Unrestricted Subsidiary at the time of such redesignation, combination
or transfer (or of the assets transferred or conveyed, as applicable), plus
(j)    an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale or other disposition,
repayments, repurchases, redemptions, income and similar amounts) actually
received by the Borrower or any Subsidiary in respect of any Investments made
pursuant to Section 6.04(j)(Y), minus
(k)    any amounts thereof used to make Investments pursuant to
Section 6.04(j)(Y) after the Closing Date prior to such time, minus
(l)    the cumulative amount of Restricted Payments made pursuant to
Section 6.06(e) prior to such time, minus
(m)    any amount thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i)(E) (other than payments made
with proceeds from the issuance of Equity Interests that were excluded from the
calculation of the Cumulative Credit pursuant to clause (e) above);
provided, however, Cumulative Credit shall only be increased pursuant to clause
(b) above to the extent that Excess Cash Flow for any Excess Cash Flow Period
exceeds the ECF Threshold Amount (or, with respect to any Excess Cash Flow
Interim Period, a pro rata portion of such amount).
“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits,


20



--------------------------------------------------------------------------------





and (b) gross accounts receivable comprising part of the Securitization Assets
subject to such Permitted Securitization Financing.
“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
EBITDA included in clauses (a)(iv), (a)(v), and (a)(vii) of the definition of
such term.
“Custodian” shall have the meaning assigned to such term in Section 8.17.
“Debt Fund Affiliate Lender” shall mean Affiliates of Holdings (other than
Holdings, the Borrowers or any Restricted Subsidiary) that are primarily engaged
in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and for which
no personnel making investment decisions in respect of any equity fund which has
a direct or indirect equity investment in Holdings, the Borrower or the
Subsidiaries has the right to make any investment decisions.
“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period, plus
scheduled principal amortization of Consolidated Debt for such period.
“Debtor Relief Laws” shall mean the U.S. Bankruptcy Code, the United Kingdom’s
Insolvency Act 1986, the Insolvency Regulation, the Bankruptcy and Insolvency
Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the Dutch
Bankruptcy Act (faillissementswet), the Winding-Up and Restructuring Act
(Canada), the German Insolvency Code (Insolvenzordnung) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the United States of America or other
applicable jurisdictions from time to time in effect, in each case as amended,
including any corporate law of any jurisdiction which may be used by a debtor to
obtain a stay or a compromise of the claims of its creditors against it and
including any rules and regulations pursuant thereto (but, in each case, shall
exclude any part of such laws, rules or regulations which relate solely to any
solvent reorganization or solvent restructuring process).
“Debtors” shall have the meaning assigned to such term in the recitals hereto.
“Declined Proceeds” shall have the meaning assigned to such term in Section
2.10(c)(i).
“Declining Lender” shall have the meaning assigned to such term in Section
2.10(c)(i).


21



--------------------------------------------------------------------------------





“Deemed Date” shall have the meaning assigned to such term in Section 6.01.
“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.
“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans or (ii) pay over to any Loan Party any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
failure) has not been satisfied, (b) has notified the Borrower or any Loan Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular failure) to funding a Loan
under this Agreement cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after request by a Loan Party, acting in good faith, to provide a certification
in writing from an authorized officer of such Lender that it will comply with
its obligations (and is financially able to meet such obligations as of the date
of certification) to fund prospective Loans, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Loan
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of (A) any Debtor
Relief Law or (B) a Bail-In Action.
“Delaware Divided LLC” shall mean any limited liability company which has been
formed upon the consummation of a Delaware LLC Division.
“Delaware LLC Division” shall mean the statutory division of any limited
liability company into two or more limited liability companies pursuant to
Section 18-217 of the Delaware Limited Liability Company Act or a comparable
provision of any other Requirement of Law.
“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer of the Borrower, setting forth such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent
disposition of, or other receipt of cash or cash equivalents in respect of, such
Designated Non-Cash Consideration.
“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.


22



--------------------------------------------------------------------------------





“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
leaseback, assign, farm-out, transfer or otherwise dispose of any property,
business or asset (including to dispose of any property, business or asset to a
Delaware Divided LLC pursuant to a Delaware LLC Division). The term
“Disposition” shall have a correlative meaning to the foregoing.
“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is ninety-one (91) days after the
Latest Maturity Date in effect at the time of issuance thereof (provided, that
only the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock). Notwithstanding the foregoing: (i) any Equity Interests
issued to any employee or to any plan for the benefit of employees of the
Borrower or the Subsidiaries or by any such plan to such employees shall not
constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability and (ii) any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.
“Documentation Agents” shall mean, collectively, JPMorgan Chase Bank, N.A.,
Credit Suisse Loan Funding LLC, Citigroup Global Markets Inc., Goldman Sachs
Bank USA, Barclays Bank PLC and Deutsche Bank Securities Inc.
“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, (b) with respect to any amount denominated
in Euros or an Alternate Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of Dollars with Euros
or the Alternate Currency, as applicable, last provided (either by publication
or otherwise provided to the Administrative Agent) by the applicable Thomson
Reuters Corp. (“Reuters”) source on the Business Day (New York City time)
immediately preceding the date of determination or if such service ceases to be
available or ceases to provide a rate of exchange for the purchase of Dollars
with Euros or the Alternate Currency, as applicable, as provided by such other
publicly available information service which provides that rate of exchange at
such time in place of Reuters chosen by the Administrative Agent in its sole
discretion (or if such service ceases to be available or ceases to provide such
rate of exchange, the equivalent of such amount in Dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its sole discretion) and (c) if such amount is denominated in any other


23



--------------------------------------------------------------------------------





currency, the equivalent of such amount in Dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its sole discretion.
“Dollar Pari Yield Differential” shall have the meaning assigned to such term in
Section 6.02.
“Dollar Term Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(vii).
“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Loan Party” shall mean any Loan Party that is not a Foreign Loan
Party.
“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.
“Domestic Subsidiary Loan Party” shall mean  each Wholly Owned Domestic
Subsidiary of the Borrower that is not an Excluded Subsidiary.
“Dutch Borrower” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.
“Dutch CIT Fiscal Unity” shall mean a fiscal unity (fiscale eenheid) for Dutch
corporate income tax purposes.
“Dutch CITA” shall mean the Dutch Corporate Income Tax Act 1969 (Wet op de
vennootschapsbelasting 1969).
“Dutch Loan Parties” shall mean the Dutch Borrower and any Subsidiary of the
Borrower organized under the laws of The Netherlands that is or hereafter
becomes a party to the Foreign Guarantee Agreement.
“Dutch Membership Pledge Agreement” shall mean the Dutch Membership Pledge
Agreement (Term Loan) dated as of the Closing Date, as may be as may be amended,
restated, supplemented or otherwise modified from time to time, among Hexion
Inc., NL Coop Holdings LLC, Hexion International Coöperatief U.A. and the
Collateral Agent.
“Dutch Security Documents” shall mean, collectively, (a) the Dutch Membership
Pledge Agreement and (b) all pledge agreements or mortgages expressed to be
governed by the laws of the Netherlands entered into in favor of the Collateral
Agent securing the Foreign Obligations.
“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the same was


24



--------------------------------------------------------------------------------





deducted in calculating Consolidated Net Income (and were not excluded
therefrom) for the respective period for which EBITDA is being determined):
(i)    provision for Taxes based on income, profits or capital of the Borrower
and the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes (including penalties
and interest related to taxes or arising from tax examinations) and the amount
of any distributions pursuant to Section 6.06(b)(iii) or Section 6.06(b)(v),
(ii)    Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period, together with items excluded from the definition
of “Interest Expense” pursuant to clause (a) thereof,
(iii)    depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including the amortization of intangible assets,
deferred financing fees, original issue discount and Capitalized Software
Expenditures, amortization of unrecognized prior service costs and actuarial
gains and losses related to pensions and other post-employment benefits,
(iv)    business optimization expenses and other restructuring charges or
reserves (which, for the avoidance of doubt, shall include the effect of
inventory and information technology optimization programs, facility, branch,
office or business unit closures, facility, branch, office or business unit
consolidations, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges) and
Pre-Opening Expenses,
(v)    any other non-cash charges; provided, that for purposes of this
subclause (v) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),
(vi)    the amount of management, consulting, monitoring, transaction, advisory
and similar fees and related expenses paid to the Borrower’s then-ultimate
equity investors (or any accruals related to such fees and related expenses)
during such period not in contravention of this Agreement,
(vii)    any expenses or charges (other than depreciation or amortization
expense as described in the preceding subclause (iii)) related to any issuance
of Equity Interests, Investment, acquisition, New Project, Disposition,
recapitalization or the incurrence, modification or repayment of Indebtedness
permitted to be incurred by this Agreement (including a refinancing thereof)
(whether or not successful), including (x) such fees, expenses or charges
related to the ABL Facility, the Senior Unsecured Notes and this Agreement,
(y) any amendment or other modification of the Obligations or other


25



--------------------------------------------------------------------------------





Indebtedness and (z) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Permitted Securitization
Financing,
(viii)    the amount of loss or discount in connection with a Permitted
Securitization Financing, including amortization of loan origination costs and
amortization of portfolio discounts,
(ix)    any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or a Subsidiary Loan Party (other than contributions received from
the Borrower or a Subsidiary Loan Party) or net cash proceeds of an issuance of
Equity Interests of the Borrower (other than Disqualified Stock),
(x)    non-operating expenses,
(xi)    the amount of any loss attributable to a New Project, until the date
that is 12 months after the date of completing the construction, acquisition,
assembling or creation of such New Project, as the case may be; provided, that
(A) such losses are reasonably identifiable and factually supportable and
certified by a Responsible Officer of the Borrower and (B) losses attributable
to such New Project after 12 months from the date of completing such
construction, acquisition, assembling or creation, as the case may be, shall not
be included in this subclause (xi),
(xii)    with respect to any joint venture that is not a Subsidiary and solely
to the extent relating to any net income referred to in clause (v) of the
definition of “Consolidated Net Income,” an amount equal to the proportion of
those items described in subclauses (i) and (ii) above relating to such joint
venture corresponding to the Borrower’s and the Subsidiaries’ proportionate
share of such joint venture’s Consolidated Net Income (determined as if such
joint venture were a Subsidiary),
(xiii)    one-time costs associated with commencing Public Company Compliance,
(xiv)    impairment charges, including the write-down of Investments,
(xv)    the cost (or amortization of prior service cost) of subsidizing coverage
for persons affected by amendments to medical benefit plans implemented prior to
the Closing Date; provided, that, such amount will be included in EBITDA
notwithstanding that such amount was not deducted in calculating Consolidated
Net Income;
minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).


26



--------------------------------------------------------------------------------





“ECF Threshold Amount” shall have the meaning assigned to such term in
Section 2.11(c).
“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Election Date” shall have the meaning assigned to such term in Section 1.10.
“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
“Engagement Letter” shall mean that certain Engagement Letter dated as of May
29, 2019 by and between the Borrower, the Administrative Agent and the
Arrangers.
“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna or the workplace.
“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, orders-in-council, ordinances, orders, binding
agreements, directives, injunctions, treaties, notices, decrees or judgments
issued, promulgated or entered into by or with any Governmental Authority,
relating in any way to the Environment, preservation or reclamation of natural
resources, the generation, use, transport, management, Release or threatened
Release of, or exposure to, any harmful or deleterious substances or to public
or employee health and safety matters (to the extent relating to the Environment
or harmful or deleterious substances).
“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.
“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.


27



--------------------------------------------------------------------------------





“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) of the Code.
“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standards under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (e) the incurrence by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan or Multiemployer Plan;
(f) the receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (g) the incurrence by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any notice, concerning the impending
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent, within the meaning of Title IV of ERISA, or
in “endangered” or “critical” status, within the meaning of Section 432 of the
Code or Section 305 of ERISA; (i) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; or (j) the
withdrawal of any of Holdings, the Borrower, a Subsidiary or any ERISA Affiliate
from a Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBO Rate” shall mean, with respect to any Eurocurrency Borrowing denominated
in Euros, for any Interest Period, the Euro interbank offered rate administered
by the European Money Markets Institute (or any other person which takes over
the administration of that rate) for the relevant Interest Period displayed on
page EURIBOR01 of the Reuters screen (or any replacement Thomson Reuters page
which displays that rate) or on the appropriate page of such other information
service which publishes that rate from time to time in place of Reuters as of
11:00 a.m. Brussels time two Target days prior to the commencement of such
Interest Period. If such


28



--------------------------------------------------------------------------------





page or service ceases to be available, the Administrative Agent may specify
another page or service displaying the relevant rate after consultation with the
Borrower. If the EURIBO Rate shall be less than zero, the EURIBO Rate shall be
deemed to be zero for purposes of this Agreement.
“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Euro Pari Yield Differential” shall have the meaning assigned to such term in
Section 6.02.
“Euro Term Lender” shall mean a Lender with either a Euro Term Loan Commitment
or an outstanding Euro Term Loan.
“Euro Term Loans” shall mean the term loans made by the Euro Term Lenders to the
Dutch Borrower on the Closing Date pursuant to Section 2.01(a)(ii).
“Euro Term Loan Commitment” shall mean, with respect to each Euro Term Lender,
the commitment of such Lender to make Euro Term Loans hereunder as of the
Closing Date. The amount of each Euro Term Lender’s Euro Term Loan Commitment as
of the Closing Date is set forth on Schedule 2.01. The aggregate principal
amount of the Euro Term Loan Commitments as of the Closing Date is €425,000,000.
“Euro Term Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(vii).
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
“Eurocurrency Loan” shall mean any Eurocurrency Term Loan
“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication, (A):
(a)    Debt Service for such Applicable Period,
(b)    the amount of any voluntary payment permitted hereunder of term
Indebtedness during such Applicable Period (other than any voluntary prepayment
of the Term Loans, which shall be the subject of Section 2.11(c)(ii)(A)) and the
amount of any voluntary payments of revolving Indebtedness to the extent
accompanied by permanent


29



--------------------------------------------------------------------------------





reductions of any revolving facility commitments during such Applicable Period,
so long as the amount of such prepayment is not already reflected in Debt
Service,
(c)    (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash and
(ii) the aggregate consideration paid in cash during the Applicable Period in
respect of Permitted Business Acquisitions, New Project expenditures and other
Investments permitted hereunder (excluding Permitted Investments, intercompany
Investments in Subsidiaries and Investments made pursuant to Section 6.04(j)(Y)
(unless made pursuant to clause (a) of the definition of “Cumulative Credit”))
and payments in respect of restructuring activities,
(d)    Capital Expenditures, Permitted Business Acquisitions, New Project
expenditures or other permitted Investments (excluding Permitted Investments and
intercompany Investments in Subsidiaries), or payments in respect of planned
restructuring activities, that the Borrower or any Subsidiary shall, during such
Applicable Period, become obligated to make or otherwise anticipated to make
payments with respect thereto but that are not made during such Applicable
Period; provided, that (i) the Borrower shall deliver a certificate to the
Administrative Agent not later than the date required for the delivery of the
certificate pursuant to Section 2.11(c), signed by a Responsible Officer of the
Borrower and certifying that payments in respect of such Capital Expenditures,
Permitted Business Acquisitions, New Project expenditures or other permitted
Investments or planned restructuring activities are expected to be made in the
following Excess Cash Flow Period, and (ii) any amount so deducted shall not be
deducted again in a subsequent Applicable Period,
(e)    Taxes paid in cash by Holdings and its Subsidiaries on a consolidated
basis during such Applicable Period or that will be paid within six months after
the close of such Applicable Period and the amount of any distributions made
pursuant to Section 6.06(b)(iii) and Section 6.06(b)(v) during such Applicable
Period or that will be made within six months after the close of such Applicable
Period; provided, that with respect to any such amounts to be paid or
distributed after the close of such Applicable Period, (i) any amount so
deducted shall not be deducted again in a subsequent Applicable Period, and
(ii) appropriate reserves shall have been established in accordance with GAAP,
(f)    an amount equal to any increase in Working Capital (other than any
increase arising from the recognition or de-recognition of any Current Assets or
Current Liabilities upon an acquisition or disposition of a business) of the
Borrower and its Subsidiaries for such Applicable Period and, at the Borrower’s
option, any anticipated increase, estimated by the Borrower in good faith, for
the following Excess Cash Flow Period,
(g)    cash expenditures made in respect of Hedging Agreements during such
Applicable Period, to the extent not reflected in the computation of EBITDA or
Interest Expense,
(h)    permitted Restricted Payments paid in cash by the Borrower during such
Applicable Period and permitted Restricted Payments paid by any Subsidiary to
any person


30



--------------------------------------------------------------------------------





other than the Borrower or any of the Subsidiaries during such Applicable
Period, in each case in accordance with Section 6.06 (other than Section 6.06(e)
(unless made pursuant to clause (a) of the definition of “Cumulative Credit”)),
(i)    amounts paid in cash during such Applicable Period on account of
(A) items that were accounted for as non-cash reductions of Net Income in
determining Consolidated Net Income or as non-cash reductions of Consolidated
Net Income in determining EBITDA of the Borrower and its Subsidiaries in a prior
Applicable Period and (B) reserves or accruals established in purchase
accounting,
(j)    to the extent not deducted in the computation of Net Proceeds in respect
of any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith,
(k)    the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (other than in respect of Transaction Expenses) which
had not reduced Excess Cash Flow upon the accrual thereof in a prior Applicable
Period, or an accrual for a cash payment, by the Borrower and its Subsidiaries
or did not represent cash received by the Borrower and its Subsidiaries, in each
case on a consolidated basis during such Applicable Period, and
(l)     the amount of (A) any deductions attributable to minority interests that
were added to or not deducted from Net Income in calculating Consolidated Net
Income and (B) EBITDA of joint ventures and minority investees added to
Consolidated Net Income in calculating EBITDA,
plus, without duplication, (B):
(a)    an amount equal to any decrease in Working Capital (other than any
decrease arising from the recognition or de-recognition of any Current Assets or
Current Liabilities upon an acquisition or disposition of a business) of the
Borrower and its Subsidiaries for such Applicable Period,
(b)    all amounts referred to in clauses (A)(b), (A)(c) and (A)(d) above to the
extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (including Capitalized Lease Obligations and purchase money
Indebtedness, but excluding proceeds of extensions of credit under any revolving
credit facility), the sale or issuance of any Equity Interests (including any
capital contributions) and any loss, damage, destruction or condemnation of, or
any sale, transfer or other disposition (including any sale and leaseback of
assets and any mortgage or lease of Real Property) to any person of any asset or
assets, in each case to the extent there is a corresponding deduction from
Excess Cash Flow above,


31



--------------------------------------------------------------------------------





(c)    to the extent any permitted Capital Expenditures, Permitted Business
Acquisitions, New Project expenditures or permitted Investments or payments in
respect of planned restructuring activities referred to in clause (A)(d) above
do not occur in the following Applicable Period of the Borrower specified in the
certificate of the Borrower provided pursuant to clause (A)(d) above, the amount
of such Capital Expenditures, Permitted Business Acquisitions, New Project
expenditures or permitted Investments or payments in respect of planned
restructuring activities that were not so made in such following Applicable
Period,
(d)    cash payments received in respect of Hedging Agreements during such
Applicable Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense,
(e)    any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)), and
(f)    the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrower or any
Subsidiary or (ii) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Applicable Period.
“Excess Cash Flow Interim Period” shall mean, (x) during any Excess Cash Flow
Period, any one, two, or three-quarter period (a) commencing on the later of
(i) the end of the immediately preceding Excess Cash Flow Period and (ii) if
applicable, the end of any prior Excess Cash Flow Interim Period occurring
during the same Excess Cash Flow Period and (b) ending on the last day of the
most recently ended fiscal quarter (other than the last day of the fiscal year)
during such Excess Cash Flow Period for which financial statements are available
and (y) during the period from the Closing Date until the beginning of the first
Excess Cash Flow Period, any period commencing on the Closing Date and ending on
the last day of the most recently ended fiscal quarter for which financial
statements are available.
“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending in December 2020.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Contributions” shall mean the cash and the fair market value of assets
other than cash (as determined by the Borrower in good faith) received by the
Borrower after the Closing Date from: (a) contributions to its common Equity
Interests and (b) the sale or issuance (other than to a Subsidiary of the
Borrower or to any Subsidiary management equity plan or stock option plan or any
other management or employee benefit plan or agreement) of Qualified Equity
Interests of the Borrower, in each case designated as Excluded Contributions
pursuant to a certificate


32



--------------------------------------------------------------------------------





of a Responsible Officer of Holdings or the Borrower on or promptly after the
date such capital contributions are made or the date such Equity Interest is
sold or issued, as the case may be.
“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.
“Excluded Property” shall have the meaning assigned to such term in
Section 5.10(g).
“Excluded Securities” shall mean any of the following:
(a)any Equity Interests or Indebtedness with respect to which the Administrative
Agent and the Borrower reasonably agree that the cost or other consequences of
pledging such Equity Interests or Indebtedness in favor of the Secured Parties
under the Security Documents are likely to be excessive in relation to the value
to be afforded thereby;
(b)with respect to the U.S. Obligations: (i) any Equity Interests owned by a
Foreign Subsidiary or FSHCO and (ii) in the case of any pledge of voting Equity
Interests of any Foreign Subsidiary or FSHCO (in each case, that is owned
directly by a Domestic Loan Party), any voting Equity Interest of such Foreign
Subsidiary or FSHCO in excess of 65% of the outstanding Equity Interests of such
class;
(c)any Equity Interests or Indebtedness to the extent the pledge thereof would
be prohibited by any Requirement of Law after giving effect to the
anti-assignment provisions of the Uniform Commercial Code of any applicable
jurisdiction or the PPSA or other applicable law;
(d)any Equity Interests of any person that is not a Wholly Owned Subsidiary to
the extent (A) that a pledge thereof to secure the Obligations is prohibited by
(i) any applicable organizational documents, joint venture agreement or
shareholder agreement or similar contractual obligation or (ii) any other
contractual obligation with an unaffiliated third party not in violation of
Section 6.09(c) binding on such Equity Interests to the extent in existence on
the Closing Date or on the date of acquisition thereof and not entered into in
contemplation thereof (other than in connection with the incurrence of
Indebtedness of the type contemplated by Section 6.01(i)) (other than, in this
subclause (A)(ii), customary non-assignment provisions which are ineffective
under Article 9 of the Uniform Commercial Code or other applicable Requirements
of Law), (B) any organizational documents, joint venture agreement or
shareholder agreement (or other contractual obligation referred to in subclause
(A)(ii) above) prohibits such a pledge without the consent of any other party;
provided, that this clause (B) shall not apply if (1) such other party is a Loan
Party or a Wholly Owned Subsidiary or (2) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any Subsidiary to obtain any such consent)
and shall only apply for so long as such organizational documents, joint venture
agreement or shareholder agreement or replacement or renewal thereof is in
effect, or (C) a pledge thereof to secure the Obligations would give any other
party (other than a Loan Party or a Wholly Owned Subsidiary) to any
organizational documents, joint venture agreement or shareholder agreement
governing such Equity Interests (or other contractual obligation referred to in
subclause (A)(ii) above) the right to terminate its obligations thereunder
(other than, in the case of other contractual obligations referred to in
subclause (A)(ii), customary non-assignment provisions which are ineffective
under Article 9 of the Uniform Commercial Code or other applicable Requirement
of Law);


33



--------------------------------------------------------------------------------





(e)any Equity Interests of any Immaterial Subsidiary, any Unrestricted
Subsidiary or any Special Purpose Securitization Subsidiary;
(f)any Equity Interests of any Subsidiary to the extent that the pledge of such
Equity Interests could reasonably be expected to result in material adverse tax
consequences to the Borrower or any Subsidiary as determined in good faith by
the Borrower;
(g)any Equity Interests or Indebtedness that are set forth on Schedule 1.01(A)
to this Agreement or that have been identified on or prior to the Closing Date
in writing to the Administrative Agent by a Responsible Officer of the Borrower
and agreed to by the Administrative Agent;
(h)(x) any Equity Interests owned by Holdings, other than Equity Interests of
the Borrower, and (y) any Indebtedness owned by or owing to Holdings;
(i)any Margin Stock; and
(j)any Equity Interests held by a Foreign Loan Party in a Subsidiary that is not
formed or organized in a Security Jurisdiction.
“Excluded Subsidiary” shall mean any of the following (excluding, in each case,
any Domestic Subsidiary or Foreign Subsidiary that may be designated by the
Borrower as a Domestic Subsidiary Loan Party or a Foreign Subsidiary Loan Party,
respectively (by way of delivering to the Collateral Agent (x) in the case of
such a Domestic Subsidiary Loan Party, a supplement to each of the Collateral
Agreement and the U.S. Guarantee Agreement and (y) in the case of such a Foreign
Subsidiary Loan Party, a supplement to the Foreign Guarantee Agreement and the
applicable Foreign Security Documents or supplements thereto, in each case, duly
executed by such Subsidiary), in its sole discretion from time to time to be a
guarantor in respect of the Obligations (in the case of such a Domestic
Subsidiary) or the Foreign Obligations (in the case of such a Foreign
Subsidiary), as applicable, whereupon such Subsidiary shall be obligated to
comply with the other requirements of Section 5.10(d) or (e), as applicable, as
if it were newly acquired):
i.
each Immaterial Subsidiary,

ii.
each Subsidiary that is not a Wholly Owned Subsidiary (for so long as such
Subsidiary remains a non-Wholly Owned Subsidiary),

iii.
each Subsidiary that is prohibited from Guaranteeing or granting Liens to secure
the Obligations by any Requirement of Law or that would require consent,
approval, license or authorization of a Governmental Authority to Guarantee or
grant Liens to secure the Obligations (unless such consent, approval, license or
authorization has been received),

iv.
each Subsidiary that is prohibited by any applicable contractual requirement
from Guaranteeing or granting Liens to secure the Obligations on the Closing
Date or at the time such Subsidiary becomes a Subsidiary not in violation of
Section 6.09(c) (and for so long as such restriction or any replacement or
renewal thereof is in effect),

v.
any Special Purpose Securitization Subsidiary,



34



--------------------------------------------------------------------------------





vi.
any Subsidiary that is not formed or organized under the laws of a Security
Jurisdiction,

vii.
with respect to the U.S. Obligations: (i) any Foreign Subsidiary, (ii) any
Domestic Subsidiary of a Foreign Subsidiary or (iii) any FSHCO,

viii.
any other Subsidiary with respect to which, (x) the Administrative Agent and the
Borrower reasonably agree that the cost or other consequences of providing a
Guarantee of or granting Liens to secure the Obligations are likely to be
excessive in relation to the value to be afforded thereby or (y) in the case of
any person that becomes a Subsidiary after the Closing Date, providing such a
Guarantee or granting such Liens could reasonably be expected to result in
material adverse tax consequences as determined in good faith by the Borrower,

ix.
each Unrestricted Subsidiary, and

x.
with respect to any Swap Obligation, any Subsidiary that is not an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between the Administrative Agent and the
Borrower. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(i) Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net income Taxes), in each case by a jurisdiction
(including any political subdivision thereof) as a result of such recipient
being organized in, having its principal office in, or in the case of any
Lender, having its applicable Lending Office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Loan
Documents or any transactions contemplated thereunder), (ii) U.S. federal or
Dutch withholding Tax imposed on any payment by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document that is required to
be imposed on amounts payable to a Lender (other than to the extent such Lender
is an assignee pursuant to a request by the Borrower under Section 2.19(b) or
2.19(c)) pursuant to laws in force at the time such Lender


35



--------------------------------------------------------------------------------





becomes a party hereto (or designates a new Lending Office), except to the
extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the designation of a new Lending Office (or assignment), to receive
additional amounts or indemnification payments from any Loan Party with respect
to such withholding Tax pursuant to Section 2.17, (iii) any withholding Tax that
is attributable to such recipient’s failure to comply with Section 2.17(d) or
(e), (iv) Tax assessed on a recipient under the laws of the Netherlands, if and
to the extent such Tax becomes payable as a result of such recipient having a
substantial interest (aanmerkelijk belang) as defined in the Dutch Income Tax
Act 2001 (Wet inkomstenbelasting 2001) in a Dutch Loan Party or (v) any Tax
imposed under FATCA.
“Existing ABL Credit Agreement” shall mean the Amended and Restated Senior
Secured Debtor-In-Possession Asset-Based Revolving Credit Agreement, dated as of
April 3, 2019, as amended May 9, 2019 and as further amended, restated,
supplemented or otherwise modified from time to time, among the Borrower, the
other borrowers party thereto, Hexion LLC, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent.
“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).
“Existing Notes” shall mean, collectively, (i) the $1.550 billion aggregate
original principal amount of the Borrower’s (as successor of Hexion U.S. Finance
Corp.) 6.625% First-Priority Senior Secured Notes due 2020, (ii) the
$315,000,000 aggregate principal amount of the Borrower’s 10.00% First-Priority
Senior Secured Notes due 2020, (iii) the $560,000,000 aggregate principal amount
of the Borrower’s 10.375% First-Priority Senior Secured Notes due 2022, (iv) the
$225,000,000 aggregate original principal amount of the U.S. Borrower’s 13.75%
Senior Secured Notes due 2022, (v) the $574,000,000 aggregate original principal
amount of Hexion U.S. Finance Corp. and Hexion Nova Scotia Finance ULC 9.0%
Second-Priority Senior Secured Notes due 2020 and (vi) the 9.200% Debentures of
the Borrower due 2021 and the 7.875% Debentures of the Borrower due 2023.
“Existing Term Loan Credit Agreement” shall mean the Senior Secured Term Loan
Agreement, dated as of April 3, 2019, as amended April 17, 2019 and as further
amended, restated, supplemented or otherwise modified from time to time, among
the Borrower, Hexion LLC, Hexion International Holdings B.V., the lenders party
thereto from time to time and JPMorgan Chase Bank, N.A., as administrative agent
and collateral agent.
“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.21(e).
“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).
“Extension” shall have the meaning assigned to such term in Section 2.21(e).
“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
Closing Date there is one Facility (i.e., the Term B Facility comprising a USD
Term Loan tranche and a Euro Term Loan


36



--------------------------------------------------------------------------------





tranche and the extensions of credit thereunder) and thereafter, the term
“Facility” may include any other Class of Commitments and the extensions of
credit thereunder.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty, or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions (as determined in such manner as the NYFRB shall set forth on its
public website from time to time) and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate; provided that, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Fee Letter” shall mean, collectively, (i) that certain Administrative Agency
Fee Letter dated as of May 29, 2019 by and between the Borrower and JPMorgan
Chase Bank, N.A. and (ii) that certain Exit Term Loan Facility Arrangement Fee
Letter dated as of May 29, 2019 by and between the Borrower and the financial
institutions party thereto.
“Fees” shall mean the Administrative Agent Fees.
“Financial Officer” of any person shall mean the Chief Financial Officer or an
equivalent financial officer, principal accounting officer, Treasurer, Assistant
Treasurer or Controller of such person (and, in the case of a Foreign Subsidiary
Loan Party, shall also mean each person performing similar duties as the
foregoing (including any director of a Foreign Subsidiary Loan Party)).
“FIRREA” shall mean the Financial Institutions Reform, Recovery, and Enforcement
Act of 1989, as amended.
“First Lien/First Lien Intercreditor Agreement” shall mean an intercreditor
agreement in a customary form reasonably acceptable to the Administrative Agent
and the Borrower, as such document may be amended, restated, supplemented or
otherwise modified from time to time.
“First Lien/Second Lien Intercreditor Agreement” shall mean an intercreditor
agreement in a customary form reasonably acceptable to the Administrative Agent
and the Borrower, in each case, as such document may be amended, restated,
supplemented or otherwise modified from time to time.
“Flood Documentation” shall mean, with respect to each Mortgaged Property
located in the United States of America or any territory thereof, (i) a
completed “life-of-loan” Federal Emergency Management Agency standard flood
hazard determination (and to the extent a Mortgaged Property is located in a
Special Flood Hazard Area, a notice about Special Flood Hazard Area status and
flood disaster assistance


37



--------------------------------------------------------------------------------





duly executed by the Borrower and the applicable Loan Party relating thereto)
and (ii) evidence of flood insurance as required by Section 5.02(c) hereof and
the applicable provisions of the Security Documents, each of which shall (A) be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable), (B) name the Collateral
Agent, on behalf of the Secured Parties, as additional insured and loss
payee/mortgagee, (C) identify the address of each property located in a Special
Flood Hazard Area, the applicable flood zone designation and the flood insurance
coverage and deductible relating thereto and (D) be otherwise in form and
substance reasonably satisfactory to the Administrative Agent.
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.
“Foreign Guarantee Agreement” shall mean the Foreign Guarantee Agreement (Term
Loan), dated as of the Closing Date, among the Loan Parties party thereto and
the Administrative Agent, as amended, restated, supplemented or otherwise
modified from time to time.
“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Foreign Loan Obligations” shall mean (a) the due and punctual payment by the
Dutch Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership,
reorganization, arrangement or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to the Dutch Borrower
under this Agreement, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, and (ii) all other
monetary obligations of the Dutch Borrower owed under or pursuant to this
Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership, reorganization, arrangement or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), and (b) the due
and punctual payment of all obligations of each other Foreign Loan Party under
or pursuant to each of the Loan Documents.
“Foreign Loan Party” shall mean any Loan Party that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.
“Foreign Obligations” shall mean any Obligations other than the U.S.
Obligations, being, collectively, (a) the Foreign Loan Obligations, (b)
obligations in respect of any Secured Cash Management Agreement entered into by
a Foreign Subsidiary and (c) obligations in respect of any Secured Hedge
Agreement entered into by a Foreign Subsidiary.


38



--------------------------------------------------------------------------------





“Foreign Security Documents” shall mean the security agreements, assignments by
way of security, charges, mortgages or pledges with respect to the Collateral
owned by a Foreign Loan Party, in each case entered pursuant to the Collateral
and Guarantee Requirement, including but not limited to the Canadian Security
Documents, the U.K. Security Documents, the Dutch Security Documents and the
German Security Documents, each in form and substance reasonably satisfactory to
the Administrative Agent, that secure the Foreign Obligations of the Foreign
Loan Parties.
“Foreign Subsidiary” shall mean any Subsidiary that is incorporated, organized,
constituted or amalgamated under the laws of any jurisdiction other than the
United States of America, any state thereof or the District of Columbia.
“Foreign Subsidiary Loan Party” shall mean each Wholly Owned Foreign Subsidiary
of the Borrower organized under the laws of a Security Jurisdiction that is not
an Excluded Subsidiary.
“FSHCO” shall mean any Domestic Subsidiary that owns no material assets other
than the Equity Interests of one or more Foreign Subsidiaries that are CFCs
and/or of one or more FSHCOs.
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02; provided, that any reference to the
application of GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a
Foreign Subsidiary (and not as a consolidated Subsidiary of the Borrower) shall
mean generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.
“German Security Documents” shall mean, individually and collectively as the
context may require, each pledge agreement, security agreement, guarantee,
mortgage or other agreement that is entered into in favor of the Collateral
Agent and/or the Secured Parties, and any other pledge agreement, security
agreement or other agreement entered into pursuant to the terms of the Loan
Documents that is governed by the laws of Germany, securing the Foreign
Obligations, in each case in form and substance reasonably satisfactory to the
Administrative Agent and entered into pursuant to the terms of this Agreement or
any other Loan Document, as the same may be amended, restated or otherwise
modified from time to time.
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body (which shall include, without limitation, the European Central Bank and the
Council of Ministers of the European Union).
“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase


39



--------------------------------------------------------------------------------





or payment of) such Indebtedness or other obligation, or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part) or (v) as an account party in respect of any letter of credit,
bank guarantee or other letter of guaranty issued to support such Indebtedness
or other obligation, or (b) any Lien on any assets of the guarantor securing any
Indebtedness or other obligation (or any existing right, contingent or
otherwise, of the holder of Indebtedness or other obligation to be secured by
such a Lien) of any other person, whether or not such Indebtedness or other
obligation is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or Disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such person in good faith.
“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”
“Guarantors” shall mean the Loan Parties.
“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.
“Hedge Bank” shall mean any person that is (or an Affiliate thereof is) (a) an
Agent, an Arranger or a Lender on the Closing Date (or any person that becomes
an Agent, Arranger or Lender or Affiliate thereof after the Closing Date) and
that enters into a Hedging Agreement, in each case, in its capacity as a party
to such Hedging Agreement or (b) listed in Schedule 1.01(G).
“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing,


40



--------------------------------------------------------------------------------





whether or not exchange traded; provided, that no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of Holdings, the Borrower or any
of the Subsidiaries shall be a Hedging Agreement.
“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Holdings Guarantee and Pledge Agreement” shall mean the Holdings Guarantee and
Pledge Agreement (Term Loan), dated as of the Closing Date, as may be amended,
restated, supplemented or otherwise modified from time to time, between Holdings
and the Collateral Agent.
“IBA” shall have the meaning assigned to such term in Section 1.11.
“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 4.02(g), 5.04(a) or 5.04(b), have assets with a value in excess of 5.0%
of the Consolidated Total Assets or revenues representing in excess of 5.0% of
total revenues of the Borrower and the Subsidiaries on a consolidated basis as
of such date, and (b) taken together with all Immaterial Subsidiaries as of such
date, did not have assets with a value in excess of 10% of Consolidated Total
Assets or revenues representing in excess of 10% of total revenues of the
Borrower and the Subsidiaries on a consolidated basis as of such date; provided,
that the Borrower may elect in its sole discretion to exclude as an Immaterial
Subsidiary any Subsidiary that would otherwise meet the definition thereof. Each
Immaterial Subsidiary as of the Closing Date is identified on Schedule 1.01(H).
“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount or deferred
financing fees, the payment of interest or dividends in the form of additional
Indebtedness or in the form of Equity Interests, as applicable, the accretion of
original issue discount, deferred financing fees or liquidation preference and
increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies.
“Incremental Amount” shall mean, at the time of the establishment of the
commitments in respect of the Indebtedness to be incurred utilizing this
definition (or, at the option of the Borrower, at the time of incurrence of such
Indebtedness), the sum of:
(i)    the excess (if any) of (a) the greater of $425,000,000 and 1.00 times the
EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period over (b) the sum of (x) the aggregate outstanding principal amount of all
Incremental Term Loans incurred or established after the Closing Date and
outstanding at such time pursuant to Section 2.21 utilizing this clause
(i) (other than Incremental Term Loans in respect of Refinancing Term Loans or
Extended Term Loans, respectively) and (y) the aggregate


41



--------------------------------------------------------------------------------





principal amount of Indebtedness outstanding at such time under Section 6.01(z)
utilizing this clause (i); plus
(ii)    any amounts so long as immediately after giving effect to the
establishment of the commitments in respect thereof utilizing this clause (ii)
(and assuming any Incremental Revolving Facility Commitments being established
at such time utilizing this clause (ii) are fully drawn unless such commitments
have been drawn or have otherwise been terminated) (or, at the option of the
Borrower, immediately after giving effect to the incurrence of the Incremental
Loans thereunder) and the use of proceeds of the loans thereunder, (a) in the
case of Incremental Loans secured by Liens on the Collateral that rank pari
passu with the Liens on the Collateral securing the Term B Loans, the Net First
Lien Leverage Ratio on a Pro Forma Basis is not greater than 3.00 to 1.00,
(b) in the case of Incremental Loans secured by Liens on the Collateral that
rank junior to the Liens on the Collateral securing the Term B Loans, the Net
Secured Leverage Ratio on a Pro Forma Basis is not greater than 4.00 to 1.00 and
(c) in the case of Incremental Loans that are not secured by Liens on the
Collateral, either (1) the Interest Coverage Ratio on a Pro Forma Basis is not
less than 2.00 to 1.00 or (2) the Net Total Leverage Ratio on a Pro Forma Basis
is not greater than 4.25 to 1.00; provided that, for purposes of this
clause (ii), net cash proceeds funded by financing sources upon the incurrence
of Incremental Loans incurred at such time of calculation shall not be netted
against the applicable amount of Consolidated Debt for purposes of such
calculation of the Net First Lien Leverage Ratio, the Net Secured Leverage Ratio
or the Net Total Leverage Ratio at such time; plus
(iii)    the aggregate amount of all voluntary prepayments, reductions,
repurchases, redemption and other retirements of Term B Loans outstanding on the
Closing Date and Revolving Facility Loans (and accompanied by a reduction of
Revolving Facility Commitments in the case of a prepayment of Revolving Facility
Loans) made prior to such time except to the extent funded with the proceeds of
long-term Indebtedness (other than revolving Indebtedness);
provided, that, for the avoidance of doubt, (A) amounts may be established or
incurred utilizing clause (ii) above prior to utilizing clause (i) or (iii)
above and (B) any calculation of the Net First Lien Leverage Ratio, the Net
Secured Leverage Ratio, the Net Total Leverage Ratio or the Interest Coverage
Ratio on a Pro Forma Basis pursuant to clause (ii) above may be determined, at
the option of the Borrower, without giving effect to any simultaneous
establishment or incurrence of any amounts utilizing clause (i) or (iii) above.
“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders and/or Incremental Revolving Facility Lenders.
“Incremental Commitment” shall mean an Incremental Term Loan Commitment or an
Incremental Revolving Facility Commitment.


42



--------------------------------------------------------------------------------





“Incremental Loan” shall mean an Incremental Term Loan or an Incremental
Revolving Facility Loan.
“Incremental Revolving Borrowing” shall mean a Borrowing comprised of
Incremental Revolving Facility Loans.
“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.21, to make Incremental Revolving
Facility Loans.
“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Facility Revolving
Loan.
“Incremental Revolving Facility Loan” shall mean to the extent permitted by
Section 2.21 and provided for in the relevant Incremental Assumption Agreement,
Loans made by one or more Revolving Facility Lenders under a Revolving Facility
Commitment.
“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.
“Incremental Term Facility” shall mean any Class of Incremental Term Loan
Commitments and the Incremental Term Loans made thereunder.
“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans.
“Incremental Term Loan Installment Date” shall have, with respect to any Class
of Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the meaning assigned to such term in Section 2.10(a)(ii).
“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to the Borrower or the Dutch Borrower pursuant to Section 2.01(c) consisting of
additional Term B Loans and (ii) to the extent permitted by Section 2.21 and
provided for in the relevant Incremental Assumption Agreement, Other Term Loans
(including in the form of Extended Term Loans or Refinancing Term Loans, as
applicable), or (iii) any of the foregoing.
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than such obligations accrued in the ordinary course
of business or consistent with past practice), to the extent that the same would
be required to be shown as a long term liability on a balance sheet prepared in
accordance with GAAP, (e) all Capitalized Lease Obligations of such person, (f)
all net payments that such person would have to make in the event of an early
termination, on the date


43



--------------------------------------------------------------------------------





Indebtedness of such person is being determined, in respect of outstanding
Hedging Agreements, (g) the principal component of all obligations, contingent
or otherwise, of such person as an account party in respect of letters of
credit, (h) the principal component of all obligations of such person in respect
of bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided, that Indebtedness
shall not include (A) trade and other ordinary-course payables, accrued
expenses, and intercompany liabilities arising in the ordinary course of
business or consistent with past practice or industry norm, (B) prepaid or
deferred revenue arising in the ordinary course of business, (C) purchase price
holdbacks arising in the ordinary course of business or consistent with past
practice in respect of a portion of the purchase prices of an asset to satisfy
unperformed obligations of the seller of such asset, (D) obligations under or in
respect of Permitted Securitization Financings, (E) earn-out obligations until
such obligations become a liability on the balance sheet of such person in
accordance with GAAP, (F) obligations in respect of Third Party Funds or (G) in
the case of the Borrower and its Subsidiaries, (I) all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business or consistent with past
practice or industry norm and (II) intercompany liabilities in connection with
the cash management, tax and accounting operations of the Borrower and the
Subsidiaries. The Indebtedness of any person shall include the Indebtedness of
any partnership in which such person is a general partner, other than to the
extent that statute or the instrument or agreement evidencing such Indebtedness
limits the liability of such person in respect thereof.
“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and
(b) Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Industrial Revenue Bonds” shall mean the Parish of Ascension, Louisiana,
Industrial Revenue Bonds guaranteed by the Borrower outstanding on the Closing
Date.
“Ineligible Institution” shall mean (i) the persons identified as “Disqualified
Lenders” and “Ineligible Institutions” in writing to the Arrangers by Holdings
or the Borrower on or prior to June 7, 2019, and (ii) the persons as may be
identified in writing to the Administrative Agent by the Borrower from time to
time thereafter (in the case of this clause (ii)) in respect of bona fide
business competitors of the Borrower (in the good faith determination of the
Borrower), by delivery of a notice thereof to the Administrative Agent (at any
time when JPMorgan Chase Bank, N.A., is serving as Administrative Agent, by
e-mail to JPMDQ_Contact@jpmorgan.com) setting forth such person or persons (or
the person or persons previously identified to the Administrative Agent that are
to be no longer considered “Ineligible Institutions”); provided, that any update
pursuant to clause (ii) above shall not become effective until the Business Day
following the Administrative Agent’s receipt of such notice and no such updates
pursuant to clause (ii) shall be deemed to retroactively disqualify any parties
that have previously acquired an assignment or participation interest in respect
of the Loans from continuing to hold or vote such previously acquired


44



--------------------------------------------------------------------------------





assignments and participations on the terms set forth herein for Lenders that
are not Ineligible Institutions.
“Information” shall have the meaning assigned to such term in Section 3.14(a).
“Information Memorandum” shall mean the Confidential Information Memorandum
dated June 10, 2019, as modified or supplemented prior to the Closing Date.
“Insolvency Regulation” shall mean the Council Regulation (EU) No. 2015/848 of
20 May 2015 on insolvency proceedings (recast), as amended.
“Intellectual Property” shall have the meaning assigned to such term in the
Collateral Agreement or the Canadian Security Agreement, or any equivalent term
in any other Security Document, as applicable.
“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.11.
“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) EBITDA to
(b) Cash Interest Expense, in each case, for the Test Period most recently ended
as of such date, all determined on a consolidated basis in accordance with GAAP;
provided that the Interest Coverage Ratio shall be determined for the relevant
Test Period on a Pro Forma Basis.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E or another form approved by the Administrative Agent.
“Interest Expense” shall mean, with respect to any person for any period, the
sum, without duplication, of (a) gross interest expense of such person for such
period on a consolidated basis, including the portion of any payments or
accruals with respect to Capitalized Lease Obligations allocable to interest
expense and excluding amortization of deferred financing fees and original issue
discount, debt issuance costs, commissions, fees and expenses, expensing of any
bridge, commitment or other financing fees and non-cash interest expense
attributable to movement in mark to market of obligations in respect of Hedging
Agreements or other derivatives (in each case permitted hereunder) under GAAP
and (b) capitalized interest of such person, minus interest income for such
period. For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received and costs
incurred by the Borrower and the Subsidiaries with respect to Hedging
Agreements, and interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP.
“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
(i) the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (ii) in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and (iii) in addition, the date of
any refinancing


45



--------------------------------------------------------------------------------





or conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the last Business Day of each calendar
quarter.
“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
relevant Lenders agree to make interest periods of such length available or, if
agreed to by the Administrative Agent, any shorter period), as the Borrower may
elect; provided, however, that if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
“Intermediate Holdings” shall have the meaning assigned to such term in Section
1.09.
“Interpolated Screen Rate” shall mean, at any time, the rate per annum (rounded
to the same number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate (for the longest period for which
that LIBO Screen Rate is available in Dollars) that is shorter than the Impacted
Interest Period and (b) the LIBO Screen Rate (for the shortest period for which
that LIBO Screen Rate is available for Dollars) that exceeds the Impacted
Interest Period, in each case, as of 11:00 a.m., London time, on the date that
is two Business Days prior to the commencement of such Interest Period for such
Interest Period. When determining the rate for a period which is less than the
shortest period for which the LIBO Screen Rate is available, the LIBO Screen
Rate for purposes of clause (a) above shall be deemed to be the overnight rate
for Dollars determined by the Administrative Agent from such service as the
Administrative Agent may select.
“Investment” shall have the meaning assigned to such term in Section 6.04.
“Investment Incurrence Clauses” shall have the meaning assigned to such term in
the last paragraph of Section 6.04.
“IPO Entity” shall have the meaning assigned to such term in the definition of
“Qualified IPO”.
“IRS” shall mean the U.S. Internal Revenue Service.
“Joint Bookrunners” shall mean, collectively, JPMorgan Chase Bank, N.A., Credit
Suisse Loan Funding LLC, Citigroup Global Markets Inc., Goldman Sachs Bank USA,
Barclays Bank PLC and Deutsche Bank Securities Inc.
“Judgment Currency” shall have the meaning assigned to such term in
Section 9.19.


46



--------------------------------------------------------------------------------





“Junior Financing” shall mean any Indebtedness (other than intercompany
Indebtedness) that is subordinated in right of payment to the Loan Obligations.
“Junior Liens” shall mean Liens on the Collateral that are (i) junior to the
Liens thereon securing the Term B Loans (and other Loan Obligations that are
secured by Liens on the Collateral that rank pari passu with the Liens thereon
securing the Term B Loans) pursuant to a Permitted Junior Intercreditor
Agreement (it being understood that Junior Liens are not required to be pari
passu with other Junior Liens, and that Indebtedness secured by Junior Liens may
have Liens that are senior in priority to, or pari passu with, or junior in
priority to, other Liens constituting Junior Liens) and (ii) junior to the Liens
on Shared ABL Collateral securing the ABL Obligations.
“Latest Maturity Date” shall mean, at any date of determination, the latest Term
Facility Maturity Date then in effect on such date of determination.
“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.21.
“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing denominated
in Dollars for any Interest Period, the LIBO Screen Rate at approximately 11:00
a.m., London, England time, two Business Days preceding the first day of such
Interest Period; provided, however, that if the LIBO Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to the applicable currency, then the LIBO Rate shall be the
Interpolated Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in Dollars and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for the relevant
currency for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to zero for the
purposes of this Agreement.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge, assignment by way of security
or security interest or similar monetary encumbrance in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the


47



--------------------------------------------------------------------------------





case of securities (other than securities representing an interest in a joint
venture that is not a Subsidiary), any purchase option, call or similar right of
a third party with respect to such securities; provided, that in no event shall
an operating lease or an agreement to sell be deemed to constitute a Lien.
“LiquidX Program” shall mean a Permitted Securitization Financing program that
is operated by LiquidX Inc.
“Loan Documents” shall mean (i) this Agreement, (ii) the U.S. Guarantee
Agreement, (iii) the Foreign Guarantee Agreement, (iv) the Security Documents,
(v) each Incremental Assumption Agreement, (vi) any Intercreditor Agreement,
(vii) any Note issued hereunder, (viii) solely for the purposes of Sections 4.02
and 7.01 hereof, the Fee Letter and (ix) any other document the Borrower and the
Administrative Agent agree shall constitute a Loan Document.
“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
and the Dutch Borrower of (i) the unpaid principal of and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership, reorganization, arrangement or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to the Borrower or the Dutch Borrower under this Agreement, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (ii) all other monetary obligations of the Borrower or the
Dutch Borrower owed under or pursuant to this Agreement and each other Loan
Document, including obligations to pay fees, expense reimbursement obligations
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership, reorganization, arrangement or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), and (b) the due and punctual payment and performance of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents. For the avoidance of doubt, the “Loan Obligations” shall comprise,
without duplication, the U.S. Loan Obligations and the Foreign Loan Obligations.
“Loan Parties” shall mean Holdings (prior to a Qualified IPO), the Borrower and
the Subsidiary Loan Parties.
“Loans” shall mean the Term Loans and the Incremental Revolving Facility Loans.
“Local Time” shall mean New York City time (daylight or standard, as
applicable); provided that, with respect to any Eurocurrency Loan denominated in
Euros, “Local Time” shall mean the local time in London, England.
“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time (subject to the last paragraph of Section 9.08(b)).
“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Borrower, Holdings or any Parent
Entity, as the


48



--------------------------------------------------------------------------------





case may be, on the Closing Date after giving effect to the Transactions
together with (a) any new directors whose election by such boards of directors
or whose nomination for election by the equityholders of the Borrower, Holdings
or any Parent Entity, as the case may be, was approved by a vote of a majority
of the directors of the Borrower, Holdings or any Parent Entity, as the case may
be, then still in office who were either directors on the Closing Date after
giving effect to the Transactions or whose election or nomination was previously
so approved and (b) executive officers and other management personnel of the
Borrower, Holdings or any Parent Entity, as the case may be, hired at a time
when the directors on the Closing Date after giving effect to the Transactions
together with the directors so approved constituted a majority of the directors
of the Borrower or Holdings, as the case may be.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Market Capitalization” shall mean an amount equal to (i) the total number of
issued and outstanding shares of common (or common equivalent) Equity Interests
of the IPO Entity on the date of the declaration or making of the relevant
Restricted Payment multiplied by (ii) the arithmetic mean of the closing prices
per share of the common (or common equivalent) Equity Interests for the 30
consecutive trading days immediately preceding the date of declaration or making
of such Restricted Payment.
“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
Loan Documents or the rights and remedies of the Administrative Agent or the
Collateral Agent and the Lenders thereunder, or the ability of Holdings, the
Borrowers, and the Guarantors to perform their material obligations thereunder
((x) other than (A) any events leading up to the filing of the Chapter 11 Cases
and that were publicly disclosed prior to the Closing Date, (B) the filing of
the Chapter 11 Cases and (C) those events which customarily occur following the
commencement of a proceeding under Chapter 11 of the U.S. Bankruptcy Code and
other events ancillary thereto and (y) taking into account the effect of the
automatic stay under the U.S. Bankruptcy Code).
“Material Indebtedness” shall mean Indebtedness for borrowed money (other than
intercompany Indebtedness and Loans) of any one or more of the Borrower or any
Subsidiary in an aggregate principal amount exceeding $75,000,000; provided that
in no event shall any Permitted Securitization Financing be considered Material
Indebtedness.
“Material Real Property” shall mean any parcel or parcels of Real Property
located in a Security Jurisdiction now or hereafter owned in fee by any Borrower
or any Subsidiary Loan Party either set forth on Schedule 3.07(e) or having a
fair market value (on a per-property basis) of at least (i) $5,000,000 for the
U.S. Borrower or any Subsidiary Loan Party that is a Domestic Subsidiary or (ii)
$10,000,000 otherwise as of (x) the Closing Date, for Real Property owned on the
Closing Date or (y) the date of acquisition, for Real Property acquired after
the Closing Date, in each case as determined by the U.S. Borrower in good faith.
“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.


49



--------------------------------------------------------------------------------





“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors and
assigns.
“Mortgaged Properties” shall mean, collectively, (i) the Closing Date Mortgaged
Properties and (ii) any Material Real Property encumbered by a Mortgage after
the Closing Date pursuant to Section 5.10.
“Mortgages” shall mean, collectively, the mortgages, debentures, hypothecs,
trust deeds, deeds of trust, deeds to secure debt, assignments of leases and
rents, and other security documents (including amendments and confirmation to
any of the foregoing) delivered with respect to the Mortgaged Properties, in the
form and substance reasonably acceptable to the Administrative Agent and the
Borrower (with such changes to account for local law matters), as amended,
supplemented, confirmed or otherwise modified from time to time, each in form
and substance reasonably satisfactory to the Administrative Agent.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.
“Net First Lien Leverage Ratio” shall mean, on any date, the ratio of
(A) (i) the sum of, without duplication, (x) the aggregate principal amount of
any Consolidated Debt consisting of Loan Obligations outstanding as of the last
day of the Test Period most recently ended as of such date that are then secured
by first-priority Liens on the Collateral and (y) the aggregate principal amount
of any other Consolidated Debt of the Borrower and its Subsidiaries outstanding
as of the last day of such Test Period that is then secured by Liens on the
Collateral that are Other First Liens less (ii) without duplication, the
Unrestricted Cash and unrestricted Permitted Investments of the Borrower and its
Subsidiaries as of the last day of such Test Period, to (B) EBITDA for such Test
Period, all determined on a consolidated basis in accordance with GAAP;
provided, that the Net First Lien Leverage Ratio shall be determined for the
relevant Test Period on a Pro Forma Basis.
“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.
“Net Proceeds” shall mean:
(a)    100% of the cash proceeds actually received by the Borrower or any
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards (but excluding, for the avoidance of doubt, the proceeds
of any information technology-related or cyber insurance policies), but only as
and when received) from any Asset Sale under Section 6.05(g) (or Sale and
Lease-Back Transactions under Section 6.03(b)(x)), net of


50



--------------------------------------------------------------------------------





(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, required debt payments and required
payments of other obligations relating to the applicable asset to the extent
such debt or obligations are secured by a Lien permitted hereunder (other than
pursuant to the Loan Documents) on such asset, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) Taxes paid or payable (in the good faith determination of the
Borrower) as a result thereof (including the amount of any distributions in
respect thereof pursuant to Section 6.06(b)(iii) or Section 6.06(b)(v)),
(iii) the amount of any reasonable reserve established in accordance with GAAP
against any adjustment to the sale price or any liabilities (other than any
taxes deducted pursuant to clause (i) or (ii) above) (x) related to any of the
applicable assets and (y) retained by the Borrower or any of the Subsidiaries
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be cash
proceeds of such Asset Sale occurring on the date of such reduction) and (iv)
payments made on a ratable basis (or less than ratable basis) to holders of
non-controlling interests in non-Wholly Owned Subsidiaries as a result of such
Asset Sale; provided, that, if Holdings or the Borrower shall deliver a
certificate of a Responsible Officer of Holdings or the Borrower to the
Administrative Agent promptly following receipt of any such proceeds setting
forth Holdings’ or the Borrower’s intention to use any portion of such proceeds,
within 15 months of such receipt, to acquire, maintain, develop, construct,
improve, upgrade or repair assets used or useful in the business of the Borrower
and the Subsidiaries or to make Permitted Business Acquisitions and other
Investments permitted hereunder (excluding Permitted Investments or intercompany
Investments in Subsidiaries) or to reimburse the cost of any of the foregoing
incurred on or after the date on which the Asset Sale giving rise to such
proceeds was contractually committed, such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 15 months of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 15 month period
but within such 15 month period are contractually committed to be used, then
such remaining portion if not so used within six months following the end of
such 15 month period shall constitute Net Proceeds as of such date without
giving effect to this proviso); provided, further, that (x) no net cash proceeds
calculated in accordance with the foregoing realized in a single transaction or
series of related transactions shall constitute Net Proceeds unless such net
cash proceeds shall exceed $20,000,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Proceeds), (y) no net cash proceeds
calculated in accordance with the foregoing shall constitute Net Proceeds in any
fiscal year until the aggregate amount of all such net cash proceeds otherwise
constituting Net Proceeds pursuant to the foregoing clause (x) in such fiscal
year shall exceed $50,000,000 (and thereafter only net cash proceeds in excess
of such amount shall constitute Net Proceeds) and (z)  if at the time of receipt
of such net cash proceeds or at any time during the 15 month (or 21 month, as
applicable) reinvestment period contemplated by the immediately preceding
proviso, if Holdings or the Borrower shall deliver a certificate of a
Responsible Officer of Holdings or the Borrower to the


51



--------------------------------------------------------------------------------





Administrative Agent certifying that on a Pro Forma Basis immediately after
giving effect to the Asset Sale and the application of the proceeds thereof or
at the relevant time during such 15 month (or 21 month, as applicable) period,
the Net First Lien Leverage Ratio is less than or equal to 2.50 to 1.00, 50% of
such net cash proceeds that would otherwise constitute Net Proceeds under this
proviso shall not constitute Net Proceeds; and
(b)    100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such incurrence, issuance or sale.
“Net Secured Leverage Ratio” shall mean, on any date, the ratio of (A) (i)
without duplication, the aggregate principal amount of any Consolidated Debt of
the Borrower and its Subsidiaries outstanding as of the last day of such Test
Period that is then secured by Liens on the Collateral less (ii) without
duplication, the Unrestricted Cash and unrestricted Permitted Investments of the
Borrower and its Subsidiaries as of the last day of such Test Period, to
(B) EBITDA for such Test Period, all determined on a consolidated basis in
accordance with GAAP; provided, that the Net Secured Leverage Ratio shall be
determined for the relevant Test Period on a Pro Forma Basis.
“Net Total Leverage Ratio” shall mean, on any date, the ratio of (A) (i) without
duplication, the aggregate principal amount of any Consolidated Debt of the
Borrower and its Subsidiaries outstanding as of the last day of the Test Period
most recently ended as of such date less (ii) without duplication, the
Unrestricted Cash and unrestricted Permitted Investments of the Borrower and its
Subsidiaries as of the last day of such Test Period, to (B) EBITDA for such Test
Period, all determined on a consolidated basis in accordance with GAAP;
provided, that the Net Total Leverage Ratio shall be determined for the relevant
Test Period on a Pro Forma Basis.
“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).
“New Parent” shall have the meaning assigned to such term in the definition of
the term “Change in Control”.
“New Project” shall mean (x) each plant, facility, branch, office, business
unit, which is either a new plant, facility, branch, office or business unit or
an expansion, relocation, remodeling, refurbishment or substantial modernization
of an existing plant, facility, branch, office or business unit, owned by the
Borrower or the Subsidiaries which in fact commences operations and (y) each
creation (in one or a series of related transactions) of a business unit,
product line or service offering to the extent such business unit commences
operations or such product line or service is offered or each expansion (in one
or a series of related transactions) of business into a new market or through a
new distribution method or channel.
“Non-Bank Tax Certificate” shall have the meaning assigned to such term in
Section 2.17(e)(i).


52



--------------------------------------------------------------------------------





“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).
“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
“Non-Public Lender” means: (i) until the publication of an interpretation of
“public” as referred to in the CRR by the competent authority/ies: an entity
which (x) assumes existing rights and/or obligations vis‑à‑vis a Dutch Loan
Party, the value of which is at least €100,000 (or its equivalent in another
currency), (y) provides repayable funds for an initial amount of at least
€100,000 (or its equivalent in another currency) or (z) otherwise qualifies as
not forming part of the public; and (ii) as soon as the interpretation of the
term “public” as referred to in the CRR has been published by the relevant
authority/ies: an entity which is not considered to form part of the public on
the basis of such interpretation.
“Note” shall have the meaning assigned to such term in Section 2.09(e).
“NYFRB” shall mean the Federal Reserve Bank of New York.
“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight LIBO Rate in effect
on such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations in respect of any Secured Hedge Agreement. For the avoidance of
doubt, the “Obligations” shall comprise, without duplication, the U.S.
Obligations and the Foreign Obligations.
“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Treasury
Department.
“Other First Lien Debt” shall mean obligations secured by Other First Liens.
“Other First Liens” shall mean Liens on the Collateral that are pari passu with
the Liens thereon securing the Term B Loans (and other Loan Obligations that are
secured by Liens on the Collateral that are pari passu with the Liens thereon
securing the Term B Loans) pursuant to a Permitted Pari Passu Intercreditor
Agreement.
“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution,


53



--------------------------------------------------------------------------------





registration, delivery or enforcement of, consummation or administration of,
from the receipt or perfection of security interest under, or otherwise with
respect to, the Loan Documents (but excluding any Excluded Taxes).
“Other Term Loans” shall have the meaning assigned to such term in Section 2.21
(including in the form of Extended Term Loans or Refinancing Term Loans, as
applicable).
“Overdraft Line” shall mean lines of credit or overdraft facilities (including,
but not limited to, intraday, ACH and purchasing card/T&E services) extended by
one or more financial institutions reasonably acceptable to the Administrative
Agent or one or more of the Lenders and (in each case) established for the
Borrower’s and the Subsidiaries’ ordinary course of operations.
“Overnight LIBO Rate” shall mean, for any day, (a) the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate) and (b) with respect to any Overnight LIBO
Borrowing for any day, the rate per annum equal to the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for overnight deposits of Euros
and Dollars, as applicable as displayed on the applicable Reuters screen page
(currently page LIBOR01 or LIBOR02 (as applicable)) (or, in the event such rate
does not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) at
approximately 11:00 a.m., London time, on such day; provided that if the
Overnight LIBO Rate shall be less than zero, such rate shall be deemed to be
zero for all purposes of this Agreement.
“Parallel Debt” shall have the meaning assigned to such term in the Foreign
Guarantee Agreement and the U.S. Guarantee Agreement, respectively.
“Parent Entity” shall mean any direct or indirect parent of the Borrower.
“Pari Term Loans” shall have the meaning assigned to such term in Section 6.02.
“Participant” shall have the meaning assigned to such term in
Section 9.04(d)(i).
“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d)(ii).
“Participating Member State” shall mean any member state of the European Union
that has the euro as its lawful currency in accordance with any EMU Legislation.


54



--------------------------------------------------------------------------------





“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Domestic Loan Parties in a form reasonably
satisfactory to the Administrative Agent, as the same may be supplemented from
time to time to the extent required by Section 5.04(f).
“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) not previously held by the
Borrower and its Subsidiaries in, or merger, consolidation or amalgamation with,
a person or division or line of business of a person (or any subsequent
investment made in a person or division or line of business previously acquired
in a Permitted Business Acquisition), if immediately after giving effect
thereto: (i) no Event of Default under clause (b), (c), (h) or (i) of Section
7.01 shall have occurred and be continuing or would result therefrom, provided,
however, that with respect to a proposed acquisition pursuant to an executed
acquisition agreement, at the option of the Borrower, the determination of
whether such an Event of Default shall exist shall be made solely at the time of
the execution of the acquisition agreement related to such Permitted Business
Acquisition; (ii) any acquired or newly formed Subsidiary shall not be liable
for any Indebtedness except for Indebtedness permitted by Section 6.01;
(iii) any person acquired in such acquisition shall be merged into the Borrower
or a Subsidiary or become a Subsidiary upon consummation of such acquisition
and, to the extent required by Section 5.10, shall become a Subsidiary Loan
Party; and (iv) the aggregate cash consideration in respect of such acquisitions
and investments by a Borrower or a Subsidiary Loan Party in assets that are not
owned by the Borrower or Subsidiary Loan Parties or in Equity Interests of
persons that are not Subsidiary Loan Parties or do not become Subsidiary Loan
Parties, in each case upon consummation of such acquisition or as a result of
such investment, shall not exceed the greater of (x) $125,000,000 and (y) 0.30
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period.
“Permitted Holder Group” shall have the meaning assigned to such term in the
definition of “Permitted Holders.”
“Permitted Holders” shall mean (i)(x) the Management Group and (y) each of Cyrus
Capital Partners, L.P., Monarch Alternative Capital LP, GoldenTree Asset
Management, GSO Capital Partners, Brigade Capital Management, Davidson Kempner
Capital Management LP, Loomis, Sayles & Company L.P., Aegon Asset Management,
Benefit Street Partners and their respective Affiliates), (ii) any person that
has no material assets other than the Equity Interests of the Borrower, Holdings
or any Parent Entity and that, directly or indirectly, holds or acquires
beneficial ownership of 100% on a fully diluted basis of the voting Equity
Interests of the Borrower, and of which no other person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the
Closing Date), other than any of the other Permitted Holders, beneficially owns
more than 50% on a fully diluted basis of the voting Equity Interests thereof,
and any New Parent and its subsidiaries, (iii) any person who is acting solely
as an underwriter in connection with a public or private offering of Equity
Interests of the Borrower or any Parent Entity,


55



--------------------------------------------------------------------------------





acting in such capacity and (iv) any “group” (within the meaning of Rules 13d-3
and 13d-5 under the Exchange Act as in effect on the Closing Date) the members
of which include any of the other Permitted Holders and that, directly or
indirectly, hold or acquire beneficial ownership of the voting Equity Interests
of the Borrower (a “Permitted Holder Group”), so long as (1) each member of the
Permitted Holder Group has voting rights proportional to the percentage of
ownership interests held or acquired by such member (or more favorable voting
rights, in the case of any Permitted Holders specified in clause (i), (ii) or
(iii)) and (2) no person or other “group” (other than the other Permitted
Holders) beneficially owns more than 50% on a fully diluted basis of the voting
Equity Interests held by the Permitted Holder Group.
“Permitted Investments” shall mean:
(a)    securities issued or directly and fully guaranteed or insured by the
government of, or any agency or instrumentality thereof, the United States of
America, Australia, the United Kingdom, Canada, the Netherlands or any other
member state of the European Union, in each case with maturities not exceeding
two years (or, in the case of any such U.S. securities held by Brazilian
subsidiaries, five years) after the date of acquisition;
(b)    time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits maturing within 180 days of the
date of acquisition thereof issued by a bank or trust company that is organized
under the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits in excess of $250,000,000 and whose long-term debt, or whose
parent holding company’s long-term debt, is rated A (or such similar equivalent
rating or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act));
(c)    repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
(d)    commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 1 (or higher) according to
Moody’s, F 1 (or higher) according to Fitch, or A 1 (or higher) according to S&P
(or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act));
(e)    securities with maturities of two years or less from the date of
acquisition, issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P, A by Moody’s or A by Fitch (or
such similar equivalent rating or higher by at least one


56



--------------------------------------------------------------------------------





nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act));
(f)    shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;
(g)    money market funds that (i) comply with the criteria set forth in Rule 2a
7 under the Investment Company Act of 1940, (ii) are rated by any two of (1) AAA
by S&P, (2) Aaa by Moody’s or (3) AAA by Fitch and (iii) have portfolio assets
of at least $5,000,000,000;
(h)    time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits in an aggregate face amount not in
excess of 0.5% of the total assets of the Borrower and the Subsidiaries, on a
consolidated basis, as of the end of the Borrower’s most recently completed
fiscal year;
(i)    credit card receivables to the extent included in cash or cash
equivalents on the consolidated balance sheet of such person;
(j)    Dollars, Sterling, Euros, or, in the case of any Foreign Subsidiary, such
local currencies held by it from time to time in the ordinary course of
business;
(l)    in the case of any Foreign Subsidiary, securities issued or directly and
fully guaranteed or insured by the government of, or any agency or
instrumentality thereof, Malaysia or Brazil, in each case with maturities not
exceeding 270 days after the date of acquisition and held by it from time to
time in the ordinary course of business;
(m)    Indebtedness issued by persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s (or, in the case of an obligor domiciled outside of
the United States of America, reasonably equivalent ratings of another
internationally recognized credit rating agency) in each case with maturities
not exceeding two years from the date of acquisition; and
(n)    instruments equivalent to those referred to in clauses (a) through (m)
above denominated in any foreign currency comparable in credit quality and tenor
to those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.
“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to the Liens on the Collateral
securing the Term B Loans (and other Loan Obligations that are secured by Liens
on the Collateral that are pari passu with the Liens thereon securing the Term B
Loans) (including, for the avoidance of doubt, junior Liens pursuant to
Section 2.21(b)(ii) or (v)), either (as the Borrower shall elect) (x) the First
Lien/Second Lien Intercreditor Agreement if such Liens secure “Second Lien
Obligations” (as defined therein), (y) another intercreditor agreement not
materially less favorable to the Lenders vis-à-vis such junior


57



--------------------------------------------------------------------------------





Liens than the First Lien/Second Lien Intercreditor Agreement (as determined by
the Borrower in good faith) or (z) another intercreditor agreement the terms of
which are consistent with market terms governing security arrangements for the
sharing of liens on a junior basis at the time such intercreditor agreement is
proposed to be established in light of the type of Indebtedness to be secured by
such liens, as determined by the Administrative Agent and the Borrower in the
exercise of reasonable judgment.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Loan Purchase” shall have the meaning assigned to such term in
Section 9.04(i).
“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and Holdings, the Borrower or
any of the Subsidiaries as an Assignee, as accepted by the Administrative Agent
(if required by Section 9.04) in the form of Exhibit F or such other form as
shall be approved by the Administrative Agent and the Borrower (such approval
not to be unreasonably withheld or delayed).
“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be pari passu with the Liens on the
Collateral securing the Term B Loans (and other Loan Obligations that are
secured by Liens on the Collateral that are pari passu with the Liens thereon
securing the Term B Loans), either (as the Borrower shall elect) (x) the First
Lien/First Lien Intercreditor Agreement, (y) another intercreditor agreement not
materially less favorable to the Lenders vis-à-vis such pari passu Liens than
the First Lien/First Lien Intercreditor Agreement (as determined by the Borrower
in good faith) or (z) another intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
liens on a pari passu basis at the time such intercreditor agreement is proposed
to be established in light of the type of Indebtedness to be secured by such
liens, as determined by the Administrative Agent and the Borrower in the
exercise of reasonable judgment.
“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness (or
unutilized commitments in respect of Indebtedness (only to the extent the
committed amount (i) could have been incurred on the date of the initial
incurrence and was deemed incurred at such time for purposes of this definition
or (ii) could have been incurred other than as Permitted Refinancing
Indebtedness on the date of such Refinancing)) being Refinanced (or previous
refinancings thereof constituting Permitted Refinancing Indebtedness); provided,
that (a) the principal amount (or accreted value, if applicable) or, if greater,
committed amount (only to the extent the committed amount (i) could have been
incurred on the date of the initial incurrence and was deemed incurred at such
time for purposes of this definition or (ii) could have been incurred other than
as Permitted Refinancing Indebtedness on the date of such Refinancing) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) or, if greater, committed amount of the
Indebtedness so Refinanced (plus unpaid accrued interest and premium (including
tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions, expenses (including mortgage and similar taxes), plus an amount
equal to any existing commitment unutilized thereunder and letters of credit
undrawn thereunder), (b) except with respect to Section 6.01(i), (i) the final
maturity date of such Permitted Refinancing Indebtedness is on or after the
earlier of (x) the final


58



--------------------------------------------------------------------------------





maturity date of the Indebtedness being Refinanced and (y)  the Latest Maturity
Date in effect at the time of incurrence thereof and (ii) the Weighted Average
Life to Maturity of such Permitted Refinancing Indebtedness is greater than or
equal to the lesser of (i) the remaining Weighted Average Life to Maturity of
the Indebtedness being Refinanced and (ii) the Weighted Average Life to Maturity
of the Class of Term Loans then outstanding with the greatest remaining Weighted
Average Life to Maturity, (c) if the Indebtedness being Refinanced is
subordinated in right of payment to the Loan Obligations under this Agreement,
such Permitted Refinancing Indebtedness shall be subordinated in right of
payment to such Loan Obligations on terms in the aggregate not materially less
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, (d) no Permitted Refinancing Indebtedness shall
have obligors that are not (or would not have been) obligated with respect to
the Indebtedness being so Refinanced (except that a Loan Party may be added as
an additional obligor) and (e) if the Indebtedness being Refinanced is secured
by Liens on any Collateral (whether senior to, equally and ratably with, or
junior to the Liens on such Collateral securing the Loan Obligations or
otherwise), such Permitted Refinancing Indebtedness may be secured by such
Collateral (including any Collateral pursuant to after-acquired property
clauses to the extent any such Collateral secured (or would have secured) the
Indebtedness being Refinanced) on terms in the aggregate that are substantially
similar to, or not materially less favorable to the Secured Parties than, the
Indebtedness being Refinanced or on terms otherwise permitted by Section 6.02.
“Permitted Securitization Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.
“Permitted Securitization Financing” shall mean one or more transactions
pursuant to which (i) Securitization Assets or interests therein are sold or
transferred to or financed by one or more Special Purpose Securitization
Subsidiaries, and (ii) such Special Purpose Securitization Subsidiaries finance
(or refinance) their acquisition of such Securitization Assets or interests
therein, or the financing thereof, by selling or borrowing against
Securitization Assets (including conduit and warehouse financings) and any
Hedging Agreements entered into in connection with such Securitization Assets;
provided, that recourse to the Borrower or any Subsidiary (other than the
Special Purpose Securitization Subsidiaries) in connection with such
transactions shall be limited to the extent customary (as determined by the
Borrower in good faith) for similar transactions in the applicable jurisdictions
(including, to the extent applicable, in a manner consistent with the delivery
of a “true sale”/“absolute transfer” opinion with respect to any transfer by the
Borrower or any Subsidiary (other than a Special Purpose Securitization
Subsidiary)). It is understood and agreed that the LiquidX Program constitutes a
Permitted Securitization Financing hereunder.
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate, and (iii) in
respect of which Holdings, the Borrower, any Subsidiary or any ERISA Affiliate
is (or,


59



--------------------------------------------------------------------------------





if such plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.
“Plan of Reorganization” shall have the meaning assigned to such term in the
recitals hereto.
“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement or the Canadian Security Agreement, or any equivalent term
in any other Security Document, as applicable.
“PPSA” shall mean the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security legislation or other applicable
legislation with respect to personal property security in effect in a
jurisdiction other than Ontario, “PPSA” means the Personal Property Security Act
or such other applicable legislation in effect from time to time in such other
jurisdiction (including without limitation the Quebec Civil Code) for purposes
of the provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (other than interest expense) incurred that are classified as
“pre-opening rent”, “pre-opening expenses” or “opening costs” (or any similar or
equivalent caption).
“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”
“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) pro forma effect shall be given to any
Disposition, any acquisition, Investment, capital expenditure, construction,
repair, replacement, improvement, development, disposition, merger,
amalgamation, consolidation (including the Transactions) (or any similar
transaction or transactions whether or not otherwise permitted under
Section 6.04 or 6.05 or that require a waiver or consent of the Required
Lenders, but if so required, solely to the extent such waiver or consent has
been obtained), any dividend, distribution or other similar payment, any
designation of any Subsidiary as an Unrestricted Subsidiary and any Subsidiary
Redesignation, New Project, and any restructurings of the business of the
Borrower or any of its Subsidiaries that the Borrower or any of the Subsidiaries
has determined to make and/or made and in the good faith determination of a
Responsible Officer of the Borrower are expected to have a continuing impact and
are factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments the Borrower determines are reasonable as set forth
in a certificate of a Financial Officer of the Borrower (the foregoing, together
with any transactions related thereto or in connection therewith, the “relevant


60



--------------------------------------------------------------------------------





transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to Section 2.21 or Article VI,
occurring during the Reference Period or thereafter and through and including
the date upon which the relevant transaction is consummated), (ii) in making any
determination on a Pro Forma Basis, (x) all Indebtedness (including Indebtedness
issued, incurred or assumed as a result of, or to finance, any relevant
transactions and for which the financial effect is being calculated, whether
incurred under this Agreement or otherwise, but excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes and amounts
outstanding under any Permitted Securitization Financing, in each case not to
finance any acquisition) issued, incurred, assumed or permanently repaid during
the Reference Period (or, in the case of determinations made pursuant to Section
2.21 or Article VI, occurring during the Reference Period or thereafter and
through and including the date upon which the relevant transaction is
consummated) shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such period, (y) Interest Expense of such
person attributable to interest on any Indebtedness, for which pro forma effect
is being given as provided in the preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods, and (z) in giving effect to
clause (i) above with respect to each New Project which commences operations and
records not less than one full fiscal quarter’s operations during the Reference
Period, the operating results of such New Project shall be annualized on a
straight line basis during such period, taking into account any seasonality
adjustments determined by the Borrower in good faith, and (iii) (A) for any
Subsidiary Redesignation then being designated, effect shall be given to such
Subsidiary Redesignation and all other Subsidiary Redesignations after the first
day of the relevant Reference Period and on or prior to the date of the
respective Subsidiary Redesignation then being designated, collectively, and
(B) for any designation of a Subsidiary as an Unrestricted Subsidiary, effect
shall be given to such designation and all other designations of Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Subsidiary
as an Unrestricted Subsidiary, collectively.
In the event that EBITDA or any financial ratio is being calculated for purposes
of determining whether Indebtedness or any Lien relating thereto may be incurred
or whether any Investment may be made, the Borrower may elect pursuant to a
certificate of a Responsible Officer delivered to the Administrative Agent to
treat all or any portion of the commitment relating thereto as being incurred at
the time of such commitment, in which case any subsequent incurrence of
Indebtedness under such commitment shall not be deemed, for purposes of this
calculation, to be an incurrence at such subsequent time.
Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include adjustments to reflect (1) operating expense reductions
and other operating improvements, synergies or cost savings reasonably expected
to result from any relevant pro forma event (including, to the extent
applicable, the Transactions), which adjustments (excluding those resulting from
the Transactions or the adjustments described in clause (2) below) (x) shall not
exceed 25% of EBITDA for the relevant Reference Period (calculated prior to
giving effect to such capped adjustments (but, for the avoidance of doubt, after
giving effect to other uncapped adjustments)) and (y) shall only


61



--------------------------------------------------------------------------------





be included to the extent that the actions resulting in such operating expense
reductions and other operating improvements, synergies or costs savings are
expected to be achieved (in the good faith determination of the Borrower) within
18 months after the date any such calculation is performed and (2) all
adjustments of the nature used in connection with the calculation of “Pro forma
EBITDA” as set forth in the Information Memorandum to the extent such
adjustments, without duplication, continue to be applicable to such Reference
Period. The Borrower shall deliver to the Administrative Agent a certificate of
a Financial Officer of the Borrower setting forth such operating expense
reductions, other operating improvements or synergies and adjustments pursuant
to clause (2) above, and information and calculations supporting them in
reasonable detail.
For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.
“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).
“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.08(f).
“Projections” shall mean the projections and any forward-looking statements
(including statements with respect to booked business) of the Borrower and the
Subsidiaries furnished to the Lenders or the Administrative Agent by or on
behalf of the Borrower or any of the Subsidiaries prior to the Closing Date.
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Company Compliance” shall mean compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, the provisions of the Securities Act and the Exchange Act,
and the rules of national securities exchange listed companies (in each case, as
applicable to companies with equity or debt securities held by the public),
including procuring directors’ and officers’ insurance, legal and other
professional fees, and listing fees.
“Public Lender” shall have the meaning assigned to such term in Section 9.17(b).
“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” shall have the meaning assigned to it in Section 9.26.
“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.
“Qualified IPO” shall mean (i) an underwritten public offering of the Equity
Interests of the Borrower, Holdings or any Parent Entity which generates
(individually or in the aggregate


62



--------------------------------------------------------------------------------





together with any prior underwritten public offering) gross cash proceeds of at
least $50,000,000 or (ii) the merger of the Borrower, Holdings or any Parent
Entity into an entity that has, or whose direct or indirect parent has,
previously consummated a public offering of Equity Interests that generated
gross cash proceeds of at least $50,000,000 and is a public company at the
applicable time (any such entity referred to in clause (i) or (ii), the “IPO
Entity”).
“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license, or other means, including with respect to any Dutch Loan Party, any
building right (opstalrecht) (other than any lease dependable building rights),
together with, in each case, all easements, hereditaments and appurtenances
relating thereto, and all improvements and appurtenant fixtures and equipment
incidental to the ownership, lease or operation thereof.
“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.
“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”
“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancings” shall have a meaning correlative thereto.
“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.21(j).
“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
the Borrower or any Subsidiary Loan Party (whether under an indenture, a credit
agreement or otherwise) and the Indebtedness represented thereby; provided, that
(a) 100% of the Net Proceeds of such Refinancing Notes are used to permanently
reduce Loans and/or replace Commitments substantially simultaneously with the
issuance thereof; (b) the principal amount (or accreted value, if applicable) of
such Refinancing Notes does not exceed the principal amount (or accreted value,
if applicable) of the aggregate portion of the Loans so reduced and/or
Commitments so replaced (plus unpaid accrued interest and premium (including
tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses); (c) the final maturity date of such Refinancing Notes
is on or after the Term Facility Maturity Date of the Term Loans so reduced;
(d) the Weighted Average Life to Maturity of such Refinancing Notes is greater
than or equal to the remaining Weighted Average Life to Maturity of the Term
Loans so reduced; (e) in the case of Refinancing Notes in the form of notes
issued under an indenture, the terms thereof do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligations prior to the Term
Facility Maturity Date of the Term Loans so reduced (other than customary offers
to repurchase or


63



--------------------------------------------------------------------------------





mandatory prepayment provisions upon a change of control, asset sale or event of
loss and customary acceleration rights after an event of default); (f) the other
terms of such Refinancing Notes (other than interest rates, fees, floors,
funding discounts and redemption or prepayment premiums and other pricing
terms), taken as a whole, are substantially similar to, or not materially less
favorable to the Borrower and its Subsidiaries than the terms, taken as a whole,
applicable to the Term B Loans (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date in effect at the time
such Refinancing Notes are issued or those that are otherwise reasonably
acceptable to the Administrative Agent), as determined by the Borrower in good
faith (or, if more restrictive, the Loan Documents are amended to contain such
more restrictive terms to the extent required to satisfy the foregoing
standard); (g) there shall be no obligor in respect of such Refinancing Notes
that is not a Loan Party; and (h) Refinancing Notes that are secured by
Collateral shall be subject to the provisions of a Permitted Pari Passu
Intercreditor Agreement or a Permitted Junior Intercreditor Agreement, as
applicable.
“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.21(j).
“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.
“Related Parties” shall mean, with respect to any specified person, such
person’s Controlled or Controlling Affiliates and the respective directors,
trustees, officers, employees, members, representatives, agents and advisors of
such person and such person’s Controlled or Controlling Affiliates.
“Related Sections” shall have the meaning assigned to such term in Section 6.04.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice


64



--------------------------------------------------------------------------------





period referred to in Section 4043(c) of ERISA has been waived, with respect to
a Plan (other than a Plan maintained by an ERISA Affiliate that is considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code).
“Required Lenders” shall mean, at any time, Lenders having Loans outstanding
that, taken together, represent more than 50% of the sum of all Loans
outstanding; provided, that the Loans of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.
“Required Percentage” shall mean, with respect to an Applicable Period, 50%;
provided, that (a) if the Net First Lien Leverage Ratio as at the end of the
Applicable Period is less than or equal to 2.50 to 1.00 but greater than 2.00 to
1.00, such percentage shall be 25% and (b) if the Net First Lien Leverage Ratio
as at the end of the Applicable Period is less than or equal to 2.00 to 1.00,
such percentage shall be 0%.
“Required Prepayment Lenders” shall mean, at any time, the holders of more than
50% of the aggregate unpaid principal amount of the Term Loans at such time
(subject to the last paragraph of Section 9.08(b)).
“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person (and, in respect of the Foreign Subsidiaries,
any director of such Foreign Subsidiary acting in such capacity) and any other
officer or similar official thereof responsible for the administration of the
obligations of such person in respect of this Agreement.
“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the fair market value thereof (as
determined by the Borrower in good faith).
“Restricted Payments Incurrence Clause” shall have the meaning assigned to such
term in the last paragraph of Section 6.06.
“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).
“Reuters” shall have the meaning assigned to such term in the definition of
“Dollar Equivalent”.
“Revaluation Date” shall mean each of the following: (i) each date of a
Borrowing of Eurocurrency Loans denominated in Euros, (ii) each date of a
conversion into or continuation of a Eurocurrency Loan denominated in Euros
pursuant to Section 2.07, and (iii) such additional dates as the Administrative
Agent shall determine.


65



--------------------------------------------------------------------------------





“Revolving Facility” shall mean the Revolving Facility Commitments of any Class
and the extensions of credit made hereunder by the Revolving Facility Lenders of
such Class and, for purposes of Section 9.08(b), shall refer to all such
Revolving Facility Commitments as a single Class.
“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the Incremental Revolving Facility Commitment of such Revolving
Facility Lender established pursuant to Section 2.21 to make Revolving Facility
Loans, expressed as an amount representing the maximum aggregate permitted
amount of such Revolving Facility Lender’s Revolving Facility Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time, (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
under Section 9.04, and (c) increased (or replaced) as provided under
Section 2.21. Revolving Facility Commitments may be in any form permitted by
Section 2.21 and provided for in the relevant Incremental Assumption Agreement.
For the avoidance of doubt, there is no Revolving Facility Commitment as of the
Closing Date.
“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the sum of (a) the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time
(calculated, in the case of an Alternate Currency, based on the Dollar
Equivalent thereof), (b) the swingline exposure applicable to such Class at such
time and (c) the revolving letter-of-credit exposure applicable to such Class at
such time. The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the product of (x) the percentage of the total
Revolving Facility Commitments of such Class represented by such Lender’s
Revolving Facility Commitment of such Class and (y) the aggregate Revolving
Facility Credit Exposure of such Class of all Revolving Facility Lenders,
collectively, at such time.
“Revolving Facility Lender” shall mean an Incremental Revolving Facility Lender.
“Revolving Facility Loan” shall mean an Incremental Revolving Facility Loan.
“S&P” shall mean Standard & Poor’s Ratings Group, Inc. and its successors and
assigns.
“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.
“Sanctioned Country” shall mean, at any time, a country, region or territory
which is the target of comprehensive Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the Government of Canada, the United Nations Security
Council, the European Union, any European Union member state or Her Majesty’s
Treasury of the United Kingdom, (b) any Person operating, organized or resident
in a Sanctioned Country, (c) any Person owned or controlled by any such


66



--------------------------------------------------------------------------------





Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the target of any Sanctions.
“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
Government of Canada or (c) the United Nations Security Council, the European
Union, any European Union member state or Her Majesty’s Treasury of the United
Kingdom.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank,
or any Guarantee by any Loan Party of any Cash Management Agreement entered into
by and between any Subsidiary and any Cash Management Bank, in each case to the
extent that such Cash Management Agreement or such Guarantee, as applicable, is
not otherwise designated in writing by the Borrower and such Cash Management
Bank to the Administrative Agent to not be included as a Secured Cash Management
Agreement.
“Secured Hedge Agreement” shall mean any Hedging Agreement by and between any
Loan Party or any Subsidiary and any Hedge Bank, or any Guarantee by any Loan
Party of any Hedging Agreement entered into by and between any Subsidiary and
any Hedge Bank, in each case to the extent that such Hedging Agreement or such
Guarantee, as applicable, is not otherwise designated in writing by the Borrower
and such Hedge Bank to the Administrative Agent to not be included as a Secured
Hedge Agreement. Notwithstanding the foregoing, for all purposes of the Loan
Documents, any Guarantee of, or grant of any Lien to secure, any obligations in
respect of a Secured Hedge Agreement by a Guarantor shall not include any
Excluded Swap Obligations.  
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Hedge Bank that is party to any Secured
Hedge Agreement, each Cash Management Bank that is party to any Secured Cash
Management Agreement and each sub-agent appointed pursuant to Section 8.02 by
the Administrative Agent with respect to matters relating to the Loan Documents
or by the Collateral Agent with respect to matters relating to any Security
Document.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Securitization Assets” shall mean any of the following assets (or interests
therein) from time to time originated, acquired or otherwise owned by the
Borrower or any Subsidiary or in which the Borrower or any Subsidiary has any
rights or interests, in each case, without regard to where such assets or
interests are located: (a) Receivables Assets, (b) Intellectual Property rights
relating to the generation of any of the types of assets listed in this
definition, (c) parcels of or interests in real property, together with all
easements, hereditaments and appurtenances thereto, all improvements and
appurtenant fixtures and equipment incidental to the ownership, lease or
operation thereof, (d) any Equity Interests of any Special Purpose
Securitization Subsidiary or any


67



--------------------------------------------------------------------------------





Subsidiary of a Special Purpose Securitization Subsidiary and any rights under
any limited liability company agreement, trust agreement, shareholders
agreement, organization or formation documents or other agreement entered into
in furtherance of the organization of such entity, (e) any equipment,
contractual rights with unaffiliated third parties, website domains and
associated property and rights necessary for a Special Purpose Securitization
Subsidiary to operate in accordance with its stated purposes, and (f) other
assets and property (or proceeds of such assets or property) to the extent
customarily included in securitization transactions of the relevant type in the
applicable jurisdictions (as determined by the Borrower in good faith).
“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Holdings Guarantee and Pledge Agreement, the Notices of Grant of Security
Interest in Intellectual Property, the Foreign Security Documents and each of
the security agreements, pledge agreements and other instruments and documents
executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.10.
“Security Jurisdiction” shall have the meaning assigned to such term in the
Agreed Security Principles.
“Senior Unsecured Note Documents” shall mean the Senior Unsecured Notes
Indenture, the Senior Unsecured Notes and the “Subsidiary Guarantees” under and
as defined in the Senior Unsecured Notes Indenture, as each such document may be
amended, restated, supplemented or otherwise modified from time to time.
“Senior Unsecured Notes” shall mean the $450,000,000 in aggregate principal
amount of the Borrower’s Senior Unsecured Notes due 2027 issued pursuant to the
Senior Unsecured Notes Indenture.
“Senior Unsecured Notes Indenture” shall mean the Senior Unsecured Notes
Indenture, dated as of July 1, 2019, among the Borrower, as issuer, the
subsidiary guarantors party thereto from time to time and Wilmington Trust,
National Association, as indenture trustee, as such document may be amended,
restated, supplemented or otherwise modified from time to time.
“Shared ABL Collateral” shall have the meaning assigned to “ABL Priority
Collateral” (or other analogous term) in the ABL Intercreditor Agreement.
“Shared Term Collateral” shall have the meaning assigned to “Non-ABL Priority
Collateral” (or other analogous term) in the ABL Intercreditor Agreement.
“Similar Business” shall mean any business, the majority of whose revenues are
derived from (i) business or activities conducted by the Borrower and its
Subsidiaries on the Closing Date, (ii) any business that is a natural outgrowth
or reasonable extension, development or expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing or (iii) any business that in the Borrower’s good faith
business judgment constitutes a reasonable diversification of businesses
conducted by the Borrower and its Subsidiaries.


68



--------------------------------------------------------------------------------





“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.02(c).
“Special Purpose Securitization Subsidiary” shall mean (i) a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Securitization Financing for the acquisition of Securitization Assets or
interests therein, and which is organized in a manner (as determined by the
Borrower in good faith) intended to reduce the likelihood that it would be
substantively consolidated with Holdings (prior to a Qualified IPO), the
Borrower or any of the Subsidiaries (other than Special Purpose Securitization
Subsidiaries) in the event Holdings (prior to a Qualified IPO), the Borrower or
any such Subsidiary becomes subject to a proceeding under the U.S. Bankruptcy
Code (or other Debtor Relief Law) and (ii) any subsidiary of a Special Purpose
Securitization Subsidiary.
“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Eurocurrency Loans denominated in Dollars shall be deemed to constitute
Eurocurrency Liabilities (as defined in Regulation D of the Board) and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D. Statutory Reserves shall be adjusted automatically on
and as of the effective date of any change in any reserve percentage.
“Subagent” shall have the meaning assigned to such term in Section 8.02.
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of “Unrestricted Subsidiary” contained herein) an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.
“Subsidiary Loan Party” shall mean each Subsidiary that is (a) a Domestic
Subsidiary Loan Party or (b) a Foreign Subsidiary Loan Party. For the avoidance
of doubt, the Dutch Borrower shall constitute a Subsidiary Loan Party hereunder.
“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.


69



--------------------------------------------------------------------------------





“Successor Borrower” shall have the meaning assigned to such term in Section
6.05(o).
“Supported QFC” shall have the meaning assigned to it in Section 9.26.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Syndication Agents” shall mean, collectively, JPMorgan Chase Bank, N.A., Credit
Suisse Loan Funding LLC, Citigroup Global Markets Inc., Goldman Sachs Bank USA,
Barclays Bank PLC and Deutsche Bank Securities Inc.
“Target Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) payment system is open for the
settlement of payments in Euro.
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.
“Term B Borrowing” shall mean any Borrowing comprised of Term B Loans.
“Term B Facility” shall mean the Term B Loan Commitments and the Term B Loans
made hereunder.
“Term B Facility Maturity Date” shall mean July 1, 2026.
“Term B Loan Commitment” shall mean the USD Term Loan Commitment, the Euro Term
Loan Commitment or any other commitment to make Term B Loans hereunder.
“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).
“Term B Loans” shall mean (a) collectively, the USD Term Loans and the Euro Term
Loans, in each case, made by the Lenders to the Borrower or the Dutch Borrower,
as applicable, pursuant to Section 2.01(a), and (b) any Incremental Term Loans
in the form of Term B Loans made by the Incremental Term Lenders pursuant to
Section 2.01(c).
“Term Borrowing” shall mean any Term B Borrowing or any Incremental Term
Borrowing.
“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities.
“Term Facility Commitment” shall mean the commitment of a Lender to make Term
Loans, including Term B Loans, Incremental Term Loans and/or Other Term Loans.


70



--------------------------------------------------------------------------------





“Term Facility Lender” shall mean a Lender (including an Incremental Term
Lender) with a Term Facility Commitment or with outstanding Term Loans.
“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term B Facility in effect on the Closing Date, the Term B
Facility Maturity Date and (b) with respect to any other Class of Term Loans,
the maturity dates specified therefor in the applicable Incremental Assumption
Agreement.
“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
Incremental Term Loan Installment Date.
“Term Loans” shall mean the Term B Loans and/or the Incremental Term Loans.
“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated and (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document and all other Loan
Obligations shall have been paid in full (other than in respect of contingent
indemnification and expense reimbursement claims not then due).
“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b); provided that
prior to the first date financial statements have been delivered pursuant to
Section 5.04(a) or 5.04(b), the Test Period in effect shall be the four fiscal
quarter period ended March 31, 2019.
“Third Party Funds” shall mean any segregated accounts or funds, or any portion
thereof, received by Borrower or any of its Subsidiaries as agent on behalf of
third parties in accordance with a written agreement that imposes a duty upon
Borrower or one or more of its Subsidiaries to collect and remit those funds to
such third parties.
“Transaction Documents” shall mean the Loan Documents, the ABL Facility
Documents, the Senior Unsecured Note Documents, the Plan of Reorganization, the
documents included in the Plan Supplement (as defined in the Plan of
Reorganization), and the Confirmation Order.
“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with (i)  the Chapter 11 Cases (including the emergence thereof, any internal
reorganization in connection therewith and the financing incurred during their
pendency), (ii) the Transactions, this Agreement and the other Loan Documents,
the ABL Facility Documents, the Senior Unsecured Note Documents and the
Transaction Documents and (iii) the transactions contemplated hereby and
thereby.
“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the execution, delivery and performance
of the Loan Documents, the creation of the Liens pursuant to the Security
Documents, and the initial borrowings


71



--------------------------------------------------------------------------------





hereunder and the use of proceeds thereof; (b) the execution, delivery and
performance of the Senior Unsecured Note Documents and the issuance of the
Senior Unsecured Notes and the use of proceeds thereof; (c) the execution,
delivery and performance of the ABL Facility Documents, the creation of Liens
pursuant thereto, the borrowings thereunder and the use of proceeds thereof; (d)
the repayment in full of, and the termination of all obligations and commitments
under, the Existing ABL Credit Agreement and the Existing Term Loan Credit
Agreement; (e) the discharge or termination of the Existing Notes; (f) entry of
the Confirmation Order; (g) the transactions contemplated by the Plan of
Reorganization, including (i) the transactions described by the Restructuring
Transactions Memorandum (as defined in the Plan of Reorganization) and the Plan
Supplement (as defined in the Plan of Reorganization), as applicable, and
(ii) the transactions and payments contemplated by that certain equity and asset
transfer agreement, by and among Hexion LLC, Hexion Inc. and Hexion Intermediate
Holding 2, Inc., dated as of June 28, 2019, dated as of the Closing Date;
(h) the consummation of the other transactions contemplated herein, the Plan of
Reorganization or the Confirmation Order and the consummation of any other
transactions in connection with the foregoing and (g) the payment of all fees
and expenses to be paid and owing in connection with the foregoing (including
Transaction Expenses).
“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.
“U.K. Security Documents” shall mean all English law security agreements
delivered pursuant to this Agreement and granted by any Loan Party and all
confirmations and acknowledgements thereof, in each case relating to the grant
to the Collateral Agent of a security interest in the Collateral owned by such
Loan Party.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries.
“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower
identified on Schedule 1.01(D), (2) any other Subsidiary of the Borrower,
whether now owned or acquired or created after the Closing Date, that is
designated by the Borrower as an Unrestricted Subsidiary hereunder by written
notice to the Administrative Agent; provided, that the Borrower shall only be
permitted to so designate a new Unrestricted Subsidiary after the Closing Date
so long as (a) no Event of Default has occurred and is continuing or would
result therefrom, (b) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by the Borrower or any of its Subsidiaries) through
Investments as permitted by, and in compliance with, Section 6.04, and any prior
or concurrent Investments in such Subsidiary by the Borrower or any of its
Subsidiaries shall be deemed to have been made under Section 6.04, and
(c) without duplication of clause (b), any net assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof shall be treated


72



--------------------------------------------------------------------------------





as Investments pursuant to Section 6.04; and (3) any subsidiary of an
Unrestricted Subsidiary. The Borrower may designate any Unrestricted Subsidiary
to be a Subsidiary for purposes of this Agreement (each, a “Subsidiary
Redesignation”); provided, that (i)  no Event of Default has occurred and is
continuing or would result therefrom and (ii) the Borrower shall have delivered
to the Administrative Agent an officer’s certificate executed by a Responsible
Officer of the Borrower, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clause (i).
“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any successor statute.
“U.S. Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, together with its successors and assigns.
“U.S. Guarantee Agreement” shall mean the U.S. Guarantee Agreement (Term Loan),
dated as of the Closing Date, among the U.S. Borrower, each other Loan Party
party thereto and the Administrative Agent, as amended, restated, supplemented
or otherwise modified from time to time.
“U.S. Lender” shall mean any Lender other than a Foreign Lender.
“U.S. Loan Obligations” shall mean (a) the due and punctual payment by the
Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership,
reorganization, arrangement or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to the Borrower under
this Agreement, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, and (ii) all other monetary
obligations of the Borrower owed under or pursuant to this Agreement and each
other Loan Document, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership, reorganization,
arrangement or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Domestic Loan Party (other than guarantees in respect
of Foreign Obligations) under or pursuant to each of the Loan Documents.
“U.S. Obligations” shall mean any Obligations other than the Foreign
Obligations, being, collectively, (a) the U.S. Loan Obligations, (b) obligations
in respect of any Secured Cash Management Agreement entered into by a Domestic
Subsidiary and (c) obligations in respect of any Secured Hedge Agreement entered
into by a Domestic Subsidiary.
“U.S. Prime Rate” shall mean the rate of interest per annum as announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the U.S. Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“U.S. Special Resolution Regime” shall have the meaning assigned to it in
Section 9.26.


73



--------------------------------------------------------------------------------





“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).
“USD Term Lender” shall mean a Lender with either a USD Term Loan Commitment or
an outstanding USD Term Loan.
“USD Term Loans” shall mean the term loans made by the USD Term Lenders to the
Borrower on the Closing Date pursuant to Section 2.01(a)(i).
“USD Term Loan Commitment” shall mean, with respect to each USD Term Lender, the
commitment of such Lender to make USD Term Loans hereunder as of the Closing
Date. The amount of each USD Term Lender’s USD Term Loan Commitment as of the
Closing Date is set forth on Schedule 2.01. The aggregate principal amount of
the USD Term Loan Commitments as of the Closing Date is $725,000,000.
“USPAP” shall mean the Uniform Standards of Professional Appraisal Practice, as
amended.
“Voting Stock” shall mean, with respect to any person, such person’s Equity
Interests having the right to vote for the election of directors of such person
under ordinary circumstances.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.
“Wholly Owned Foreign Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Foreign Subsidiary.
“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
the Borrower that is a Wholly Owned Subsidiary of the Borrower.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


74



--------------------------------------------------------------------------------





“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
Section 1.02    Terms Generally. (a). The definitions set forth or referred to
in Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
supplemented or otherwise modified from time to time. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided,
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
changes in GAAP after December 31, 2018, any lease of the Borrower or the
Subsidiaries, or of a special purpose or other entity not consolidated with the
Borrower and its Subsidiaries at the time of its incurrence of such lease, that
would be characterized as an operating lease under GAAP in effect on December
31, 2018, whether such lease is entered into before or after December 31, 2018,
shall not constitute Indebtedness or a Capitalized Lease Obligation of the
Borrower or any Subsidiary under this Agreement or any other Loan Document as a
result of such changes in GAAP.
(a)    In this Agreement, where it relates to a Loan Party organized under the
laws of Germany, a reference to (i) a necessary action to authorize, where
applicable, includes without limitation, obtaining an unconditional positive
advice from the competent works council(s), (ii) a security interest includes
any mortgage (Grundschuld, Hypothek), pledge (Pfandrecht), retention of title
arrangement (Eigentumsvorbehalt), right of retention (Zurückbehaltungsrecht),
right to reclaim goods (Herausgabeansprüche) and any other right in rem created
for the purpose of granting security, (iii) a winding-up or dissolution includes
a German entity being dissolved (aufgelöst) and administration includes a German
entity being declared bankrupt (insolvent), (iv) any step or procedure taken in
connection with insolvency proceedings includes a German entity having applied
for bankruptcy (Insolvenzantrag) or the opening of bankruptcy proceedings
(Insolvenzeröffnung) and (v) an administrator includes an “Insolvenzverwalter”.


75



--------------------------------------------------------------------------------





(b)    In this Agreement, where it relates to a Dutch Loan Party, unless a
contrary indication appears, a reference to: (i) a “necessary action to
authorise” where applicable, includes without limitation any action required to
comply with the Works Councils Act of the Netherlands (Wet op de
ondernemingsraden); (ii) a “security interest” includes any mortgage
(hypotheek), pledge (pandrecht) and, in general, any right in rem (beperkt
recht), created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht); (iii) a “winding-up”, “administration” or “dissolution”
includes a bankruptcy (faillissement) or dissolution (ontbinding); (iv) a
“moratorium” includes surseance van betaling and “a moratorium is declared” or
“occurs” includes surseance verleend; (v) any “step” or “procedure” taken in
connection with insolvency proceedings includes a Dutch entity having filed a
notice under section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990) or Section 60 of the Social Insurance Financing Act of
the Netherlands (Wet Financiering Sociale Verzekeringen) in conjunction with
Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet 1990);
(vi) a “liquidator” includes a curator; (vii) an “administrator” includes a
bewindvoerder; (viii) an “attachment” includes a beslag; (ix) “gross negligence”
means grove schuld; and “willful misconduct” means opzet.
(c)    All terms used in this Agreement which are defined in the Uniform
Commercial Code and when used to define a category or categories of the
Collateral located in Canada, such terms shall include the equivalent category
or categories of property set forth in the PPSA. Notwithstanding the foregoing,
and where the context so requires as a result of the Collateral being located in
Canada or the grantor of the security being a Canadian Loan Party, (i) any term
defined in this Agreement by reference to the “Code”, the “UCC” or the “Uniform
Commercial Code” shall also have any extended, alternative or analogous meaning
given to such term in the PPSA or the applicable Canadian securities transfer
laws (including, without limitation, the Securities Transfer Act, 2006
(Ontario)), as applicable, in all cases for the extension, preservation or
betterment of the Liens of the Collateral Agent in the Collateral, (ii) all
references in this Agreement to a financing statement, continuation statement,
amendment or termination statement shall be deemed to refer also to the
analogous documents used under the PPSA, including, without limitation, where
applicable, financing change statements, (iii) all references to the United
States of America, or to any subdivision, department, agency or instrumentality
thereof shall be deemed to refer also to Canada, or to any subdivision,
department, agency or instrumentality thereof, and (iv) all references to
federal or state securities law of the United States shall be deemed to refer
also to analogous federal and provincial securities laws in Canada.
(d)    For purposes of any Collateral located in the Province of Quebec or
charged by any deed of hypothec (or any other Loan Document) and for all other
purposes pursuant to which the interpretation or construction of a Loan Document
may be subject to the laws of the Province of Quebec or a court or tribunal
exercising jurisdiction in the Province of Quebec, (i) “personal property” shall
be deemed to include “movable property”, (ii) “real property” shall be deemed to
include “immovable property”, (iii) “tangible property” shall be deemed to
include “corporeal property”, (iv) “intangible property” shall be deemed to
include “incorporeal property”, (v) “security interest” and “mortgage” shall be
deemed to include a “hypothec”, (vi) all references to filing, registering or
recording under the UCC or the PPSA or otherwise shall be deemed to include
publication under the Civil Code of Québec, (vii) all references to “perfection
of” or “perfected” Liens shall be deemed to include a reference to the
“opposability” of such Liens to third parties, (viii) any “right of offset”,
“right of setoff” or similar expression shall be deemed to include a “right of
compensation”, (ix) “goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, and (x) an “agent” shall be deemed to include a “mandatary”.
Section 1.03    Effectuation of Transactions. Each of the representations and
warranties of the Borrowers contained in this Agreement (and all corresponding
definitions) are made after giving effect


76



--------------------------------------------------------------------------------





to the Transactions as shall have taken place on or prior to the date of
determination, unless the context otherwise requires.
Section 1.04    Exchange Rates; Currency Equivalents. (a). The Administrative
Agent shall determine as of each Revaluation Date the Dollar Equivalent amount
of Eurocurrency Loans denominated in Euros. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial ratios
hereunder or except as otherwise provided herein (including for purposes of
Article VI and clause (f) or (j) of Section 7.01), the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be such
Dollar Equivalent amount as determined by the Administrative Agent in accordance
with this Agreement.
(a)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing or Eurocurrency
Loan is denominated in Euros or an Alternate Currency, such amount shall be the
Alternate Currency Equivalent of such Dollar amount (rounded to the nearest Euro
or unit of such Alternate Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent.
(b)    For purposes of determining compliance with Section 6.01 or Section 6.02,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred on or prior to the Closing Date, on the
Closing Date and, in the case of such Indebtedness incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness) after the
Closing Date, on the date on which such Indebtedness was incurred (in respect of
term Indebtedness) or committed (in respect of revolving Indebtedness);
provided, that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars (or in a different currency from
the Indebtedness being refinanced), and such refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), accrued interest, defeasance costs and
other costs and expenses incurred in connection with such refinancing.
(c)    Unless otherwise provided in this Agreement, when applying any monetary
limits, thresholds and other exceptions to the representations and warranties,
covenants and Events of Default, the equivalent to an amount in Dollars shall be
calculated by the Borrower at the exchange rate as at the date of the Borrower
or Subsidiary taking the relevant action (as determined by the Borrower in good
faith).
(d)    No Default or Event of Default shall arise as a result of any limitation
or threshold set forth in Dollars in Article VI or clause (f) or (j) of
Section 7.01 being exceeded solely as a result of changes in currency exchange
rates.
Section 1.05    [Reserved].
Section 1.01    Change of Currency.
(a)    [Reserved].


77



--------------------------------------------------------------------------------





(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
Section 1.02    Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day (other than with respect to
any Term Loan Maturity Date, which such payment or performance shall be required
on the immediately preceding Business Day).
Section 1.03    Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).
Section 1.04    Holdings. From time to time after the Closing Date, Holdings may
form one or more new Subsidiaries to become direct or indirect parent companies
of the Borrower; provided that, prior to a Qualified IPO, contemporaneously with
the formation of the new direct parent company of the Borrower (an “Intermediate
Holdings”), such person enters into a supplement to the Holdings Guarantee and
Pledge Agreement (or, at the option of such person, a new Holdings Guarantee and
Pledge Agreement in substantially similar form or such other form reasonably
satisfactory to the Administrative Agent) duly executed and delivered on behalf
of such person. Immediately after any Intermediate Holdings complying with the
proviso in the foregoing sentence, the Guarantee incurred by the then existing
Holdings of the Obligations shall automatically terminate and Holdings shall be
released from its obligations under the Loan Documents, shall cease to be a Loan
Party and any Liens created by any Loan Documents on any assets or Equity
Interests owned by Holdings shall automatically be released (unless, in each
case, the Borrower shall elect in its sole discretion that such release of
Holdings shall not be effective), and thereafter Intermediate Holdings shall be
deemed to be Holdings for all purposes of this Agreement (until any additional
Intermediate Holdings shall be formed in accordance with this Section 1.09).
Section 1.05    Election Date. In connection with any commitment, definitive
agreement or similar event relating to an Investment or Disposition, the
Borrower or applicable Subsidiary may designate such Investment or Disposition
as having occurred on the date of the commitment, definitive agreement or
similar event relating thereto (such date, the “Election Date”) if, after giving
pro forma effect to such Investment or Disposition and all related transactions
in connection therewith and any related pro forma adjustments, the Borrower or
any of its Subsidiaries would have been permitted to make such Investment or
Disposition on the relevant Election Date in compliance with this Agreement, and
any related subsequent actual making of such Investment or Disposition will be
deemed for all purposes under this Agreement to have been made on such Election
Date, including, without limitation, for purposes of calculating any ratio,
compliance with any test, usage of any baskets hereunder (if applicable) and
EBITDA and for purposes of determining whether there exists any Default or Event
of Default (and all such calculations on and after such Election Date until the
termination, expiration, passing, rescission, retraction or rescindment of such
commitment, definitive agreement or similar event shall be made on a Pro Forma
Basis giving effect thereto and all related transactions in connection
therewith).


78



--------------------------------------------------------------------------------





Section 1.06    Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(b) of this Agreement,
such Section 2.14(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to Section
2.14, in advance of any change to the reference rate upon which the interest
rate on Eurocurrency Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.
Section 1.07    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.
ARTICLE II    

The Credits
Section 2.01    Commitments. Subject to the terms and conditions set forth
herein:
(a)    (i) each USD Term Lender severally agrees to make USD Term Loans
denominated in Dollars to the Borrower on the Closing Date in an aggregate
principal amount not to exceed its USD Term Loan Commitment and (ii) each Euro
Term Lender severally agrees to make Euro Term Loans denominated in Euros to the
Dutch Borrower on the Closing Date in an aggregate principal amount not to
exceed the amount of its Euro Term Loan Commitment,
(b)    each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans in an aggregate principal amount not
to exceed its Incremental Term Loan Commitment,
(c)    each of the Euro Term Loans shall be Eurocurrency Term Loans, and the USD
Term Loans shall be ABR Term Loans or Eurocurrency Term Loans, as further
provided herein, and


79



--------------------------------------------------------------------------------





(d)    amounts of Term B Loans that are repaid or prepaid may not be reborrowed.
Section 2.02    Loans and Borrowings. (a).  Each Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Type made
by the Lenders ratably in accordance with their respective Commitments under the
applicable Facility. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided, that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(a)    Subject to Section 2.14, each Borrowing denominated in Dollars shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith and each Borrowing denominated in Euro shall be
comprised entirely of Eurocurrency Loans. ABR Loans shall be denominated in
Dollars. Each Lender at its option may make any ABR Loan or Eurocurrency Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided, that any exercise of such option shall not affect the obligation
of the applicable Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.
(b)    Borrowings of more than one Type may be outstanding at the same time;
provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than 10 Eurocurrency Borrowings
outstanding under all Term Facilities at any time. Borrowings having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.
(c)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Term Facility Maturity Date for such Class.
(d)    Any Loan to any Dutch Borrower shall at all times be provided or held by
a Lender that is a Non-Public Lender.
Section 2.03    Requests for Borrowings. To request a Term Borrowing, the
Borrower shall notify the Administrative Agent of such request electronically
(a) in the case of a Eurocurrency Borrowing, not later than 12:00 noon, Local
Time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 10:00 a.m. Local Time, on the
Business Day of the proposed Borrowing (or, in each case, such shorter period as
the Administrative Agent may agree). Any notice of an Incremental Revolving
Borrowing or Incremental Term Borrowing may be given at such time as provided in
the applicable Incremental Assumption Agreement. Each such telephonic Borrowing
Request shall be irrevocable (other than in the case of any notice given in
respect of the Closing Date, which may be conditioned upon the occurrence of the
effective date of the Plan of Reorganization or, in the case of notice given in
respect of Incremental Commitments, which may be conditioned as provided in the
applicable Incremental Assumption Agreement) and shall be confirmed promptly by
hand delivery or electronic means to the Administrative Agent of a written
Borrowing Request signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
(i)    whether such Borrowing is to be a Borrowing of USD Term Loans, Euro Term
Loans, Refinancing Term Loans, Other Term Loans or Incremental Revolving
Facility Loans, as applicable;


80



--------------------------------------------------------------------------------





(ii)    the borrower that is making the requested Borrowing, and the aggregate
amount and currency of such Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an (x) ABR Borrowing in the case of Loans denominated in
Dollars or (y) a Eurocurrency Borrowing in the case of Loans denominated in
Euros. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section 2.03, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04    [Reserved].
Section 2.05    [Reserved].
Section 2.06    Funding of Borrowings. (a). Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower or the Dutch Borrower, as applicable, by promptly crediting the amounts
so received, in like funds, to an account or accounts designated by the Borrower
as specified in the applicable Borrowing Request.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to the Borrower or the Dutch
Borrower, as applicable, a corresponding amount. In such event, if a Lender has
not in fact made its share of the Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower or the Dutch Borrower, as
applicable, to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of (A) the
Federal Funds Effective Rate and (B) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to ABR Loans at such time. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays such amount
to the


81



--------------------------------------------------------------------------------





Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
Section 2.07    Interest Elections. (a). Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request (subject to the
restrictions set forth in this Agreement) and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request (subject to the restrictions set forth in this Agreement). Thereafter,
the Borrower may elect to convert such Borrowing to a different Type (to the
extent such Borrowing is denominated in Dollars) or to continue such Borrowing
and, in the case of a Eurocurrency Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
(a)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone, by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
electronic means to the Administrative Agent of a written Interest Election
Request signed by the Borrower.
(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing (if
denominated in Dollars) or a Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be not less than the Borrowing Minimum and
satisfy the limitations specified in Sections 2.02(c) regarding the maximum
number of Borrowings of the relevant Type.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.


82



--------------------------------------------------------------------------------





(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing (if denominated in Dollars) or continued as a Eurocurrency Borrowing
with a one-month Interest Period (if denominated in a currency other than
Dollars). Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
Section 2.08    Termination and Reduction of Commitments. On the Closing Date
(after giving effect to the funding of the Term B Loans to be made on such
date), the USD Term Loan Commitment and the Euro Term Loan Commitment, as
applicable, of each Lender as of the Closing Date will terminate.
Section 2.09    Repayment of Loans; Evidence of Debt. (a). The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Term Loan of such Lender as
provided in Section 2.10.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(c)    The entries made in the accounts maintained pursuant to clause (b) or
(c) of this Section 2.09 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
(d)    Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent and reasonably acceptable to the Borrower.
Thereafter, unless otherwise agreed to by the applicable Lender, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
requested by such payee, to such payee and its registered assigns).
Section 2.10    Repayment of Loans . (a). Subject to the other clauses of this
Section 2.10 and to Section 9.08(e), 
(i)    the Borrower shall repay (x) the USD Term Loans incurred on the Closing
Date on the last day of each March, June, September and December of each year
(commencing on


83



--------------------------------------------------------------------------------





the last day of the first full fiscal quarter of the Borrower after the Closing
Date) and on the applicable Term Facility Maturity Date or, if any such date is
not a Business Day, on the next preceding Business Day (each such date being
referred to as a “Term B Loan Installment Date”), in an aggregate principal
amount of such USD Term Loans equal to (A) in the case of quarterly payments due
prior to the applicable Term Facility Maturity Date, an amount equal to 0.25% of
the aggregate principal amount of such USD Term Loans outstanding immediately
after the Closing Date, and (B) in the case of such payment due on the
applicable Term Facility Maturity Date, an amount equal to the then unpaid
principal amount of such USD Term Loans outstanding and (y) the Euro Term Loans
incurred on the Closing Date on the applicable Term Facility Maturity Date in an
amount equal to the then unpaid principal amount of such Euro Term Loans
outstanding;
(ii)    in the event that any Incremental Term Loans are made, the Borrower
shall repay such Incremental Term Loans on the dates and in the amounts set
forth in the related Incremental Assumption Agreement (each such date being
referred to as an “Incremental Term Loan Installment Date”); and
(iii)    to the extent not previously paid, outstanding Term Loans shall be due
and payable on the applicable Term Facility Maturity Date.
(b)    [Reserved].
(c)    Prepayment of the Loans from:
(i)    all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow
pursuant to Section 2.11(c) shall be allocated to the Class or Classes of Term
Loans determined pursuant to Section 2.10(d), with the application thereof to
reduce in direct order amounts due on the succeeding Term Loan Installment Dates
under such Classes as provided in the remaining scheduled amortization payments
under such Classes; provided, that any Lender, at its option, may elect to
decline any such prepayment of any Term Loan held by it if it shall give written
notice to the Administrative Agent thereof by 5:00 p.m. Local Time at least
three Business Days prior to the date of such prepayment (any such Lender, a
“Declining Lender”) and on the date of any such prepayment, any amounts that
would otherwise have been applied to prepay Term Loans owing to Declining
Lenders (such amounts, the “Declined Proceeds”) shall instead be retained by the
Borrower for application for any purpose not prohibited by this Agreement, and
(ii)    any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans under the
applicable Class or Classes as the Borrower may in each case direct.
(d)    Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) or
(c) shall be applied so that the aggregate amount of such prepayment is
allocated among the Term B Loans and the Other Term Loans, if any, pro rata
based on the aggregate principal amount of outstanding Term B Loans and Other
Term Loans, if any; provided, that, subject to the pro rata application to Loans
outstanding within any Class of Term Loans, the Borrower may allocate such
prepayment in its discretion among the Class or Classes of Term Loans as the
Borrower may specify (so long as such allocation complies with Section 2.21(b)
or Section 2.21(f), as applicable). Prior to any prepayment of any Loan under
any Facility hereunder, the Borrower shall select the Borrowing or Borrowings
under the applicable Facility to be prepaid and shall notify the Administrative
Agent by telephone (confirmed by electronic means) of such selection not later
than 2:00 p.m., Local Time, (i) in the case of an ABR Borrowing, at least one
Business Day before the scheduled date of such prepayment and (ii) in the case
of a Eurocurrency Borrowing, at least three Business


84



--------------------------------------------------------------------------------





Days before the scheduled date of such prepayment (or, in each case, such
shorter period acceptable to the Administrative Agent); provided, that a notice
of prepayment may state that such notice is conditioned upon the effectiveness
of other credit facilities, indentures or similar agreements or other
transactions. Each repayment of a Borrowing shall be applied ratably to the
Loans included in the repaid Borrowing. All repayments of Loans shall be
accompanied by accrued interest on the amount repaid to the extent required by
Section 2.13(d).
Section 2.11    Prepayment of Loans.  The Borrower shall have the right at any
time and from time to time to prepay any Loan in whole or in part, without
premium or penalty (but subject to Section 2.12(d) and Section 2.16), in an
aggregate principal amount that is not less than the Borrowing Minimum or, if
less, the amount outstanding, subject to prior notice in accordance with
Section 2.10(d).
(a)    The Borrower shall apply all Net Proceeds promptly upon receipt thereof
to prepay Term Loans in accordance with clauses (c) and (d) of Section 2.10.
Notwithstanding the foregoing, the Borrower may use a portion of such Net
Proceeds to prepay or repurchase any Other First Lien Debt, in each case in an
amount not to exceed the product of (x) the amount of such Net Proceeds and
(y) a fraction, (A) the numerator of which is the outstanding principal amount
of such Other First Lien Debt and (B) the denominator of which is the sum of the
outstanding principal amount of such Other First Lien Debt and the outstanding
principal amount of all Classes of Term Loans.
(b)    Not later than 5 Business Days after the date on which the annual
financial statements are, or are required to be, delivered under Section 5.04(a)
with respect to each Excess Cash Flow Period, the Borrower shall calculate
Excess Cash Flow for such Excess Cash Flow Period and the Borrower shall apply
an amount equal to (i) the amount by which the Required Percentage of such
Excess Cash Flow exceeds $7,500,000 (the “ECF Threshold Amount”) minus (ii) to
the extent not financed using the proceeds of the incurrence of funded term
Indebtedness, the sum of (A) the amount of any voluntary payments during such
Excess Cash Flow Period (plus, without duplication of any amounts previously
deducted under this clause (A), the amount of any voluntary payments after the
end of such Excess Cash Flow Period but before the date of prepayment under this
clause (c)) of (x) Term Loans (it being understood that the amount of any such
payment constituting a below-par Permitted Loan Purchase shall be calculated to
equal the amount of cash used and not the principal amount deemed prepaid
therewith) and (y) Other First Lien Debt (provided that (i) in the case of the
prepayment of any revolving Indebtedness, there was a corresponding reduction in
commitments and (ii) the maximum amount of each such prepayment of Other First
Lien Debt that may be counted for purposes of this clause (A)(y) shall not
exceed the amount that would have been prepaid in respect of such Other First
Lien Debt if such prepayment had been applied on a ratable basis among the Term
Loans and such Other First Lien Debt (determined based on the aggregate
outstanding principal amount of Term Loans and the aggregate principal amount of
such Other First Lien Debt on the date of such prepayment of such Other First
Lien Debt)) and (B) the amount of any permanent voluntary reductions during such
Excess Cash Flow Period (plus, without duplication of any amounts previously
deducted under this clause (B), the amount of any permanent voluntary reductions
after the end of such Excess Cash Flow Period but before the date of prepayment
under this clause (c)) of Revolving Facility Commitments to the extent that an
equal amount of Revolving Facility Loans was simultaneously repaid (I) to prepay
Term Loans in accordance with clauses (c) and (d) of Section 2.10 or (II) to
prepay Term Loans in accordance with clauses (c) and (d) of Section 2.10 and to
prepay any Other First Lien Debt in accordance with the agreement(s) governing
such Other First Lien Debt so long as the prepayments under this clause (II) are
applied in a manner such that the Term Loans are prepaid on at least a ratable
basis with such Other First Lien Debt (determined based on the aggregate
outstanding principal amount of Term Loans and the aggregate outstanding
principal amount of such Other First Lien Debt being prepaid under this clause
(II) on the date of such prepayment). Such calculation will be set forth in a
certificate


85



--------------------------------------------------------------------------------





signed by a Financial Officer of the Borrower delivered to the Administrative
Agent setting forth the amount, if any, of Excess Cash Flow for such fiscal
year, the amount of any required prepayment in respect thereof and the
calculation thereof in reasonable detail.
(c)    Notwithstanding any other provisions of this Section 2.11 to the
contrary, (i) to the extent that any or all of the Net Proceeds of any Asset
Sale or Excess Cash Flow would otherwise be required to be applied pursuant to
Section 2.11(b) or Section 2.11(c) but is prohibited, restricted or delayed by
applicable local law from being repatriated to the United States of America or
the Netherlands, as applicable (as determined in good faith by the Borrower),
the portion of such Net Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay Term Loans or Other First Lien Debt at the times
provided in Section 2.11(b) or Section 2.11(c) but may be retained by the
applicable Subsidiary and (ii) to the extent that the Borrower has determined in
good faith that repatriation of any or all of such Net Proceeds or Excess Cash
Flow that would otherwise be required to be applied pursuant to Section 2.11(b)
or Section 2.11(c) would have a material adverse tax consequence with respect to
such Net Proceeds or Excess Cash Flow, the Net Proceeds or Excess Cash Flow so
affected may be retained by the applicable Subsidiary (the Borrower hereby
agreeing to cause the applicable Subsidiary to promptly use commercially
reasonable efforts to take all actions within the reasonable control of the
Borrower that are reasonably required to eliminate such tax effects).
Section 2.12    Fees. (a). [Reserved].
(a)    [Reserved].
(b)    The Borrower agrees to pay to the Administrative Agent, for the account
of the Administrative Agent, the “Term Loan Facility Administration Fee” as set
forth in the Fee Letter, as may be amended, restated, supplemented or otherwise
modified from time to time, at the times specified therein (the “Administrative
Agent Fees”).
(c)    In the event that, on or prior to the date that is twelve months after
the Closing Date, the Borrower or the Dutch Borrower (as applicable) shall
(x) make a prepayment of the Term B Loans pursuant to Section 2.11(a) with the
proceeds of any new or replacement tranche of long-term secured term loans
denominated in the same currency that are broadly syndicated to banks and other
institutional investors in financings similar to the Term B Loans and have an
All-in Yield that is less than the All-in Yield of such tranche of Term B Loans
(other than, for the avoidance of doubt, with respect to securitizations) or
(y) effect any amendment to this Agreement which reduces the All-in Yield of
such tranche of Term B Loans (other than, in the case of each of clauses (x) and
(y), in connection with a Qualified IPO, a Change in Control or a transformative
acquisition referred to in the last sentence of this paragraph), the Borrower or
the Dutch Borrower (as applicable) shall pay to the Administrative Agent, for
the ratable account of each of the applicable Term Facility Lenders, (A) in the
case of clause (x), a prepayment premium of 1.00% of the aggregate principal
amount of the Term B Loans so prepaid and (B) in the case of clause (y), a fee
equal to 1.00% of the aggregate principal amount of the applicable Term B Loans
for which the All-in Yield has been reduced pursuant to such amendment. Such
amounts shall be due and payable on the date of such prepayment or the effective
date of such amendment, as the case may be. For purposes of this Section
2.12(d), a “transformative acquisition” is any acquisition by the Borrower or
any Subsidiary that is (i) not permitted by the terms of the Loan Documents
immediately prior to the consummation of such acquisition or (ii) if permitted
by the terms of the Loan Documents immediately prior to the consummation of such
acquisition, would not provide the Borrower and its Subsidiaries with adequate
flexibility under the Loan Documents for the continuation and/or expansion of
their combined operations following such consummation, as determined by the
Borrower in good faith.


86



--------------------------------------------------------------------------------





(d)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.
Section 2.13    Interest. (a). The Loans comprising each ABR Borrowing shall
bear interest at the ABR plus the Applicable Margin.
(a)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any Fees or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in the preceding
clauses of this Section 2.13 or (ii) in the case of any other overdue amount,
2.00% plus the rate applicable to ABR Loans as provided in clause (a) of this
Section; provided, that this clause (c) shall not apply to any Event of Default
that has been waived by the Lenders pursuant to Section 9.08.
(c)    Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii)  on the applicable Term Facility
Maturity Date; provided, that (A) interest accrued pursuant to clause (c) of
this Section 2.13 shall be payable on demand, (B) in the event of any repayment
or prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (C) in
the event of any conversion of any Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the ABR at times when the
ABR is based on the U.S. Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year) and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable ABR, Adjusted LIBO Rate, LIBO Rate or EURIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
(e)    For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
is to be calculated on the basis of a 360-day or 365-day year, the yearly rate
of interest to which the rate used in such calculation is equivalent is the rate
so used multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by 360 or 365, as the case may be. The
rates of interest under this Agreement are nominal rates, and not effective
rates or yields. The principle of deemed reinvestment of interest does not apply
to any interest calculation under this Agreement.
Section 2.14    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate
as applicable (including because the LIBO Screen Rate is not available or
published on a current basis), for the applicable currency and such Interest
Period; or


87



--------------------------------------------------------------------------------





(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate, as applicable for the
applicable currency and such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for the applicable currency and such Interest Period;
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone, telecopy or electronic means as promptly
as practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective (solely to the extent applicable)
(i.e., an Interest Election Request with respect to a EURIBO Rate Loan shall be
unaffected by a determination pursuant to clause (i) or (ii) above with respect
to the Adjusted LIBO Rate for Dollar-denominated Loans) and (A) in the case of
any Borrowing denominated in Dollars, such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing and (B) in the case of any Borrowing denominated in Euros, such
Borrowing shall be repaid at the end of the then current Interest Period and
reborrowed as an ABR Borrowing denominated in Dollars in the Dollar Equivalent
amount thereof (solely to the extent applicable) (i.e., a Borrowing denominated
in Euros shall be unaffected by the preceding clause (B) notwithstanding a
determination pursuant to clause (i) or (ii) above with respect to the Adjusted
LIBO Rate for Dollar-denominated Loans), and (ii) (x) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing and (y) if any Borrowing Request requests a Borrowing denominated
in Euros, then such Borrowing shall be made as an ABR Borrowing denominated in
Dollars in the Dollar Equivalent amount thereof (solely to the extent
applicable) (i.e., the applicable Lenders shall fund a Borrowing Request for
Euros in accordance with the terms of this Agreement notwithstanding that the
Adjusted LIBO Rate for Dollar-denominated Loans is then subject to clauses (i)
or (ii) above).
If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in
Section 2.14(a) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 2.14(a) have not arisen
but either (w) the supervisor for the administrator of the LIBO Screen Rate has
made a public statement that the administrator of the LIBO Screen Rate is
insolvent (and there is no successor administrator that will continue
publication of the LIBO Screen Rate), (x) the administrator of the LIBO Screen
Rate has made a public statement identifying a specific date after which the
LIBO Screen Rate will permanently or indefinitely cease to be published by it
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO Rate has
made a public statement identifying a specific date after which the LIBO Screen
Rate will permanently or indefinitely cease to be published or (z) the
supervisor for the administrator of the LIBO Screen Rate or the administrator of
the LIBO Screen Rate, or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be published or used for
determining interest rates for loans, then if the Administrative Agent and the
Borrower reasonably determine that there exists at such time a then prevailing
market convention for determining a reference rate of interest for syndicated
loans in the U.S. as the successor to interest rates based on the LIBO Screen
Rate, the Administrative Agent and the Borrower shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin);
provided that,


88



--------------------------------------------------------------------------------





if such alternate rate of interest as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 9.08, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii)(w), clause (ii)(x) or clause
(ii)(y) of the first sentence of this paragraph, only to the extent the LIBO
Screen Rate for the applicable currency and such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing in Dollars to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurocurrency Borrowing, such
Borrowing shall be made as an ABR Borrowing.
Section 2.15    Increased Costs. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or
(ii)    subject the Administrative Agent or any Lender to any Tax with respect
to any Loan Document (other than (A) Taxes indemnifiable under Section 2.17 or
(B) Excluded Taxes); or
(iii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender or any
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital
requirements or liquidity has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower shall
pay to such Lender, as applicable, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as applicable, as specified in
clause (a) or (b) of this Section 2.15 shall be delivered to the Borrower and
shall be conclusive absent manifest error; provided, that any such certificate
claiming amounts described in clause (x) or (y) of the definition of “Change in
Law” shall, in addition, state the basis upon which such amount has been
calculated and certify that such


89



--------------------------------------------------------------------------------





Lender’s demand for payment of such costs hereunder, and such method of
allocation is not inconsistent with its treatment of other borrowers which, as a
credit matter, are similarly situated to the Borrower and which are subject to
similar provisions. The Borrower shall pay such Lender the amount shown as due
on any such certificate within 10 days after receipt thereof.
(d)    Promptly after any Lender has determined that it will make a request for
increased compensation pursuant to this Section 2.15, such Lender shall notify
the Borrower thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided, that the Borrower shall
not be required to compensate a Lender pursuant to this Section 2.15 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof.
Section 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow (other than due to
the default of the relevant Lender), convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
or (d) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19 or the CAM Exchange, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to be the amount determined by such
Lender (it being understood that the deemed amount shall not exceed the actual
amount) to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBO Rate or EURIBO Rate, as applicable, that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue a Eurocurrency Loan, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.16
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
Section 2.17    Taxes. (a). Any and all payments made by or on behalf of a Loan
Party under this Agreement or any other Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any Taxes;
provided, that if a Loan Party, the Administrative Agent or any other applicable
withholding agent shall be required by applicable Requirement of Law to deduct
or withhold any Taxes from such payments, then (i) the applicable withholding
agent shall make such deductions or withholdings as are reasonably determined by
the applicable withholding agent to be required by any applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirement of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.17) any Lender (or where the


90



--------------------------------------------------------------------------------





Administrative Agent receives the payment for its own account, the
Administrative Agent) receives an amount equal to the sum it would have received
had no such deductions or withholdings been made. Whenever any Indemnified Taxes
or Other Taxes are payable by a Loan Party, as promptly as possible thereafter,
such Loan Party shall send to the Administrative Agent for its own account or
for the account of a Lender, as the case may be, a certified copy of an official
receipt (or other evidence acceptable to the Administrative Agent or such
Lender, acting reasonably) received by the Loan Party showing payment thereof.
Without duplication, after any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority as provided in this
Section 2.17, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, a copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by applicable Requirements of Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(a)    The Borrower shall timely pay any Other Taxes.
(b)    The Borrower shall indemnify and hold harmless the Administrative Agent
and each Lender within 15 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes imposed on the
Administrative Agent or such Lender, as applicable, as the case may be
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
(as applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.
(c)    Each Lender shall deliver to the Borrower and the Administrative Agent,
at such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Loan Document
are subject to withholding of Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, any such withholding of Taxes in respect of any
payments to be made to such Lender by any Loan Party pursuant to any Loan
Document or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction. In addition, any Lender, if requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
(d)    Without limiting the generality of Section 2.17(d), each Foreign Lender
with respect to any Loan made to the Borrower or the Dutch Borrower shall, to
the extent it is legally eligible to do so:
(i)    deliver to the Borrower and the Administrative Agent, prior to the date
on which the first payment to the Foreign Lender is due hereunder, two executed
copies of whichever of the following is applicable, (A) in the case of a Foreign
Lender claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest,” IRS Form
W-8BEN or W-8BEN-E, as applicable, (or any applicable successor form) (together
with a certificate (substantially in the form of Exhibit I hereto, such
certificate, the “Non-Bank Tax Certificate”) certifying that such Foreign Lender
is not a bank for


91



--------------------------------------------------------------------------------





purposes of Section 881(c) of the Code, is not a “10-percent shareholder”
(within the meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is
not a CFC related to the Borrower (within the meaning of Section 864(d)(4) of
the Code), and that the interest payments in question are not effectively
connected with the conduct by such Lender of a trade or business within the
United States of America), (B) IRS Form W-8BEN or W-8BEN-E, as applicable, or
Form W-8ECI or W-8EXP (or any applicable successor form), in each case properly
completed and duly executed by such Foreign Lender claiming complete exemption
from, or reduced rate of, U.S. federal withholding tax on payments by the
Borrower under this Agreement, (C) to the extent that a Foreign Lender is not
the beneficial owner, IRS Form W-8IMY (or any applicable successor form) and all
necessary attachments (including the forms described in clauses (A) and
(B) above, (D) below, and 2.17(h) below from each beneficial owner, as
applicable, provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners is claiming the portfolio interest exemption, the
Non-Bank Tax Certificate may be provided by such Foreign Lender on behalf of
such direct or indirect partners) or (D) any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and
(ii)    deliver to the Borrower and the Administrative Agent two further copies
of any such form or certification (or any applicable successor form) on or
before the date that any such form or certification expires or becomes obsolete
or invalid, after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower and the Administrative
Agent, and from time to time thereafter if reasonably requested by the Borrower
or the Administrative Agent.
Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrower and the
Administrative Agent in writing of such Foreign Lender’s inability to do so.
Each person that shall become a Participant pursuant to Section 9.04 or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.17(e); provided that a Participant shall furnish all such required
forms and statements solely to the person from which the related participation
shall have been purchased.
Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to Section 2.17(e).
In addition, the Administrative Agent shall deliver to the Borrower (x)(I) prior
to the date on which the first payment by the Borrower is due hereunder or (II)
prior to the first date on or after the date on which such Administrative Agent
becomes a successor Administrative Agent pursuant to Section 8.09 on which
payment by the Borrower is due hereunder, as applicable, two copies of a
properly completed and executed IRS Form W-9 certifying its exemption from U.S.
federal backup withholding or such other properly completed and executed
documentation prescribed by applicable law certifying its entitlement to any
available exemption from applicable U.S. federal withholding taxes in respect of
any payments to be made to such Administrative Agent by any Loan Party pursuant
to any Loan Document including, as applicable,


92



--------------------------------------------------------------------------------





an IRS Form W-8IMY certifying that the Administrative Agent is a U.S. branch
and, with respect to payments received by the Administrative Agent on behalf of
a Lender, intends to be treated as a U.S. person for purposes of withholding
under Chapter 3 of the Code pursuant to Section 1.1441-1(b)(2)(iv) of the
Treasury Regulations, and (y) on or before the date on which any such previously
delivered documentation expires or becomes obsolete or invalid, after the
occurrence of any event requiring a change in the most recent documentation
previously delivered by it to the Borrower, and from time to time if reasonably
requested by the Borrower, two further copies of such documentation.
Notwithstanding anything to the contrary, the Administrative Agent is not
required to provide any documentation that it is not legally eligible to provide
as a result of any Change in Law occurring after the date hereof.
(e)    If any Lender or the Administrative Agent, as applicable, determines, in
its sole discretion, that it has received a refund of an Indemnified Tax or
Other Tax for which a payment has been made by a Loan Party pursuant to this
Agreement or any other Loan Document, which refund in the good faith judgment of
such Lender or the Administrative Agent, as the case may be, is attributable to
such payment made by such Loan Party, then the Lender or the Administrative
Agent, as the case may be, shall reimburse the Loan Party for such amount (net
of all reasonable out-of-pocket expenses of such Lender or the Administrative
Agent, as the case may be, and without interest other than any interest received
thereon from the relevant Governmental Authority with respect to such refund) as
the Lender or Administrative Agent, as the case may be, determines in its sole
discretion to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position (taking into account expenses or
any Taxes imposed on the refund) than it would have been in if the Indemnified
Tax or Other Tax giving rise to such refund had not been imposed in the first
instance; provided that the Loan Party, upon the request of the Lender or the
Administrative Agent agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender or the Administrative Agent in the event
the Lender or the Administrative Agent is required to repay such refund to such
Governmental Authority. In such event, such Lender or the Administrative Agent,
as the case may be, shall, at the Borrower’s request, provide the Borrower with
a copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant Governmental Authority (provided that
such Lender or the Administrative Agent may delete any information therein that
it deems confidential). A Lender or the Administrative Agent shall claim any
refund that it determines is available to it, unless it concludes in its sole
discretion that it would be adversely affected by making such a claim. No Lender
nor the Administrative Agent shall be obliged to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
any Loan Party in connection with this clause (f) or any other provision of this
Section 2.17.
(f)    If the Borrower determines that a reasonable basis exists for contesting
an Indemnified Tax or Other Tax for which a Loan Party has paid additional
amounts or indemnification payments, each affected Lender or Agent, as the case
may be, shall use reasonable efforts to cooperate with the Borrower as the
Borrower may reasonably request in challenging such Tax. The Borrower shall
indemnify and hold each Lender and Agent harmless against any out-of-pocket
expenses incurred by such person in connection with any request made by the
Borrower pursuant to this Section 2.17(g). Nothing in this Section 2.17(g) shall
obligate any Lender or Agent to take any action that such person, in its sole
judgment, determines may result in a material detriment to such person.
(g)    Each U.S. Lender shall deliver to the Borrower and the Administrative
Agent two IRS Forms W-9 (or substitute or successor form), properly completed
and duly executed, certifying that such U.S. Lender is exempt from U.S. federal
backup withholding (i) on or prior to the Closing Date (or on or prior to the
date it becomes a party to this Agreement), (ii) on or before the date that such
form expires


93



--------------------------------------------------------------------------------





or becomes obsolete or invalid, (iii) after the occurrence of a change in the
U.S. Lender’s circumstances requiring a change in the most recent form
previously delivered by it to the Borrower and the Administrative Agent and
(iv) from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent.
(h)    If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
(i)    The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable under any
Loan Document.
For purposes of this Section 2.17, the terms “applicable law” and “applicable
Requirement of Law” include FATCA.
Section 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set‑offs.
(a).  Unless otherwise specified, the Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or of amounts
payable under Sections 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m.,
Local Time, on the date when due, in immediately available funds. Each such
payment shall be made without condition or deduction for any defense,
recoupment, set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by the Administrative Agent
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be
made directly to the persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. Except as
otherwise expressly provided herein, if any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
made under the Loan Documents shall be made in Dollars (or, in the case of any
Loans denominated in Euro, in Euros). Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.
(a)    Subject to Section 7.02, if at any time insufficient funds are received
by and available to the Administrative Agent from the Borrower to pay fully all
amounts of principal, interest and fees then due from the Borrower hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due from the Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal


94



--------------------------------------------------------------------------------





then due from the Borrower hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal then due to such parties.
(b)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of, or interest on, any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender entitled to receive the same proportion
of such payment, then the Lender receiving such greater proportion shall
purchase participations in the Loans of such other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by all such
Lenders entitled thereto ratably in accordance with the principal amount of each
such Lender’s respective Loans and accrued interest thereon; provided, that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this clause (c) shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant. The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06 or 2.18(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
Section 2.19    Mitigation Obligations; Replacement of Lenders. (a). If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or any event that gives rise to
the operation of Section 2.20, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17 or mitigate the applicability of Section 2.20, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.


95



--------------------------------------------------------------------------------





(a)    If (i) any Lender requests compensation under Section 2.15 or gives
notice under Section 2.20, (ii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require any such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, to
the extent consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable, which consent, in each case, shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15, payments required to be made pursuant to Section 2.17 or a notice
given under Section 2.20, such assignment will result in a reduction in such
compensation or payments. Nothing in this Section 2.19 shall be deemed to
prejudice any rights that the Borrower may have against any Lender that is a
Defaulting Lender. No action by or consent of the removed Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment the Borrower, Administrative Agent, such removed Lender and
the replacement Lender shall otherwise comply with Section 9.04, provided, that
if such removed Lender does not comply with Section 9.04 within one Business Day
after the Borrower’s request, compliance with Section 9.04 shall not be required
to effect such assignment.
(b)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 9.08 requires the consent of all of the Lenders affected
and with respect to which the Required Lenders shall have granted their consent,
then, provided no Event of Default has occurred and is continuing, the Borrower
shall have the right (unless such Non-Consenting Lender grants such consent) at
its sole expense (including with respect to the processing and recordation fee
referred to in Section 9.04(b)(ii)(B)) to replace such Non-Consenting Lender by
requiring such Non-Consenting Lender to (and any such Non-Consenting Lender
agrees that it shall, upon the Borrower’s request) assign its Loans and its
Commitments (or, at the Borrower’s option, the Loans and Commitments under the
Facility that is the subject of the proposed amendment, waiver, discharge or
termination) hereunder to one or more assignees reasonably acceptable to the
Administrative Agent (unless such assignee is a Lender, an Affiliate of a Lender
or an Approved Fund); provided, that: (a) all Loan Obligations of the Borrower
owing to such Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon and the replacement Lender or the Borrower shall pay any amount required
by Section 2.12(d)(y), if applicable, and (c) the replacement Lender shall grant
its consent with respect to the applicable proposed amendment, waiver, discharge
or termination. No action by or consent of the Non-Consenting Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment the Borrower, Administrative Agent, such Non-Consenting
Lender and the replacement Lender shall otherwise comply with Section 9.04;
provided, that if such Non-Consenting Lender does not comply with Section 9.04
within one Business Day after the Borrower’s request, compliance with
Section 9.04 shall not be required to effect such assignment.


96



--------------------------------------------------------------------------------





Section 2.20    Illegality. If any Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for any Lender or its applicable
Lending Office to make or maintain any Eurocurrency Loans, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligations of such Lender to make or continue Eurocurrency Loans or to convert
ABR Borrowings to Eurocurrency Borrowings shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall upon demand from such Lender (with a copy to the Administrative
Agent) either:
(a)    in the case of Eurocurrency Loans denominated in Dollars, (i) if the
affected Lender may lawfully continue to maintain such Loans as Eurocurrency
Loans until the last day of such Interest Period, convert all Eurocurrency Loans
of such Lender to ABR Loans or to Eurocurrency Loans in a different currency on
the last day of such Interest Period (or, otherwise, immediately convert such
Eurocurrency Loans to ABR Loans or to Eurocurrency Loans in a different
currency) or (ii) prepay such Eurocurrency Loans; or
(b)    in the case of Eurocurrency Loans denominated in Euro, if the affected
Lender may lawfully continue to maintain such Eurocurrency Loans, prepay such
Loans on the last day of the Interest Period therefor, or if the affected Lender
may not lawfully continue to maintain such Loans, immediately prepay such Loans.
Upon any such prepayment or conversion pursuant to clauses (a) or (b) above, the
Borrower shall also pay accrued interest on the amount so converted.
Section 2.21    Incremental Commitments. (a). The Borrower may, by written
notice to the Administrative Agent from time to time, establish Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments, as
applicable, denominated at the option of the Borrower in Dollars, Euros and/or
any Alternate Currency in an amount not to exceed the Incremental Amount
available at the time such Incremental Commitments are established (or at the
time any commitment relating thereto is entered into or, at the option of the
Borrower, at the time of incurrence of the Incremental Loans thereunder or, with
respect to any Incremental Term Loan Commitment and/or Incremental Revolving
Facility Commitment established for purposes of financing any Permitted Business
Acquisition, New Project or any other acquisition, construction, development or
similar Investment that is permitted by this Agreement, as of the date the
definitive agreement with respect to such Permitted Business Acquisition, New
Project, acquisition or similar Investment is entered into) from one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders (which
may include any existing Lender) willing to provide such Incremental Term Loans
and/or Incremental Revolving Facility Commitments, as the case may be, in their
own discretion; provided, that each Incremental Revolving Facility Lender
providing a commitment to make revolving loans shall be subject to the approval
of the Administrative Agent. Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments being established (which shall be in minimum increments of
$5,000,000 and a minimum amount of $10,000,000, or equal to the remaining
Incremental Amount or, in each case, such lesser amount approved by the
Administrative Agent), (ii) the date on which such Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments are anticipated to
become effective and (iii) in the case of Incremental Term Loan Commitments,
whether such Incremental Term Loan Commitments are to be (x) commitments to make
term loans with terms identical to Term B Loans or (y) commitments to make term
loans with pricing, maturity, amortization, participation in mandatory
prepayments and/or other terms different from the Term B Loans (“Other Term
Loans”).


97



--------------------------------------------------------------------------------





(a)    The Borrower, the Dutch Borrower and each Incremental Term Lender and/or
Incremental Revolving Facility Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Term Loan Commitment of such Incremental Term Lender and/or
Incremental Revolving Facility Commitment of such Incremental Revolving Facility
Lender. Each Incremental Assumption Agreement shall specify the terms of the
applicable Incremental Term Loans and/or Incremental Revolving Facility
Commitments; provided, that:
(i)    any commitments to make additional Term B Loans shall have the same terms
as the Term B Loans,
(ii)    the Other Term Loans incurred pursuant to clause (a) of this
Section 2.21 shall rank pari passu or, at the option of the Borrower, junior in
right of security with the Liens on the Collateral securing the Term B Loans or
be unsecured (provided, that (x) if such Other Term Loans rank junior in right
of security with the Liens on the Collateral securing the Term B Loans, such
Other Term Loans shall be subject to a Permitted Junior Intercreditor Agreement
and (y) for the avoidance of doubt, if such Other Term Loans rank junior in
right of security with the Liens on the Collateral securing the Term B Loans or
are unsecured, such Other Term Loans shall not be subject to clause
(vii) below),
(iii)    (A) the final maturity date of any such Other Term Loans shall be no
earlier than the Term B Facility Maturity Date and (B) except as to pricing,
amortization, final maturity date, participation in mandatory prepayments,
ranking as to security, currency and identity of borrower(s) (which shall,
subject to the other clauses of this proviso, be determined by the Borrower and
the Incremental Term Lenders in their sole discretion), shall have
(x) substantially similar terms as the Term B Loans or (y) such other terms
(including as to guarantees and collateral) as shall be reasonably satisfactory
to the Administrative Agent,
(iv)    the Weighted Average Life to Maturity of any such Other Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the Term B
Loans denominated in the same currency,
(v)    the Incremental Revolving Facility Loans incurred pursuant to clause (a)
of this Section 2.21 shall rank pari passu or, at the option of the Borrower,
junior in right of security with the Liens on the Collateral securing the Term B
Loans or be unsecured (provided, that if such Incremental Revolving Facility
Loans rank junior in right of security with the Liens on the Collateral securing
the Term B Loans, such Incremental Revolving Facility Loans shall be subject to
a Permitted Junior Intercreditor Agreement),
(vi)    (A) the final maturity date of any such Incremental Revolving Facility
Loans shall be no earlier than the ABL Maturity Date, (B) except as to pricing,
final maturity date, participation in mandatory prepayments and ranking as to
security, currency and identity of borrower(s) (which shall, subject to the
other clauses of this proviso, be determined by the Borrower and the Incremental
Revolving Facility Lenders in their sole discretion), the Incremental Revolving
Facility Loans shall have such terms (including as to guarantees and collateral)
as shall be reasonably satisfactory to the Administrative Agent and (C) such
Incremental Revolving Facility Loans shall have no required commitment
reductions or amortization;
(vii)    with respect to any Other Term Loan incurred pursuant to clause (a) of
this Section 2.21 that is broadly syndicated to banks and other institutional
investors, bears


98



--------------------------------------------------------------------------------





interest at a floating rate and is secured by Liens on the Collateral that are
pari passu in right of security with the Liens thereon securing the Term B Loans
and is in an aggregate principal amount in excess of the greater of $125,000,000
and 0.30 times the EBITDA calculated on a Pro Forma Basis for the then most
recently ended Test Period as of the date of incurrence of such Other Term Loan,
the All-in Yield shall be the same as that applicable to the Term B Loans on the
Closing Date denominated in the same currency, except (x) that the All-in Yield
in respect of any such Dollar denominated Other Term Loan may exceed the All-in
Yield in respect of such USD Term Loans on the Closing Date by no more than
0.50%, or if it does so exceed such All-in Yield by more than 0.50% (such
difference, the “Dollar Term Yield Differential”) then the Applicable Margin (or
the “LIBOR floor” as provided in the following proviso) applicable to such USD
Term Loans shall be increased such that after giving effect to such increase,
the Dollar Term Yield Differential shall not exceed 0.50% and (y) the All-in
Yield in respect of any such Euro denominated Other Term Loan may exceed the
All-in Yield in respect of such Euro Term Loans on the Closing Date by no more
than 0.50%, or if it does so exceed such All-in Yield by more than 0.50% (such
difference, the “Euro Term Yield Differential”) then the Applicable Margin (or
the “LIBOR floor” as provided in the following proviso) applicable to such Euro
Term Loans shall be increased such that after giving effect to such increase,
the applicable Euro Term Yield Differential shall not exceed 0.50%; provided
that, to the extent any portion of the Dollar Term Yield Differential or Euro
Term Yield Differential, as applicable, is attributable to a higher “LIBOR
floor” being applicable to such Other Term Loans, such floor shall only be
included in the calculation of the Dollar Term Yield Differential or Euro Term
Yield Differential, as applicable, to the extent such floor is greater than the
Adjusted LIBO Rate in effect for an Interest Period of three months’ duration at
such time, and, with respect to such excess, the “LIBOR floor” applicable to the
outstanding USD Term Loans or Euro Term Loans, as applicable, shall be increased
to an amount not to exceed the “LIBOR floor” applicable to such Other Term Loans
prior to any increase in the Applicable Margin applicable to such USD Term Loans
or Euro Term Loans, as applicable, then outstanding; provided, further, that
this clause (vii) shall not be applicable to any Incremental Term Facility that
is initially incurred under clause (i) or (iii) of the definition of
“Incremental Amount”;
(viii)    such Other Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not a greater than pro rata basis) than the Term B
Loans in any mandatory prepayment hereunder, and
(ix)    there shall be no obligor in respect of any Incremental Term Loan
Commitments or Incremental Revolving Facility Commitments that is not a Loan
Party.
Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement and any other Loan Documents shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments evidenced thereby as provided for in
Section 9.08(e). In connection with the incurrence of Incremental Revolving
Facility Commitments, this Agreement may be amended pursuant to Section 9.08(e)
with the consent of the Borrower and the Administrative Agent to include
revolving credit facility provisions, including letter of credit and swingline
loan provisions, reasonably acceptable to the Borrower and the Administrative
Agent. Any amendment to this Agreement or any other Loan Document that is
necessary to effect the provisions of this Section 2.21 and any such collateral
and other documentation shall be deemed “Loan Documents” hereunder and may be
memorialized in writing by the Administrative Agent and the Borrower and
furnished to the other parties hereto.


99



--------------------------------------------------------------------------------





(b)    Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless (i) on the date of such effectiveness, (A) solely to the
extent required by the relevant Incremental Assumption Agreement, the conditions
set forth in clause (c) of Section 4.01 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Borrower and (B) if such
Incremental Term Loan Commitment or Incremental Revolving Facility Commitment is
established for a purpose other than financing any Permitted Business
Acquisition, New Project or any other acquisition, construction, development or
similar Investment that is permitted by this Agreement, no Event of Default
under Section 7.01 (b), (c), (h) or (i) shall have occurred and be continuing or
would result therefrom and (ii) subject to the Agreed Security Principles, the
Administrative Agent shall have received customary legal opinions, board
resolutions and other customary closing certificates and documentation to the
extent required by the relevant Incremental Assumption Agreement and, to the
extent required by the Administrative Agent, consistent with those delivered on
the Closing Date under Section 4.02 and such additional customary documents and
filings (including amendments to the Mortgages and other Security Documents and
title date-down and modification endorsements, which, in the case of such
amendments and title date-down and modification endorsements, may be delivered
on a post-closing basis to the extent permitted by the applicable Incremental
Assumption Agreement, the relevant Security Documents or hereunder) as the
Administrative Agent may reasonably request to assure that the Incremental Term
Loans and/or Revolving Facility Loans in respect of Incremental Revolving
Facility Commitments are secured by the Collateral ratably with (or, to the
extent set forth in the applicable Incremental Assumption Agreement, junior to)
one or more Classes of then-existing Term Loans and Revolving Facility Loans.
(c)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Other Term Loans of a different Class), when
originally made, are included in each Borrowing of the outstanding applicable
Class of Term Loans on a pro rata basis, and (ii) all Revolving Facility Loans
in respect of Incremental Revolving Facility Commitments (other than Revolving
Facility Loans of a different Class), when originally made, are included in each
Borrowing of the applicable Class of outstanding Revolving Facility Loans on a
pro rata basis. The Borrower agrees that Section 2.16 shall apply to any
conversion of Eurocurrency Loans to ABR Loans (with respect to Revolving
Facility Loans denominated in Dollars) reasonably required by the Administrative
Agent to effect the foregoing.
(d)    Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (e) through
(i) of this Section 2.21), pursuant to one or more offers made from time to time
by the Borrower to all Lenders of any Class of Term Loans and/or Incremental
Revolving Facility Commitments, on a pro rata basis (based, in the case of an
offer to the Lenders under any Class of Term Loans, on the aggregate outstanding
Term Loans of such Class and, in the case of an offer to the Lenders under any
Revolving Facility, on the aggregate outstanding Revolving Facility Commitments
under such Revolving Facility, as applicable) and on the same terms (“Pro Rata
Extension Offers”), the Borrower is hereby permitted to consummate transactions
with individual Lenders from time to time to extend the maturity date of such
Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans). For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such Class
are offered to be extended for the same amount of time and that the interest
rate changes and fees payable with respect to such extension are the same. Any
such extension (an “Extension”) agreed to between the Borrower and any such
Lender (an “Extending


100



--------------------------------------------------------------------------------





Lender”) will be established under this Agreement by implementing an Incremental
Term Loan for such Lender if such Lender is extending an existing Term Loan
(such extended Term Loan, an “Extended Term Loan”). Each Pro Rata Extension
Offer shall specify the date on which the Borrower proposes that the Extended
Term Loan shall be made, which shall be a date not earlier than five Business
Days after the date on which notice is delivered to the Administrative Agent (or
such shorter period agreed to by the Administrative Agent in its reasonable
discretion).
(e)    The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans of such Extending Lender. Each Incremental Assumption
Agreement shall specify the terms of the applicable Extended Term Loans;
provided, that (i) except as to interest rates, fees and any other pricing terms
(which interest rates, fees and other pricing terms shall not be subject to the
provisions set forth in Section 2.21(b)(vii)), and amortization, final maturity
date and participation in prepayments and commitment reductions (which shall,
subject to clauses (ii) and (iii) of this proviso, be determined by the Borrower
and set forth in the Pro Rata Extension Offer), the Extended Term Loans shall
have (x) the same terms as an existing Class of Term Loans or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent, (ii) the
final maturity date of any Extended Term Loans shall be no earlier than the
latest Term Facility Maturity Date in effect on the date of incurrence,
(iii) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Class of
Term Loans to which such offer relates, (iv) except as to interest rates, fees,
any other pricing terms, participation in mandatory prepayments and commitment
reductions and final maturity (which shall be determined by the Borrower and set
forth in the Pro Rata Extension Offer) and (v) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not a greater
than pro rata basis) than the Term B Loans in any mandatory prepayment
hereunder. Upon the effectiveness of any Incremental Assumption Agreement, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Extended Term Loans evidenced thereby as
provided for in Section 9.08(e). Any such deemed amendment may be memorialized
in writing by the Administrative Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto.
(f)    Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan. For
purposes of this Agreement and the other Loan Documents, if such Extending
Lender is extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan.
(g)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document (including, without limitation, this Section 2.21),
(i) the aggregate amount of Extended Term Loans will not be included in the
calculation of the Incremental Amount, (ii) no Extended Term Loan is required to
be in any minimum amount or any minimum increment, (iii) any Extending Lender
may extend all or any portion of its Term Loans pursuant to one or more Pro Rata
Extension Offers (subject to applicable proration in the case of over
participation) (including the extension of any Extended Term Loan), (iv) there
shall be no condition to any Extension of any Loan or Commitment at any time or
from time to time other than notice to the Administrative Agent of such
Extension and the terms of the Extended Term Loan implemented thereby, (v) all
Extended Term Loans and all obligations in respect thereof shall be Loan
Obligations of the relevant Loan Parties under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other Obligations relating to an existing Class of Term Loans of the relevant
Loan Parties under this Agreement and the other Loan Documents and there shall
be no obligor in respect of any such Extended Term Loans that is not a Loan
Party.


101



--------------------------------------------------------------------------------





(h)    Each Extension shall be consummated pursuant to procedures set forth in
the associated Pro Rata Extension Offer; provided, that the Borrower shall
cooperate with the Administrative Agent prior to making any Pro Rata Extension
Offer to establish reasonable procedures with respect to mechanical provisions
relating to such Extension, including, without limitation, timing, rounding and
other adjustments.
(i)    Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (j) through
(o) of this Section 2.21), the Borrower may by written notice to the
Administrative Agent establish one or more additional tranches of term loans
denominated at the option of the Borrower, in Dollars or Euros (or any Alternate
Currency) under this Agreement (such loans, “Refinancing Term Loans”), the net
cash proceeds of which are used to Refinance in whole or in part any Class of
Term Loans. Each such notice shall specify the date (each, a “Refinancing
Effective Date”) on which the Borrower proposes that the Refinancing Term Loans
shall be made, which shall be a date not earlier than five Business Days after
the date on which such notice is delivered to the Administrative Agent (or such
shorter period agreed to by the Administrative Agent in its reasonable
discretion); provided, that:
(i)    before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied to the extent required by the relevant
Incremental Assumption Agreement governing such Refinancing Term Loans;
(ii)    the final maturity date of the Refinancing Term Loans shall be no
earlier than the Term Facility Maturity Date of the refinanced Term Loans,
(iii)    the Weighted Average Life to Maturity of such Refinancing Term Loans
shall be no shorter than the then-remaining Weighted Average Life to Maturity of
the refinanced Term Loans;
(iv)    the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;
(v)    all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms (which original issue discount, upfront fees, interest
rates and other pricing terms shall not be subject to the provisions set forth
in Section 2.21(b)(vii)) and optional prepayment or mandatory prepayment or
redemption terms, which shall be as agreed between the Borrower and the Lenders
providing such Refinancing Term Loans) taken as a whole shall be substantially
similar to, or not materially less favorable to the Borrower and its
Subsidiaries than, the terms, taken as a whole, applicable to the Term B Loans
(except to the extent such covenants and other terms apply solely to any period
after the Term B Facility Maturity Date or are otherwise reasonably acceptable
to the Administrative Agent), as determined by the Borrower in good faith;
(vi)    with respect to Refinancing Term Loans secured by Liens on the
Collateral that rank pari passu or junior in right of security to the Liens
thereon securing the Term B Loans, such Liens will be subject to a Permitted
Pari Passu Intercreditor Agreement or Permitted Junior Intercreditor Agreement,
as applicable; and


102



--------------------------------------------------------------------------------





(vii)    there shall be no obligor in respect of such Refinancing Term Loans
that is not a Loan Party.
(j)    The Borrower may approach any Lender or any other person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Incremental Assumption Agreement governing such Refinancing Term Loans, be
designated as an increase in any previously established Class of Term Loans made
to the Borrower or the Dutch Borrower, as applicable.
(k)    [Reserved].
(l)    [Reserved].
(m)    [Reserved].
(n)    For purposes of this Agreement and the other Loan Documents, if a Lender
is providing a Refinancing Term Loan, such Lender will be deemed to have an
Incremental Term Loan having the terms of such Refinancing Term Loan.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including, without limitation, this Section 2.21), (i) the
aggregate amount of Refinancing Term Loans will not be included in the
calculation of the Incremental Amount, (ii) no Refinancing Term Loan is required
to be in any minimum amount or any minimum increment, (iii) there shall be no
condition to any incurrence of any Refinancing Term Loan at any time or from
time to time other than those set forth in clauses (j) above, and (iv) all
Refinancing Term Loans and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other Obligations under this
Agreement and the other Loan Documents.
(o)    Notwithstanding anything in the foregoing to the contrary, (i) for the
purpose of determining the number of outstanding Eurocurrency Borrowings upon
the incurrence of any Incremental Loans, (x) to the extent the last date of
Interest Periods for multiple Eurocurrency Borrowings under the Term Facilities
fall on the same day, such Eurocurrency Borrowings shall be considered a single
Eurocurrency Borrowing and (y) to the extent the last date of Interest Periods
for multiple Eurocurrency Borrowings under the Revolving Facilities fall on the
same day, such Eurocurrency Borrowings shall be considered a single Eurocurrency
Borrowing and (ii) the initial Interest Period with respect to any Eurocurrency
Borrowing of Incremental Loans may, at the Borrower’s option, subject to the
consent (such consent not to be unreasonably withheld or delayed) of the
Administrative Agent, be of a duration of a number of Business Days that is less
than one month, and the Adjusted LIBO Rate with respect to such initial Interest
Period shall be the same as the Adjusted LIBO Rate applicable to any
then-outstanding Eurocurrency Borrowing as the Borrower may direct, so long as
the last day of such initial Interest Period is the same as the last day of the
Interest Period with respect to such outstanding Eurocurrency Borrowing.
Section 2.22    Defaulting Lender. (a). Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:


103



--------------------------------------------------------------------------------





(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders”.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, following an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement, fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section 2.22 shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender; provided that, no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
ARTICLE III    

Representations and Warranties
On the date of each Credit Event, the Borrower and the Dutch Borrower represent
and warrant to each of the Lenders, after giving effect to the Plan of
Reorganization, the Confirmation Order and the Transactions, that:
Section 3.01    Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings (prior to a Qualified IPO), the Borrower, the Dutch Borrower and
each of the Material Subsidiaries (a) is a partnership, limited liability
company, unlimited company or corporation duly organized, validly existing and
in good standing (or, if applicable in a foreign jurisdiction, enjoys the
equivalent status under the laws of any jurisdiction of organization outside the
United States of America) under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required and (d) has
the power and authority to execute, deliver and perform its obligations under
each of the Loan Documents and each other agreement or instrument contemplated
thereby to which


104



--------------------------------------------------------------------------------





it is or will be a party and, in the case of the Borrower and the Dutch
Borrower, to borrow and otherwise obtain credit hereunder; except in each case
of clauses (a) (other than with respect to the Borrower and the Dutch Borrower),
(b) (other than with respect to the Borrower and the Dutch Borrower) and (c), to
the extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
Section 3.02    Authorization. The execution, delivery and performance by the
Borrower and each of the Subsidiary Loan Parties and, in the case of Section
3.02(a) and 3.02(b)(i)(B), Holdings (prior to a Qualified IPO), of each of the
Loan Documents to which it is a party and the borrowings hereunder (a) have been
duly authorized by all corporate, stockholder, partnership or limited liability
company action required to be obtained by Holdings, the Borrower and such
Subsidiary Loan Parties and (b) will not (i) violate (A) any provision of law,
statute, rule or regulation applicable to Holdings, the Borrower or any such
Subsidiary Loan Party, (B) the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by-laws of Holdings, the Borrower, or any such
Subsidiary Loan Party, (C) any applicable order of any court or any rule,
regulation or order of any Governmental Authority applicable to the Borrower or
any such Subsidiary Loan Party or (D) any provision of any indenture,
certificate of designation for preferred stock, agreement or other instrument to
which Holdings, the Borrower or any such Subsidiary Loan Party is a party or by
which any of them or any of their property is or may be bound, (ii) result in a
breach of or constitute (alone or with due notice or lapse of time or both) a
default under, give rise to a right of or result in any cancellation or
acceleration of any right or obligation (including any payment) under any such
indenture, certificate of designation for preferred stock, agreement or other
instrument, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section 3.02(b), would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to
(x) any property or assets now owned or hereafter acquired by the Borrower or
any such Subsidiary Loan Party, other than the Liens created by the Loan
Documents and Permitted Liens, or (y) any Equity Interests of the Borrower now
owned or hereafter acquired by Holdings (prior to a Qualified IPO), other than
Liens created by the Loan Documents or Liens permitted by Article VIA.
Section 3.03    Enforceability. This Agreement has been duly executed and
delivered by Holdings, the Borrower and the Dutch Borrower and constitutes, and
each other Loan Document when executed and delivered by the Borrower and each
Subsidiary Loan Party that is party thereto and the Holdings Guarantee and
Pledge Agreement when executed and delivered by Holdings will constitute, a
legal, valid and binding obligation of such Loan Party enforceable against the
Borrower, such Subsidiary Loan Party and Holdings, as applicable, in accordance
with its terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), (iii) implied covenants of good faith and fair dealing,
(iv) any foreign laws, rules and regulations as they relate to pledges of Equity
Interests of Foreign Subsidiaries that are not Loan Parties and (v) any
qualifications contained in any legal opinion delivered in connection with the
Loan Documents.
Section 3.04    Governmental Approvals. No action, consent or approval of,
registrations or filing with or any other action by any Governmental Authority
or third party is or will be required for the execution, delivery or performance
of each Loan Document to which the Borrowers or any Subsidiary Loan Party is a
party, except for (a) the filing of Uniform Commercial Code or PPSA financing
statements (or their equivalent), filings under the U.K. Companies Act 2006 and
equivalent filings or other notifications in other foreign jurisdictions,
(b) filings with the United States Patent and Trademark Office and the United
States Copyright Office and comparable offices in foreign jurisdictions and
equivalent filings in foreign jurisdictions, (c) recordation of the Mortgages,
(d) such as have been made or obtained and are in full force and effect,
(e) such actions, consents and approvals the failure of which to be obtained or
made would not


105



--------------------------------------------------------------------------------





reasonably be expected to have a Material Adverse Effect and (f) filings or
other actions listed on Schedule 3.04 and any other filings or registration
required by the Security Documents.
Section 3.05    Financial Statements. (a) The audited consolidated balance
sheets as of December 31, 2017 and December 31, 2018, and statements of
operations and comprehensive income (loss), stockholders’ equity and cash flows
for the fiscal years ended December 31, 2017 and December 31, 2018 for the
Borrower and its consolidated subsidiaries, and (b) the unaudited consolidated
balance sheet and statement of operations, changes in equity and cash flows as
of and for the fiscal quarter ended March 31, 2019 for the Borrower and its
consolidated subsidiaries, including the notes thereto, if applicable, present
fairly in all material respects the consolidated financial position of the
Borrower and its consolidated subsidiaries as of the dates and for the periods
referred to therein and the results of operations and, if applicable, cash flows
for the periods then ended, and, except as set forth on Schedule 3.05, were
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered thereby, except, in the case of interim period financial
statements, for the absence of notes and for normal year-end adjustments and
except as otherwise noted therein.
Section 3.06    No Material Adverse Effect. Since the Closing Date, there has
been no event or circumstance that, individually or in the aggregate with other
events or circumstances, has had or would reasonably be expected to have a
Material Adverse Effect.
Section 3.07    Title to Properties; Possession Under Leases. Each of the
Borrower and the Subsidiaries has good and marketable title in fee simple or
equivalent to, or easements or valid leasehold interests in, or other limited
property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its personal property and assets, in each
case, except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.
The Equity Interests of the Borrower owned by Holdings (prior to a Qualified
IPO) are free and clear of Liens, other than Liens permitted by Article VIA.
(a)    The Borrower and each of the Subsidiaries has complied with all material
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have a Material Adverse Effect, and
all such leases are in full force and effect, except leases in respect of which
the failure to be in full force and effect would not reasonably be expected to
have a Material Adverse Effect.
(b)    As of the Closing Date, none of the Borrower and the Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date, except as set forth on Schedule 3.07(c).
(c)    As of the Closing Date, none of the Borrower and its Subsidiaries is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein, except as permitted under Section 6.02 or 6.05 or as would not
reasonably be expected to have a Material Adverse Effect.
(d)    Schedule 1.01(E) lists each Material Real Property owned by any Loan
Party as of the Closing Date.


106



--------------------------------------------------------------------------------





Section 3.08    Subsidiaries. (a). Schedule 3.08(a) sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each Subsidiary of the Borrower and, as to each such Subsidiary, the percentage
of each class of Equity Interests owned by the Borrower or by any such
Subsidiary.
(a)    As of the Closing Date, after giving effect to the Transactions, there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests of the
Borrower or any of the Subsidiaries, except as set forth on Schedule 3.08(b).
Section 3.09    Litigation; Compliance with Laws. (a). There are no actions,
suits or proceedings at law or in equity or by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of the Borrower,
threatened in writing against the Borrower or any of the Subsidiaries or any
business, property or rights of any such person (including those that involve
any Loan Document) that would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, except for any action, suit or
proceeding at law or in equity or by or on behalf of any Governmental Authority
or in arbitration which has been disclosed in any of the Borrower’s public
filings with the Securities and Exchange Commission prior to the Closing Date or
which arises out of the same facts and circumstances, and alleges substantially
the same complaints and damages, as any action, suit or proceeding so disclosed
and in which there has been no material adverse change since the date of such
disclosure.
(a)    None of the Borrower, the Subsidiaries and their respective properties or
assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permit, but excluding any Environmental Laws, which are the subject of
Section 3.16) or any restriction of record or agreement affecting any Mortgaged
Property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
Section 3.10    Federal Reserve Regulations. Neither the making of any Loan
hereunder nor the use of the proceeds thereof will violate the provisions of
Regulation T, Regulation U or Regulation X of the Board.
Section 3.11    Investment Company Act. None of Holdings (prior to a Qualified
IPO), the Borrower and the Subsidiaries is required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and no Subsidiary incorporated in England and Wales carries on any
business which requires it to be authorized by the Financial Conduct Authority
or the Prudential Regulation Authority.
Section 3.12    Use of Proceeds. The Borrower and the Dutch Borrower will use
the proceeds of the Term B Loans made on the Closing Date to finance a portion
of the Transactions and for the payment of Transaction Expenses.
Section 3.13    Tax Returns. Except as set forth on Schedule 3.13:
(a)    Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the Borrower and each of the
Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it (including in its
capacity as withholding agent) and each such Tax return is true and correct;


107



--------------------------------------------------------------------------------





(b)    Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the Borrower and each of the
Subsidiaries has timely paid or caused to be timely paid all Taxes shown to be
due and payable by it on the returns referred to in clause (a) and all other
Taxes or assessments (or made adequate provision (in accordance with GAAP) for
the payment of all Taxes due), except Taxes or assessments that are being
contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which the Borrower or any of the Subsidiaries (as the case
may be) has set aside on its books adequate reserves in accordance with GAAP;
and
(c)    Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, as of the Closing Date, with respect
to the Borrower and each of the Subsidiaries, there are no claims being asserted
in writing with respect to any Taxes.
Section 3.14    No Material Misstatements. (a). All written factual information
(other than the Projections, forward looking information and information of a
general economic nature or general industry nature) (the “Information”)
concerning the Borrower, the Subsidiaries, the Transactions and any other
transactions contemplated hereby included in the Information Memorandum or
otherwise prepared by or on behalf of the foregoing or their representatives and
made available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders and as of the Closing Date and did not,
taken as a whole, contain any untrue statement of a material fact as of any such
date or omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made (giving effect to all
supplements and updates provided thereto).
(a)    The Projections and other forward looking information and information of
a general economic nature prepared by or on behalf of the Borrower or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof (it
being understood that such Projections are as to future events and are not to be
viewed as facts, such Projections are subject to significant uncertainties and
contingencies and that actual results during the period or periods covered by
any such Projections may differ significantly from the projected results, and
that no assurance can be given that the projected results will be realized), as
of the date such Projections and information were furnished to the Lenders.
Section 3.15    Employee Benefit Plans.
(a)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan and each
Multiemployer Plan is in compliance in all material respects with the applicable
provisions of ERISA and the Code; (ii) no Reportable Event has occurred during
the past five years as to which the Borrower, any of its Subsidiaries or any
ERISA Affiliate was required to file a report with the PBGC; (iii) no ERISA
Event has occurred or is reasonably expected to occur; and (iv)  none of the
Borrower, the Subsidiaries or any of their ERISA Affiliates has received any
written notification that any Multiemployer Plan has been terminated within the
meaning of Title IV of ERISA.
(b)    On the Closing Date, the Canadian Loan Parties maintain Canadian Benefit
Plans and Canadian Pension Plans set forth on Schedule 3.15. Except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, each Canadian Pension Plan is and has been funded and otherwise
operated in accordance with applicable law, and except as would not reasonably


108



--------------------------------------------------------------------------------





be expected to result in a Material Adverse Effect, there is no solvency or
other deficiency or any unfunded liability with respect to any Canadian Pension
Plan.
(c)    On the Closing Date, no Loan Party nor any of their Subsidiaries is or
has at any time been (i) an employer (for the purposes of Sections 38 to 51 of
the United Kingdom’s Pensions Act 2004) of an occupational pension scheme which
is not a money purchase scheme (both terms as defined in the United Kingdom’s
Pensions Schemes Act 1993) or (ii) “connected” with or an “associate” (as those
terms are used in Sections 38 and 43 of the United Kingdom’s Pensions Act 2004)
of such an employer, other than any such scheme, connection or association.
Section 3.16    Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or are set forth on Schedule 3.16: (i) no written notice, request
for information, order, complaint or penalty has been received by the Borrower
or any of its Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened which allege a violation of or liability under any Environmental
Laws, in each case relating to the Borrower or any of its Subsidiaries,
(ii) each of the Borrower and its Subsidiaries has all environmental permits,
licenses and other approvals necessary for its operations to comply with all
Environmental Laws (“Environmental Permits”) and is in compliance with the terms
of such Environmental Permits and with all other Environmental Laws, (iii) no
Hazardous Material is located at, on or under any property currently or, to the
Borrower’s knowledge, formerly owned, operated or leased by the Borrower or any
of its Subsidiaries that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrower or any of its Subsidiaries under any
Environmental Laws or Environmental Permits, and no Hazardous Material has been
generated, used, treated, stored, handled, disposed of or controlled,
transported or Released at any location in a manner that would reasonably be
expected to give rise to any cost, liability or obligation of the Borrower or
any of its Subsidiaries under any Environmental Laws or Environmental Permits,
(iv) there are no agreements in which the Borrower or any of its Subsidiaries
has expressly assumed or undertaken responsibility for any known or reasonably
likely liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the Closing Date, and (v) there has been no
material written environmental assessment or audit conducted (other than
customary assessments not revealing anything that would reasonably be expected
to result in a Material Adverse Effect), by or on behalf of the Borrower or any
of the Subsidiaries of any property currently or, to the Borrower’s knowledge,
formerly owned or leased by the Borrower or any of the Subsidiaries that has not
been made available to the Administrative Agent prior to the Closing Date.
Section 3.17    Security Documents. (a). Each of the Collateral Agreement and
the Holdings Guarantee and Pledge Agreement is effective to create in favor of
the Collateral Agent (for the benefit of the Secured Parties), in each case, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. As of the Closing Date, in the case of the Pledged
Collateral described in the Collateral Agreement and the Holdings Guarantee and
Pledge Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral and required to be delivered under the
applicable Security Document are delivered to the Collateral Agent, and in the
case of the other Collateral described in the Collateral Agreement (other than
the Intellectual Property), when financing statements and other filings
specified in the Perfection Certificate are filed in the offices specified in
the Perfection Certificate, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and, subject to
Section 9-315 of the New York Uniform Commercial Code (or any equivalent
provisions of the PPSA or comparable legislation in the applicable
jurisdiction), the proceeds thereof, as security for the Obligations to the
extent perfection


109



--------------------------------------------------------------------------------





can be obtained by filing Uniform Commercial Code financing statements, in each
case prior and superior in right to the Lien of any other person (except
Permitted Liens).
(a)     When the Collateral Agreement or Canadian Security Agreement, as
applicable, or an ancillary document thereunder is properly filed and recorded
in the United States Patent and Trademark Office, the United States Copyright
Office and the Canadian Intellectual Property Office, together with the proper
filing of the financing statements referred to in clause (a) above, the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected (subject to exceptions arising from defects in the chain of title,
which defects in the aggregate do not constitute a Material Adverse Effect
hereunder) Lien on, and security interest in, all right, title and interest of
the Loan Parties thereunder in the material Intellectual Property included in
the Collateral consisting of Canadian or United States federal registered
trademarks and applications, patents and applications and registered copyrights
(but, in the case of the United States registered copyrights included in the
Collateral, only to the extent such United States registered copyrights are
listed in such ancillary document filed with the United States Copyright Office)
listed in such ancillary document, in each case prior and superior in right to
the Lien of any other person, except for Permitted Liens (it being understood
that subsequent recordings in the United States Patent and Trademark Office, the
United States Copyright Office and the Canadian Intellectual Property Office may
be necessary to perfect a Lien on material registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the Loan
Parties after the Closing Date).
(b)    The Mortgages executed and delivered after the Closing Date pursuant to
the Collateral and Guarantee Requirement and Section 5.10 shall be effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
legal, valid and enforceable Liens on all of the Loan Parties’ rights, titles
and interests in and to the Mortgaged Property thereunder and the proceeds
thereof, and when such Mortgages are filed or recorded in the proper real estate
filing or recording offices, and all relevant mortgage taxes and recording
charges are duly paid, the Collateral Agent (for the benefit of the Secured
Parties) shall have valid Liens with record notice to third parties on, and
security interests in, all rights, titles and interests of the Loan Parties in
such Mortgaged Property and, to the extent applicable, subject to Section 9-315
of the Uniform Commercial Code, the proceeds thereof, in each case prior and
superior in right to the Lien of any other person, except for Permitted Liens;
provided, that the representations contained in this Section 3.17(c) shall not
apply with respect to the perfection of Mortgaged Property which does not
constitute real property.
(c)    Subject to the Agreed Security Principles, each Foreign Security Document
is effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof to the fullest extent
permissible under applicable law. In the case of the Collateral described in
such Foreign Security Document, when filings are made or notices given to third
parties, as applicable, as requested in each relevant jurisdiction, the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties party to such Foreign Security Document in such Collateral and
the proceeds thereof, as security for the applicable Obligations, to the extent
perfection can be obtained by such filings or notices, in each case prior and
superior in right to any other person (subject to Liens permitted by Section
6.02, Liens having priority by operation of Law and the terms of the ABL
Intercreditor Agreement), subject to (i) registration of undisclosed pledges
and, where applicable, pledges of tangible assets with governmental tax
authorities, (ii) recordation of notarial share pledges in the relevant
shareholders registers, and recordation of any membership pledge in the relevant
membership registers, (iii) notification of debtors of certain receivables,
(iv)  the Agreed Security Principles and (v) any other exceptions set forth in
such Foreign Security Document (it being explicitly understood the terms of such
Foreign Security Document may explicitly provide that some or all of such
actions need


110



--------------------------------------------------------------------------------





not be undertaken) or in any legal opinion provided in connection therewith.
Notwithstanding anything herein to the contrary, no Borrower or Subsidiary Loan
Party shall be required to take any action to perfect any security interest in
any part of the Collateral consisting of Intellectual Property under the laws of
any jurisdiction outside of the United States of America, Canada, Germany, the
Netherlands, England and Wales and the European Union.
Section 3.18    Location of Real Property. Schedule 1.01(E) hereto lists
correctly, in all material respects, as of the Closing Date all Material Real
Property owned by the Borrower and the Subsidiary Loan Parties and the addresses
thereof. As of the Closing Date, the Borrower and the Subsidiary Loan Parties
own in fee all the Material Real Property set forth as being owned by them in
the Perfection Certificate except to the extent set forth therein.
Section 3.19    Solvency. (a). As of the Closing Date, immediately after giving
effect to the consummation of the Transactions on the Closing Date, (i) the fair
value of the assets of the Borrower and its Subsidiaries on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of the Borrower and its Subsidiaries on a
consolidated basis; (ii) the present fair saleable value of the property of the
Borrower and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Borrower and
its Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrower and its Subsidiaries
on a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.
(a)    As of the Closing Date, immediately after giving effect to the
consummation of the Transactions on the Closing Date, the Borrower does not
intend to, and the Borrower does not believe that it or any of its Subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing and amounts of cash to be received by it or any such
Subsidiary and the timing and amounts of cash to be payable on or in respect of
its Indebtedness or the Indebtedness of any such Subsidiary.
Section 3.20    Labor Matters. Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes pending or threatened against the
Borrower or any of the Subsidiaries; (b) the hours worked and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable law dealing with such matters;
and (c) all payments due from the Borrower or any of the Subsidiaries or for
which any claim may be made against the Borrower or any of the Subsidiaries, on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of the Borrower or such
Subsidiary to the extent required by GAAP. Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
the consummation of the Transactions will not give rise to a right of
termination or right of renegotiation on the part of any union under any
material collective bargaining agreement to which the Borrower or any of the
Subsidiaries (or any predecessor) is a party or by which the Borrower or any of
the Subsidiaries (or any predecessor) is bound.
Section 3.21    Insurance. Schedule 3.21 sets forth a true, complete and correct
description, in all material respects, of all material insurance (excluding any
title insurance) maintained by or on behalf of the Borrower or the Subsidiaries
as of the Closing Date. As of such date, such insurance is in full force and
effect.


111



--------------------------------------------------------------------------------





Section 3.22    No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
Section 3.23    Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 3.23, (a) the Borrower and each of its Subsidiaries owns, or possesses
the right to use, all Intellectual Property used or held for use in or otherwise
reasonably necessary for the present conduct of their respective businesses, (b)
to the knowledge of the Borrower, the Borrower and its Subsidiaries are not
interfering with, infringing upon, misappropriating or otherwise violating
Intellectual Property of any person, and (c) (i) no claim or litigation
regarding any of the Intellectual Property owned by the Borrower and its
Subsidiaries is pending or, to the knowledge of the Borrower, threatened in
writing and (ii) to the knowledge of the Borrower, no claim or litigation
regarding any other Intellectual Property described in the foregoing clauses (a)
and (b) is pending or threatened.
Section 3.24    Senior Debt. The Loan Obligations constitute “Senior Debt” (or
the equivalent thereof) under the documentation governing any Material
Indebtedness of any Loan Party permitted to be incurred hereunder constituting
Indebtedness that is subordinated in right of payment to the Loan Obligations.
Section 3.25    USA PATRIOT Act; OFAC and Sanctions; CAML; Anti-Corruption Laws
.
(a)    The Borrower and each Subsidiary Loan Party is in compliance in all
material respects with the material provisions of the USA PATRIOT Act, CAML and
all other anti-terrorism laws and anti-money laundering laws applicable to it or
its property, and, (i) at least three Business Days prior to the Closing Date,
the Borrower has provided to the Administrative Agent all information related to
the Loan Parties (including names, addresses and tax identification numbers (if
applicable)) requested in writing by the Administrative Agent not less than ten
(10) Business Days prior to the Closing Date and required under “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and CAML, to be obtained by the Administrative Agent or any Lender
and (ii) at least five Business Days prior to the Closing Date, to the extent
the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, any Lender or Agent that has requested, in a written
notice to the Borrower not less than ten (10) Business Days prior to the Closing
Date, a Beneficial Ownership Certification in relation to the Borrower, shall
have received such Beneficial Ownership Certification.
(b)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and directors and to the knowledge of the Borrower its
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions and are not knowingly engaged in any activity that would reasonably be
expected to result in the Borrower being designated as a Sanctioned Person. None
of (a) Holdings, the Borrower, any Subsidiary, any of their respective directors
or officers or to the knowledge of the Borrower its employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. None of Holdings, the Borrower or
any of its Subsidiaries nor, to the knowledge of the Borrower, any director,
officer, agent, employee or Affiliate of the Borrower or any of the Subsidiaries
is currently the target of any Sanctions. No Borrowing, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions. The foregoing representations in this Section 3.25 will
not apply to any party hereto to which Council Regulation (EC) 2271/96 (the
“Blocking Regulation”) applies, if and to the extent that such representations
are or would be unenforceable by or in respect of that party pursuant to, or
would


112



--------------------------------------------------------------------------------





otherwise result in a breach and/or violation of, (i) any provision of the
Blocking Regulation (or any law or regulation implementing the Blocking
Regulation in any member state of the European Union), (ii) any similar blocking
or anti-boycott law in the United Kingdom or (iii) the “Certain Foreign
Extraterritorial Measures (United States) Order, 2014, SOR/2015-12” or the
“Foreign Extraterritorial Measures (United States) Order”, 1992, SOR/92-584
 under the Foreign Extraterritorial Measures Act.
(c)    The Borrower will not request any Borrowing, and the Borrower shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
permitted for a person required to comply with Sanctions, or (C) in any manner
that would result in the violation of Sanctions applicable to any party hereto.
The foregoing clauses (B) and (C) of this paragraph will not apply to any party
hereto to which the Blocking Regulation applies, if and to the extent that such
representations are or would be unenforceable by or in respect of that party
pursuant to, or would otherwise result in a breach and/or violation of, (i) any
provision of the Blocking Regulation (or any law or regulation implementing the
Blocking Regulation in any member state of the European Union), (ii) any similar
blocking or anti-boycott law in the United Kingdom or (iii) the “Certain Foreign
Extraterritorial Measures (United States) Order, 2014, SOR/2015-12” or the
“Foreign Extraterritorial Measures (United States) Order”, 1992, SOR/92-584
 under the Foreign Extraterritorial Measures Act.
Section 3.26    Foreign Corrupt Practices Act.
(a)    Holdings, the Borrower and its Subsidiaries, and, to the knowledge of the
Borrower or any of its Subsidiaries, their directors, officers, agents or
employees, are in compliance with the U.S. Foreign Corrupt Practices Act of 1977
and similar laws, rules, and regulations of any jurisdiction applicable to
Holdings, the Borrower or any of its Subsidiaries from time to time concerning
or relating to bribery or corruption. and to which they are lawfully subject
(“Anti-Corruption Laws”), in each case, in all material respects.
(b)    No part of the proceeds of the Loans made hereunder will be used to make
any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.
Section 3.27    EEA Financial Institution. None of Holdings (prior to a
Qualified IPO), the Borrower, the Dutch Borrower and the Subsidiaries is an EEA
Financial Institution.
Section 3.28    Financial Assistance. The application of each Borrowing shall
comply in all respects with Sections 678 to 679 of the United Kingdom’s
Companies Act 2006, including in relation to the execution of the Foreign
Guarantee Agreement and the Foreign Security Documents and payments of amounts
due under this Agreement.
Section 3.29    Dutch Borrower. The Dutch Borrower is not, nor will at any time
during the term of the Agreement be, considered to be a resident of any
jurisdiction other than The Netherlands for the purposes of any double taxation
convention concluded by The Netherlands, for the purposes of the Tax Arrangement
for the Kingdom (Belastingregeling voor het Koninkrijk) or for purposes of the
Tax Arrangement for the country of The Netherlands (Belastingregeling voor het
land Nederland), or otherwise. The Loans, or any other elements in relation to
the Agreement, cannot, nor will at any time


113



--------------------------------------------------------------------------------





during the term of the Agreement, be attributable to a permanent establishment
or permanent representative of the Dutch Borrower outside the Netherlands.
Section 3.30    Centre of Main Interest. For the purposes of the Insolvency
Regulation, each Loan Party incorporated or organized under the laws of a
country that is a member of the European Union has its Centre of Main Interests
situated in its jurisdiction of incorporation and it has no “establishment” (as
that term is used in Article 2(10) of the Insolvency Regulation) in any other
jurisdiction (other than the “Dutch branch” of Hexion UK Limited and the
permanent establishment of Hexion B.V. in Spain).
ARTICLE IV    

Conditions of Lending
The obligations of the Lenders to make Loans (each, a “Credit Event”) are
subject to the satisfaction (or waiver in accordance with Section 9.08) of the
following conditions:
Section 4.01    All Credit Events. On the date of each Borrowing (in each case,
other than pursuant to an Incremental Assumption Agreement):
(a)    The Administrative Agent shall have received, in the case of a Borrowing,
a Borrowing Request as required by Section 2.03 (or a Borrowing Request shall
have been deemed given in accordance with the last paragraph of Section 2.03).
(b)    (i) In the case of each Credit Event that occurs on the Closing Date, the
representations and warranties made in respect of the Borrower and Dutch
Borrower, and, to the extent applicable, the Guarantors, in Article III shall be
true and correct in all material respects (or, to the extent qualified by
materiality, in all respects); and (ii) in the case of each other Credit Event
that occurs after the Closing Date, the representations and warranties set forth
in the Loan Documents shall be true and correct in all material respects as of
such date, in each case, with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date).
(c)    At the time of and immediately after such Credit Event, no Event of
Default or Default shall have occurred and be continuing or would result
therefrom.
(d)    Each Borrowing and other Credit Event that occurs after the Closing Date
shall be deemed to constitute a representation and warranty by the Borrower on
the date of such Borrowing, issuance, amendment, extension or renewal as
applicable, as to the matters specified in paragraphs (b) and (c) of this
Section 4.01.
Section 4.02    First Credit Event. On or prior to the Closing Date:
(a)    The Administrative Agent (or its counsel) shall have received from each
of Holdings, the Borrower, the Dutch Borrower and the Lenders (i) a counterpart
of this Agreement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include delivery
of a signed signature page of this Agreement by electronic transmission (e.g.,
“pdf”)) that such party has signed a counterpart of this Agreement.


114



--------------------------------------------------------------------------------





(b)    The Administrative Agent shall have received, on behalf of itself and the
Lenders, a written opinion of each of Paul, Weiss, Rifkind, Wharton & Garrison
LLP and each other counsel listed on Schedule 4.02, in each case (A) dated the
Closing Date, (B) addressed to the Administrative Agent and the Lenders on the
Closing Date and (C) in form and substance reasonably satisfactory to the
Administrative Agent covering such matters relating to the Loan Documents as the
Administrative Agent shall reasonably request.
(c)    The Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary or similar officer (including, where customary,
one or more directors, managers or board members or any other party authorized
to represent such Loan Party) of each Loan Party dated the Closing Date and
certifying:
(i)    a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) in the case of a U.S. corporation, certified as of a recent date by the
Secretary of State (or other similar official) of the jurisdiction of its
organization, or (2) otherwise certified by the Secretary or Assistant Secretary
of such Loan Party or other person duly authorized by the constituent documents
of such Loan Party (including, where customary, one or more directors, managers
or board members or any other party authorized to represent such Loan Party),
(ii)    a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),
(iii)    that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since the date of the resolutions described in
clause (iv) below,
(iv)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents dated as of the
Closing Date to which such person is a party and, in the case of the Borrower
and the Dutch Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Closing Date,
(v)    as to the incumbency and specimen signature of each officer (or any
equivalent under the laws of the relevant jurisdiction) executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party, and
(vi)    as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.
(d)    The Administrative Agent shall have received a completed Perfection
Certificate with respect to the Domestic Loan Parties, dated the Closing Date
and signed by a Responsible Officer of the Borrower, together with all
attachments contemplated thereby, and, the results of a search of the Uniform
Commercial Code (or equivalent), tax and judgment, United States Patent and
Trademark Office and United States Copyright Office filings made with respect to
the Domestic Loan Parties in the jurisdictions contemplated by the Perfection
Certificate and copies of the financing statements (or similar documents)


115



--------------------------------------------------------------------------------





disclosed by such search (which searches shall be conducted by counsel to the
Administrative Agent) and, if requested by the Administrative Agent, evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are Permitted Liens or have
been, or will be simultaneously or substantially concurrently with the closing
under this Agreement, released (or arrangements reasonably satisfactory to the
Administrative Agent for such release shall have been made).
(e)    The Confirmation Order shall have been entered on the docket of the
Bankruptcy Court, shall be in full force and effect, shall not have been
reversed, vacated or stayed, or without the prior written consent of the
Administrative Agent, amended, supplemented or otherwise modified or otherwise
in any manner that could reasonably be expected to materially adversely affect
the interests of the Administrative Agent, the Lead Arrangers or the Lenders.
The Confirmation Order shall authorize the Loan Parties that are Debtors to
execute, deliver and perform under the Loan Documents. The Transactions, the
Plan of Reorganization and all transactions contemplated therein or in the
Confirmation Order to occur on the effective date of the Plan of Reorganization
shall have been substantially consummated in accordance with the terms thereof
substantially simultaneously with the closing of the Facility and the ABL
Facility, the issuance of the Senior Unsecured Notes and the closing of the
not-less-than $300,000,000 equity rights offering and in compliance with
applicable law, Bankruptcy Court and regulatory approvals. The respective
Indebtedness or Obligations of the Loan Parties and any Liens securing same that
are outstanding immediately after the consummation of the Plan of Reorganization
shall not exceed the amount contemplated or otherwise permitted by the Plan of
Reorganization.
(f)    The Bankruptcy Court shall have entered an order of the Bankruptcy Court,
in form and substance reasonably satisfactory to the Arrangers, authorizing and
directing the Borrower and the other Debtors to enter into and perform the
obligations set forth in the Engagement Letter in substantially the form
attached as Exhibit C to Debtors’ Motion for Order Authorizing Debtors to (A)
Enter into and Perform Under Commitment and Engagement Letters and Fee Letters
Relating to the New Debt, (B) Pay Fees and Expenses In Connection Therewith, and
(C) Provide Related Indemnities [D.I. 473], and the related fee letters, which
are in substantially the forms attached as Exhibits 3 and 4 to the Notice of
Filing Confidential Proposed Financing Fee Letters Under Seal [D.I. 475], or as
otherwise modified with the consent of the Arrangers (the “Authorization
Order”), and such Authorization Order remains in full force and effect, and such
Authorization Order has not been vacated, stayed, reversed, modified, or amended
in any respect (except to the extent the Lead Arrangers shall have consented in
writing thereto).
(g)    The Administrative Agent shall have received the financial statements
referred to in Section 3.05.
(h)    On the Closing Date, after giving effect to the Transactions and the
other transactions contemplated hereby, none of Holdings, the Borrower or any of
the Subsidiaries shall have any third party Indebtedness of the type described
in clause (a) of the definition thereof other than (i) the Loans and other
extensions of credit under this Agreement, (ii) the ABL Facility, (iii) the
Senior Unsecured Notes, (iv) other Indebtedness permitted to be incurred or
outstanding on or prior to the Closing Date pursuant to the Plan of
Reorganization, (v) other Indebtedness incurred for capital expenditures or
working capital purposes and (vi) other Indebtedness permitted under Section
6.01 or approved by the Arrangers in their reasonable discretion.
(i)    The Lenders shall have received a solvency certificate substantially in
the form of Exhibit C and signed by a Financial Officer of the Borrower
confirming the solvency of the Borrower and its Subsidiaries on a consolidated
basis after giving effect to the Transactions on the Closing Date.


116



--------------------------------------------------------------------------------





(j)    The Agents shall have received all fees payable thereto or to any Lender
on or prior to the Closing Date and, to the extent invoiced at least three
Business Days prior to the Closing Date, reimbursement or payment of all
reasonable and documented out-of-pocket expenses (including reasonable fees,
charges and disbursements of Simpson Thacher & Bartlett LLP) required to be
reimbursed or paid by the Loan Parties hereunder or under any Loan Document on
or prior to the Closing Date (which amounts may be offset against the proceeds
of the Loans).
(k)    Except as set forth in Schedule 5.12 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral and
Guarantee Requirement”) and subject to the grace periods and post-closing
periods set forth in such definition, the Collateral and Guarantee Requirement
shall be satisfied (or waived) as of the Closing Date.
(l)    The Administrative Agent shall have received all documentation and other
information required by Section 3.25(a), to the extent such information has been
requested not less than ten (10) Business Days prior to the Closing Date.
(m)    Since December 31, 2018, there shall not have occurred any event,
development or circumstance that has had or would reasonably be expected to have
a Material Adverse Effect.
(n)    The Borrower shall have delivered to the Administrative Agent a
certificate dated as of the Closing Date, to the effect set forth in Section
4.01(b)(i) and Section 4.02(m) hereof.
(o)    The Administrative Agent and each Lender who has requested the same shall
have received, at least five days prior to the Closing Date, all documentation
and other information requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, to the extent requested at least 10 days prior to the Closing Date.
To the extent any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least five days prior to the Closing Date,
any Lender that has requested, in a written notice to the Borrower at least 10
Business Days prior to the Closing Date, a Beneficial Ownership Certification in
relation to any Borrower shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Agreement, the condition set forth in this sentence
shall be deemed to be satisfied).
(p)    Concurrently with (or prior to) the initial extension of credit
hereunder, the Senior Unsecured Notes shall have been issued and the ABL
Facility shall have become effective.
For purposes of determining compliance with the conditions specified in Section
4.01 and this Section 4.02, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender prior to the Closing Date specifying its
objection thereto and, in the case of a Borrowing, such Lender shall not have
made available to the Administrative Agent such Lender’s ratable portion of the
initial Borrowing.
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, it is understood that to the extent any security interest in the
intended Collateral or any deliverable (including those referred to in Sections
4.02(d) and (k)) related to the perfection of security interests in the intended
Collateral (other than any Collateral the security interest in which


117



--------------------------------------------------------------------------------





may be perfected by the filing of a UCC financing statement or the possession of
the stock certificates (if any) of the Borrower or the Dutch Borrower) is not or
cannot be provided and/or perfected on the Closing Date (1) without undue burden
or expense or (2) after the Borrower has used commercially reasonable efforts to
do so, then the provision and/or perfection of such security interest(s) or
deliverable shall not constitute a condition precedent to the availability of
the Commitments on the Closing Date but, to the extent otherwise required
hereunder, shall be delivered after the Closing Date in accordance with Section
5.12.
ARTICLE V    

Affirmative Covenants
The Borrower and the Dutch Borrower covenant and agree with each Lender that,
from and after the Closing Date until the Termination Date, unless the Required
Lenders shall otherwise consent in writing, the Borrower will, and will cause
each of the Subsidiaries to:
Section 5.01    Existence; Business and Properties. (a).  Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except, in the case of a Subsidiary of the Borrower (other than
the Dutch Borrower), where the failure to do so would not reasonably be expected
to have a Material Adverse Effect, and except as otherwise permitted under
Section 6.05, and except for the liquidation or dissolution of Subsidiaries if
the assets of such Subsidiaries to the extent they exceed estimated liabilities
are acquired by the Borrower or a Wholly Owned Subsidiary of the Borrower in
such liquidation or dissolution; provided, that Subsidiary Loan Parties may not
be liquidated into Subsidiaries that are not Loan Parties and Domestic
Subsidiaries may not be liquidated into Foreign Subsidiaries (except in each
case as permitted under Section 6.05). Notwithstanding anything to the contrary
in this Agreement, Borden Chemical UK Limited may liquidate or dissolve.
(a)    Except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, Intellectual Property, licenses and
rights with respect thereto necessary to the normal conduct of its business, and
(ii) at all times maintain, protect and preserve all property necessary to the
normal conduct of its business and keep such property in good repair, working
order and condition (ordinary wear and tear and casualty excepted), from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times (in each case except as permitted by this Agreement).
Section 5.02    Insurance. (a).  Maintain, with financially sound and reputable
insurance companies, insurance (subject to customary deductibles and retentions)
in such amounts and against such risks as are customarily maintained by
similarly situated companies engaged in the same or similar businesses operating
in the same or similar locations, cause the Collateral Agent to be listed as a
mortgagee and loss payee on property and casualty policies with respect to real
property and as an additional insured on liability policies (in each case, to
the extent applicable with respect to any policies governed by the laws of a
jurisdiction outside the United States). Notwithstanding the foregoing, the
Borrower and the Subsidiaries may self-insure with respect to such risks with
respect to which companies of established reputation engaged in the same general
line of business in the same general area usually self-insure.
(a)    Except as the Administrative Agent may agree in its reasonable
discretion, cause all such property and casualty insurance policies with respect
to the real property to be endorsed or otherwise


118



--------------------------------------------------------------------------------





amended to include a “standard” or “New York” lender’s loss payable endorsement,
in form and substance reasonably satisfactory to the Administrative Agent (in
each case, to the extent applicable with respect to any policies governed by the
laws of a jurisdiction outside the United States); cause each such policy
covered by this clause (b) to provide that it shall not be cancelled or not
renewed upon less than 30 days’ prior written notice thereof by the insurer to
the Collateral Agent; deliver to the Collateral Agent, prior to or concurrently
with the cancellation or nonrenewal of any such policy of insurance covered by
this clause (b), a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Collateral Agent), or insurance
certificate with respect thereto, together with evidence satisfactory to the
Administrative Agent of payment of the premium therefor, in each case of the
foregoing, to the extent customarily maintained, purchased or provided to, or at
the request of, lenders by similarly situated companies in connection with
credit facilities of this nature.
(b)    If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area (each a “Special Flood Hazard Area”) with
respect to which flood insurance has been made available under the Flood
Insurance Laws, (i) maintain, or cause to be maintained, with a financially
sound and reputable insurer, flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) deliver to the Collateral Agent
evidence of such compliance in form and substance reasonably acceptable to the
Administrative Agent, including a copy of the flood insurance policy and
declaration page relating thereto.
(c)    In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:
(i)    the Administrative Agent, the Collateral Agent, the Lenders and their
respective agents or employees shall not be liable for any loss or damage
insured by the insurance policies required to be maintained under this
Section 5.02, it being understood that (A) the Loan Parties shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Administrative Agent, the Collateral
Agent, the Lenders or their agents or employees. If, however, the insurance
policies, as a matter of the internal policy of such insurer, do not provide
waiver of subrogation rights against such parties, as required above, then each
of Holdings and the Borrower, on behalf of itself and behalf of each of its
Subsidiaries, hereby agrees, to the extent permitted by law, to waive, and
further agrees to cause each of their Subsidiaries to waive, its right of
recovery, if any, against the Administrative Agent, the Collateral Agent, the
Lenders and their agents and employees;
(ii)    the designation of any form, type or amount of insurance coverage by the
Collateral Agent (including acting in the capacity as the Collateral Agent)
under this Section 5.02 shall in no event be deemed a representation, warranty
or advice by the Collateral Agent or the Lenders that such insurance is adequate
for the purposes of the business of Holdings, the Borrower and the Subsidiaries
or the protection of their properties; and
(iii)    except with respect to subsection (c) above, the amount and type of
insurance that the Borrower and its Subsidiaries has in effect as of the Closing
Date satisfies for all purposes the requirements of this Section 5.02.
Section 5.03    Taxes. Pay its obligations in respect of all Tax liabilities,
assessments and governmental charges, before the same shall become delinquent or
in default, except where (i) the amount or validity thereof is being contested
in good faith by appropriate proceedings and the Borrower or a


119



--------------------------------------------------------------------------------





Subsidiary thereof has set aside on its books adequate reserves therefor in
accordance with GAAP or (ii) the failure to make payment could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
Section 5.04    Financial Statements, Reports, etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):
(a)    within 120 days after the end of the fiscal year ending in December 2019
and within 90 days after the end of each fiscal year thereafter, a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of the Borrower and its Subsidiaries as of
the close of such fiscal year and the consolidated results of their operations
during such year and setting forth in comparative form the corresponding figures
for the prior fiscal year, which consolidated balance sheet and related
statements of operations, cash flows and owners’ equity shall be accompanied by
customary management’s discussion and analysis and audited by independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall not be qualified as to scope of audit or
as to the status of the Borrower or any Material Subsidiary as a going concern,
other than solely with respect to, or resulting solely from, an upcoming
maturity date under any series of Indebtedness occurring within one year from
the time such opinion is delivered or any potential inability to satisfy a
financial maintenance covenant on a future date or in a future period) to the
effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
(it being understood that the delivery by the Borrower of annual reports on Form
10-K (or any successor or comparable form) of the Borrower and its consolidated
Subsidiaries shall satisfy the requirements of this Section 5.04(a) to the
extent such annual reports include the information specified herein);
(b)    within 60 days after the fiscal quarter ending in June 2019 and within 45
days after the end of each of the first three fiscal quarters of each fiscal
year thereafter, a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of their operations during such fiscal quarter and the then-elapsed portion of
the fiscal year and setting forth in comparative form the corresponding figures
for the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail, which consolidated balance sheet and related statements of
operations and cash flows shall be accompanied by customary management’s
discussion and analysis and which consolidated balance sheet and related
statements of operations and cash flows shall be certified by a Financial
Officer of the Borrower on behalf of the Borrower as fairly presenting, in all
material respects, the financial position and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes) (it
being understood that the delivery by the Borrower of quarterly reports on Form
10-Q (or any successor or comparable form) of the Borrower and its consolidated
Subsidiaries shall satisfy the requirements of this Section 5.04(b) to the
extent such quarterly reports include the information specified herein);
(c)    (x) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred since the date
of the last certificate delivered pursuant to this Section 5.04(c) or, if such
an Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) setting forth the calculation and uses of the Cumulative Credit
for the fiscal period then ended if the Borrower shall have used the Cumulative
Credit (other than pursuant to clause (a) of the definition of “Cumulative
Credit”) for any purpose during such fiscal period and (y) concurrently with any
delivery of financial statements under clause (a) above, if


120



--------------------------------------------------------------------------------





the accounting firm is not restricted from providing such a certificate by its
policies office, a certificate of the accounting firm opining on or certifying
such statements stating whether they obtained knowledge during the course of
their examination of such statements of any Default or Event of Default (which
certificate may be limited to accounting matters and disclaim responsibility for
legal interpretations);
(d)    promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings (prior
to a Qualified IPO), the Borrower or any of the Subsidiaries with the SEC, or
after an initial public offering, distributed to its stockholders generally, as
applicable; provided, however, that such reports, proxy statements, filings and
other materials required to be delivered pursuant to this clause (d) shall be
deemed delivered for purposes of this Agreement when posted to the website of
the Borrower (or Holdings or any Parent Entity referred to in Section 5.04(i))
or the website of the SEC and written notice of such posting has been delivered
to the Administrative Agent;
(e)    within 90 days (or such later date as the Administrative Agent may agree
in its reasonable discretion) after the beginning of each fiscal year
(commencing with the fiscal year ending in December 2020), a consolidated annual
budget for such fiscal year consisting of a projected consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of the following fiscal year
and the related consolidated statements of projected cash flow and projected
income (collectively, the “Budget”), which Budget shall in each case be
accompanied by the statement of a Financial Officer of the Borrower to the
effect that the Budget is based on assumptions believed by the Borrower to be
reasonable as of the date of delivery thereof;
(f)    upon the reasonable request of the Administrative Agent not more
frequently than once a year, an updated Perfection Certificate (or, to the
extent such request relates to specified information contained in the Perfection
Certificate, such information) reflecting all changes since the date of the
information most recently received pursuant to this clause (f) or
Section 5.10(f);
(g)    promptly, from time to time, such other customary information regarding
the operations, business affairs and financial condition of Holdings, the
Borrower or any of the Subsidiaries, or compliance with the terms of any Loan
Document as in each case the Administrative Agent may reasonably request (for
itself or on behalf of any Lender);
(h)    no later than 10 Business Days after the delivery of the financial
statements required pursuant to clauses (a) and (b) of this Section 5.04,
commencing with the financial statements for the first full fiscal period ending
after the Closing Date, upon request of the Administrative Agent, the Borrower
shall hold a customary conference call for Lenders;
(i)    in the event that Holdings or any Parent Entity reports on a consolidated
basis, such consolidated reporting at Holdings or such Parent Entity’s level in
a manner consistent with that described in clauses (a) and (b) of this
Section 5.04 for the Borrower will satisfy the requirements of such paragraphs;
and
(j)    promptly, such additional documents or financial and other information as
the Administrative Agent or any Lender may from time to time reasonably request
for purposes of compliance with “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act and Beneficial Ownership
Regulation.
The Borrower hereby acknowledges and agrees that all financial statements
furnished pursuant to clauses (a), (b) and (d) above are hereby deemed to be
Borrower Materials


121



--------------------------------------------------------------------------------





suitable for distribution, and to be made available, to Public Lenders as
contemplated by Section 9.17 and may be treated by the Administrative Agent and
the Lenders as if the same had been marked “PUBLIC” in accordance with such
paragraph (unless the Borrower otherwise notifies the Administrative Agent in
writing on or prior to delivery thereof).
Section 5.05    Litigation and Other Notices. Furnish to the Administrative
Agent (which will promptly thereafter furnish to the Lenders) written notice of
the following promptly after any Responsible Officer of Holdings (prior to a
Qualified IPO) or the Borrower obtains actual knowledge thereof:
(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
(b)    the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against Holdings, the Borrower or any of the Subsidiaries as to
which an adverse determination is reasonably probable and which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect;
(c)    any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect;
(d)    the occurrence of any ERISA Event that, alone or together with all other
ERISA Events that have occurred, would reasonably be expected to have a Material
Adverse Effect; and
(e)    (i) if requested by the Administrative Agent, copies of each annual and
other return, report or valuation with respect to each Canadian Pension Plan as
filed with any applicable Governmental Authority; (ii) promptly after receipt
thereof, a copy of any material direction, order, notice, ruling or opinion that
any Loan Party may receive from any applicable Governmental Authority with
respect to any Canadian Pension Plan; (iii) notification within 30 days of any
increases having a cost to one or more of the Loan Parties in excess of
$1,000,000 per annum in the aggregate, in the benefits of any existing Canadian
Pension Plan or Canadian Benefit Plan, or the establishment of any new Canadian
Pension Plan or Canadian Benefit Plan, or the commencement of contributions to
any such plan to which any Loan Party was not previously contributing; and
(iv) notification within 30 days of any voluntary or involuntary termination of,
or participation in, a Canadian Pension Plan or a Canadian Benefit Plan, which
would, in each case, reasonably be expected to (x) have a Material Adverse
Effect or (y) result in a deficiency or any unfunded liability with respect to
such Canadian Pension Plan.
Section 5.06    Compliance with Laws. Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03. The Borrower will maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance in all material respects by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions in
connection with the Borrower’s or its Subsidiaries’ business operations.
Section 5.07    Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect


122



--------------------------------------------------------------------------------





the financial records and the properties of Holdings (prior to a Qualified IPO),
the Borrower or any of the Subsidiaries at reasonable times, upon reasonable
prior notice to Holdings (prior to a Qualified IPO) or the Borrower, and as
often as reasonably requested and to make extracts from and copies of such
financial records, and permit any persons designated by the Administrative Agent
or, upon the occurrence and during the continuance of an Event of Default, any
Lender upon reasonable prior notice to Holdings (prior to a Qualified IPO) or
the Borrower to discuss the affairs, finances and condition of Holdings (prior
to a Qualified IPO), the Borrower or any of the Subsidiaries with the officers
thereof and independent accountants therefor (so long as the Borrower has the
opportunity to participate in any such discussions with such accountants), in
each case, subject to reasonable requirements of confidentiality, including
requirements imposed by law or by contract.
Section 5.08    Use of Proceeds. Use the proceeds of the Loans made in the
manner contemplated by Section 3.12.
Section 5.09    Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 5.10    Further Assurances; Additional Security. Subject to the ABL
Intercreditor Agreement and any other Intercreditor Agreement and the Agreed
Security Principles:
(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents, including filings of Liens in stock registries), that the
Administrative Agent may reasonably request (including, without limitation,
those required by applicable law), to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties and provide to the
Collateral Agent, from time to time upon reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.
(b)    If any asset (other than Real Property) that has an individual fair
market value (as determined in good faith by the Borrower) in an amount greater
than $10,000,000 is acquired by the Borrower or any Subsidiary Loan Party after
the Closing Date or owned by an entity at the time it becomes a Subsidiary Loan
Party and such asset is of the type required to constitute Collateral hereunder
(in each case other than (x) assets constituting Collateral under a Security
Document that become subject to the Lien of such Security Document upon
acquisition thereof and (y) assets constituting Excluded Property), the Borrower
or such Subsidiary Loan Party, as applicable, will (i) notify the Collateral
Agent of such acquisition or ownership and (ii) cause such asset to be subjected
to a Lien (subject to any Permitted Liens) securing the Obligations by, and
take, and cause the Subsidiary Loan Parties to take, such actions as shall be
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in clause (a) of this Section 5.10, all at
the expense of the Loan Parties, subject to clause (g) below.
(c)    Within 120 days after the acquisition of any Material Real Property after
the Closing Date (or such later date as the Administrative Agent may agree in
its reasonable discretion), (i) grant and cause each of the Subsidiary Loan
Parties to grant to the Collateral Agent security interests in, and


123



--------------------------------------------------------------------------------





Mortgages on, such Material Real Property, which security interest and Mortgage
shall constitute valid and enforceable Liens subject to no other Liens except
Permitted Liens, (ii) record or file, and cause each such Subsidiary Loan Party
to record or file, the Mortgage or instruments related thereto in such manner
and in such places as is required by law to establish, perfect, preserve and
protect the Liens in favor of the Collateral Agent (for the benefit of the
Secured Parties) required to be granted pursuant to the Mortgages and pay, and
cause each such Subsidiary Loan Party to pay, in full, all Taxes, fees and other
charges required to be paid in connection with such recording or filing, in each
case subject to clause (g) below, (iii) deliver to the Collateral Agent an
updated Schedule 1.01(E) reflecting such Mortgaged Properties and (iv) unless
otherwise waived by the Administrative Agent, with respect to each such
Mortgage, cause the requirements set forth in clauses (f) and (g) of the
definition of “Collateral and Guarantee Requirement” to be satisfied with
respect to such Material Real Property.
(d)    If any additional direct or indirect Domestic Subsidiary of the Borrower
is formed or acquired after the Closing Date (including, without limitation,
pursuant to a Delaware LLC Division but excluding any Excluded Subsidiary) (with
any Subsidiary Redesignation resulting in an Unrestricted Subsidiary becoming a
Subsidiary or any Excluded Subsidiary ceasing to be an Excluded Subsidiary being
deemed to constitute the acquisition of a Subsidiary), within 15 Business Days
after the date such Subsidiary is formed or acquired (or such longer period as
the Administrative Agent may agree in its reasonable discretion), notify the
Collateral Agent thereof and, within 20 Business Days after the date such
Subsidiary is formed or acquired or such longer period as the Administrative
Agent may agree in its reasonable discretion (or, with respect to clauses (f),
(g) and (h) of the definition of “Collateral and Guarantee Requirement,” within
120 days after such formation or acquisition or such longer period as set forth
therein or as the Administrative Agent may agree in its reasonable discretion,
as applicable), cause the Collateral and Guarantee Requirement to be satisfied
with respect to such Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party, subject
to clause (g) below.
(e)    If any additional Foreign Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is required to become a
“Loan Party” (or similar definition) under and as defined in the ABL Facility
Agreement or is a Wholly Owned Foreign Subsidiary of the Borrower organized
under the laws of a Security Jurisdiction that is not an Excluded Subsidiary,
within 15 Business Days after the date such Foreign Subsidiary is formed or
acquired (or such longer period as the Administrative Agent may agree in its
reasonable discretion), notify the Collateral Agent thereof and, within 30
Business Days after the date such Foreign Subsidiary is formed or acquired or
such longer period as the Administrative Agent may agree in its reasonable
discretion, cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Foreign Subsidiary and with respect to any Equity Interest in
such Foreign Subsidiary owned by or on behalf of any Loan Party, subject to
clause (g) below.
(f)    Furnish to the Collateral Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure, (C) in any Loan Party’s jurisdiction of
organization or (D) in the location of the chief executive office or registered
office of any Loan Party that is not a registered organization; provided, that
the Borrower shall not effect or permit any such change unless all filings have
been made, or will have been made within 30 days following such change (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), under the Uniform Commercial Code (and have entered into such other
security confirmations or extensions) that are required in order for the
Collateral Agent to continue at all times following such


124



--------------------------------------------------------------------------------





change to have a valid, legal and perfected security interest in all the
Collateral in which a security interest may be perfected (including by such
filing), for the benefit of the Secured Parties.
(g)    The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 and the other Loan Documents with respect to Collateral need not be
satisfied with respect to any of the following (collectively, the “Excluded
Property”):
(i)    any Real Property other than Material Real Property,
(ii)    motor vehicles and other assets subject to certificates of title, letter
of credit rights (in each case, other than to the extent a Lien on such assets
or such rights can be perfected by filing a UCC-1) and commercial tort claims
with a value of less than $10,000,000,
(iii)    pledges and security interests prohibited by applicable law, rule,
regulation or contractual obligation (with respect to any such contractual
obligation, only to the extent such restriction is permitted under Section
6.09(c) and such restriction is binding on such assets (1) on the Closing Date
or (2) on the date of the acquisition thereof and not entered into in
contemplation thereof) (in each case, except to the extent such prohibition is
unenforceable after giving effect to the applicable anti-assignment provisions
of Article 9 of the Uniform Commercial Code, the PPSA or other applicable law)
or which could require governmental (including regulatory) consent, approval,
license or authorization to be pledged (unless such consent, approval, license
or authorization has been received),
(iv)    assets to the extent a security interest in such assets could reasonably
be expected to result in material adverse tax consequences as determined in good
faith by the Borrower,
(v)    any lease, license or other agreement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or create a right of termination in favor of any other party thereto
(other than the Borrower, the Dutch Borrower or any Guarantor) after giving
effect to the applicable anti-assignment provisions of Article 9 of the Uniform
Commercial Code, the PPSA or other applicable law,
(vi)    those assets as to which the Administrative Agent and the Borrower
reasonably agree that the cost or other consequence of obtaining such a security
interest or perfection thereof are excessive in relation to the value afforded
thereby,
(vii)    any governmental licenses or state or local licenses, franchises,
charters and authorizations, to the extent security interests in such licenses,
franchises, charters or authorizations are prohibited or restricted thereby
after giving effect to the applicable anti-assignment provisions of Article 9 of
the Uniform Commercial Code, the PPSA or other applicable law,
(viii)    any “intent-to-use” applications for trademark or service mark
registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051,
unless and until an Amendment to Allege Use or a Statement of Use under Section
1(c) or 1(d) of the Lanham Act has been filed,
(ix)    other customary exclusions under applicable local law or in applicable
local jurisdictions set forth in any applicable Security Documents or otherwise
separately agreed in writing between the Administrative Agent and the Borrower,


125



--------------------------------------------------------------------------------





(x)    Securitization Assets sold to any Special Purpose Securitization
Subsidiary or otherwise pledged, factored, transferred or sold in connection
with any Permitted Securitization Financing, and any other assets subject to
Liens securing Permitted Securitization Financings,
(xi)    any Excluded Securities,
(xii)    any Third Party Funds,
(xiii)    any equipment or other asset that is subject to a Lien permitted by
any of clauses (c), (i), (j), (aa) or (mm) of Section 6.02 or is otherwise
subject to a purchase money debt or a Capitalized Lease Obligation, in each
case, as permitted by Section 6.01, if the contract or other agreement providing
for such Sale and Lease-Back Transaction, debt or Capitalized Lease Obligation
prohibits or requires the consent of any person (other than the Borrower, the
Dutch Borrower or any Guarantor) as a condition to the creation of any other
security interest on such equipment or asset and, in each case, such prohibition
or requirement is permitted hereunder (after giving effect to the applicable
anti-assignment provisions of Article 9 of the Uniform Commercial Code, the PPSA
or other applicable law),
(xiv)    all assets of Holdings other than, prior to a Qualified IPO, Equity
Interests of the Borrower directly held by Holdings and pledged pursuant to the
Holdings Guarantee and Pledge Agreement,
(xv)    in the case of assets that would otherwise constitute Shared ABL
Collateral, any asset at any time that does not constitute collateral for the
ABL Facility, and
(xvi)     any other exceptions mutually agreed upon between the Borrower and the
Administrative Agent;
provided, that the Borrower may in its sole discretion elect to exclude any
property from the definition of “Excluded Property” and, provided, further, that
Excluded Property may not be excluded from an English law floating charge to
ensure that the Collateral Agent obtains a “qualifying floating charge.”
Notwithstanding anything herein to the contrary, (A) the Administrative Agent
may grant extensions of time or waivers of requirements for the creation or
perfection of security interests or other Liens in or the obtaining of insurance
(including title insurance) or surveys with respect to particular assets
(including extensions beyond the Closing Date for the perfection of security
interests in the assets of the Loan Parties on such date) where it reasonably
determines, in consultation with the Borrower, that perfection or obtaining of
such items cannot be accomplished without undue effort or expense or by the time
or times at which it would otherwise be required by this Agreement or the other
Loan Documents, (B) no control agreement or control, lockbox or similar
arrangement (including notices to account banks) shall be required with respect
to any deposit accounts, securities accounts or commodities accounts in favor of
the Collateral Agent, (C) no landlord, mortgagee, third party or bailee waivers
shall be required, (D) no security documents governed by, perfection actions
under, or perfection under the law of a jurisdiction other than a Security
Jurisdiction shall be required, (E) no notice shall be required to be sent to
account debtors or other contractual third parties prior to an Event of Default
that is continuing, (F) Liens required to be granted from time to time pursuant
to, or any other requirements of, the Collateral and Guarantee Requirement and
the Security Documents shall be subject to exceptions and limitations set forth
in the Security Documents, the


126



--------------------------------------------------------------------------------





ABL Intercreditor Agreement and any other Intercreditor Agreement and (G) to the
extent any Mortgaged Property is located in a jurisdiction with mortgage
recording or similar tax, the amount secured by the Security Document with
respect to such Mortgaged Property shall be limited to the fair market value of
such Mortgaged Property as determined in good faith by the Borrower and
reasonably acceptable to the Administrative Agent (subject to any applicable
laws in the relevant jurisdiction or such lesser amount agreed to by the
Administrative Agent).
Section 5.11    Rating. Exercise commercially reasonable efforts to obtain and
to maintain (a) public ratings (but not to obtain a specific rating) from
Moody’s and S&P for the Term B Loans and (b) public corporate credit ratings and
corporate family ratings (but, in each case, not to obtain a specific rating)
from Moody’s and S&P in respect of the Borrower.
Section 5.12    Post-Closing. Take all necessary actions to satisfy the items
described on Schedule 5.12 within the applicable period of time specified in
such Schedule (or such longer period as the Administrative Agent may agree in
its reasonable discretion).
Section 5.13    Compliance with USA PATRIOT Act, Sanctions, Anti-Terrorism and
Anti-Money Laundering Laws. (a) Comply with the USA PATRIOT Act, CAML,
Sanctions, Anti-Corruption Laws and all other anti-terrorism laws and anti-money
laundering laws applicable to it or its property, except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect; provided that notwithstanding the foregoing, this
Section 5.13 shall not apply to any Loan Party incorporated or organized under
the laws of a country that is a member of the European Union to the extent that
such application would cause such Loan Party to violate any applicable law
(including, but not limited to, any applicable anti-boycott laws or
regulations); provided further that the obligations under this Section 5.13
shall apply to the Borrower and any Subsidiary Loan Party incorporated or
organized under the laws of a country that is a member of the European Union
only to the extent that compliance with any of these obligations does not result
in a violation of or conflict with the provisions of the Regulation (EC) No.
2271/1996 (as amended from time to time), and (b) furnish to the Administrative
Agent all customary information related to the Loan Parties (including names,
addresses and tax identification numbers (if applicable)) requested in writing
by the Administrative Agent to the Borrower and required under “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, to be obtained by the Administrative Agent or any Lender.
Section 5.14    Financial Assistance. Comply in all respects with Sections 678
to 679 of the United Kingdom’s Companies Act 2006, including in relation to the
execution of the Foreign Guarantee Agreement and the Foreign Security Documents
and payments of amounts due under this Agreement.
Section 5.15    U.K. Pension Matters.
(a)    Except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, ensure that all pension schemes operated by or
maintained for the benefit of the Borrower and the Subsidiaries and/or any of
their respective employees are fully funded based on the minimum funding
requirement under Section 56 of the Pensions Act 1995 or the statutory funding
objective under Section 222 of the Pensions Act 2004 and that no action or
omission is taken by any Subsidiary of the Borrower in relation to such a
pension scheme that has or is reasonably likely to have a Material Adverse
Effect (including the termination or commencement of winding-up proceedings of
any such pension scheme or the Borrower or any Subsidiary ceasing to employ any
member of such a pension scheme).


127



--------------------------------------------------------------------------------





(b)    Except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, ensure that none of the Borrower or any
Subsidiary is or has been at any time an employer (for the purposes of
Sections 38 to 51 of the U.K. Pensions Act 2004) of an occupational pension
scheme that is not a money purchase scheme (both terms as defined in the U.K.
Pension Schemes Act 1993) or is “connected” with or an “associate” of (as those
terms are used in Sections 39 or 43 of the Pensions Act 2004) such an employer.
Section 5.16    Canadian Pension Matters. Except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, each Loan
Party will, in a timely fashion, comply with and perform in all material
respects all of its obligations under and in respect of each Canadian Pension
Plan, including under any funding agreements and all applicable laws (including
any fiduciary, funding, investment and administration obligations).
Section 5.17    Dutch Fiscal Unity. If, at any time, a Dutch Loan Party is part
of a Dutch CIT Fiscal Unity and such Dutch CIT Fiscal Unity is, in respect of
such Dutch Loan Party, terminated (verbroken) or disrupted (beëindigd) as a
result of or in connection with any enforcement under any Security Document,
such Dutch Loan Party shall, together with the parent (moedermaatschappij) or
deemed parent (aangewezen moedermaatschappij) of the Dutch CIT Fiscal Unity, for
no consideration and as soon as possible, lodge a request with the relevant
Governmental Authority to allocate and surrender any tax losses as referred to
in Article 20 of the Dutch CITA to the Dutch Loan Party leaving the Dutch CIT
Fiscal Unity within the meaning of Article 15af of the Dutch CITA), to the
extent such tax losses are attributable (toerekenbaar) to the Dutch Loan Party
leaving the Dutch CIT Fiscal Unity.


ARTICLE VI    

Negative Covenants
The Borrower and the Dutch Borrower covenant and agree with each Lender that,
until the Termination Date, unless the Required Lenders shall otherwise consent
in writing, the Borrower will not, and will not permit any of the Subsidiaries
to:
Section 6.01    Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
(a)    (i) Indebtedness existing or committed on the Closing Date (provided,
that any such Indebtedness that is (x) not intercompany Indebtedness and (y) in
excess of $7,500,000 shall be set forth on Schedule 6.01) and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness (other than
intercompany Indebtedness Refinanced with Indebtedness owed to a person not
affiliated with the Borrower or any Subsidiary);
(b)    (i) Indebtedness created hereunder (including pursuant to Section 2.21)
and under the other Loan Documents and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness;
(c)    Indebtedness of the Borrower or any Subsidiary pursuant to Hedging
Agreements entered into for non-speculative purposes;


128



--------------------------------------------------------------------------------





(d)    Indebtedness in respect of self-insurance and Indebtedness and other
obligations owed to (including obligations in respect of letters of credit or
bank guarantees or similar instruments for the benefit of) any person providing
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business or consistent with past practice or
industry norm;
(e)    Indebtedness of the Borrower to Holdings or any Subsidiary and of any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided, that
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties incurred pursuant to this Section 6.01(e) shall be subject to
Section 6.04 and (ii) Indebtedness owed by any Loan Party to any Subsidiary that
is not a Loan Party incurred pursuant to this Section 6.01(e) shall be
subordinated to the Loan Obligations under this Agreement on subordination terms
described in the intercompany note substantially in the form of Exhibit J hereto
or on substantially identical subordination terms or other subordination terms
reasonably satisfactory to the Administrative Agent and the Borrower;
(f)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations, in
each case provided in the ordinary course of business or consistent with past
practice or industry norm, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business or consistent with
past practice or industry norm;
(g)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in each case incurred in the ordinary course of business or other cash
management services incurred in the ordinary course of business or consistent
with past practice or industry norm;
(h)    (i)  Indebtedness of a Subsidiary acquired after the Closing Date or a
person merged or consolidated with the Borrower or any Subsidiary after the
Closing Date and Indebtedness otherwise incurred or assumed by the Borrower or
any Subsidiary in connection with the acquisition of assets or Equity Interests
(including a Permitted Business Acquisition) or other Investments or New
Projects, where such acquisition, merger, consolidation, Investment or New
Project is not prohibited by this Agreement; provided, that, (w) in the case of
any such Indebtedness secured by Liens on Collateral that are Other First Liens,
the Net First Lien Leverage Ratio on a Pro Forma Basis immediately after giving
effect to such acquisition, merger, consolidation, Investment or New Project,
the incurrence or assumption of such Indebtedness and the use of proceeds
thereof and any related transactions is not greater than 3.00 to 1.00, (x) in
the case of any such Indebtedness secured by Liens on Collateral that are Junior
Liens, the Net Secured Leverage Ratio on a Pro Forma Basis immediately after
giving effect to such acquisition, merger or consolidation, Investment or New
Project, the incurrence or assumption of such Indebtedness and the use of
proceeds thereof and any related transactions is not greater than 4.00 to 1.00,
(y) in the case of any other such Indebtedness, either (I) the Interest Coverage
Ratio on a Pro Forma Basis immediately after giving effect to such acquisition,
merger, consolidation, Investment or New Project, the incurrence or assumption
of such Indebtedness and the use of proceeds thereof and any related
transactions is not less than 2.00 to 1.00 or (II) the Net Total Leverage Ratio
on a Pro Forma Basis immediately after giving effect to such acquisition,
merger, consolidation, Investment or New Project, the incurrence or assumption
of such Indebtedness and the use of proceeds thereof and any related
transactions is not greater than 4.25 to 1.00,


129



--------------------------------------------------------------------------------





and (z) in the case of any such Indebtedness incurred under this clause (h)(i)
by a Subsidiary other than a Subsidiary Loan Party that is incurred in
contemplation of such acquisition, merger or consolidation, Investment or New
Project, the aggregate outstanding principal amount of such Indebtedness
immediately after giving effect to such acquisition, merger or consolidation,
Investment or New Project, the incurrence of such Indebtedness and the use of
proceeds thereof and any related transactions shall not exceed the greater of
$115,000,000 and 0.275 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period; provided, further, that any Indebtedness
for borrowed money incurred in the form of term loans pursuant to this clause
(h)(i) that is incurred in contemplation of such acquisition, merger or
consolidation and that is secured by Liens on Collateral that are Other First
Liens shall be subject to the last paragraph of Section 6.02, and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance any such Indebtedness;
(i)    (i) Capitalized Lease Obligations, mortgage financings and other
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease, construction, installation, repair,
replacement or improvement of the respective property (real or personal),
equipment or other asset (whether through the direct purchase of property or the
Equity Interest of any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease, construction,
installation, repair, replacement or improvement, in an aggregate principal
amount outstanding that immediately after giving effect to the incurrence of
such Indebtedness and the use of proceeds thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this Section
6.01(i)(i), would not exceed the greater of $210,000,000 and 0.50 times the
EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period; (ii) Indebtedness (including Capitalized Lease Obligations) incurred by
the Borrower or any Subsidiary to finance (whether prior to or within 270 days
after) the acquisition, lease, construction, installation, repair, replacement
or improvement of property, equipment and related assets used in the business of
the Borrower and its Subsidiaries and (iii) any Permitted Refinancing
Indebtedness in respect of the foregoing;
(j)    (i) Capitalized Lease Obligations and any other Indebtedness incurred by
the Borrower or any Subsidiary arising from any Sale and Lease-Back Transaction
that is permitted under Section 6.03 and (ii) any Permitted Refinancing
Indebtedness in respect of the foregoing;
(k)     (i) Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount outstanding that, immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, together with
the aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(k), would not exceed the greater of $315,000,000 and 0.75
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period, and (ii) any Permitted Refinancing Indebtedness in respect
thereof;
(l)    Indebtedness of the Borrower or any Subsidiary in an aggregate
outstanding principal amount not greater than 100% of the amount of net cash
proceeds received by the Borrower from (x) the issuance or sale of its Qualified
Equity Interests or (y) a contribution to its common equity with the net cash
proceeds from the issuance and sale by Holdings or a Parent Entity of its
Qualified Equity Interests or a contribution to its common equity (in each case
of (x) and (y), other than proceeds from the sale of Equity Interests to, or
contributions from, the Borrower or any of its Subsidiaries), to the extent such
net cash proceeds do not constitute Excluded Contributions;
(m)    Guarantees (i) by the Borrower or any Subsidiary Loan Party of any
Indebtedness of the Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by the


130



--------------------------------------------------------------------------------





Borrower or any Subsidiary Loan Party of Indebtedness otherwise permitted
hereunder of any Subsidiary that is not a Subsidiary Loan Party to the extent
such Guarantees are permitted by Section 6.04 (other than Section 6.04(v)),
(iii) by any Subsidiary that is not a Subsidiary Loan Party of Indebtedness of
another Subsidiary that is not a Subsidiary Loan Party, and (iv) by the Borrower
or any Subsidiary Loan Party of Indebtedness of Subsidiaries that are not
Subsidiary Loan Parties incurred for working capital purposes in the ordinary
course of business or consistent with past practice or industry norm on ordinary
business terms so long as such Indebtedness is permitted to be incurred under
Section 6.01 to the extent such Guarantees are permitted by Section 6.04 (other
than Section 6.04(v)); provided, that Guarantees by the Borrower or any
Subsidiary Loan Party under this Section 6.01(m) of any other Indebtedness of a
person that is subordinated to other Indebtedness of such person shall be
expressly subordinated to the Loan Obligations to at least the same extent as
such underlying Indebtedness is subordinated;
(n)    Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn-outs), in each case, incurred or assumed in
connection with the Transactions, any Permitted Business Acquisition, other
Investments or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;
(o)    Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry norm;
(p)    Guarantees by the Borrower or any Subsidiary of Indebtedness under
customer financing lines of credit entered into in the ordinary course of
business or consistent with past practice or industry norm;
(q)    (i) Indebtedness secured by Liens on Collateral that are Other First
Liens so long as immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, the Net First Lien Leverage Ratio
on a Pro Forma Basis is not greater than 3.00 to 1.00; provided, that (x) the
aggregate principal amount of Indebtedness outstanding under this clause (q)(i)
at such time that is incurred by a Subsidiary other than a Subsidiary Loan Party
shall not exceed, when taken together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 6.01(q)(i), Section
6.01(r)(i) and Section 6.01(s)(i) that are incurred by Subsidiaries other than
the Subsidiary Loan Parties, the greater of $115,000,000 and 0.275 times the
EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period and (y) the incurrence of any Indebtedness for borrowed money in the form
of term loans pursuant to this clause (q)(i) secured by Liens on Collateral that
are Other First Liens shall be subject to the last paragraph of Section 6.02,
and (ii) any Permitted Refinancing Indebtedness in respect thereof;
(r)    (i) Indebtedness secured by Liens on Collateral that are Junior Liens so
long as immediately after giving effect to the incurrence of such Indebtedness
and the use of proceeds thereof, the Net Secured Leverage Ratio on a Pro Forma
Basis is not greater than 4.00 to 1.00; provided, that the aggregate principal
amount of Indebtedness outstanding under this clause (r)(i) at such time that is
incurred by a Subsidiary other than a Subsidiary Loan Party shall not exceed,
when taken together with the aggregate principal amount of any other
Indebtedness outstanding pursuant to Section 6.01(q)(i), this Section 6.01(r)(i)
and Section 6.01(s)(i) that are incurred by Subsidiaries other than the
Subsidiary Loan Parties, the greater of $115,000,000 and 0.275 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period and
(ii) any Permitted Refinancing Indebtedness in respect thereof;


131



--------------------------------------------------------------------------------





(s)    (i) Indebtedness so long as immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, either (x) the
Interest Coverage Ratio on a Pro Forma Basis is not less than 2.00 to 1.00 or
(y) the Net Total Leverage Ratio on a Pro Forma Basis is not greater than 4.25
to 1.00; provided, that the aggregate principal amount of Indebtedness
outstanding under this clause (s)(i) at such time that is incurred by a
Subsidiary other than a Subsidiary Loan Party shall not exceed, when taken
together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to Section 6.01(q)(i), Section 6.01(r)(i) and this Section
6.01(s)(i) that are incurred by Subsidiaries other than the Subsidiary Loan
Parties, the greater of $115,000,000 and 0.275 times the EBITDA calculated on a
Pro Forma Basis for the then most recently ended Test Period, and (ii) any
Permitted Refinancing Indebtedness in respect thereof;
(t)    (i) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in
an aggregate principal amount outstanding that, immediately after giving effect
to the incurrence of such Indebtedness and the use of proceeds thereof, together
with the aggregate principal amount of any other Indebtedness outstanding
pursuant to this Section 6.01(t), would not exceed the greater of $115,000,000
and 0.275 times the EBITDA calculated on a Pro Forma Basis for the then most
recently ended Test Period, and (ii) any Permitted Refinancing Indebtedness in
respect thereof;
(u)    Indebtedness incurred in the ordinary course of business or consistent
with past practice or industry norm in respect of obligations of the Borrower or
any Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided, that
such obligations are incurred in connection with open accounts extended by
suppliers on customary trade terms in the ordinary course of business or
consistent with past practice or industry norm and not in connection with the
borrowing of money or any Hedging Agreements;
(v)    Indebtedness representing deferred compensation to employees, consultants
or independent contractors of the Borrower (or, to the extent such work is done
for the Borrower or its Subsidiaries, any direct or indirect parent thereof) or
any Subsidiary incurred in the ordinary course of business or consistent with
past practice or industry norm;
(w)    Indebtedness in connection with (i) Permitted Securitization Financings
and (ii) receivables sales and financings of Receivables Assets;
(x)    Obligations in respect of Cash Management Agreements (including the
Overdraft Line);
(y)    (i) Refinancing Notes and (ii) any Permitted Refinancing Indebtedness
incurred in respect thereof;
(z)    (i) Indebtedness in an aggregate principal amount outstanding not to
exceed at the time of incurrence the Incremental Amount available at such time;
provided that the incurrence of any Indebtedness for borrowed money in the form
of term loans pursuant to this clause (z)(i) secured by Liens on Collateral that
are Other First Liens shall be subject to the last paragraph of Section 6.02,
and (ii) any Permitted Refinancing Indebtedness in respect thereof;
(aa)    (i) Indebtedness in respect of the Settlement Note (as defined in the
Plan of Reorganization) in an aggregate principal amount outstanding not to
exceed $2,500,000 and (ii) any Permitted Refinancing Indebtedness in respect
thereof;


132



--------------------------------------------------------------------------------





(bb)    (i) Indebtedness of, incurred on behalf of, or representing Guarantees
of Indebtedness of, joint ventures in an aggregate principal amount outstanding
that, immediately after giving effect to the incurrence of such Indebtedness and
the use of proceeds thereof, together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 6.01(bb), would not
exceed the greater of $115,000,000 and 0.275 times the EBITDA calculated on a
Pro Forma Basis for the then most recently ended Test Period, and (ii) any
Permitted Refinancing Indebtedness in respect thereof;
(cc)    Indebtedness issued by the Borrower or any Subsidiary to current or
former officers, directors and employees thereof or of Holdings or any Parent
Entity, their respective estates, spouses or former spouses to finance the
purchase or redemption of Equity Interests of the Borrower, Holdings or any
Parent Entity permitted by Section 6.06;
(dd)    Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;
(ee)    Indebtedness of the Borrower or any Subsidiary to or on behalf of any
joint venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business or consistent with past practice in
connection with the cash management operations (including with respect to
intercompany self-insurance arrangements) of the Borrower and its Subsidiaries;
(ff)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business or consistent with past practice or industry
norm;
(gg)    Indebtedness supported by a letter of credit issued under the ABL
Facility or any other revolving credit or letter of credit facility permitted by
Section 6.01;
(hh)    (i) Indebtedness, including in respect of the Senior Unsecured Notes, in
an aggregate principal amount outstanding pursuant to this Section 6.01(hh)(i)
not to exceed $450,000,000 and (ii) any Permitted Refinancing Indebtedness in
respect thereof;
(ii)    Indebtedness, including in respect of the ABL Facility, in an aggregate
principal amount outstanding (immediately after giving effect to the incurrence
of such Indebtedness and the use of proceeds thereof) pursuant to this
Section 6.01(ii)(i) not to exceed the greater of (A) the sum of (x) $350,000,000
plus (y) the greater of $425,000,000 and 1.00 times the EBITDA calculated on a
Pro Forma Basis for the then most recently ended Test Period and (B) the
Borrowing Base;
(jj)    any Indebtedness arising under guarantees entered into pursuant to
Section 2:403 of the Dutch Civil Code in respect of a group company
(groepsmaatschappij) incorporated in the Netherlands and any residual liability
with respect to such guarantees arising under Section 2:404 of the Dutch Civil
Code;
(kk)    any joint and several liability arising as a result of (or the
establishment of) a Dutch fiscal unity (fiscale eenheid) between or among
Subsidiaries;
(ll)    [reserved];


133



--------------------------------------------------------------------------------





(mm)    (i) Indebtedness in an aggregate principal amount outstanding pursuant
to this Section 6.01(mm)(i) not to exceed the aggregate amount of Restricted
Payments that could otherwise be made by the Borrowers at the time of such
incurrence (with the aggregate amount of such Indebtedness utilizing such
available Restricted Payment capacity for so long as such Indebtedness remains
outstanding) and (ii) any Permitted Refinancing Indebtedness in respect thereof;
and
(nn)    all premium (if any, including tender premiums) expenses, defeasance
costs, interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in clauses (a)
through (mm) above or refinancings thereof.
For purposes of determining compliance with this Section 6.01, (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness (or any portion thereof) described in Sections 6.01(a) through (nn)
(including, for the avoidance of doubt, with respect to the clauses set forth in
the definition of “Incremental Amount”) but may be permitted in part under any
combination thereof, (B) in the event that an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Indebtedness (or any portion thereof) described in Sections 6.01(a)
through (nn) (including, for the avoidance of doubt, with respect to the clauses
set forth in the definition of “Incremental Amount”), the Borrower may, in its
sole discretion, divide, classify or reclassify, or later divide, classify or
reclassify (as if incurred at such later time), such item of Indebtedness (or
any portion thereof) in any manner that complies with this Section 6.01 and at
the time of incurrence, division, classification or reclassification will be
entitled to only include the amount and type of such item of Indebtedness (or
any portion thereof) in one of the above clauses (or any portion thereof) and
such item of Indebtedness (or any portion thereof) shall be treated as having
been incurred or existing pursuant to only such clause or clauses (or any
portion thereof) without giving pro forma effect to such item (or any portion
thereof) when calculating the amount of Indebtedness (or any portion thereof)
that may be incurred, divided, classified or reclassified pursuant to any other
clause (or any portion thereof) at such time; provided, that (x) all
Indebtedness outstanding on the Closing Date under this Agreement shall at all
times be deemed to have been incurred pursuant to clause (b) of this Section
6.01, (y) all Indebtedness outstanding on the Closing Date under the Senior
Unsecured Notes shall at all times be deemed to have been incurred pursuant to
clause (hh) of this Section 6.01 and (z) all Indebtedness outstanding under the
ABL Facility Agreement shall at all times be deemed to have been incurred
pursuant to clause (ii) of this Section 6.01, (C) in connection with (1) the
incurrence of revolving loan Indebtedness under this Section 6.01 or (2) any
commitment relating to the incurrence of Indebtedness under this Section 6.01
and the granting of any Lien to secure such Indebtedness, the Borrower or
applicable Subsidiary may designate the incurrence of such Indebtedness and the
granting of such Lien therefor as having occurred on the date of first
incurrence of such revolving loan Indebtedness or commitment (such date, the
“Deemed Date”), and any related subsequent actual incurrence and the granting of
such Lien therefor will be deemed for purposes of this Section 6.01 and Section
6.02 of this Agreement to have been incurred or granted on such Deemed Date,
including, without limitation, for purposes of calculating usage of any baskets
hereunder (if applicable), the Net Total Leverage Ratio, the Net Secured
Leverage Ratio, the Net First Lien Leverage Ratio, the Interest Coverage Ratio
and EBITDA (and all such calculations, without duplication, on the Deemed Date
and on any subsequent date until such commitment is funded or terminated or such
election is rescinded without the incurrence thereby shall be made on a Pro


134



--------------------------------------------------------------------------------





Forma Basis after giving effect to the deemed incurrence, the granting of any
Lien therefor and related transactions in connection therewith) and (D) for
purposes of calculating the Interest Coverage Ratio, the Net Total Leverage
Ratio, the Net Secured Leverage Ratio and the Net First Lien Leverage Ratio
under Section 6.01(h), (q), (r), (s) and/or (z) on any date of incurrence of
Indebtedness pursuant to such Section 6.01(h), (q), (r), (s) and/or (z), the net
cash proceeds funded by financing sources upon the incurrence of such
Indebtedness incurred at such time of calculation shall not be netted against
the applicable amount of Consolidated Debt for purposes of such calculation of
the Interest Coverage Ratio, the Net Total Leverage Ratio, the Net Secured
Leverage Ratio or the Net First Lien Leverage Ratio, as applicable, at such
time. In addition, with respect to any Indebtedness that was permitted to be
incurred hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.
This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.
Section 6.02    Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person) of the
Borrower or any Subsidiary at the time owned by it or on any income or revenues
or rights in respect of any thereof, except the following (collectively,
“Permitted Liens”):
(a)    Liens on property or assets of the Borrower and the Subsidiaries existing
on the Closing Date (or created following the Closing Date pursuant to
agreements in existence on the Closing Date (or refinancings thereof) requiring
the creation of such Liens) and, to the extent securing Indebtedness in an
aggregate principal amount in excess of $7,500,000, set forth on
Schedule 6.02(a) and any modifications, replacements, renewals or extensions
thereof; provided, that such Liens shall secure only those obligations that they
secure on the Closing Date (and any Permitted Refinancing Indebtedness in
respect of such obligations permitted by Section 6.01) and shall not
subsequently apply to any other property or assets of the Borrower or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;
(b)    any Lien created under the Loan Documents (including Liens created under
the Security Documents securing obligations in respect of Secured Hedge
Agreements, Secured Cash Management Agreements and the Overdraft Line) or
permitted in respect of any Mortgaged Property by the terms of the applicable
Mortgage;
(c)    any Lien on any property or asset of the Borrower or any Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h); provided, that (i) in the case of Liens that do not extend to
the Collateral, such Lien does not apply to any other property or assets of the
Borrower or any of the Subsidiaries not securing such Indebtedness at the date
of the acquisition of such property or asset, Investment or New Project and, in
each case, accessions and additions thereto and proceeds and products thereof
(other than after-acquired property required to be subjected to such Lien
pursuant to the terms of such Indebtedness (and refinancings thereof)), (ii) in
the case of Liens on the Collateral that are (or are intended to be) junior in
priority to the Liens on the Collateral securing the Term B Loans, such Liens
shall be subject to a Permitted Junior Intercreditor Agreement and (iii) in the
case of


135



--------------------------------------------------------------------------------





Liens on the Collateral that are (or are intended to be) pari passu with the
Liens on the Collateral securing the Term B Loans, such Liens shall be subject
to a Permitted Pari Passu Intercreditor Agreement;
(d)    Liens for Taxes, assessments or other governmental charges or levies not
yet delinquent by more than 30 days or that are being contested in compliance
with Section 5.03;
(e)    Liens imposed by law, such as landlord’s (including for this purpose
landlord’s Liens created pursuant to the applicable lease), carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, supplier’s, construction
or other like Liens, securing obligations that are not overdue by more than 30
days or that are being contested in good faith by appropriate proceedings and in
respect of which, if applicable, the Borrower or any Subsidiary shall have set
aside on its books reserves in accordance with GAAP;
(f)    (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance, employers’ health tax and other
social security laws or regulations and deposits securing liability to insurance
carriers under insurance or self-insurance arrangements in respect of such
obligations and (ii) pledges and deposits and other Liens securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any Subsidiary;
(g)    deposits and other Liens to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capitalized Lease
Obligations), statutory obligations, surety, indemnity, warranty, release,
appeal or similar bonds, performance and return of money bonds, bids, leases,
government contracts, trade contracts, agreements with utilities, and other
obligations of a like nature (including letters of credit in lieu of any such
bonds or to support the issuance thereof) incurred in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;
(h)    zoning restrictions, easements, survey exceptions, trackage rights,
leases (other than Capitalized Lease Obligations), licenses, special
assessments, rights-of-way, covenants, conditions, servitudes, declarations,
homeowners’ associations and similar agreements and other restrictions
(including minor defects and irregularities in title and similar encumbrances)
on or with respect to the use of Real Property, servicing agreements,
development agreements, site plan agreements and other similar encumbrances
incurred in the ordinary course of business and title defects or irregularities
that are of a minor nature and that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of the Borrower or
any Subsidiary;
(i)    Liens securing Indebtedness permitted by Section 6.01(i) or (j);
provided, that such Liens do not apply to any property or assets of the Borrower
or any Subsidiary other than the property or assets acquired, leased,
constructed, replaced, repaired or improved with such Indebtedness (or the
Indebtedness Refinanced thereby) or Disposed of in the applicable Sale and
Lease-Back Transaction, and accessions and additions thereto, proceeds and
products thereof, customary security deposits and related property; provided,
further, that individual financings provided by one lender may be
cross-collateralized to other financings provided by such lender (and its
Affiliates) (it being understood that with respect to any Liens on the
Collateral being incurred under this clause (i) to secure Permitted Refinancing
Indebtedness, if Liens on the Collateral securing the Indebtedness being
Refinanced (if any) were Junior Liens, then any Liens on such Collateral being
incurred under this clause (i) to secure Permitted Refinancing Indebtedness
shall also be Junior Liens);


136



--------------------------------------------------------------------------------





(j)    Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.03, so long as such Liens attach only to the property Disposed of and
being leased in such transaction and any accessions and additions thereto,
proceeds and products thereof, customary security deposits and related property;
(k)    Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);
(l)    Liens disclosed by the title insurance policies delivered on or
subsequent to the Closing Date and pursuant to the Collateral and Guarantee
Requirement, Section 5.10 or Schedule 5.12 and any replacement, extension or
renewal of any such Lien; provided, that such replacement, extension or renewal
Lien shall not cover any property other than the property that was subject to
such Lien prior to such replacement, extension or renewal and any accessions and
additions thereto or proceeds and products thereof and related property;
provided, further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;
(m)    any interest or title of a lessor or sublessor under any leases or
subleases entered into by the Borrower or any Subsidiary in the ordinary course
of business;
(n)    Liens that are contractual rights of set-off (and related pledges)
(i) relating to the establishment of depository relations with banks and other
financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposits, sweep accounts, reserve accounts
or similar accounts of the Borrower or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any Subsidiary, including with respect to credit card
charge-backs and similar obligations, or (iii) relating to purchase orders and
other agreements entered into with customers, suppliers or service providers of
the Borrower or any Subsidiary in the ordinary course of business;
(o)    Liens (i) arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights,
including the pledges of an account bank pursuant to their respective general
business terms (AGB-Pfandrechte) subject to the provisions of the respective
German Security Documents, (ii) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business,
(iii) encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes, (iv) in respect of Third Party Funds
or (v) in favor of credit card companies pursuant to agreements therewith;
(p)    Liens securing obligations in respect of trade-related letters of credit,
bankers’ acceptances or similar obligations and completion guarantees permitted
under Section 6.01(f), (k) or (o) and covering the property (or the documents of
title in respect of such property) financed by such letters of credit, bankers’
acceptances or similar obligations and completion guarantees and the proceeds
and products thereof;
(q)    leases or subleases, licenses or sublicenses (including with respect to
Intellectual Property) granted to others in the ordinary course of business not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole;
(r)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;


137



--------------------------------------------------------------------------------





(s)    Liens solely on any cash earnest money deposits made by the Borrower or
any of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;
(t)    (i) Liens with respect to property or assets of any Subsidiary that is
not a Loan Party securing obligations of a Subsidiary that is not a Loan Party
permitted under Section 6.01 and (ii) Liens with respect to property or assets
of the applicable joint venture or the Equity Interests of such joint venture
securing Indebtedness permitted under Section 6.01(bb) (it being understood that
with respect to any Liens on the Collateral being incurred under this clause
(t)(ii) to secure Permitted Refinancing Indebtedness, if Liens on the Collateral
securing the Indebtedness being Refinanced (if any) were Junior Liens, then any
Liens on such Collateral being incurred under this clause (t)(ii) to secure
Permitted Refinancing Indebtedness shall also be Junior Liens);
(u)    Liens on any amounts held by a trustee or agent under any indenture or
other debt agreement issued in escrow pursuant to customary escrow arrangements
pending the release thereof, or under any indenture or other debt agreement
pursuant to customary discharge, redemption or defeasance provisions;
(v)    the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(w)    agreements to subordinate any interest of the Borrower or any Subsidiary
in any accounts receivable or other proceeds arising from inventory consigned by
the Borrower or any of its Subsidiaries pursuant to an agreement entered into in
the ordinary course of business;
(x)    Liens arising from precautionary Uniform Commercial Code or PPSA
financing statements regarding operating leases or other obligations not
constituting Indebtedness or purported Liens evidenced by the filing of
precautionary Uniform Commercial Code or PPSA financing statements or equivalent
filings;
(y)    Liens (i) on Equity Interests of, or loans to, joint ventures
(A) securing obligations of such joint venture or (B) pursuant to the relevant
joint venture agreement or arrangement and (ii) on Equity Interests of, or loans
to, Unrestricted Subsidiaries;
(z)    Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;
(aa)    Liens in respect of (i) Permitted Securitization Financings and (ii)
receivables sales and financings that extend only to the assets subject thereto
and, in the case of Permitted Securitization Financings, Equity Interests of
Special Purpose Securitization Subsidiaries;
(bb)    Liens securing insurance premiums financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;
(cc)    in the case of Real Property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;
(dd)    Liens securing Indebtedness or other obligation (i) of the Borrower or a
Subsidiary in favor of the Borrower or any Subsidiary Loan Party and (ii) of any
Subsidiary that is not a Loan Party in favor of any Subsidiary that is not a
Loan Party;


138



--------------------------------------------------------------------------------





(ee)    Liens (i) on not more than $22,500,000 of deposits securing Hedging
Agreements entered into for non-speculative purposes and (ii) on cash or
Permitted Investments securing Hedging Agreements in the ordinary course of
business submitted for clearing in accordance with applicable Requirements of
Law;
(ff)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;
(gg)    Liens on Collateral that are Junior Liens, so long as immediately after
giving effect to the incurrence of the Indebtedness secured by such Junior Liens
and the use of proceeds thereof, the Net Secured Leverage Ratio on a Pro Forma
Basis is not greater than 4.00 to 1.00;
(hh)    Liens on Collateral that are Other First Liens, so long as immediately
after giving effect to the incurrence of the Indebtedness secured by such Other
First Liens and the use of proceeds thereof, the Net First Lien Leverage Ratio
on a Pro Forma Basis is not greater than 3.00 to 1.00; provided, that any
Indebtedness for borrowed money in the form of term loans secured by such Liens
shall be subject to the last paragraph of Section 6.02;
(ii)    (i) Liens on Collateral that are Other First Liens, so long as such
Other First Liens secure Indebtedness permitted by Section 6.01(b),
6.01(h)(i)(w), 6.01(q), 6.01(y) or 6.01(z) (and, in each case, Permitted
Refinancing Indebtedness in respect thereof), (ii) Liens on Collateral that are
Junior Liens, so long as such Junior Liens secure Indebtedness permitted by
Section 6.01(b), 6.01(h)(i)(x), 6.01(i), 6.01(r), 6.01(y) or 6.01(z) (and, in
each case, Permitted Refinancing Indebtedness in respect thereof) and
(iii) Liens to secure Indebtedness permitted by Section 6.01(i) (and, in each
case, Permitted Refinancing Indebtedness in respect thereof);
(jj)    Liens arising out of conditional sale, title retention, right of
reclamation (recht van reclame), right of retention (retentierecht) or similar
arrangements for the sale, purchase or service of goods by the Borrower or any
of the Subsidiaries in the ordinary course of business or consistent with past
practice or industry norm;
(kk)    Liens to secure any Indebtedness issued or incurred to Refinance (or
successive Indebtedness issued or incurred for subsequent Refinancings) as a
whole, or in part, any Indebtedness secured by any Lien permitted by this
Section 6.02; provided, however, that (v) with respect to any Liens on the
Collateral being incurred under this clause (kk), if Liens on the Collateral
securing the Indebtedness being Refinanced (if any) were Junior Liens, then such
Liens on such Collateral being incurred under this clause (kk) shall also be
Junior Liens, (w) with respect to any Liens on the Collateral being incurred
under this clause (kk), if Liens on the Collateral securing the Indebtedness
being Refinanced (if any) were Other First Liens, then such Liens on such
Collateral being incurred under this clause (kk) may also be Other First Liens
or Junior Liens, (x) (other than Liens contemplated by the foregoing clauses
(v) and (w)) such new Lien shall be limited to all or part of the same type of
property that secured the original Lien (plus improvements on and accessions to
such property, proceeds and products thereof, customary security deposits and
any other assets pursuant to after-acquired property clauses to the extent such
assets secured (or would have secured) the Indebtedness being Refinanced),
(y) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount (or accreted
value, if applicable) or, if greater, committed amount of the applicable
Indebtedness at the time the original Lien became a Lien permitted hereunder,
(B) unpaid accrued interest and premium (including


139



--------------------------------------------------------------------------------





tender premiums) and (C) an amount necessary to pay any associated underwriting
discounts, defeasance costs, fees, commissions and expenses, and (z) on the date
of the incurrence of the Indebtedness secured by such Liens, the grantors of any
such Liens shall be no different from the grantors of the Liens securing the
Indebtedness being Refinanced or grantors that would have been obligated to
secure such Indebtedness or a Loan Party;
(ll)    Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate outstanding principal amount
outstanding that, immediately after giving effect to the incurrence of such
Liens, would not exceed the greater of $315,000,000 and 0.75 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period;
(mm)    Liens on property of, or on Equity Interests or Indebtedness of, any
person existing at the time (A) such person becomes a Subsidiary of the Borrower
or (B) such person or property is acquired by the Borrower or any Subsidiary;
provided that (i) such Liens do not extend to any other assets of the Borrower
or any Subsidiary (other than accessions and additions thereto and proceeds or
products thereof and other than after-acquired property) and (ii) such Liens
secure only those obligations which they secure on the date such person becomes
a Subsidiary or the date of such acquisition (and any extensions, renewals,
replacements or refinancings thereof);
(nn)    Liens (i) on inventory held by and granted to a local distribution
company in the ordinary course of business and (ii) in accounts purchased and
collected by and granted to a local distribution company that has agreed to make
payments to the Borrower or any of its Subsidiaries for such amounts in the
ordinary course of business;
(oo)    Liens on any property or asset of Holdings or any Subsidiary to secure
Indebtedness permitted by Section 6.01(ii);
(pp)    Liens on equipment of the Borrower or any Subsidiary granted in the
ordinary course of business or consistent with past practice or industry norm;
(qq)    Liens on the Equity Interests of Momentive Specialty Chemicals Pty. Ltd.
to the extent securing Indebtedness of Momentive Specialty Chemicals Pty Ltd.
and its Subsidiaries permitted hereunder;
(rr)    the reservations, limitations, provisos and conditions, if any,
expressed in any original grant from the Crown of any real property or any
interest therein in Canada; provided they do not reduce the value of any Shared
ABL Collateral or interfere in any material respect with the ordinary conduct of
the business of the Borrower or any Subsidiary; and, with respect to real
property which is located in Alberta, any exceptions and qualifications to title
set forth in any applicable land titles or similar legislation in Alberta, so
long as (i) no funds in relation to such exception and qualifications are at any
time owing beyond the date on which they are due and (ii) such exceptions and
qualifications do not have a material adverse impact on the value of the lands
to which they relate or the business being conducted thereon;
(ss)    any lien, including any netting or set-off as a result of a Dutch fiscal
unity (fiscale eenheid) between or among Subsidiaries;
(tt)    any Lien arising under the general terms and conditions (Algemene Bank
Voorwaarden) of any member of the Dutch Bankers’ Association (Nederlandse
Vereniging van Banken) or any similar term applied by a financial institution in
The Netherlands pursuant to its general terms and conditions;


140



--------------------------------------------------------------------------------





(uu)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with importation of goods;
and
(vv)    any statutory priority right of the Dutch tax authorities on equipment
and other movable assets which are used for furnishing and located at the
premises of the debtor of certain tax claims in the Netherlands (bodemzaken).
For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in
Sections 6.02(a) through (vv) but may be permitted in part under any combination
thereof and (B) in the event that a Lien securing an item of Indebtedness (or
any portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(vv), the Borrower may, in its sole discretion, divide, classify or reclassify,
or later divide, classify or reclassify (as if incurred at such later time),
such Lien securing such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 6.02 and at the time of incurrence,
division, classification or reclassification will be entitled to only include
the amount and type of such Lien or such item of Indebtedness secured by such
Lien (or any portion thereof) in one of the above clauses (or any portion
thereof) and such Lien securing such item of Indebtedness (or any portion
thereof) will be treated as being incurred or existing pursuant to only such
clause or clauses (or any portion thereof) without giving pro forma effect to
such item (or any portion thereof) when calculating the amount of Liens or
Indebtedness (or any portion thereof) that may be incurred, divided, classified
or reclassified pursuant to any other clause (or any portion thereof) at such
time. In addition, with respect to any revolving loan Indebtedness or commitment
to incur Indebtedness that is designated to be incurred on any Deemed Date
pursuant to clause (C) of the second to last paragraph of Section 6.01, any Lien
that does or that shall secure such Indebtedness may also be designated by the
Borrower or any Subsidiary to be incurred on such Deemed Date and, in such
event, any related subsequent actual incurrence of such Lien shall be deemed for
purposes of Section 6.01 and 6.02 of this Agreement, without duplication, to be
incurred on such prior date (and on any subsequent date until such commitment is
funded or terminated or such election is rescinded or until such time as the
related Indebtedness is no longer deemed outstanding pursuant to clause (C) of
the second to last paragraph of Section 6.01), including for purposes of
calculating usage of any Permitted Lien. In addition, with respect to any Lien
securing Indebtedness that was permitted to secure such Indebtedness at the time
of the incurrence of such Indebtedness, such Lien shall also be permitted to
secure any Increased Amount of such Indebtedness.
With respect to (x) Indebtedness for borrowed money incurred in the form of term
loans that are secured by Liens on the Collateral that are Other First Liens
incurred under Section 6.02(hh) or (y) any Indebtedness for borrowed money in
the form of term loans incurred pursuant to Section 6.01(q)(i) or Section
6.01(z)(i), in each case, that is secured by Liens on the Collateral that are
Other First Liens (any such Indebtedness, “Pari Term Loans”) and is in an
aggregate principal amount in excess of the greater of $125,000,000 and 0.30
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period as of the date of incurrence of such Indebtedness, in each
case, (A) if the All-in Yield in respect of such Dollar denominated Pari Term
Loans exceeds the All-in Yield in respect of the USD Term Loans on the Closing
Date by more than 0.50% (such difference, the “Dollar Pari Yield Differential”),
then the Applicable Margin (or


141



--------------------------------------------------------------------------------





“LIBOR floor” as provided in the following proviso) applicable to such USD Term
Loans on the Closing Date shall be increased such that after giving effect to
such increase, the Dollar Pari Yield Differential shall not exceed 0.50%;
provided that, to the extent any portion of the Dollar Pari Yield Differential
is attributable to a higher “LIBOR floor” being applicable to such Dollar
denominated Pari Term Loans, such floor shall only be included in the
calculation of the Dollar Pari Yield Differential to the extent such floor is
greater than the Adjusted LIBO Rate in effect for an Interest Period of three
months’ duration at such time, and, with respect to such excess, the “LIBOR
floor” applicable to such outstanding USD Term Loans shall be increased to an
amount not to exceed the “LIBOR floor” applicable to such Dollar denominated
Pari Term Loans prior to any increase in the Applicable Margin applicable to
such USD Term Loans, and (B) if the All-in Yield in respect of such Euro
denominated Pari Term Loans exceeds the All-in Yield in respect of the Euro Term
Loans on the Closing Date by more than 0.50% (such difference, the “Euro Pari
Yield Differential”), then the Applicable Margin (or “LIBOR floor” as provided
in the following proviso) applicable to such Euro Term Loans on the Closing Date
shall be increased such that after giving effect to such increase, the Euro Pari
Yield Differential shall not exceed 0.50%; provided that, to the extent any
portion of the Euro Pari Yield Differential is attributable to a higher “EURIBOR
floor” being applicable to such Euro denominated Pari Term Loans, such floor
shall only be included in the calculation of the Euro Pari Yield Differential to
the extent such floor is greater than the Adjusted LIBO Rate in effect for an
Interest Period of three months’ duration at such time, and, with respect to
such excess, the “EURIBOR floor” applicable to such outstanding Euro Term Loans
shall be increased to an amount not to exceed the “EURIBOR floor” applicable to
such Euro Denominated Pari Term Loans prior to any increase in the Applicable
Margin applicable to such Euro Term Loans.
Section 6.03    Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter, as part of such transaction, rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”); provided, that a Sale and Lease-Back Transaction shall
be permitted (a) with respect to (i) Excluded Property, (ii) property owned by
the Borrower or any Subsidiary Loan Party that is acquired after the Closing
Date so long as such Sale and Lease-Back Transaction is consummated within 270
days of the acquisition of such property or (iii) property owned by any
Subsidiary that is not a Loan Party regardless of when such property was
acquired, and (b) with respect to any other property owned by the Borrower or
any Subsidiary Loan Party, (x) if such Sale and Lease-Back Transaction is of
property owned by the Borrower or any Subsidiary Loan Party as of the Closing
Date, the Net Proceeds therefrom are used to prepay the Term Loans to the extent
required by Section 2.11(b) and (y) with respect to any Sale and Lease-Back
Transaction pursuant to this clause (b) with Net Proceeds in excess of
$7,500,000 individually or $22,500,000 in the aggregate in any fiscal year, the
requirements of the second to last paragraph of Section 6.05 shall apply to such
Sale and Lease-Back Transaction to the extent provided therein.
Section 6.04    Investments, Loans and Advances. (i) Purchase or acquire
(including pursuant to any merger or amalgamation with a person that is not a
Wholly Owned Subsidiary immediately prior to such merger or amalgamation) any
Equity Interests, evidences of Indebtedness or other securities of any other
person, (ii) make any loans or advances to or Guarantees of the Indebtedness of
any other person (other than in respect of (A) intercompany liabilities incurred
in connection with the cash management, tax and accounting operations of the
Borrower and the Subsidiaries and (B) intercompany loans, advances or
Indebtedness having a term not exceeding 364 days (inclusive of any roll-overs
or extensions of terms) and


142



--------------------------------------------------------------------------------





made in the ordinary course of business or consistent with past practice or
industry norm), or (iii) purchase or otherwise acquire, in one transaction or a
series of related transactions, (x) all or substantially all of the property and
assets or business of another person or (y) assets constituting a business unit,
line of business or division of such person (each of the foregoing, an
“Investment”), except:
(a)    the Transactions;
(b)    (i) Investments by the Borrower or any Subsidiary in the Equity Interests
of the Borrower or any Subsidiary (or any entity that will become a Subsidiary
as a result of such Investment); (ii) intercompany loans from the Borrower or
any Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by the
Borrower or any Subsidiary of Indebtedness otherwise permitted hereunder of the
Borrower or any Subsidiary;
(c)    Permitted Investments and Investments that were Permitted Investments
when made;
(d)    Investments arising out of the receipt by the Borrower or any Subsidiary
of non-cash consideration for the Disposition of assets permitted under
Section 6.05;
(e)    loans and advances to, or Guarantees of Indebtedness of, officers,
directors, employees or consultants of the Borrower or any Subsidiary (i) in the
ordinary course of business in an aggregate outstanding amount (valued at the
time of the making thereof, and without giving effect to any subsequent change
in value) not to exceed $30,000,000, (ii) in respect of payroll payments and
expenses in the ordinary course of business or consistent with past practice,
(iii) for business-related travel expenses, moving expenses and other similar
expenses, in each case, incurred in the ordinary course of business or
consistent with past practice or industry norm and (iv) in connection with such
person’s purchase of Equity Interests of Holdings (or any Parent Entity) solely
to the extent that the amount of such loans and advances shall be contributed to
the Borrower in cash as common equity;
(f)    accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business or consistent with past
practice or industry norm and any assets or securities received in satisfaction
or partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss and any
prepayments and other credits to suppliers made in the ordinary course of
business or consistent with past practice or industry norm;
(g)    Hedging Agreements entered into for non-speculative purposes;
(h)    Investments existing on, or contractually committed as of, the Closing
Date and set forth on Schedule 6.04 and any extensions, renewals, replacements
or reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (h) is not increased at any time above the amount of
such Investment existing or committed on the Closing Date (other than pursuant
to an increase as required by the terms of any such Investment or contractual
commitment as in existence on the Closing Date or as otherwise permitted by this
Section 6.04);
(i)    Investments resulting from pledges and deposits under Sections 6.02(f),
(g), (o), (r), (s), (ee) and (ll);
(j)    Investments by the Borrower or any Subsidiary in an aggregate outstanding
amount (valued at the time of the making thereof, and without giving effect to
any subsequent change in value) not to exceed the sum of (X) the greater of
$170,000,000 and 0.40 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period, plus (Y) so long as no Event of Default
has occurred


143



--------------------------------------------------------------------------------





and is continuing, any portion of the Cumulative Credit on the date of such
election that the Borrower elects to apply to this Section 6.04(j)(Y), which
such election shall (unless such Investment is made pursuant to clause (a) of
the definition of “Cumulative Credit”) be set forth in a written notice of a
Responsible Officer thereof, which notice shall set forth calculations in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied, and plus (Z) an amount
equal to any returns (including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) actually
received by the investor in respect of any such Investment pursuant to clause
(X); provided, that if any Investment pursuant to this Section 6.04(j) is made
in any person that was not a Subsidiary on the date on which such Investment was
made but becomes a Subsidiary thereafter, then such Investment may, at the
option of the Borrower, upon such person becoming a Subsidiary and so long as
such person remains a Subsidiary, be deemed to have been made pursuant to
Section 6.04(b) and not in reliance on this Section 6.04(j);
(k)    Investments constituting Permitted Business Acquisitions;
(l)    intercompany loans between Subsidiaries that are not Loan Parties and
Guarantees by Subsidiaries that are not Loan Parties permitted by
Section 6.01(m);
(m)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
consistent with past practice or industry norm or Investments acquired by the
Borrower or a Subsidiary as a result of a foreclosure by the Borrower or any of
the Subsidiaries with respect to any secured Investments or other transfer of
title with respect to any secured Investment in default;
(n)    Investments of a Subsidiary acquired after the Closing Date or of a
person merged into the Borrower or merged into or consolidated with a Subsidiary
after the Closing Date, in each case, (i) to the extent such acquisition, merger
or consolidation is permitted under this Section 6.04, (ii) in the case of any
acquisition, merger or consolidation, in accordance with Section 6.05 and
(iii) to the extent that such Investments were not made in contemplation of or
in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;
(o)    acquisitions by any Loan Party of obligations of one or more officers or
other employees of Holdings, any Parent Entity, such Loan Party or its
Subsidiaries in connection with such officer’s or employee’s acquisition of
Equity Interests of Holdings or any Parent Entity, so long as no cash is
actually advanced by the Borrower or any of the Subsidiaries to such officers or
employees in connection with the acquisition of any such obligations;
(p)    Guarantees by the Borrower or any Subsidiary of operating leases (other
than Capitalized Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by the Borrower or any
Subsidiary in the ordinary course of business or consistent with past practice
or industry norm;
(q)    Investments to the extent that payment for such Investments is made with
Equity Interests of the Borrower, Holdings or any Parent Entity; provided, that
the issuance of such Equity Interests are not included in any determination of
the Cumulative Credit;
(r)    Investments in the Equity Interests of one or more newly formed persons
that are received in consideration of the contribution by Holdings, the Borrower
or the applicable Subsidiary of assets (including Equity Interests and cash) to
such person or persons; provided, that (i) the fair market


144



--------------------------------------------------------------------------------





value of such assets, determined in good faith by the Borrower, so contributed
pursuant to this clause (r) shall not in the aggregate exceed $15,000,000 and
(ii) in respect of each such contribution, a Responsible Officer of the Borrower
shall certify, in a form to be agreed upon by the Borrower and the
Administrative Agent (x) immediately after giving effect to such contribution,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom, (y) the fair market value (as determined in good faith by the
Borrower) of the assets so contributed and (z) that the requirements of
clause (i) of this proviso remain satisfied;
(s)    Investments consisting of Restricted Payments permitted under
Section 6.06;
(t)    Investments in the ordinary course of business or consistent with past
practice or industry norm consisting of Uniform Commercial Code Article 3
endorsements for collection or deposit and Uniform Commercial Code Article 4
customary trade arrangements with customers (or their equivalent under the PPSA
or comparable legislation in the relevant jurisdiction);
(u)    Investments in connection with the purchase, cancellation, or repayment
of the Industrial Revenue Bonds, at par or at a premium;
(v)    Guarantees permitted under Section 6.01 (except to the extent such
Guarantee is expressly subject to this Section 6.04);
(w)    advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the Borrower
or such Subsidiary;
(x)    Investments by the Borrower and its Subsidiaries, including loans to any
direct or indirect parent of the Borrower, if the Borrower or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided, that the outstanding amount of any such Investment shall also
be deemed to be a Restricted Payment under the appropriate clause of
Section 6.06 for all purposes of this Agreement);
(y)    Investments consisting of Securitization Assets or arising as a result of
Permitted Securitization Financings or receivables sales or financings;
(z)    Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;
(aa)    to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property in each case in the ordinary course
of business or consistent with past practice;
(bb)    Investments received substantially contemporaneously in exchange for
Equity Interests of the Borrower, Holdings or any Parent Entity; provided, that
the issuance of such Equity Interests are not included in any determination of
the Cumulative Credit;
(cc)    Investments in joint ventures; provided that the aggregate outstanding
amount (valued at the time of the making thereof, and without giving effect to
any subsequent changes in value) of Investments made after the Closing Date
pursuant to this Section 6.04(cc) shall not exceed the sum of (X) the greater of
$125,000,000 and 0.30 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period, plus (Y) an aggregate amount equal to any
returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received in
respect of any such Investment; provided, that if any Investment pursuant to
this Section 6.04(cc)


145



--------------------------------------------------------------------------------





is made in any person that was not a Subsidiary on the date on which such
Investment was made but becomes a Subsidiary thereafter, then such Investment
may, at the option of the Borrower, upon such person becoming a Subsidiary and
so long as such person remains a Subsidiary, be deemed to have been made
pursuant to Section 6.04(b) and not in reliance on this Section 6.04(cc);
(dd)    Investments in Similar Businesses in an aggregate outstanding amount
(valued at the time of the making thereof, and without giving effect to any
subsequent changes in value) not to exceed the sum of (X) the greater of
$170,000,000 and 0.40 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period plus (Y) an amount equal to any returns
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received in respect of
any such Investment; provided, that if any Investment pursuant to this
Section 6.04(dd) is made in any person that was not a Subsidiary on the date on
which such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of the Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) and not in reliance on this
Section 6.04(dd);
(ee)    Investments in any Unrestricted Subsidiaries after giving effect to the
applicable Investments, in an aggregate outstanding amount (valued at the time
of the making thereof, and without giving effect to any subsequent changes in
value) not to exceed the sum of (X) the greater of $125,000,000 and 0.30 times
the EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period plus (Y) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in respect of any such Investment; provided,
that if any Investment pursuant to this Section 6.04(ee) is made in any person
that was not a Subsidiary on the date on which such Investment was made but
becomes a Subsidiary thereafter, then such Investment may, at the option of the
Borrower, upon such person becoming a Subsidiary and so long as such person
remains a Subsidiary, be deemed to have been made pursuant to Section 6.04(b)
and not in reliance on this Section 6.04(ee);
(ff)    any Investment so long as, immediately after giving effect to such
Investment, the Net Total Leverage Ratio on a Pro Forma Basis would not exceed
3.25 to 1.00;
(gg)    [reserved];
(hh)    [reserved]; and
(ii)    Investments made (i) in connection with the exercise of any
subscriptions, options, warrants, calls, puts or other rights or commitments
pursuant to agreements set forth on Schedule 3.08(b) or (ii) in satisfaction of
obligations under joint venture agreements existing on the Closing Date.
The amount of Investments that may be made at any time pursuant to Section
6.04(j), 6.04(cc), 6.04(dd) or 6.04(ee) (such Sections, the “Related Sections”)
may, at the election of the Borrower, be increased by the amount of Investments
that could be made at such time under the other Related Section; provided, that
the amount of each such increase in respect of one Related Section shall be
treated as having been used under the other Related Section.
Any Investment in any person other than the Borrower or a Subsidiary Loan Party
that is otherwise permitted by this Section 6.04 may be made through
intermediate Investments in Subsidiaries that are not Loan Parties and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above.


146



--------------------------------------------------------------------------------





The amount of any Investment made other than in the form of cash or cash
equivalents shall be the fair market value thereof, which shall be determined in
good faith by the Borrower and may be determined either, at the option of the
Borrower, at the time of such Investment or as of the date of the definitive
agreement with respect to such Investment, and without giving effect to any
subsequent change in value.
For purposes of determining compliance with this covenant, (A) an Investment
need not be permitted solely by reference to one category of permitted
Investments (or any portion thereof) described in the above clauses but may be
permitted in part under any combination thereof and (B) in the event that an
Investment (or any portion thereof) meets the criteria of one or more of the
categories of permitted Investments (or any portion thereof) described in the
above clauses, the Borrower may, in its sole discretion, divide, classify or
reclassify, or later divide, classify or reclassify, such permitted Investment
(or any portion thereof) in any manner that complies with this covenant and at
the time of division, classification or reclassification will be entitled to
only include the amount and type of such Investment (or any portion thereof) in
one of the categories of permitted Investments (or any portion thereof)
described in the above clauses. In the event that an Investment (or any portion
thereof) is divided, classified or reclassified under Section 6.04(ff) (such
clause and related definitions, the “Investment Incurrence Clause”), the
determination of the amount of such Investment (or any portion thereof) that may
be made pursuant to the Investment Incurrence Clause shall be made without
giving pro forma effect to any substantially concurrent incurrence of
Indebtedness to finance any other Investment (or any portion thereof) divided,
classified or reclassified under any of the above clauses other than the
Investment Incurrence Clause.
Section 6.05    Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or Dispose of (in one transaction or in a series of
related transactions) all or any part of its assets (whether now owned or
hereafter acquired), effect any Delaware LLC Division or Dispose of any Equity
Interests of any Subsidiary, or purchase, lease or otherwise acquire (in one
transaction or a series of related transactions) all of the assets of any other
person or division or line of business of a person, except that this
Section 6.05 shall not prohibit:
(a)    (i) the purchase and Disposition of inventory, or the sale of receivables
pursuant to non-recourse factoring arrangements, in each case in the ordinary
course of business by the Borrower or any Subsidiary or the conversion of
accounts receivable to notes receivable, (ii) the acquisition or lease (pursuant
to an operating lease) of any other asset in the ordinary course of business by
the Borrower or any Subsidiary or, with respect to operating leases, otherwise
for fair market value on market terms (as determined in good faith by the
Borrower), (iii) the Disposition of surplus, obsolete, damaged or worn out
equipment or other property by the Borrower or any Subsidiary in the ordinary
course of business or consistent with past practice or industry norm or
determined in good faith by the Borrower to be no longer used or useful or
necessary in the operation of the business of the Borrower or any Subsidiary, or
(iv) the Disposition of Permitted Investments in the ordinary course of
business;
(b)    if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing or would result
therefrom, (i) the merger or consolidation of any Subsidiary with or into the
Borrower in a transaction in which the Borrower is the survivor, (ii) the merger
or consolidation of any Subsidiary with or into any Subsidiary Loan Party in a
transaction in which the surviving or resulting entity is or becomes a
Subsidiary Loan Party and, in the case of each of clauses (i) and (ii), no
person other than the Borrower or a Subsidiary Loan Party receives any
consideration (unless otherwise permitted by Section 6.04), (iii) the merger or
consolidation of any Subsidiary that is not a Subsidiary Loan Party with or into
any other Subsidiary that is not a Subsidiary Loan Party, (iv) the liquidation
or dissolution or change in form of entity of any Subsidiary if the Borrower
determines in good faith that such liquidation, dissolution or change in form is
advisable or in the best interests of the Borrower


147



--------------------------------------------------------------------------------





and is not materially disadvantageous to the Lenders, (v) any Subsidiary may
merge or consolidate with any other person in order to effect an Investment
permitted pursuant to Section 6.04 so long as the continuing or surviving person
shall be a Subsidiary (unless otherwise permitted by Section 6.04), which shall
be a Loan Party if the merging or consolidating Subsidiary was a Loan Party
(unless otherwise permitted by Section 6.04) and which together with each of its
Subsidiaries shall have complied with any applicable requirements of
Section 5.10 or (vi) any Subsidiary may merge or consolidate with any other
person in order to effect an Asset Sale otherwise permitted pursuant to this
Section 6.05;
(c)    Dispositions to the Borrower or a Subsidiary (upon voluntary liquidation
or otherwise); provided, that any Dispositions by a Loan Party to a Subsidiary
that is not a Subsidiary Loan Party in reliance on this clause (c) shall be made
in compliance with Section 6.04;
(d)    Sale and Lease-Back Transactions permitted by Section 6.03;
(e)    (i) Investments permitted by Section 6.04, Permitted Liens and Restricted
Payments permitted by Section 6.06 and (ii) any Disposition made or any merger,
consolidation or amalgamation or other corporate reorganization transaction, in
each case as contemplated by the Plan of Reorganization or in connection with
the Transactions;
(f)    Dispositions of defaulted receivables in the ordinary course of business
and not as part of an accounts receivables financing transaction;
(g)    other Dispositions of assets; provided, that the Net Proceeds thereof, if
any, are applied in accordance with Section 2.11(b) to the extent required
thereby;
(h)    Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving the
Borrower, the Borrower is the surviving entity or the requirements of
Section 6.05(o) are otherwise complied with;
(i)    leases, assignments, licenses or subleases or sublicenses of any real or
personal property (including any technology or other intellectual property) in
the ordinary course of business or consistent with past practice;
(j)    Dispositions of inventory or Dispositions or abandonment of Intellectual
Property of the Borrower and its Subsidiaries determined in good faith by the
management of the Borrower to be no longer useful or necessary in the operation
of the business of the Borrower or any of the Subsidiaries;
(k)    acquisitions and purchases made with the proceeds of any Asset Sale
pursuant to the first proviso of clause (a) of the definition of “Net Proceeds”;
(l)    the purchase and Disposition (including by capital contribution) of
(i) Securitization Assets including pursuant to Permitted Securitization
Financings, (ii) any other Securitization Assets subject to Liens securing
Permitted Securitization Financing and (iii) receivables in connection with a
receivables factoring or other similar arrangement with respect to Receivables
Assets;
(m)    to the extent constituting a Disposition, any termination, settlement,
extinguishment or unwinding of obligations in respect of any Hedging Agreement;
(n)    any exchange of assets for services and/or other assets used or useful in
a Similar Business of comparable or greater value; provided, that the aggregate
fair market value (as determined in


148



--------------------------------------------------------------------------------





good faith by the Borrower) of such exchanges of assets under this clause
(n) shall not exceed in any fiscal year of the Borrower $100,000,000; provided,
further, that (i) to the extent the consideration received consists of assets,
at least 90% of the consideration received by the transferor consists of assets
that will be used in a business or business activity permitted hereunder,
(ii) in the event of a swap with a fair market value (as determined in good
faith by the Borrower) in excess of $15,000,000, the Administrative Agent shall
have received a certificate from a Responsible Officer of the Borrower with
respect to such fair market value and (iii) in the event of a swap with a fair
market value (as determined in good faith by the Borrower) in excess of
$22,500,000, such exchange shall have been approved by at least a majority of
the Board of Directors of Holdings or the Borrower; provided, further, that
(A) no Default or Event of Default exists or would result therefrom and (B) the
Net Proceeds, if any, thereof are applied in accordance with Section 2.11(b) to
the extent required thereby;
(o)    if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing or would result
therefrom, any Subsidiary or any other person may be merged, amalgamated or
consolidated with or into the Borrower, provided that (A) the Borrower shall be
the surviving entity or (B) if the surviving entity is not the Borrower (such
other person, the “Successor Borrower”), (1) the Successor Borrower shall be an
entity organized or existing under the laws of the United States, any state
thereof, the District of Columbia or any territory thereof, (2) the Successor
Borrower shall expressly assume all the obligations of the Borrower under this
Agreement and the other Loan Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (3) each
Guarantor that is a Domestic Loan Party, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Holdings Guarantee
and Pledge Agreement or the U.S. Guarantee Agreement, as applicable, confirmed
that its guarantee thereunder shall apply to any Successor Borrower’s
obligations under this Agreement, (4) each Subsidiary Loan Party, unless it is
the other party to such merger or consolidation, shall have by a supplement to
any applicable Security Document affirmed that its obligations thereunder shall
apply to its guarantee as reaffirmed pursuant to clause (3), (5) each mortgagor
of a Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have affirmed that its obligations under the applicable
Mortgage shall apply to its guarantee as reaffirmed pursuant to clause (3) and
(6) the Successor Borrower shall have delivered to the Administrative Agent (x)
an officer’s certificate stating that such merger or consolidation does not
violate this Agreement or any other Loan Document, (y) all “know your customer”
and similar information required under anti-money laundering rules and
regulations that has been requested by the Administrative Agent or any Lender
and, to the extent the Successor Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, a Beneficial Ownership Certification
and (z) if requested by the Administrative Agent, an opinion of counsel to the
effect that such merger or consolidation does not violate this Agreement or any
other Loan Document and covering such other matters as are contemplated by the
Collateral and Guarantee Requirement to be covered in opinions of counsel (it
being understood that if the foregoing are satisfied, the Successor Borrower
will succeed to, and be substituted for, the Borrower under this Agreement);
(p)    Dispositions in connection with the exercise of any subscriptions,
options, warrants, puts, calls or other rights or commitments pursuant to
agreements set forth on Schedule 3.08(b);
(q)    any agreement or arrangement involving, relating to or otherwise
facilitating, (i) requirements contracts, (ii) tolling arrangements or (iii) the
reservation or presale of production capacity of the Borrower or any of its
Subsidiaries by one or more third parties;
(r)    Dispositions of any Shared ABL Collateral; and


149



--------------------------------------------------------------------------------





(s)    any Disposition to effect the formation of any Subsidiary that is a
Delaware Divided LLC and would otherwise not be prohibited hereunder; provided
that any disposition or other allocation of any assets (including any equity
interests of such Delaware Divided LLC) in connection therewith is otherwise
permitted hereunder.
Notwithstanding anything to the contrary contained in Section 6.05 above, no
Disposition of assets under Section 6.05(g) or, solely with respect to Sale and
Lease-Back Transactions referred to in clause (b)(y) of Section 6.03, under
Section 6.05(d), shall be permitted unless (i) such Disposition is for fair
market value (as determined in good faith by the Borrower), or if not for fair
market value, the shortfall is permitted as an Investment under Section 6.04,
and (ii) at least 75% of the proceeds of such Disposition (except to Loan
Parties) consist of cash or Permitted Investments; provided, that the provisions
of this clause (ii) shall not apply to any individual transaction or series of
related transactions involving assets with a fair market value (as determined in
good faith by the Borrower) of less than $15,000,000 or to other transactions
involving assets with a fair market value (as determined in good faith by the
Borrower) of not more than the greater of $85,000,000 and 0.20 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period in
the aggregate for all such transactions during the term of this Agreement;
provided, further, that for purposes of this clause (ii), each of the following
shall be deemed to be cash: (a) the amount of any liabilities (as shown on the
Borrower’s or such Subsidiary’s most recent balance sheet or in the notes
thereto) that are assumed by the transferee of any such assets or are otherwise
cancelled in connection with such transaction, (b) any notes or other
obligations or other securities or assets received by the Borrower or such
Subsidiary from the transferee that are converted by the Borrower or such
Subsidiary into cash within 180 days after receipt thereof (to the extent of the
cash received), (c) any Designated Non-Cash Consideration received by the
Borrower or any of its Subsidiaries in such Disposition having an aggregate fair
market value (as determined in good faith by the Borrower), taken together with
all other Designated Non-Cash Consideration received pursuant to this clause
(c) that is at that time outstanding, not to exceed the greater of $100,000,000
and 0.235 times the EBITDA calculated on a Pro Forma Basis for the Test Period
ended immediately prior to the receipt of such Designated Non-Cash Consideration
(with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value), (d) the amount of Indebtedness of any Subsidiary that is no
longer a Subsidiary as a result of such Asset Sale, to the extent that Holdings,
the Borrower and each other Subsidiary are released from any guarantee of
payment of such Indebtedness in connection with the Asset Sale and (e)
consideration consisting of Indebtedness of the Borrower or a Subsidiary (other
than Indebtedness that is subordinated in right of payment to the Loan
Obligations) received from persons who are not Holdings, the Borrower or a
Subsidiary in connection with the Asset Sale and that is cancelled.
For purposes of this Agreement, the fair market value of any assets acquired,
leased, exchanged, Disposed of, sold, conveyed or transferred by the Borrower or
any Subsidiary shall be determined in good faith by the Borrower and may be
determined either, at the option of the Borrower, at the time of such
acquisition, lease, exchange, Disposition, sale, conveyance or transfer, as
applicable, or as of the date of the definitive agreement with respect to such
acquisition, lease, exchange, Disposition, sale, conveyance or transfer, as
applicable.


150



--------------------------------------------------------------------------------





Section 6.06    Dividends and Distributions. Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional Equity Interests (other than Disqualified
Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of the Borrower’s Equity Interests or
set aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) of the person
redeeming, purchasing, retiring or acquiring such shares) (all of the foregoing,
“Restricted Payments”); provided, however, that:
(a)    Restricted Payments may be made to the Borrower or any Wholly Owned
Subsidiary of the Borrower (or, in the case of non-Wholly Owned Subsidiaries, to
the Borrower or any Subsidiary that is a direct or indirect parent of such
Subsidiary and to each other owner of Equity Interests of such Subsidiary on a
pro rata basis (or more favorable basis from the perspective of the Borrower or
such Subsidiary) based on their relative ownership interests);
(b)    Restricted Payments may be made in respect of (i) general corporate
operating and overhead, legal, accounting and other professional fees and
expenses of Holdings or any Parent Entity, (ii) fees and expenses related to any
public offering or private placement of Equity Interests or Indebtedness of
Holdings or any Parent Entity whether or not consummated, (iii) franchise and
similar taxes and other fees and expenses in connection with the maintenance of
its (or any Parent Entity’s) existence and its (or any Parent Entity’s indirect)
ownership of the Borrower, (iv) payments permitted by Section 6.07(b) (other
than Section 6.07(b)(vii)), (v) in respect of any taxable period for which the
Borrower and/or any of its Subsidiaries are members of a consolidated, combined,
affiliated, unitary or similar tax group for U.S. federal and/or applicable
state, local or foreign tax purposes of which a direct or indirect parent of the
Borrower is the common parent, or for which the Borrower is a disregarded entity
for U.S. federal income tax purposes that is wholly owned (directly or
indirectly) by a C corporation for U.S. federal and/or applicable state, local
or foreign tax purposes, Restricted Payments to any direct or indirect parent of
the Borrower in an amount not to exceed the amount of any U.S. federal, state,
local and/or foreign income taxes that the Borrower and/or its Subsidiaries, as
applicable, would have paid for such taxable period had the Borrower and/or its
Subsidiaries, as applicable, been a stand-alone corporate taxpayer or a
stand-alone corporate group (without duplication, for the avoidance of doubt, of
any amount of such taxes actually directly paid by the Borrower and/or any of
its Subsidiaries to the relevant taxing authority, if any), (vi) a tax sharing
arrangement (whether written or as a matter of practice) between members of
Dutch fiscal unity (fiscale eenheid) that exists between or among Subsidiaries
and (vii) customary salary, bonus, severance and other benefits payable to, and
indemnities provided on behalf of, officers, directors, employees and
consultants of Holdings or any Parent Entity, in each case in order to permit
Holdings or any Parent Entity to make such payments; provided, that in the case
of subclauses (i) and (iii), the amount of such Restricted Payments shall not
exceed the portion of any amounts referred to in such subclauses (i) and
(iii) that are allocable to the Borrower and its Subsidiaries (which (x) shall
be 100% at any time that, as the case may be, (1) Holdings owns no material
assets other than the Equity Interests of the Borrower and assets incidental to
such equity ownership or (2) any Parent Entity owns directly or indirectly no
material assets other than Equity Interests of Holdings and any other Parent
Entity and assets incidental to such equity ownership and (y) in all other cases
shall be as determined in good faith by the Borrower);
(c)    Restricted Payments may be made to Holdings, the proceeds of which are
used to purchase or redeem the Equity Interests of Holdings or any Parent Entity
(including related stock appreciation rights or similar securities) held by then
present or former directors, consultants, officers or employees of any Parent
Entity, Holdings, the Borrower or any of the Subsidiaries or by any Plan or any


151



--------------------------------------------------------------------------------





shareholders’ agreement then in effect upon such person’s death, disability,
retirement or termination of employment or under the terms of any such Plan or
any other agreement under which such shares of stock or related rights were
issued; provided, that the aggregate amount of such purchases or redemptions
under this clause (c) shall not exceed in any fiscal year $30,000,000 (which
shall increase to $60,000,000 subsequent to a Qualified IPO) (plus (x) the
amount of net proceeds contributed to the Borrower that were received by
Holdings or any Parent Entity during such calendar year from sales of Equity
Interests of Holdings or any Parent Entity to directors, consultants, officers
or employees of Holdings, any Parent Entity, the Borrower or any Subsidiary in
connection with permitted employee compensation and incentive arrangements;
provided, that such proceeds are not included in any determination of the
Cumulative Credit, (y) the amount of net proceeds of any key-man life insurance
policies received during such calendar year, and (z) the amount of any cash
bonuses otherwise payable to members of management, directors or consultants of
Holdings, any Parent Entity, the Borrower or the Subsidiaries in connection with
the Transactions that are foregone in return for the receipt of Equity
Interests), which, if not used in any year, may be carried forward to any
subsequent calendar year; and provided, further, that cancellation of
Indebtedness owing to the Borrower or any Subsidiary from members of management
of Holdings, any Parent Entity, the Borrower or its Subsidiaries in connection
with a repurchase of Equity Interests of Holdings or any Parent Entity will not
be deemed to constitute a Restricted Payment for purposes of this Section 6.06;
(d)    any person may make non-cash repurchases of Equity Interests deemed to
occur upon exercise of stock options if such Equity Interests represent a
portion of the exercise price of such options;
(e)    Restricted Payments may be made in an aggregate amount equal to a portion
of the Cumulative Credit on the date of such election that the Borrower elects
to apply to this Section 6.06(e), which such election shall (unless such
Restricted Payment is made pursuant to clause (a) of the definition of
“Cumulative Credit”) be set forth in a written notice of a Responsible Officer
of the Borrower, which notice shall set forth calculations in reasonable detail
the amount of Cumulative Credit immediately prior to such election and the
amount thereof elected to be so applied; provided, that no Event of Default
shall have occurred and be continuing;
(f)    Restricted Payments may be made in connection with the Transactions;
(g)    Restricted Payments may be made to pay, or to allow Holdings or any
Parent Entity to make payments, in cash, in lieu of the issuance of fractional
shares, upon the exercise of warrants or upon the conversion or exchange of
Equity Interests of any such person;
(h)    after a Qualified IPO, Restricted Payments may be made to pay, or to
allow Holdings, the Borrower, the Dutch Borrower or any Parent Entity to pay,
dividends and make distributions to, or repurchase or redeem shares from, its
equity holders in an amount per annum no greater than the sum of (i) 4.0% of the
Market Capitalization plus (ii) 6.0% of the Net Proceeds received in a public
offering of the Equity Interests of Holdings, the Borrower, the Dutch Borrower
or any Parent Entity; provided, that no Event of Default shall have occurred and
be continuing;
(i)    Restricted Payments may be made to Holdings or any Parent Entity to
finance any Investment that if made by the Borrower or any Subsidiary directly
would be permitted to be made pursuant to Section 6.04; provided, that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Borrower or a Subsidiary or (2) the merger, consolidation
or amalgamation (to the extent permitted in Section 6.05) of


152



--------------------------------------------------------------------------------





the person formed or acquired into the Borrower or a Subsidiary in order to
consummate such Permitted Business Acquisition or Investment, in each case, in
accordance with the requirements of Section 5.10;
(j)    Restricted Payments may be made in an aggregate amount not to exceed the
greater of $75,000,000 and 0.175 times the EBITDA calculated on a Pro Forma
Basis for the Test Period ended immediately prior to the date of such Restricted
Payment; provided, that no Event of Default shall have occurred and be
continuing;
(k)    [reserved];
(l)    Restricted Payments may be made in an aggregate amount not to exceed the
aggregate amount of Excluded Contributions;
(m)    any Restricted Payment may be made so long as no Default or Event of
Default has occurred and is continuing or would result therefrom and after
giving effect to such Restricted Payment, the Net Total Leverage Ratio on a Pro
Forma Basis would not exceed 3.00 to 1.00; and
(n)    any consideration, payment, dividend, distribution or other transfer in
connection with a Permitted Securitization Financing or a receivables financing.
Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
Restricted Payment or redemption, purchased, defeasance or other payment would
have complied with the provisions of this Agreement.
The amount of any Restricted Payment made other than in the form of cash or cash
equivalents shall be the fair market value thereof, which shall be determined in
good faith by the Borrower and may be determined either, at the option of the
Borrower, at the time of such Restricted Payment or as of the date of the
definitive agreement with respect to such Restricted Payment.
For purposes of determining compliance with this covenant, (A) a Restricted
Payment need not be permitted solely by reference to one category of permitted
Restricted Payments (or any portion thereof) described in the above clauses but
may be permitted in part under any combination thereof and (B) in the event that
a Restricted Payment (or any portion thereof) meets the criteria of one or more
of the categories of permitted Restricted Payments (or any portion thereof)
described in the above clauses, the Borrower may, in its sole discretion,
divide, classify or reclassify, or later divide, classify or reclassify, such
permitted Restricted Payment (or any portion thereof) in any manner that
complies with this covenant and at the time of division, classification or
reclassification will be entitled to only include the amount and type of such
Restricted Payment (or any portion thereof) in one of the categories of
permitted Restricted Payments (or any portion thereof) described in the above
clauses. In the event that a Restricted Payment (or any portion thereof) is
divided, classified or reclassified under Section 6.06(m) (such clause, the
“Restricted Payments Incurrence Clause”), the determination of the amount of
such Restricted Payment (or any portion thereof) that may be made pursuant to
the Restricted Payments Incurrence Clause shall be made without giving pro forma
effect to any substantially concurrent incurrence of Indebtedness


153



--------------------------------------------------------------------------------





to finance any other Restricted Payment (or any portion thereof) divided,
classified or reclassified under any of the above clauses other than the
Restricted Payments Incurrence Clause.
Section 6.07    Transactions with Affiliates. (a). Sell or transfer any property
or assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates (other than the
Borrower, Holdings, and the Subsidiaries or any person that becomes a Subsidiary
as a result of such transaction) in a transaction (or series of related
transactions) involving aggregate consideration in excess of $25,000,000, unless
such transaction is (i) otherwise permitted (or required) under this Agreement
or (ii) upon terms that are substantially no less favorable, when taken as a
whole, to the Borrower or such Subsidiary, as applicable, than would be obtained
in a comparable arm’s-length transaction with a person that is not an Affiliate,
as determined by the Board of Directors of the Borrower or such Subsidiary in
good faith.
(a)    The foregoing clause (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,
(i)    any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings (or any Parent Entity) or of the Borrower,
(ii)    loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e),
(iii)    transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which the Borrower or a Subsidiary is the
surviving entity),
(iv)    the payment of fees, reasonable out-of-pocket costs and indemnities and
employment and severance arrangements provided to, or on behalf of or for the
benefit of, directors, officers, consultants and employees of Holdings, any
Parent Entity, the Borrower and the Subsidiaries in the ordinary course of
business (limited, in the case of any Parent Entity, to the portion of such fees
and expenses that are allocable to the Borrower and its Subsidiaries (which
(x) shall be 100% for so long as Holdings or such Parent Entity, as the case may
be, owns no assets other than the Equity Interests of the Borrower, Holdings or
any Parent Entity and assets incidental to the ownership of the Borrower and its
Subsidiaries and (y) in all other cases shall be as determined in good faith by
management of the Borrower)),
(v)    subject to the limitations set forth in Section 6.07(b)(xiv), if
applicable, the Transactions and any transactions pursuant to the Transaction
Documents and permitted transactions, agreements and arrangements in existence
on the Closing Date and, to the extent involving aggregate consideration in
excess of $7,500,000, set forth on Schedule 6.07 or any amendment thereto or
replacement thereof or similar arrangement to the extent such amendment,
replacement or arrangement is not materially adverse to the Lenders when taken
as a whole (as determined by the Borrower in good faith),
(vi)    (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or


154



--------------------------------------------------------------------------------





arrangement, any health, disability or similar insurance plan which covers
employees, and any reasonable employment contract and transactions pursuant
thereto,
(vii)    Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity), and Investments permitted under Section 6.04,
(viii)    any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings (prior
to a Qualified IPO) shall be pledged to the Collateral Agent (and deliver the
relevant certificates or other instruments (if any) representing such Equity
Interests to the Collateral Agent) on behalf of the Lenders to the extent
required by the Holdings Guarantee and Pledge Agreement,
(ix)    [reserved],
(x)    transactions for the purchase or sale of goods, equipment, products,
parts and services (including property management and similar services) entered
into in the ordinary course of business,
(xi)    any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is in the good faith determination of the
Borrower qualified to render such letter, which letter states that (i) such
transaction is on terms that are substantially no less favorable, when taken as
a whole, to the Borrower or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an
Affiliate or (ii) such transaction is fair, when taken as a whole, to the
Borrower or such Subsidiary, as applicable, from a financial point of view,
(xii)    the Transactions and the payment of all fees, expenses, bonuses and
awards related to the Transactions,
(xiii)    transactions with joint ventures for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business or consistent with past practice or industry norm,
(xiv)    [reserved],
(xv)    the issuance, sale or transfer of Equity Interests of the Borrower or
any Subsidiary to Holdings (or any Parent Entity) and capital contributions by
Holdings (or any Parent Entity) to the Borrower or any Subsidiary,
(xvi)    the issuance, sale or transfer of Equity Interests to the management of
Holdings, any Parent Entity, the Borrower or any Subsidiary in connection with
the Transactions,
(xvii)    payments by Holdings (or any Parent Entity), the Borrower and the
Subsidiaries pursuant to a tax sharing agreement or arrangement (whether written
or as a matter of practice) that complies with clause (v) of Section 6.06(b),
(xviii)    transactions pursuant to any Permitted Securitization Financing or a
receivables sale or financing,


155



--------------------------------------------------------------------------------





(xix)    payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the Disinterested Directors
of Holdings (or any Parent Entity) or the Borrower in good faith, (ii) made in
compliance with applicable law and (iii) otherwise permitted under this
Agreement,
(xx)    transactions with customers, clients or suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business or
consistent with past practice or industry norm otherwise in compliance with the
terms of this Agreement that are fair to the Borrower or the Subsidiaries (in
the good faith determination of the Borrower),
(xxi)    transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower; provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity,
(xxii)    transactions permitted by, and complying with, the provisions of
Section 6.05, and
(xxiii)    intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated tax efficiency of the Borrower and the Subsidiaries and not for the
purpose of circumventing any covenant set forth herein.
Section 6.08    Business of the Borrower and the Subsidiaries. Notwithstanding
any other provisions hereof, engage at any time to any material respect in any
business or business activity substantially different from any business or
business activity conducted by any of them on the Closing Date or any Similar
Business, and in the case of a Special Purpose Securitization Subsidiary,
Permitted Securitization Financings.
Section 6.09    Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

(a). Amend or modify in any manner materially adverse to the Lenders when taken
as a whole (as determined in good faith by the Borrower), or grant any waiver or
release under or terminate in any manner (if such granting or termination shall
be materially adverse to the Lenders when taken as a whole (as determined in
good faith by the Borrower)), the articles or certificate of incorporation,
by-laws, limited liability company operating agreement, partnership agreement or
other organizational documents of the Borrower or any of the Subsidiary Loan
Parties.
(a)    %4. Make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of, or in respect of, principal
of or interest on any Junior Financing, or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination in respect of any Junior Financing,
except for:
(A)    Refinancings with any Indebtedness permitted to be incurred under
Section 6.01;


156



--------------------------------------------------------------------------------





(B)    payments of regularly-scheduled interest and fees due thereunder, other
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Financing from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date of any
Junior Financing (or within twelve months thereof);
(C)    payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds contributed to the Borrower by Holdings from the
issuance, sale or exchange by Holdings (or any Parent Entity) of Equity
Interests that are not Disqualified Stock made within eighteen months prior
thereto; provided, that such proceeds are not included in any determination of
the Cumulative Credit;
(D)    the conversion of any Junior Financing to Equity Interests of the
Borrower, Holdings or any Parent Entity;
(E)    so long as no Event of Default has occurred and is continuing, payments
or distributions in respect of Junior Financings prior to any scheduled maturity
made, in an aggregate amount, not to exceed a portion of the Cumulative Credit
on the date of such election that the Borrower elects to apply to this
Section 6.09(b)(i)(E), which such election shall (unless such payment or
distribution is made pursuant to clause (a) of the definition of “Cumulative
Credit”) be set forth in a written notice of a Responsible Officer thereof,
which notice shall set forth calculations in reasonable detail of the amount of
Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied;
(F)    payments and distributions in an aggregate amount (valued at the time of
the making thereof, and without giving effect to any subsequent change in value)
not to exceed the greater of $115,000,000 and 0.275 times the EBITDA calculated
on a Pro Forma Basis for the then most recently ended Test Period; provided,
that no Event of Default shall have occurred and be continuing; and
(G)    any payment or distribution in respect of Junior Financing may be made so
long as no Default or Event of Default has occurred and is continuing or would
result therefrom and, after giving effect to such payment or distribution, the
Net Total Leverage Ratio on a Pro Forma Basis would not exceed 3.00 to 1.00; or
(ii)    Amend or modify, or permit the amendment or modification of, any
provision of any Junior Financing that constitutes Material Indebtedness, or any
agreement, document or instrument evidencing or relating thereto, other than
amendments or modifications that (A) are not materially adverse to Lenders when
taken as a whole (as determined in good faith by the Borrower) and that do not
affect the subordination or payment provisions thereof (if any) in a manner
adverse to the Lenders when taken as a whole (as determined in good faith by the
Borrower) or (B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness.”
(b)    Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the Borrower
or such Material Subsidiary that is a Loan Party pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:


157



--------------------------------------------------------------------------------





(A)    restrictions imposed by applicable law;
(B)    contractual encumbrances or restrictions in effect on the Closing Date,
including under Indebtedness existing on the Closing Date and set forth on
Schedule 6.01, the ABL Facility Documents, the Senior Unsecured Note Documents,
any Refinancing Notes or any agreements related to any Permitted Refinancing
Indebtedness in respect of any such Indebtedness and, in each case, any similar
contractual encumbrances or restrictions and any amendment, modification,
supplement, replacement or refinancing of such agreements or instruments that
does not materially expand the scope of any such encumbrance or restriction (as
determined in good faith by the Borrower);
(C)    any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;
(D)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business or consistent with past practice or industry norm;
(E)    any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;
(F)    any restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Section 6.01 or Permitted Refinancing Indebtedness in
respect thereof, to the extent such restrictions are not materially more
restrictive, taken as a whole, than the restrictions contained in this Agreement
or are market terms at the time of issuance (in each case as determined in good
faith by the Borrower);
(G)    customary provisions contained in leases or licenses of Intellectual
Property and other similar agreements entered into in the ordinary course of
business or consistent with past practice;
(H)    customary provisions restricting subletting or assignment (including any
change of control deemed an assignment) of any lease governing a leasehold
interest;
(I)    customary provisions restricting assignment of any agreement entered into
in the ordinary course of business;
(J)    customary restrictions and conditions contained in any agreement relating
to the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;
(K)    customary restrictions and conditions contained in the document relating
to any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions
or conditions relate only to the specific asset subject to such Lien, and
(2) such restrictions and conditions are not created for the purpose of avoiding
the restrictions imposed by this Section 6.09;
(L)    customary net worth provisions imposed by suppliers, customers or
landlords of Real Property under contracts entered into in the ordinary course
of business or consistent with past practice or industry norm or customary
restrictions on cash or other deposits or net worth arising in connection with
any Liens permitted under Section 6.02 so long as the Borrower has determined in
good


158



--------------------------------------------------------------------------------





faith that such net worth provisions would not reasonably be expected to impair
the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations under the Loan Documents;
(M)    any agreement in effect at the time such subsidiary becomes a Subsidiary,
so long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;
(N)    restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;
(O)    customary restrictions contained in leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;
(P)    restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;
(Q)    restrictions contained in any Permitted Securitization Document with
respect to any Special Purpose Securitization Subsidiary; and
(R)    any encumbrances or restrictions of the type referred to in
Section 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of or similar arrangements to the contracts,
instruments or obligations referred to in clauses (A) through (Q) above;
provided, that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements, refinancings or similar
arrangements are, in the good faith judgment of the Borrower, not materially
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions as
contemplated by such provisions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement, refinancing
or similar arrangement.
Section 6.10    Fiscal Year. In the case of the Borrower, permit any change to
its fiscal year without prior notice to the Administrative Agent, in which case,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.
Section 6.11    Centre of Main Interests. In the case of any Subsidiary Loan
Party organized or incorporated in a jurisdiction to which the Insolvency
Regulation applies, take any action with the principal intent of changing the
location of its Centre of Main Interests to another country if such change has
or is reasonably likely to be materially adverse to the interests of the Lenders
under the Loan Documents.
Section 6.12    Canadian DB Plan. Other than pursuant to or in respect of
existing Canadian DB Plans in existence on the Closing Date, the Borrowers will
not, and will not permit any of their respective Subsidiaries to, contribute to
or assume or cause an obligation to or have any liability under any Canadian DB
Plan or acquire any interest in any Person that sponsors, maintains or
contributes to or at any time in the five-year period preceding such acquisition
has sponsored, maintained or contributed to a Canadian DB Plan, without the
prior written consent of the Administrative Agent.


159



--------------------------------------------------------------------------------





ARTICLE VIA

Holdings Negative Covenants
Holdings (prior to a Qualified IPO) hereby covenants and agrees with each Lender
that, from and after the Closing Date and until the Termination Date, unless the
Required Lenders shall otherwise consent in writing, (a) Holdings will not
create, incur, assume or permit to exist any Lien other than (i) Liens created
under the Loan Documents and the ABL Facility Documents and (ii) Liens not
prohibited by Section 6.02 on any of the Equity Interests issued by the Borrower
held by Holdings and (b) Holdings shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence; provided, that so long as no Default has occurred and is continuing
or would result therefrom, Holdings may merge with any other person (and if it
is not the survivor of such merger, the survivor shall assume Holdings’
obligations, as applicable, under the Loan Documents).
ARTICLE VII    

Events of Default
Section 7.01    Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):
(a)    any representation or warranty made or deemed made by the Borrower or any
Subsidiary Loan Party herein or in any other Loan Document or any certificate or
document delivered pursuant hereto or thereto shall prove to have been false or
misleading in any material respect when so made or deemed made and such false or
misleading representation or warranty (if curable) shall remain false or
misleading for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower; provided, that the failure of any representation or
warranty made or deemed made by any Loan Party (other than the representations
and warranties referred to in clause (i) of Section 4.01(b)) to be true and
correct in any material respect on the Closing Date will not constitute an Event
of Default hereunder;
(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or in
the payment of any Fee or any other amount (other than an amount referred to in
clause (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
Business Days;
(d)    default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in, Section 5.01(a),
5.05(a) or 5.08 or in Article VI;
(e)    default shall be made in the due observance or performance by Holdings
(prior to a Qualified IPO) of Article VIA or by the Borrower or any of the
Subsidiary Loan Parties of any covenant, condition or agreement contained in any
Loan Document (other than those specified in clauses (b), (c) and (d) above) and
such default shall continue unremedied for a period of 30 days (or 60 days if
such default results solely from the failure of a Subsidiary that is not a Loan
Party to duly observe or perform any such covenant, condition or agreement)
after notice thereof from the Administrative Agent to the Borrower;


160



--------------------------------------------------------------------------------





(f)    (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity (other than, for the
avoidance of doubt, Material Indebtedness with respect to Permitted
Securitization Financings) or (B) enables or permits (with all applicable grace
periods having expired) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; provided that any breach of
Section 6.10 of the ABL Facility Agreement (or a financial maintenance covenant
for the benefit of the holders of any other revolving credit facility) shall
not, by itself, constitute an Event of Default under this Agreement and the
Loans hereunder may not be accelerated as a result thereof unless there are
obligations outstanding under the ABL Facility Agreement (or such other
revolving credit facility) that have been accelerated by the agent or the
lenders thereunder as a result of such breach; or (ii) the Borrower or any of
the Subsidiaries shall fail to pay the principal of any Material Indebtedness at
the stated final maturity thereof; provided, that this clause (f) shall not
apply to any secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness if such
sale or transfer is permitted hereunder and under the documents providing for
such Indebtedness;
(g)    there shall have occurred a Change in Control;
(h)    an involuntary case or proceeding shall be commenced or an involuntary
petition shall be filed (including the filing of a notice of intention in
respect thereof) in a court of competent jurisdiction seeking (i) liquidation,
reorganization, winding up, dissolution or suspension of general operations or
other relief in respect of Holdings, the Borrower or any of the Material
Subsidiaries, or all or a substantial part of the property or assets of
Holdings, the Borrower or any Material Subsidiary, under the U.S. Bankruptcy
Code, as now constituted or hereafter amended, or any other Debtor Relief Law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator, liquidator, compulsory manager, administrator, administrative
receiver, interim receiver, receiver and manager or similar official for
Holdings, the Borrower or any of the Material Subsidiaries or for a substantial
part of the property or assets of Holdings, the Borrower or any of the Material
Subsidiaries or (iii) the winding-up or liquidation of Holdings, the Borrower or
any Material Subsidiary (except in a transaction permitted hereunder); and such
case, proceeding or petition shall continue undismissed for 60 days (but in
respect of any Subsidiary incorporated in England and Wales, 28 days) or an
order or decree approving or ordering any of the foregoing shall be entered;
(i)    Holdings, the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or case or file any petition or application seeking
liquidation, reorganization, arrangement, winding up, dissolution or suspension
of general operations or other relief under the U.S. Bankruptcy Code, as now
constituted or hereafter amended, or any other Debtor Relief Law, other than,
for the avoidance of doubt, the Chapter 11 Cases, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or case or the filing of any petition described in clause (h) above,
(iii) apply for or consent to the appointment of, or the taking of possession
by, a liquidator, administrator, receiver, interim receiver, receiver and
manager, administrative receiver, compulsory manager, trustee, custodian,
sequestrator, conservator, agent or similar official for Holdings, the Borrower
or any of the Material Subsidiaries or for all or a substantial part of the
property or assets of the Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make an assignment or a general assignment for the benefit
of creditors or (vi) become unable or admit in writing its inability or fail
generally to pay its debts as they become due or is otherwise insolvent;
(j)    the failure by the Borrower or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $75,000,000 (to the extent not covered
by insurance), which judgments are not discharged or effectively waived or
stayed for a period of 45 consecutive days, or any action shall


161



--------------------------------------------------------------------------------





be legally taken by a judgment creditor to levy upon assets or properties of the
Borrower or any Material Subsidiary to enforce any such judgment;
(k)    (i) an ERISA Event or a Canadian Pension Event shall have occurred,
(ii) the PBGC shall institute proceedings (including giving notice of intent
thereof) to terminate any Plan or Plans, (iii) the Borrower or any Subsidiary or
any ERISA Affiliate shall have been notified by the sponsor of a Multiemployer
Plan that such Multiemployer Plan is being terminated, within the meaning of
Title IV of ERISA, or (iv)  the Borrower or any Subsidiary shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan; and in each case in clauses (i) through
(iv) above, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or
(l)    (i) any Loan Document shall for any reason be asserted in writing by
Holdings (prior to a Qualified IPO), the Borrower or any Subsidiary Loan Party
not to be a legal, valid and binding obligation of any party thereto (other than
in accordance with its terms), (ii) any security interest purported to be
created by any Security Document and to extend to assets that constitute a
material portion of the Collateral shall cease to be, or shall be asserted in
writing by the Borrower or any other Loan Party not to be (other than, in each
case, in accordance with its terms), a valid and perfected security interest
(perfected as or having the priority required by this Agreement or the relevant
Security Document and subject to such limitations and restrictions as are set
forth herein and therein and in any Intercreditor Agreement and the last
paragraph of Section 4.02) in the securities, assets or properties covered
thereby, except to the extent that any such loss of perfection or priority
results from the limitations of foreign laws, rules and regulations as they
apply to pledges of Equity Interests of Foreign Subsidiaries or the application
thereof, or from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Agreement or any Foreign Security Document or to file Uniform
Commercial Code continuation statements, PPSA financing change statements or
similar filings and except to the extent that such loss is covered by a lender’s
title insurance policy and the Administrative Agent shall be reasonably
satisfied with the credit of such insurer, or (iii) a material portion of the
Guarantees pursuant to the Security Documents by Holdings (prior to a Qualified
IPO) or the Subsidiary Loan Parties guaranteeing the Obligations shall cease to
be in full force and effect (other than in accordance with the terms thereof and
subject to the last paragraph of Section 4.02), or shall be asserted in writing
by Holdings (prior to a Qualified IPO) or any Subsidiary Loan Party not to be in
effect or not to be legal, valid and binding obligations (other than in
accordance with the terms thereof); provided, that no Event of Default shall
occur under this Section 7.01(l) if the Loan Parties cooperate with the
Collateral Agent to replace or perfect such security interest and Lien, such
security interest and Lien is replaced and the rights, powers and privileges of
the Secured Parties are not materially adversely affected by such replacement;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to the Borrower described in clause (h) or (i) above, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower


162



--------------------------------------------------------------------------------





accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
For purposes of clauses (h), (i) and (j) of this Section 7.01, “Material
Subsidiary” (1) shall mean any Subsidiary that would not be an Immaterial
Subsidiary under clause (a) of the definition thereof and (2) shall exclude any
Special Purpose Securitization Subsidiary.
Section 7.02    Treatment of Certain Payments. Subject to the terms of any
applicable Intercreditor Agreement, any amount received by the Administrative
Agent or the Collateral Agent from any Loan Party (or from proceeds of any
Collateral) following any acceleration of the Obligations under this Agreement
or any Event of Default with respect to the Borrower under Section 7.01(h) or
(i), in each case that is continuing, shall be applied: (i) first, ratably, to
pay any fees, indemnities or expense reimbursements then due to the
Administrative Agent or the Collateral Agent from the Loan Parties (other than
in connection with any Secured Cash Management Agreement or Secured Hedge
Agreement), (ii) second, towards payment of interest and fees then due from the
Loan Parties hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, (iii) third,
towards payment of other Obligations (including Obligations of the Loan Parties
owing under or in respect of any Secured Cash Management Agreement or Secured
Hedge Agreement) then due from the Borrower or any other Loan Party, ratably
among the parties entitled thereto in accordance with the amounts of such
Obligations then due to such parties and (iv) last, the balance, if any, after
all of the Obligations have been paid in full, to the Borrower or as otherwise
required by Requirements of Law.
ARTICLE VIII    

The Agents
Section 8.01    Appointment. (a).  Each Lender (in its capacities as a Lender
and on behalf of itself and its Affiliates as potential counterparties to
Secured Cash Management Agreements and Secured Hedge Agreements) hereby
irrevocably designates and appoints the Administrative Agent and its successors
and assigns as the agent of such Lender under this Agreement and the other Loan
Documents, including as the Collateral Agent for such Lender and the other
Secured Parties under the Security Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
In addition, to the extent required under the laws of any jurisdiction other
than within the United States of America, each of the Lenders hereby grants to
the Administrative Agent any required powers of attorney to execute and enforce
any Security Document governed by the laws of such jurisdiction on such Lender’s
behalf. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the foregoing, each Lender hereby
authorizes the Administrative Agent to execute and deliver, and to perform its
obligations under, each of the Loan Documents to which the Administrative Agent
is a party, and to exercise all rights, powers and remedies that the
Administrative Agent may have under such Loan Documents.
(a)    In furtherance of the foregoing, each Lender (in its capacities as a
Lender and on behalf of itself and its Affiliates as potential counterparties to
Secured Cash Management Agreements or


163



--------------------------------------------------------------------------------





Secured Hedge Agreements) hereby appoints and authorizes the Collateral Agent to
act as the agent of such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any Subagents
appointed by the Collateral Agent pursuant to Section 8.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights or remedies
thereunder at the direction of the Collateral Agent) shall be entitled to the
benefits of this Article VIII (including, without limitation, Section 8.07) as
though the Collateral Agent (and any such Subagents) were an “Agent” under the
Loan Documents, as if set forth in full herein with respect thereto. It is
understood and agreed by the parties hereto, that as part of its duties and
functions, the Collateral Agent shall serve as the hypothecary representative
for all present and future secured creditors, as contemplated by Article 2692 of
the Civil Code of Québec.
(b)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender;
provided, however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to liability unless the Administrative Agent receives an indemnification and is
exculpated in a manner satisfactory to it from the Lenders with respect to such
action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Holdings, any Borrower, any Subsidiary or any Affiliate of any of the foregoing
that is communicated to or obtained by the person serving as Administrative
Agent or any of its Affiliates in any capacity. Nothing in this Agreement shall
require the Administrative Agent to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder
or in the exercise of any of its rights or powers if it shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it.
(c)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
(except in limited circumstances expressly provided for herein relating to the
maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing:
(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender or holder of any other obligation other than as
expressly set forth herein and in the other Loan Documents, regardless of
whether a Default or an Event of Default has occurred and is continuing (and it
is understood and agreed that the use of the term “agent” (or any similar term)
herein or in any other Loan Document with reference to the Administrative Agent
is not intended


164



--------------------------------------------------------------------------------





to connote any fiduciary duty or other implied (or express) obligations arising
under agency doctrine of any applicable law, and that such term is used as a
matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties); additionally, each
Lender agrees that it will not assert any claim against the Administrative Agent
based on an alleged breach of fiduciary duty by the Administrative Agent in
connection with this Agreement and/or the transactions contemplated hereby;
(ii)    to the extent that English law is applicable to the duties of the
Administrative Agent under any of the Loan Documents, Section 1 of the Trustee
Act 2000 of the United Kingdom shall not apply to the duties of the
Administrative Agent in relation to the trusts constituted by that Loan
Document; where there are inconsistencies between the Trustee Act 1925 or the
Trustee Act 2000 of the United Kingdom and the provisions of this Agreement or
such Loan Document, the provisions of this Agreement shall, to the extent
permitted by applicable law, prevail and, in the case of any inconsistency with
the Trustee Act 2000 of the United Kingdom, the provisions of this Agreement
shall constitute a restriction or exclusion for the purposes of that Act; and
(iii)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.
(d)    Each Secured Party is deemed to have authorized the Collateral Agent to
enter into the Parallel Debts, including the agreement that an amount received
in respect of a Parallel Debt will be deemed a satisfaction of a pro rata
portion of the relevant corresponding Obligations.
(e)    The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent and the Lenders, and, except solely
to the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of Holdings, the Borrowers or any
Subsidiary, or any of their respective Affiliates, shall have any rights as a
third party beneficiary under any such provisions. Each Secured Party, whether
or not a party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.
Section 8.02    Delegation of Duties. The Administrative Agent and the
Collateral Agent may execute any of their respective duties under this Agreement
and the other Loan Documents (including for purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof)) by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. Each Agent may also from
time to time, when it deems it to be necessary or desirable, appoint one or more
trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Subagent”) with respect to all or any part of the
Collateral. Should any instrument in writing from the Borrower or any other Loan
Party be required by any Subagent so appointed by an Agent to more fully or
certainly vest in and confirm to such Subagent such rights, powers, privileges
and duties, the Borrower shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
such Agent. The Administrative Agent and any Subagent may perform any of their
respective duties and exercise their respective rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such Subagent and to the Related Parties of the Administrative
Agent and any Subagent, and shall apply to their respective activities pursuant
to this Agreement. No Agent shall be


165



--------------------------------------------------------------------------------





responsible for the negligence or misconduct of any agent, attorney-in-fact or
Subagent that it selects with reasonable care.
Section 8.03    Exculpatory Provisions.
(a)    None of the Agents, or their respective Affiliates or any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (a) liable for any action taken or omitted to be taken by it
or such person under or in connection with this Agreement or any other Loan
Document (x) with the consent of or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or (y) in the absence of its
gross negligence or willful misconduct (such absence to be presumed unless
otherwise determined by a court of competent jurisdiction by a final and
non-appealable judgment) or (b) responsible in any manner to any of the Lenders
for any recitals, statements, representations or warranties made by any Loan
Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. No Agent shall be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) no Agent shall, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by such Agent or any of its
Affiliates in any capacity. The Agents shall be deemed not to have knowledge of
any Default or Event of Default unless and until written notice describing such
Default or Event of Default is given to the Administrative Agent by the Borrower
or a Lender. No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items (which on
their face purport to be such items) expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent, or (vii) the creation, perfection or priority of Liens on
the Collateral. No Cash Management Bank or Hedge Bank that obtains the benefits
of Section 7.02, any Guarantee or any Collateral by virtue of the provisions
hereof or of any Guarantee or any Security Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with


166



--------------------------------------------------------------------------------





respect to, Obligations arising under Secured Cash Management Agreements and
Secured Hedge Agreements unless the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.
(b)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 9.04, (ii) may rely on the Register to
the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of any Loan Party in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such Loan and
(vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon, any notice,
consent, certificate or other instrument or writing (which writing may be a fax,
any electronic message, Internet or intranet website posting or other
distribution) or any statement made to it orally or by telephone and believed by
it to be genuine and signed or sent or otherwise authenticated by the proper
party or parties (whether or not such person in fact meets the requirements set
forth in the Loan Documents for being the maker thereof).
Section 8.04    Reliance by Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) or conversation believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the maker thereof). Each Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to any Credit Event, that by its terms
must be fulfilled to the satisfaction of a Lender, each Agent may presume that
such condition is satisfactory to such Lender unless such Agent shall have
received notice to the contrary from such Lender prior to such Credit Event.
Each Agent may consult with legal counsel (including counsel to Holdings or the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. Each Agent may deem and
treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with such
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all or other Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all or other Lenders), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans.


167



--------------------------------------------------------------------------------





Section 8.05    Notice of Default. Neither Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
such Agent has received written notice from a Lender, Holdings or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.
Section 8.06    Non-Reliance on Agents and Other Lenders. Each Lender represents
that it is engaged in making, acquiring, or holding commercial loans in the
ordinary course of its business and expressly acknowledges that neither the
Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates have made any representations or warranties to
it and that no act by any Agent hereafter taken, including any review of the
affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by any Agent to any Lender, or any of
the Related Parties of the foregoing. Each Lender represents to the Agents that
it has, independently and without reliance upon the Administrative Agent, any
Arranger, any Syndication Agent, any Documentation Agent, any other Agent, or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and appraisal of, and investigation
into the business, operations, property, financial and other condition and
creditworthiness of, the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement and to make,
acquire or hold Loans hereunder. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent, any Arranger,
any Syndication Agent, any Documentation Agent, any other Agent, or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information (which may contain material, non-public information
within the meaning of United States securities laws concerning the Borrower and
its Affiliates) as it shall deem appropriate from time to time, continue to make
its own credit analysis, appraisals and decisions in taking or not taking action
under or based on this Agreement, the other Loan Documents or any related
agreement or any document furnished hereunder or thereunder, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates. Each Lender, by delivering its signature page to this Agreement on
the Closing Date, or delivering its signature page to an Assignment and
Acceptance or any other Loan Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Closing Date.
Section 8.07    Indemnification. The Lenders agree to indemnify each Agent in
its capacity as such (to the extent not reimbursed by Holdings or the Borrower
and without limiting the obligation of Holdings or the Borrower to do so), in
the amount of its pro rata share (in the case of the indemnification of each
Agent, outstanding Term Loans and unused Commitments hereunder) (determined at
the time such indemnity is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided, that no Lender shall be liable for the payment
of any portion of such liabilities, obligations, losses, damages,


168



--------------------------------------------------------------------------------





penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent’s gross negligence or willful misconduct. The
failure of any Lender to reimburse any Agent promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to such Agent, as
provided herein shall not relieve any other Lender of its obligation hereunder
to reimburse such Agent, for its ratable share of such amount, but no Lender
shall be responsible for the failure of any other Lender to reimburse such Agent
for such other Lender’s ratable share of such amount. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.
Section 8.08    Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust or other business with any Loan Party as though such Agent
were not an Agent and without any duty to account therefor to the Lenders. With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender”, “Lenders”, “Required Lenders” and any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent in its
individual capacity as a Lender or as one of the Required Lenders, as
applicable.
Section 8.09    Successor Administrative Agent.
(a)    The Administrative Agent may resign as Administrative Agent and
Collateral Agent upon 10 days’ notice to the Lenders and the Borrower, whether
or not a successor Administrative Agent has been appointed. If the
Administrative Agent shall resign, then the Borrower shall have the right,
subject to the reasonable consent of the Required Lenders (so long as no Event
of Default under Section 7.01(b), (c), (h) or (i) shall have occurred and be
continuing, in which case the Required Lenders shall have the right), to appoint
a successor Administrative Agent. If no successor Administrative Agent shall
have been so appointed by the Borrower or the Required Lenders, as applicable,
and shall have accepted such appointment, within 10 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New York
or an Affiliate of any such bank. In such case, such appointment shall be
subject to the prior written approval of the Borrower (which approval may not be
unreasonably withheld and shall not be required while an Event of Default has
occurred and is continuing). Upon the acceptance of any appointment as
Administrative Agent by a successor Administrative Agent, such successor agent
shall succeed to the rights, powers, privileges and duties of the Administrative
Agent and Collateral Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers, privileges and duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of such former Administrative Agent or any of the parties to this Agreement or
any holders of the Loans. Prior to any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the retiring Administrative Agent
shall take such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. The Administrative Agent will reasonably cooperate in assigning its
rights under such Parallel Debts to any such successor agent and will reasonably
cooperate in transferring all rights under the Dutch Security Documents or the
German Security Documents to such successor agent.
(b)    If no successor agent has accepted appointment as Administrative Agent by
the date that is 10 days following a retiring Administrative Agent’s notice of
resignation or intent to resign, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and (i) the retiring


169



--------------------------------------------------------------------------------





Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents; provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Security Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties, and continue to be
entitled to the rights set forth in such Security Document and Loan Document,
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this Section (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (ii) the Required Lenders shall
succeed to and become vested with all the rights, powers and privileges and
assume and perform all of the duties of the Administrative Agent and Collateral
Agent hereunder until such time, if any, as the Borrower (or the Required
Lenders) appoint a successor agent as provided for above; provided that (A) all
payments required to be made hereunder or under any other Loan Document to the
Administrative Agent for the account of any Person other than the Administrative
Agent shall be made directly to such Person and (B) all notices and other
communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 8.09 and Section 9.05, as well as any exculpatory,
reimbursement, and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (i) above. The parties
hereto acknowledge and agree that, for purposes of the Dutch Security Documents,
any resignation by the Collateral Agent is not effective until its rights under
and obligations with respect to the Parallel Debts are assigned to and assumed
by the successor Collateral Agent.
Section 8.10    Arrangers, Syndication Agents, Documentation Agents and
Co-Manager. Notwithstanding any other provision of this Agreement or any
provision of any other Loan Document, each of the persons named on the cover
page hereof as Joint Bookrunner, Joint Lead Arranger, Syndication Agents,
Documentation Agents or Co-Manager is named as such for recognition purposes
only, and in its capacity as such shall have no rights, obligations, duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document, except that each such person and its Affiliates shall be entitled to
the rights expressly stated to be applicable to them in Sections 9.05 and 9.17
(subject to the applicable obligations and limitations as set forth therein).
Section 8.11    Security Documents and Collateral Agent .
(a)    The Lenders and the other Secured Parties authorize the Collateral Agent
to release any Collateral or Guarantors in accordance with Section 9.18 or if
approved, authorized or ratified in accordance with Section 9.08. The Lenders
and the other Secured Parties hereby irrevocably authorize and instruct the
Collateral Agent to, without any further consent of any Lender or any other
Secured Party, enter into (or acknowledge and consent to) or amend, renew,
extend, supplement, restate, replace, waive or otherwise modify any ABL
Intercreditor Agreement, any First Lien/First Lien Intercreditor Agreement, any
First Lien/Second Lien Intercreditor Agreement, any other Permitted Junior
Intercreditor Agreement, any other Permitted Pari Passu Intercreditor Agreement
or any other intercreditor agreement with the collateral agent or other
representatives of the holders of Indebtedness that is to be secured by a Lien
on any Collateral that is not prohibited (including with respect to priority)
under this Agreement and to subject


170



--------------------------------------------------------------------------------





the Liens on any Collateral securing the Obligations to the provisions thereof
(any of the foregoing, an “Intercreditor Agreement”). The Lenders and the other
Secured Parties irrevocably agree that (x) the Collateral Agent may rely
exclusively on a certificate of a Responsible Officer of the Borrower as to
whether any such other Liens are not prohibited and (y) any Intercreditor
Agreement entered into by the Collateral Agent shall be binding on the Secured
Parties, and each Lender and the other Secured Parties hereby agrees that it
will take no actions contrary to the provisions of, if entered into and if
applicable, any Intercreditor Agreement. The foregoing provisions are intended
as an inducement to any provider of any Indebtedness not prohibited by
Section 6.01 hereof to extend credit to the Loan Parties and such persons are
intended third-party beneficiaries of such provisions. Furthermore, the Lenders
and the other Secured Parties hereby authorize the Administrative Agent and the
Collateral Agent to release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) to the
holder of any Lien on such property that is permitted by clauses (c), (i), (j),
(aa) or (mm) of Section 6.02 or Section 6.02(a) (if the Liens thereunder are of
a type that is contemplated by any of the foregoing clauses) in each case to the
extent the contract or agreement pursuant to which such Lien is granted
prohibits any other Liens on such property or (ii) that is or becomes Excluded
Property; and the Administrative Agent and the Collateral Agent shall do so upon
request of the Borrower; provided, that prior to any such request, the Borrower
shall have in each case delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower certifying (x) that such Lien is permitted
under this Agreement, (y) in the case of a request pursuant to clause (i) of
this sentence, that the contract or agreement pursuant to which such Lien is
granted prohibits any other Lien on such property and (z) in the case of a
request pursuant to clause (ii) of this sentence, that (A) such property is or
has become Excluded Property and (B) if such property has become Excluded
Property as a result of a contractual restriction, such restriction does not
violate Section 6.09(c).
(b)    In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Cash Management Agreements the obligations under
which constitute Secured Cash Management Agreements and no Hedging Agreement the
obligations under which constitute Secured Hedging Agreements, will create (or
be deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Secured Party that is a party to any such arrangement in
respect of Cash Management Agreements or Hedging Agreement, as applicable, shall
be deemed to have appointed the Administrative Agent to serve as administrative
agent and collateral agent under the Loan Documents and agreed to be bound by
the Loan Documents as a Secured Party thereunder, subject to the limitations set
forth in this paragraph.
(c)    Except with respect to the exercise of setoff rights in accordance with
Section 9.06 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof.


171



--------------------------------------------------------------------------------





(d)    The Lenders and other Secured Parties irrevocably authorize the
Collateral Agent, at its option and in its discretion, to subordinate any Lien
on any property granted to or held by the Collateral Agent under any Loan
Document to the holder of any Lien on such property that is permitted by Section
6.02. The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon or any certificate prepared by
any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders or any other Secured Party for any failure
to monitor or maintain any portion of the Collateral.
Section 8.12    Right to Realize on Collateral and Enforce Guarantees. In case
of the pendency of receivership, interim receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding with respect to any Loan Party under any Debtor Relief Law
or similar law now or hereafter in effect, relative to any Loan Party, (i) the
Administrative Agent (irrespective of whether the principal of any Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise (A) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
any or all of the Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Administrative Agent and any Subagents (including any claim under
Sections 2.12, 2.13, 2.15, 2.16, 2.17 and 9.05) allowed in such judicial
proceeding, and (B) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same, and (ii) any
custodian, receiver, interim receiver, receiver and manager, monitor, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and each other Secured Party to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the Lenders or the
other Secured Parties, to pay to the Administrative Agent any amount due to it,
in its capacity as the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents (including
under Section 9.05). Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (a) no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the Secured Parties
in accordance with the terms hereof and all powers, rights and remedies under
the Security Documents may be exercised solely by the Collateral Agent on behalf
of the Secured Parties in accordance with the terms thereof and (b) in the event
of a foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other Disposition.


172



--------------------------------------------------------------------------------





Section 8.13    Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the IRS or
any authority of the United States or other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender for any reason (including because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstances that rendered
the exemption from, or reduction of, withholding Tax ineffective), such Lender
shall indemnify the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by any applicable Loan Party and without
limiting the obligation of any applicable Loan Party to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including penalties, fines, additions to Tax and interest, together
with all expenses incurred, including legal expenses, allocated staff costs and
any out of pocket expenses. Each Lender hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 8.13.
Section 8.14    Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such person became a
Lender party hereto, to, and (y) covenants, from the date such person became a
Lender party hereto to the date such person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:
(i) such Lender is not using “plan assets” of one or more Benefit Plans in
connection with the Loans or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants,


173



--------------------------------------------------------------------------------





as of the date such person became a Lender party hereto, to, and (y) covenants,
from the date such person became a Lender party hereto to the date such person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, the Arrangers and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that:
(i) none of the Administrative Agent, the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii) the person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that has under management
or control, total assets of at least $50,000,000, in each case as described in
29 CFR § 2510.3-21(c)(1)(A)-(E),
(iii) the person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies,
(iv) the person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and
(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Commitments or
this Agreement.
(c) Each of the Administrative Agent and the Arrangers hereby informs the
Lenders that each such person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such person has a financial interest
in the transactions contemplated hereby in that such person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
Section 8.15    Credit Bidding. The Lenders and other Secured Parties hereby
irrevocably authorize the Collateral Agent, at the direction of the Required
Lenders, to credit bid all or any portion of the Obligations (including by
accepting some or all of the Collateral in satisfaction of some or all of the
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof


174



--------------------------------------------------------------------------------





conducted under the provisions of the U.S. Bankruptcy Code, including under
Sections 363, 1123 or 1129 of the U.S. Bankruptcy Code, or any similar laws in
any other jurisdictions to which a Loan Party is subject, or (b) at any other
sale, foreclosure or acceptance of collateral in lieu of debt conducted by (or
with the consent or at the direction of) the Collateral Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid by the
Collateral Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid, (i) the
Collateral Agent shall be authorized to form one or more acquisition vehicles
and to assign any successful credit bid to such acquisition vehicle or vehicles,
(ii) each of the Secured Parties’ ratable interests in the Obligations which
were credit bid shall be deemed without any further action under this Agreement
to be assigned to such vehicle or vehicles for the purpose of closing such sale,
(iii) the Collateral Agent shall be authorized to adopt documents providing for
the governance of the acquisition vehicle or vehicles (provided that any actions
by the Collateral Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.08 of this Agreement),
(iv) the Collateral Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Collateral Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
Section 8.16    Posting of Communications.
(a)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).


175



--------------------------------------------------------------------------------





(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and Holdings and the Borrower acknowledge and agree
that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders and
Holdings and the Borrowers hereby approve distribution of the Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.
(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
or any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through an
Approved Electronic Platform.
(d)    Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.
(e)    Each of the Lenders, Holdings and the Borrowers agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.


176



--------------------------------------------------------------------------------





(f)    Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.
Section 8.17    Certain German Matters. In relation to the German Security
Documents the following additional provisions shall apply:
(a)    The Collateral Agent shall (A) hold and administer any Collateral granted
pursuant to a German Security Document which is security assigned or otherwise
transferred (Sicherungseigentum/Sicherungsabtretung) under a non-accessory
security right (nicht-akzessorische Sicherheit) to it in its own name as
fiduciary (treuhänderisch) for the benefit of the Secured Parties and
(B) administer any Collateral granted pursuant to a German Security Documents
which is pledged (Verpfändung) or otherwise transferred to the Collateral Agent
creating or evidencing an accessory security right (akzessorische Sicherheit) as
agent.
(b)    Each of the Secured Parties hereby authorizes and grants a power of
attorney (Vollmacht), and each future Secured Party by becoming a party to this
Agreement in accordance with Section 9.04 authorizes and grants a power of
attorney (Vollmacht), to the Collateral Agent (whether or not by or through
employees or agents) (A) to exercise such rights, remedies, powers and
discretions as are specifically delegated to or conferred upon the Secured
Parties under the German Security Documents together with such powers and
discretions as are reasonably incidental thereto (B) to take such action on its
behalf as may from time to time be authorized under or in accordance with the
German Security Documents; and (C) to accept as its representative
(Stellvertreter) any pledge or other creation of any accessory security right
granted in favor of such Secured Party in connection with the German Security
Documents and to agree to and execute on its behalf as its representative
(Stellvertreter) any amendments and/or alterations to any German Security
Document which creates a pledge or any other accessory security right
(akzessorische Sicherheit) including the release or confirmation of release of
such security.
(c)    Each of the Secured Parties hereby releases the Collateral Agent from any
restrictions on representing several persons and self-dealing under any
applicable law to make use of any authorization granted under this Agreement and
to perform its duties and obligations as Collateral Agent hereunder and under
the German Security Documents.
(d)    Each of the Secured Parties hereby ratifies and approves, and each future
Secured Party by becoming party to this Agreement in accordance with Section
9.04 ratifies and approves, all acts and declarations previously done by the
Collateral Agent on such person’s behalf (including for the avoidance of doubt
the declarations made by the Collateral Agent as representative without power of
attorney (Vertreter ohne Vertretungsmacht) in relation to the creation of any
pledge (Pfandrecht) on behalf and for the benefit of the Secured Parties as
future pledgee or otherwise).
(e)    For the purpose of performing its rights and obligations as Collateral
Agent and to make use of any authorization granted under the German Security
Documents, each Secured Party hereby authorizes, and each future Secured Party
by becoming a party to this Agreement in accordance with Section 9.04 of this
Agreement authorizes, the Collateral Agent to act as its agent (Stellvertreter),
and releases the Collateral Agent from any restrictions on representing several
persons and self-dealing under any applicable law, and in particular from the
restrictions of Section 181 of the German Civil Code (Bürgerliches Gesetzbuch).
The Collateral Agent has the power to grant sub-power of attorney, including the
release from the restrictions of section 181 of the German Civil Code
(Bürgerliches Gesetzbuch).


177



--------------------------------------------------------------------------------





Section 8.18    Certain English Matters.
(a)    In this Agreement and any Security Document governed by English law, any
rights and remedies exercisable by, any documents to be delivered to, or any
other indemnities or obligations in favor of the Administrative Agent or the
Collateral Agent shall be, as the case may be, exercisable by, delivered to, or
be indemnities or other obligations in favor of, such Agent (or any other person
acting in such capacity) in its capacity as security trustee of the Secured
Parties to the extent that the rights, deliveries, indemnities or other
obligations relate to any Security Document governed by English law or the
security thereby created. Any obligations of such Agent (or any other person
acting in such capacity) in this Agreement and any Security Document governed by
English law shall be obligations of such Agent in its capacity as security
trustee of the Secured Parties to the extent that the obligations relate to any
Security Document governed by English law or the security thereby created.
Additionally, in its capacity as security trustee of the Secured Parties, such
Agent (or any other person acting in such capacity) shall have (i) all the
rights, remedies and benefits in favor of the Administrative Agent contained in
the provisions of the whole of this Article VIII, (ii) all the powers of an
absolute owner of the security constituted by any Security Document governed by
English law and (iii) all the rights, remedies and powers granted to it and be
subject to all the obligations and duties owed by it under any Security Document
governed by English law and/or any of the Loan Documents.
(b)    Each Secured Party (on behalf of itself and its Affiliates as potential
counterparties) hereby appoints the Collateral Agent to act as its trustee under
and in relation to any Security Document governed by English law and to hold the
assets subject to the security thereby created as trustee for the Secured
Parties on the trusts and other terms contained in any Security Document
governed by English law and each Secured Party hereby irrevocably authorizes the
Collateral Agent in its capacity as security trustee of Secured Parties to
exercise such rights, remedies, powers and discretions as are specifically
delegated to the Collateral Agent as security trustee of the Secured Parties by
the terms of any Security Document governed by English law together with all
such rights, remedies, powers and discretions as are reasonably incidental
thereto.
(c)    Any reference in this Agreement to Liens stated to be in favor of the
Administrative Agent or the Collateral Agent shall be construed so as to include
a reference to Liens granted in favor of the Administrative Agent or Collateral
Agent in its capacity as security trustee of the Secured Parties.
(d)    The Secured Parties agree that, at any time that the person acting as
security trustee of the Secured Parties in respect of any Security Document
governed by English law shall be a person other than the Agents, such other
person shall have the rights, remedies, benefits and powers granted to the
Administrative Agent and (as the case may be) Collateral Agent in its capacity
as security trustee of the Secured Parties under this Agreement and (as the case
may be) any Security Document governed by English law.
(e)    Nothing shall require the Administrative Agent and/or the Collateral
Agent in the capacity as security trustee of the Secured Parties under this
Agreement and any Security Document governed by English law to act as a trustee
at common law or to be holding any property on trust, in any jurisdiction
outside the United States of America or England and Wales which may not operate
under the principles of trust or where such trust would not be recognized or its
effects would not be enforceable.
Section 8.19    Certain Canadian Matters. For greater certainty, and without
limiting the powers of the Administrative Agent or any other person acting as an
agent, attorney-in-fact or mandatory for the Administrative Agent under this
Agreement or under any of the other Loan Documents, and for the


178



--------------------------------------------------------------------------------





purposes of holding any security granted by a Borrower or any other Loan Party
pursuant to the laws of the Province of Quebec to secure payment of any bond
issued by a Borrower or any Loan Party, each Lender hereby irrevocably appoints
and authorizes the Administrative Agent to act as the fondé de pouvoir and
hypothecary representative (in such capacity, the “Attorney”) of the Lenders as
contemplated under Article 2692 of the Civil Code of Québec, and to enter into,
to take and to hold on its behalf, and for its benefit, any hypothec, and to
exercise such powers and duties that are conferred upon the Attorney under any
hypothec. The execution by the Attorney prior to the date hereof of any document
creating or evidencing any such security for the benefit of any of the Lenders
is hereby ratified and confirmed. Moreover, without prejudice to such
appointment and authorization to act as the hypothecary representative and the
person holding the power of attorney as aforesaid, each Lender hereby
irrevocably appoints and authorizes the Administrative Agent (in such capacity,
the “Custodian”) to act as agent and custodian for and on behalf of the Lenders
to hold and be the sole registered holder of any bond which may be issued under
any hypothec, the whole notwithstanding Section 32 of An Act respecting the
special powers of legal persons (Quebec) or any other applicable law, and to
execute all related documents. Each of the Attorney and the Custodian shall:
(a) have the sole and exclusive right and authority to exercise, except as may
be otherwise specifically restricted by the terms hereof, all rights and
remedies given to the Attorney and the Custodian (as applicable) pursuant to any
hypothec, bond, pledge, applicable laws or otherwise, (b) benefit from and be
subject to all provisions hereof with respect to the Administrative Agent
mutatis mutandis, including, without limitation, all such provisions with
respect to the liability or responsibility to and indemnification by the
Lenders, and (c) be entitled to delegate from time to time any of its powers or
duties under any hypothec, bond, or pledge on such terms and conditions as it
may determine from time to time. Any person who becomes a Lender shall, by its
execution of an Assignment and Acceptance, be deemed to have consented to and
confirmed: (i) the Attorney as the hypothecary representative and the person
holding the power of attorney as aforesaid and to have ratified, as of the date
it becomes a Lender, all actions taken by the Attorney in such capacity, and
(ii) the Custodian as the agent and custodian as aforesaid and to have ratified,
as of the date it becomes a Lender, all actions taken by the Custodian in such
capacity. The substitution of the Administrative Agent pursuant to the
provisions of this Article VIII shall also constitute the substitution of the
Attorney and the Custodian.
Section 8.20    Foreign Obligations. Notwithstanding anything in this Agreement
or any other Loan Document, and for the avoidance of doubt, no Foreign
Subsidiary Loan Party shall provide or be deemed to provide, any Guarantee of or
security for any Obligation of Holdings or any Domestic Loan Party.
ARTICLE IX    

Miscellaneous
Section 9.01    Notices; Communications. (a).  Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in Section 9.01(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
electronic means as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
(i)    if to any Loan Party or the Administrative Agent, to the address,
electronic mail address or telephone number specified for such person on
Schedule 9.01; and
(ii)    if to any other Lender, to the address, electronic mail address or
telephone number specified in its Administrative Questionnaire.


179



--------------------------------------------------------------------------------





(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them, provided that
approval of such procedures may be limited to particular notices or
communications.
(c)    Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received. Notices
delivered through electronic communications to the extent provided in
Section 9.01(b) above shall be effective as provided in such Section 9.01(b).
(d)    Any party hereto may change its address for notices and other
communications hereunder by notice to the other parties hereto.
(e)    Documents required to be delivered pursuant to Section 5.04 may be
delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender entitled to access thereto and
the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent); provided, that the Borrower
shall notify the Administrative Agent (by electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Except for such
certificates required by Section 5.04(c), the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
Section 9.02    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans and the execution and delivery of
the Loan Documents, regardless of any investigation made by such persons or on
their behalf, and shall continue in full force and effect until the Termination
Date. Without prejudice to the survival of any other agreements contained
herein, indemnification and reimbursement obligations contained herein
(including pursuant to Sections 2.15, 2.16, 2.17 and 9.05) shall survive the
Termination Date.
Section 9.03    Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower, the Dutch Borrower and the
Administrative Agent and when the Administrative Agent shall have received
copies hereof which, when taken together, bear the signatures of each of the
other parties hereto, and thereafter shall be binding upon and inure to the
benefit of Holdings, the Borrower, the Dutch Borrower, the Administrative Agent
and each Lender and their respective permitted successors and assigns.
Section 9.04    Successors and Assigns. (a).  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) except as
permitted by Section 6.05, neither the Borrower nor the Dutch Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent


180



--------------------------------------------------------------------------------





of each Lender (and any attempted assignment or transfer by the Borrower or the
Dutch Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in clause (c) of this Section 9.04), and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement or the other Loan Documents.
(a)    %4.  Subject to the conditions set forth in subclause (ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower, which consent, with respect to the assignment of a Term
Loan, will be deemed to have been given if the Borrower has not objected thereto
within five (5) Business Days after the delivery of any request for such
consent; provided, that no consent of the Borrower shall be required for an
assignment of a Term Loan to a Lender, an Affiliate of a Lender, an Approved
Fund, or in the case of assignments during the primary syndication of the
Commitments and Loans to persons identified to and agreed by the Borrower in
writing prior to the Closing Date, or if an Event of Default under
Section 7.01(b), (c), (h) or (i) has occurred and is continuing, any other
person; and
(B)    the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for (i) an assignment of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender, an Approved Fund, the Borrower or an
Affiliate of the Borrower made in accordance with Section 9.04(i) or
Section 9.21 and (ii) any assignment between Goldman Sachs Bank USA and Goldman
Sachs Lending Partners LLC.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $500,000 in the case of Term Loans and (y) $5,000,000 (or €5,000,000 or the
Alternate Currency Equivalent, in each case, as such amount corresponds to the
denomination of the applicable Loan or Commitment) in the case of Revolving
Facility Loans or Revolving Facility Commitments, unless each of the Borrower
and the Administrative Agent otherwise consent (provided that no such consent of
the Borrower shall be required if an Event of Default has occurred and is
continuing); provided, that such amounts shall be aggregated in respect of each
Lender and its Affiliates or Approved Funds (with simultaneous assignments to or
by two or more Related Funds shall be treated as one assignment), if any;
(B)    the parties to each assignment shall (1) execute and deliver to the
Administrative Agent (x) an Assignment and Acceptance or (y) to the extent
applicable, an agreement incorporating an Assignment and Acceptance by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Acceptance are participants or (2) if
previously agreed with the Administrative Agent, manually execute and deliver to
the Administrative Agent an Assignment and Acceptance, in each case together
with a


181



--------------------------------------------------------------------------------





processing and recordation fee of $3,500 (or €3,000, as such amount corresponds
to the denomination of the applicable Loan or Commitment) (which fee may be
waived or reduced in the reasonable discretion of the Administrative Agent);
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent (i) an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws and (ii) any tax forms required to be delivered pursuant to
Section 2.17;
(D)    the Assignee shall not be the Borrower or any of the Borrower’s
Affiliates or Subsidiaries except in accordance with Section 9.04(i) or
Section 9.21;
(E)    assignment or transfer to or assumption by any person of Commitments or
Loans with respect to a Dutch Borrower shall only be permitted if such person is
a Non-Public Lender; and
(F)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans.


For the purposes of this Section 9.04, “Approved Fund” shall mean any person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. Notwithstanding the foregoing or anything to
the contrary herein, no Lender shall be permitted to assign or transfer any
portion of its rights and obligations under this Agreement to (A) any Ineligible
Institution, (B) any Defaulting Lender or any of its Subsidiaries, or any person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
persons described in this clause (B), or (C) a natural person. Notwithstanding
the foregoing, each Loan Party and the Lenders acknowledge and agree that the
Administrative Agent shall not have any responsibility or obligation to
determine whether any Lender or potential Lender is an Ineligible Institution
and the Administrative Agent shall have no liability with respect to any
assignment made to an Ineligible Institution.
(i)    Subject to acceptance and recording thereof pursuant to subclause
(v) below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05 (subject to the limitations and requirements of those
Sections)); provided, that an Assignee shall not be entitled to receive any
greater payment pursuant to Section 2.17 than the applicable Assignor would have
been entitled to receive had no such assignment occurred. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that


182



--------------------------------------------------------------------------------





does not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (d) of this Section 9.04 (except to the
extent such participation is not permitted by such clause (d) of this Section
9.04, in which case such assignment or transfer shall be null and void).
(i)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
and interest amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice; provided, that no Lender
shall, in such capacity, have access to, or be otherwise permitted to review any
information in the Register other than information with respect to such Lender.
(ii)    Upon its receipt of (x) a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Acceptance by reference pursuant to
an Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Acceptance are participants, the Assignee’s
completed Administrative Questionnaire (unless the Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in clause
(b) of this Section 9.04, if applicable, and any written consent to such
assignment required by clause (b) of this Section 9.04 and any applicable tax
forms, the Administrative Agent shall accept such Assignment and Acceptance and
promptly record the information contained therein in the Register; provided that
if either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b) or 2.18(d), the Administrative Agent shall have no obligation to accept
such Assignment and Acceptance and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this subclause (v).
(b)    [Reserved].
(c)    %4. Any Lender may, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations in Loans and Commitments to one or
more banks or other entities other than (I) any Ineligible Institution (to the
extent that the list of Ineligible Institutions has been made available to such
Lender; provided, that the Administrative Agent shall, upon the request of such
person, make the list of Ineligible Institutions available to any Lender,
Assignee or Participant) or (II) any Defaulting Lender or any of its
Subsidiaries, or any person who, upon becoming a Lender hereunder, would
constitute any of the foregoing persons described in this clause (II) (a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall


183



--------------------------------------------------------------------------------





provide that such Lender shall retain the sole right to enforce this Agreement
and the other Loan Documents and to approve any amendment, modification or
waiver of any provision of this Agreement and the other Loan Documents;
provided, that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver that both (1) requires the consent of each Lender
directly affected thereby pursuant to clauses (i), (ii), (iii) or (vi) of the
first proviso to Section 9.08(b) and (2) directly adversely affects such
Participant (but, for the avoidance of doubt, not any waiver of any Default or
Event of Default). The Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(e) (it being
understood that the documentation required under Section 2.17(e) shall be
delivered to the participating Lender)to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to clause (b) of this
Section 9.04; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.19(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender; provided, that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any
Participant or potential Participant is an Ineligible Institution and the
Administrative Agent shall have no liability with respect to any participation
made to an Ineligible Institution.
(i)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts and
interest amounts of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and each
party hereto shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Without limitation of the
requirements of this Section 9.04(d), no Lender shall have any obligation to
disclose all or any portion of a Participant Register to any person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or other Loan Obligations under any Loan
Document), except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other Loan Obligation is in registered form for
U.S. federal income tax purposes or is otherwise required by applicable law. For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent, which consent shall state that it is being given pursuant
to this Section 9.04(d)(iii); provided, that each potential Participant shall
provide such information as is reasonably requested by the Borrower in order for
the Borrower to determine whether to provide its consent.


184



--------------------------------------------------------------------------------





(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 9.04 shall not apply to any
such pledge or assignment of a security interest; provided, that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.
(e)    Each of the Borrower and the Dutch Borrower, upon receipt of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in clause (e) above.
(f)    Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.
(g)    [Reserved].
(h)    Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (i) or (j)
of this Section 9.04), any of Holdings or its Subsidiaries, including the
Borrower, may purchase by way of assignment and become an Assignee with respect
to Term Loans at any time and from time to time from Lenders in accordance with
Section 9.04(b) hereof (each, a “Permitted Loan Purchase”); provided, that, in
respect of any Permitted Loan Purchase, (A)  no Permitted Loan Purchase shall be
made from the proceeds of any extensions of credit under the ABL Facility,
(B) upon consummation of any such Permitted Loan Purchase, the Loans purchased
pursuant thereto shall be deemed to be automatically and immediately cancelled
and extinguished in accordance with Section 9.04(j), (C) in connection with any
such Permitted Loan Purchase, any of Holdings or its Subsidiaries, including the
Borrower and such Lender that is the assignor (an “Assignor”) shall execute and
deliver to the Administrative Agent a Permitted Loan Purchase Assignment and
Acceptance (and for the avoidance of doubt, (x) shall make the representations
and warranties set forth in the Permitted Loan Purchase Assignment and
Acceptance and (y) shall not be required to execute and deliver an Assignment
and Acceptance pursuant to Section 9.04(b)(ii)(B)) and shall otherwise comply
with the conditions to assignments under this Section 9.04 and (D) no Event of
Default would exist immediately after giving effect on a Pro Forma Basis to such
Permitted Loan Purchase.
(i)    Each Permitted Loan Purchase shall, for purposes of this Agreement be
deemed to be an automatic and immediate cancellation and extinguishment of such
Term Loans and the Borrower shall, upon consummation of any Permitted Loan
Purchase, notify the Administrative Agent that the Register be updated to record
such event as if it were a prepayment of such Loans.
(j)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions


185



--------------------------------------------------------------------------------





thereto set forth herein, the parties to the assignment shall make such
additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to pay and satisfy
in full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent or any other Lender hereunder (and interest accrued
thereon); provided that notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Section 9.05    Expenses; Indemnity. (a).  The Borrower agrees to pay

(i) all reasonable and documented out-of-pocket expenses (including Other Taxes)
incurred by the Administrative Agent or the Collateral Agent in connection with
the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent or the Collateral Agent in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof, including the reasonable fees, charges and
disbursements of Simpson Thacher & Bartlett LLP, counsel for the Administrative
Agent, the Collateral Agent and the Arrangers and the Co-Manager, and, if
necessary, the reasonable fees, charges and disbursements of one local counsel
per jurisdiction, and (ii) all reasonable and documented out-of-pocket expenses
(including Other Taxes) incurred by the Agents or any Lender in connection with
the enforcement of their rights in connection with this Agreement and the other
Loan Documents, in connection with the Loans made hereunder, including the fees,
charges and disbursements of a single counsel for all such persons, taken as a
whole, and, if necessary, a single local counsel in each appropriate
jurisdiction for all such persons, taken as a whole (and, in the case of an
actual or perceived conflict of interest where such person affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel with the Borrower’s prior written consent (not to be unreasonably
withheld), of another firm of counsel for such affected person).
(a)    The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the Arrangers, the Joint Bookrunners, the Co-Manager, each Lender, the
Syndication Agents, the Documentation Agents, each of their respective
Affiliates, successors and assignors, and each of their respective directors,
officers, employees, agents, trustees, advisors and members (each such person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel fees, charges and disbursements (excluding the
allocated costs of in house counsel and limited to not more than one counsel for
all such Indemnitees, taken as a whole, and, if necessary, a single local
counsel in each appropriate jurisdiction for all such Indemnitees, taken as a
whole (and, in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel with the Borrower’s prior written consent
(not to be unreasonably withheld), of another firm of counsel for such affected
Indemnitee)), incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby, (ii) the use of the proceeds of the
Loans, (iii) any violation of or liability under Environmental Laws by the
Borrower or any Subsidiary, (iv) any actual or alleged presence, Release or
threatened Release of or exposure to Hazardous Materials at, under, on, from or
to any property


186



--------------------------------------------------------------------------------





owned, leased or operated by the Borrower or any Subsidiary or (v) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and regardless of whether such
matter is initiated by a third party or by Holdings, the Borrower or any of
their subsidiaries or Affiliates; provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any of its
Related Parties, (y) arose from a material breach of such Indemnitee’s or any of
its Related Parties’ obligations under any Loan Document (as determined by a
court of competent jurisdiction in a final, non-appealable judgment) or
(z) arose from any claim, actions, suits, inquiries, litigation, investigation
or proceeding that does not involve an act or omission of the Borrower or any of
its Affiliates and is brought by an Indemnitee against another Indemnitee (other
than any claim, actions, suits, inquiries, litigation, investigation or
proceeding against any Agent, Arranger or the Co-Manager in its capacity as
such). None of the Indemnitees (or any of their respective affiliates) shall be
responsible or liable to Holdings, the Borrower or any of their respective
subsidiaries, Affiliates or stockholders or any other person or entity for any
special, indirect, consequential or punitive damages, which may be alleged as a
result of the Facilities or the Transactions. The provisions of this
Section 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent or any Lender. All amounts due under this Section 9.05
shall be payable within 15 days after written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.
(b)    Except as expressly provided in Section 9.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 9.05 shall not apply to any Taxes (other than Taxes
that represent losses, claims, damages, liabilities and related expenses
resulting from a non-Tax claim), which shall be governed exclusively by
Section 2.17 and, to the extent set forth therein, Section 2.15.
(c)    To the fullest extent permitted by applicable law, Holdings, the Borrower
and the Dutch Borrower shall not assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(d)    The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent or the Collateral Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.
Section 9.06    Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Lender to or for the
credit or the account of Holdings (prior to a Qualified IPO), the Borrower or
any Subsidiary against any of and all the obligations of Holdings (prior to a
Qualified IPO) or the Borrower now or hereafter existing under this Agreement or


187



--------------------------------------------------------------------------------





any other Loan Document held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender under this Section 9.06 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
may have. Notwithstanding the foregoing, no Lender shall exercise setoff rights
with respect to the Dutch Borrower’s assets and apply such proceeds to the
Obligations of the Borrower hereunder.
Section 9.07    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.
Section 9.08    Waivers; Amendment. (a).  No failure or delay of the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Holdings,
the Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by clause (b) below, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on Holdings, the Borrower or any other Loan
Party in any case shall entitle such person to any other or further notice or
demand in similar or other circumstances.
(a)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (x) as provided in
Section 2.21 or Section 8.11, (y) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by Holdings (prior to a
Qualified IPO), the Borrower, the Dutch Borrower and the Required Lenders (or,in
respect of any waiver, amendment or modification of Section 2.11(b) or (c), the
Required Prepayment Lenders, rather than the Required Lenders), and (z) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by each Loan Party party thereto and the Administrative
Agent and consented to by the Required Lenders; provided, however, that no such
agreement shall:
(i)    decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan, without the prior written
consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification); provided, that any amendment to the financial definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (i),


188



--------------------------------------------------------------------------------





(ii)    increase or extend the Commitment of any Lender, or decrease any fees of
any Lender without the prior written consent of such Lender (which,
notwithstanding the foregoing, such consent of such Lender shall be the only
consent required hereunder to make such modification); provided, that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default,
mandatory prepayments or of a mandatory reduction in the aggregate Commitments
shall not constitute an increase or extension of the Commitments of any Lender
for purposes of this clause (ii),
(iii)    extend or waive any Term Loan Installment Date or reduce the amount due
on any Term Loan Installment Date or extend any date on which payment of
interest on any Loan or any Fees is due, without the prior written consent of
each Lender directly adversely affected thereby (which, notwithstanding the
foregoing, such consent of such Lender directly adversely affected thereby shall
be the only consent required hereunder to make such modification),
(iv)    amend the provisions of Section 7.02 with respect to the pro rata
application of payments required thereby in a manner that by its terms modifies
the application of such payments required thereby to be on a less than pro rata
basis, without the prior written consent of each Lender adversely affected
thereby (which, notwithstanding the foregoing, such consent of such Lender
directly adversely affected thereby shall be the only consent required hereunder
to make such modification),
(v)    amend or modify the provisions of this Section 9.08 or the definition of
the terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby, in each case except, for the avoidance of doubt, as otherwise provided
in Section 9.08(d) and (e) (it being understood that, with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the Loans and Commitments are included on the Closing Date),
(vi)    release all or substantially all of the Collateral or all or
substantially all of the Subsidiary Loan Parties from their respective
Guarantees under the U.S. Guarantee Agreement or the Foreign Guarantee
Agreement, as applicable (in each case, other than in connection with any
release of the relevant Guarantees or Collateral not prohibited by the Loan
Documents), unless, in the case of a Subsidiary Loan Party, all or substantially
all the Equity Interests of such Subsidiary Loan Party is sold or otherwise
disposed of in a transaction permitted by this Agreement, without the prior
written consent of each Lender other than a Defaulting Lender, or
(vii)    effect any waiver, amendment or modification that by its terms
adversely affects the rights in respect of payments or collateral of Lenders
participating in any Facility differently from those of Lenders participating in
another Facility, without the consent of the Majority Lenders participating in
the adversely affected Facility except, for the avoidance of doubt, as otherwise
provided in Section 9.08(d) and (e) (it being agreed that the Required Lenders
may waive, in whole or in part, any prepayment or Commitment reduction required
by Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent acting as such at the
effective date of such agreement, as applicable. Each Lender shall be bound by
any waiver, amendment


189



--------------------------------------------------------------------------------





or modification authorized by this Section 9.08 and any consent by any Lender
pursuant to this Section 9.08 shall bind any Assignee of such Lender.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be affected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
(b)    Without the consent of any Lender, the Loan Parties and the
Administrative Agent and/or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
to include holders of Other First Liens in the benefit of the Security Documents
in connection with the incurrence of any Other First Lien Debt, or as required
by local law to give effect to, or protect any security interest for the benefit
of the Secured Parties, in any property or so that the security interests
therein comply with applicable law or this Agreement or in each case to
otherwise enhance the rights or benefits of any Lender under any Loan Document.
(c)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings (prior to a Qualified IPO), the Borrower and the
Dutch Borrower (a)  to permit additional extensions of credit to be outstanding
hereunder from time to time and the accrued interest and fees and other
obligations in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and the Revolving
Facility Loans and the accrued interest and fees and other obligations in
respect thereof and (b) to include appropriately the holders of such extensions
of credit in any determination of the requisite lenders required hereunder,
including Required Lenders, and Required Prepayment Lenders.
(d)    Notwithstanding the foregoing, technical and conforming modifications to
the Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary (A) to integrate any Incremental Term Loan Commitments or Incremental
Revolving Facility Commitments in a manner consistent with Section 2.21,
including, with respect to Revolving Facility Loans or Other Term Loans, as may
be necessary to establish such Incremental Term Loan Commitments or Incremental
Revolving Facility Commitments as a separate Class or tranche from the existing
Term Facility Commitments or Revolving Facility Commitments, as applicable, and,
in the case of Extended Term Loans, to reduce the amortization schedule of the
related existing Class of Term Loans proportionately, (B) to effect an alternate
interest rate in a manner consistent with Section 2.14, (C) to integrate any
Other First Lien Debt or (D) to cure any ambiguity, omission, defect or
inconsistency.
(e)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.21 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each


190



--------------------------------------------------------------------------------





Class Loan on the Applicable Date (but without changing the amount of any such
Lender’s Term Loans), and each such Lender shall be deemed to have effectuated
such assignments as shall be required to ensure the foregoing. The “Pro Rata
Share” of any Lender on the Applicable Date is the ratio of (1) the sum of such
Lender’s Existing Class Loans immediately prior to the Applicable Date plus the
amount of New Class Loans made by such Lender on the Applicable Date over
(2) the aggregate principal amount of all Class Loans on the Applicable Date.
(f)    With respect to the incurrence of any secured or unsecured Indebtedness
(including any intercreditor agreement relating thereto), the Borrower may elect
(in its discretion, but shall not be obligated) to deliver to the Administrative
Agent a certificate of a Responsible Officer at least three Business Days prior
to the incurrence thereof (or such shorter time as the Administrative Agent may
agree in its reasonable discretion), together with either drafts of the material
documentation relating to such Indebtedness or a description of such
Indebtedness (including a description of the Liens intended to secure the same
or the subordination provisions thereof, as applicable) in reasonably sufficient
detail to be able to make the determinations referred to in this paragraph,
which certificate shall either, at the Borrower’s election, (x) state that the
Borrower has determined in good faith that such Indebtedness satisfies the
requirements of the applicable provisions of Sections 6.01 and 6.02 (taking into
account any other applicable provisions of this Section 9.08), in which case
such certificate shall be conclusive evidence thereof, or (y) request the
Administrative Agent to confirm, based on the information set forth in such
certificate and any other information reasonably requested by the Administrative
Agent, that such Indebtedness satisfies such requirements, in which case the
Administrative Agent may determine whether, in its reasonable judgment, such
requirements have been satisfied (in which case it shall deliver to the Borrower
a written confirmation of the same), with any such determination of the
Administrative Agent to be conclusive evidence thereof, and the Lenders hereby
authorize the Administrative Agent to make such determinations.
(g)    [Reserved.]
(h)    [Reserved.]
(i)    The applicable Loan Party, together with the Administrative Agent or the
Collateral Agent, as applicable, may enter into amendments or supplements to the
Security Documents to reflect the parties’ intentions as reflected in the Agreed
Security Principles.
Section 9.09    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided, that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation.
Section 9.10    Entire Agreement. This Agreement, the other Loan Documents and
the agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents,


191



--------------------------------------------------------------------------------





expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.
Section 9.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
Section 9.12    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
Section 9.13    Counterparts; Electronic Execution of Assignments and Certain
Other Documents.
(a)    This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which, when taken together, shall
constitute but one contract, and shall become effective as provided in
Section 9.03. Delivery of an executed counterpart to this Agreement by
electronic transmission pursuant to procedures approved by the Administrative
Agent shall be as effective as delivery of a manually signed original.
(b)    The words “execution,” “execute”, “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments, Borrowing Requests, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
Section 9.14    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


192



--------------------------------------------------------------------------------





Section 9.15    Jurisdiction; Consent to Service of Process. (a).  The Borrower
and each other Loan Party irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, the Collateral Agent, any Lender, or any Affiliate of
the foregoing in any way relating to this Agreement or any other Loan Document
(other than the Foreign Security Documents) or the transactions relating hereto
or thereto, in any forum other than the courts of the State of New York sitting
in New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Loan Party or its properties in the courts of any
jurisdiction.
(a)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court. The U.S. Borrower hereby agrees to serve as a process agent on
behalf of all Loan Parties.
(b)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement or any other Loan Document
to serve process in any other manner permitted by law.
Section 9.16    Confidentiality. Each of the Lenders and each of the Agents
agrees that it shall maintain in confidence any information relating to
Holdings, any Parent Entity, the Borrower and any Subsidiary furnished to it by
or on behalf of Holdings, any Parent Entity, the Borrower or any Subsidiary
(other than information that (a) has become generally available to the public
other than as a result of a disclosure by such party, (b) has been independently
developed by such Lender or such Agent without violating this Section 9.16 or
(c) was available to such Lender or such Agent from a third party having, to
such person’s knowledge, no obligations of confidentiality to Holdings, any
Parent Entity, the Borrower or any other Loan Party) and shall not reveal the
same other than to its directors, trustees, officers, employees and advisors
with a need to know and any numbering, administration or settlement service
providers or to any person that approves or administers the Loans on behalf of
such Lender (so long as each such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), except: (A) to the
extent necessary to comply with law or any legal process or the requirements of
any Governmental Authority, the National Association of Insurance Commissioners
or of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to, or examinations by, Governmental Authorities
or self-regulatory authorities, including the National Association of Insurance
Commissioners or the Financial Industry Regulatory Authority, Inc., (C) to its
parent companies, Affiliates or auditors (so long as each such person shall have
been instructed to keep the same confidential in accordance with this
Section 9.16), (D) in order to enforce its rights under any Loan Document in a
legal proceeding, (E) to any pledgee under Section 9.04(d) or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so


193



--------------------------------------------------------------------------------





long as such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16) and (F) to any direct or indirect contractual
counterparty in Hedging Agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 9.16); provided that, in the case of clauses (E) and (F), no
information may be provided to any Ineligible Institution or person who is known
to be acting for an Ineligible Institution.
Section 9.17    Platform; Borrower Materials. The Borrower hereby acknowledges
that (a)  the Administrative Agent and/or the Arrangers will make available to
the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on an Approved Electronic Platform), and (b) certain of the Lenders
may be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information (or, if Holdings is not at the time a public reporting
company, material information of a type that would not reasonably be expected to
be publicly available if Holdings was a public reporting company) with respect
to Holdings, the Borrower or its Subsidiaries or any of their respective
securities) (each, a “Public Lender”). The Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (i) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Arrangers, the
Co-Manager and the Lenders to treat such Borrower Materials as solely containing
information that is either (A) publicly available information or (B) not
material (although it may be sensitive and proprietary) with respect to
Holdings, the Borrower or its Subsidiaries or any of their respective securities
for purposes of United States Federal and state securities laws (provided,
however, that such Borrower Materials shall be treated as set forth in
Section 9.16, to the extent such Borrower Materials constitute information
subject to the terms thereof), (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Approved Electronic
Platform designated “Public Investor;” and (iv) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Approved
Electronic Platform not designated “Public Investor.”
Section 9.18    Release of Liens and Guarantees.
(a)    The Lenders and the other Secured Parties hereby irrevocably agree that
the Liens granted to the Collateral Agent by the Loan Parties on any Collateral
shall be automatically released: (i) in full upon the occurrence of the
Termination Date as set forth in Section 9.18(d) below; (ii) upon the
Disposition of such Collateral by any Loan Party to a person that is not (and is
not required to become) a Loan Party in a transaction not prohibited by this
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iii) to the extent that such Collateral comprises property
leased to a Loan Party, upon termination or expiration of such lease (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without further inquiry),
(iv) if the release of such Lien is approved, authorized or ratified in writing
by the Required Lenders (or such other percentage of the Lenders whose consent
may be required in accordance with Section 9.08), (v) to the extent that the
property constituting such Collateral is owned by any Guarantor, upon the
release of such Guarantor from its obligations under the Guarantee in accordance
with the Holdings Guarantee and Pledge Agreement, the U.S. Guarantee Agreement,
the Foreign Guarantee Agreement or clause (b) below (and the Collateral Agent
may rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry), (vi) as provided in
Section 8.11 (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request


194



--------------------------------------------------------------------------------





without further inquiry), and (vii) as required by the Collateral Agent to
effect any Disposition of Collateral in connection with any exercise of remedies
of the Collateral Agent pursuant to the Security Documents. Any such release
(other than pursuant to clause (i) above) shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those being released)
upon (or obligations (other than those being released) of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any Disposition, all of which shall continue to constitute part of the
Collateral except to the extent otherwise released in accordance with the
provisions of the Loan Documents.
(b)    In addition, (i) the Lenders and the other Secured Parties hereby
irrevocably agree that the Guarantors shall be automatically released from the
Guarantees upon consummation of any transaction not prohibited hereunder
resulting in such Subsidiary ceasing to exist or constitute a Subsidiary Loan
Party or otherwise becoming an Excluded Subsidiary (and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry), and (ii) immediately
prior to the consummation of a Qualified IPO, the Guarantee incurred by Holdings
of the Obligations shall automatically terminate and Holdings shall be released
from its obligations under the Loan Documents, shall cease to be a Loan Party
and any Liens created by any Loan Documents on any assets or Equity Interests
owned by Holdings shall automatically be released (unless, in each case,
Holdings shall elect in its sole discretion that such release of Holdings shall
not be effected).
(c)    The Lenders and the other Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Guarantor or Collateral pursuant to the
foregoing provisions of this Section 9.18 and to return to Holdings or the
Borrower all possessory collateral (including share certificates (if any)) held
by it in respect of any Collateral so released, all without the further consent
or joinder of any Lender or any other Secured Party. Any representation,
warranty or covenant contained in any Loan Document relating to any such
Collateral or Guarantor shall no longer be deemed to be made. In connection with
any release hereunder, the Administrative Agent and the Collateral Agent shall
promptly (and the Secured Parties hereby authorize the Administrative Agent and
the Collateral Agent to) take such action and execute any such documents as may
be reasonably requested by the Borrower and at the Borrower’s expense in
connection with the release of any Liens created by any Loan Document in respect
of such Subsidiary, property or asset; provided, that the Administrative Agent
shall have received a certificate of a Responsible Officer of the Borrower
containing such certifications as the Administrative Agent shall reasonably
request and any such release shall be without recourse to or warranty by the
Administrative Agent or Collateral Agent.
(d)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, on the Termination Date, all Liens granted to the Collateral
Agent by the Loan Parties on any Collateral and all obligations of the Borrower
and the other Loan Parties under any Loan Documents (other than such obligations
that expressly survive the Termination Date pursuant to the terms hereof) shall,
in each case, be automatically released and, upon request of the Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to evidence the release its security interest in all Collateral
(including returning to Holdings or the Borrower all possessory collateral
(including all share certificates (if any)) held by it in respect of any
Collateral), and to evidence the release of all obligations under any Loan
Document (other than such obligations that expressly survive the Termination
Date pursuant to the terms hereof), whether or not on the date of such release
there may be any (i) obligations in respect of any Secured Hedge Agreements or
any Secured Cash Management Agreements and (ii) any contingent indemnification
obligations or expense reimburse claims not then due; provided, that the
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower containing such certifications as the


195



--------------------------------------------------------------------------------





Administrative Agent shall reasonably request. Any such release of obligations
shall be deemed subject to the provision that such obligations shall be
reinstated if after such release any portion of any payment in respect of the
obligations guaranteed thereby shall be rescinded, avoided, or must otherwise be
restored or returned upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Borrower or any Guarantor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any Guarantor or any substantial part of
its property, or otherwise, all as though such payment had not been made. The
Borrower agrees to pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or the Collateral Agent (and their
respective representatives) in connection with taking such actions to release
security interest in all Collateral and all obligations under the Loan Documents
as contemplated by this Section 9.18(d).
(e)    Obligations of the Borrower or any of its Subsidiaries under any Secured
Cash Management Agreement or Secured Hedge Agreement (after giving effect to all
netting arrangements relating to such Secured Hedge Agreements) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed. No person
shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Hedge Agreement or
Secured Cash Management Agreement. For the avoidance of doubt, no release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under Secured Hedge
Agreements or any Secured Cash Management Agreements.
Section 9.19    Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).
Section 9.20    USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Beneficial Ownership Regulation and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act and the Beneficial Ownership Regulation.


196



--------------------------------------------------------------------------------





Section 9.21    Affiliate Lenders.
(a)    Each Lender who is an Affiliate of the Borrower, excluding (x) Holdings,
the Borrower and their respective Subsidiaries and (y) any Debt Fund Affiliate
Lender (each, an “Affiliate Lender”; it being understood that (x) neither
Holdings, the Borrower, nor any of their Subsidiaries may be Affiliate Lenders
and (y) Debt Fund Affiliate Lenders and Affiliate Lenders may be Lenders
hereunder in accordance with Section 9.04, subject in the case of Affiliate
Lenders, to this Section 9.21), in connection with any (i) consent (or decision
not to consent) to any amendment, modification, waiver, consent or other action
with respect to any of the terms of any Loan Document, (ii) other action on any
matter related to any Loan Document or (iii) direction to the Administrative
Agent, the Collateral Agent or any Lender to undertake any action (or refrain
from taking any action) with respect to or under any Loan Document, agrees that,
except with respect to any amendment, modification, waiver, consent or other
action (1) described in clauses (i), (ii), (iii) or (iv) of the first proviso of
Section 9.08(b) or (2) that adversely affects such Affiliate Lender (in its
capacity as a Lender) in a disproportionately adverse manner as compared to
other Lenders, such Affiliate Lender shall be deemed to have voted its interest
as a Lender without discretion in such proportion as the allocation of voting
with respect to such matter by Lenders who are not Affiliate Lenders. Each
Affiliate Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Affiliate Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliate
Lender and in the name of such Affiliate Lender, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this clause (a).
(b)    Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (1) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrower are not then present, (2) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives, (3) make or bring (or participate in, other
than as a passive participant in or recipient of its pro rata benefits of) any
claim, in its capacity as a Lender, against Administrative Agent, the Collateral
Agent or any other Lender with respect to any duties or obligations or alleged
duties or obligations of such Agent or any other such Lender under the Loan
Documents, (4) purchase any Term Loan if, immediately after giving effect to
such purchase, Affiliate Lenders in the aggregate would own Term Loans with an
aggregate principal amount in excess of 25% of the aggregate principal amount of
all Term Loans then outstanding or (5) purchase any Revolving Facility Loans or
Revolving Facility Commitments. It shall be a condition precedent to each
assignment to an Affiliate Lender that such Affiliate Lender shall have
(x) represented to the assigning Lender in the applicable Assignment and
Acceptance, and notified the Administrative Agent, that it is (or will be,
following the consummation of such assignment) an Affiliate Lender and that the
aggregate amount of Term Loans held by it giving effect to such assignments
shall not exceed the amount permitted by clause (4) of the preceding sentence
and (y) represented in the applicable Assignment and Acceptance that it is not
in possession of material non-public information (within the meaning of United
States federal and state securities laws) with respect to Holdings, the
Borrower, its Subsidiaries or their respective securities (or, if Holdings is
not at the time a public reporting company, material information of a type that
would not be reasonably expected to be publicly available if Holdings were a
public reporting company) that (A) has not been disclosed to the assigning
Lender or the Lenders generally (other than because any such Lender does not
wish to receive material non-public information with respect to Holdings, the
Borrower or its Subsidiaries) and (B) could reasonably be expected to have a
material effect upon, or otherwise be material to, the assigning Lender’s
decision make such assignment.


197



--------------------------------------------------------------------------------





Section 9.22    Agency of the Borrower for the Loan Parties. Each of the other
Loan Parties other than the Dutch Borrower hereby appoints the U.S. Borrower as
its agent for all purposes relevant to this Agreement and the other Loan
Documents, including the giving and receipt of notices and the execution and
delivery of all documents, instruments and certificates contemplated herein and
therein and all modifications hereto and thereto and, at the Borrower’s option,
the making of any payments under this Agreement.
Section 9.23    German Real Property. Notwithstanding any other provisions of
this Agreement to the contrary, each of the parties to this Agreement, and each
Secured Party by its acceptance of the benefits hereof, hereby agrees and
acknowledges that each Secured Party which is a non-German resident and is
neither a Secured Party which has its applicable lending office in Germany nor
is entitled to a complete exemption from German income taxes pursuant to the
“interest” (or any other) article of a tax treaty between Germany and the
country of residence or organization of such Secured Party shall not at any time
take the benefit, directly or indirectly, of any security interest in any real
estate located in Germany over which a security interest is granted to any
Collateral Agent for the benefit of the Secured Parties (or any of them) or in
any proceeds of enforcement in respect thereof (the “German Real Estate
Security”), in respect of its participation in the Obligations. It is further
hereby agreed that such Secured Party shall not at any time take the benefit,
directly or indirectly, of any additional right in respect of any other security
interest granted to the Collateral Agent for the benefit of the Secured Parties
(or any of them) pursuant to any Loan Document to compensate for such Secured
Party not having the benefit of any security interest in the German Real Estate
Security.
Section 9.24    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


198



--------------------------------------------------------------------------------





Section 9.25    Dutch Powers of Attorney. If any Dutch Loan Party is represented
by an attorney in connection with the signing and/or execution of any Loan
Document (including by way of accession to this Agreement or any other
agreement, deed or document referred to in or made pursuant to this Agreement),
it is hereby expressly acknowledged and accepted by the other parties to this
Agreement that the existence and extent of the attorney’s authority and the
effects of the attorney’s exercise or purported exercise of his or her authority
shall be governed by the laws of the Netherlands.
Section 9.26    Acknowledgement Regarding Any Supported QFCs.
(a)    To the extent that the Loan Documents provide support, through a
guarantee or otherwise, for Hedging Agreements or any other agreement or
instrument that is a QFC (such support “QFC Credit Support” and each such QFC a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regime”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):
(b)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
Section 9.27    Canadian Anti-Money Laundering Legislation.
(a)    The Borrowers acknowledge that, pursuant to CAML, the Lenders may be
required to obtain, verify and record information regarding Holdings, the
Borrowers, the Subsidiary Loan Parties, their respective Related Parties, any
direct or indirect parent entity thereof, the Transactions and any other
transactions contemplated hereby. The Borrowers shall promptly provide all such
information, including supporting documentation and other evidence, as may be
reasonably requested by any Lender or any Agent, in order to comply with any
applicable CAML, whether now or hereafter in existence.
(b)    If the Administrative Agent has ascertained the identity of any Borrower
or any authorized signatories of the Borrower for the purposes of applicable
CAML, then the Administrative Agent:


199



--------------------------------------------------------------------------------





(i)    shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable CAML;
and
(ii)    shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
(c)    Notwithstanding the preceding sentence, each of the Lenders agrees that
neither the Administrative Agent nor any other Agent has any obligation to
ascertain the identity of the Borrowers or any authorized signatories of the
Borrowers on behalf of any Lender, or to confirm the completeness or accuracy of
any information it obtains from any Borrower or any such authorized signatory in
doing so.
ARTICLE X    

Collection Allocation Mechanism
Section 10.01    Implementation of CAM.
(a)    On the CAM Exchange Date, (i) simultaneously with the automatic
conversions pursuant to clause (ii) below, the Lenders shall automatically and
without further act (and without regard to the provisions of Section 9.04 (but
which such provisions shall remain applicable following such exchange)) be
deemed to have exchanged interests in the Loans such that in lieu of the
interest of each Lender in each Loan as of such date (including such Lender’s
interest in the Obligations of each Loan Party in respect of each such Loan),
such Lender shall hold an interest in every one of the Loans (including the
Obligations of each Loan Party in respect of each such Loan), whether or not
such Lender shall previously have participated therein, equal to such Lender’s
CAM Percentage thereof and (ii) simultaneously with the deemed exchange of
interests pursuant to clause (i) above, the interests in the Loans to be
received in such deemed exchange shall, automatically and with no further action
required, be converted into the Dollar Equivalent, calculated as of such date,
of such amount and on and after such date all amounts accruing and owed to the
Lenders in respect of such Obligations shall accrue and be payable in Dollars at
the rate otherwise applicable hereunder. It is understood and agreed that the
CAM Exchange, in itself, will not affect the aggregate amount of the Obligations
owing by each of (1) the Domestic Subsidiary Loan Parties and (2) the Foreign
Subsidiary Loan Parties, on the CAM Exchange Date. Each Lender and each Loan
Party hereby consents and agrees to the CAM Exchange, and each Lender agrees
that the CAM Exchange shall be binding upon its successors and assigns and any
person that acquires a participation in its interests in any Loan. Each Loan
Party agrees from time to time to execute and deliver to the Administrative
Agent all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests of the Lenders after giving effect to the CAM Exchange, and
each Lender agrees to surrender any promissory notes originally received by it
in connection with its Loans hereunder to the Administrative Agent against
delivery of any promissory notes evidencing its interests in the Loans so
executed and delivered; provided, however, that the failure of any Loan Party to
execute or deliver or of any Lender to accept any such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange.
(b)    As a result of the CAM Exchange, upon and after the CAM Exchange Date,
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of the Obligations and each distribution made by an Agent pursuant to
any Security Document in respect of the Obligations, shall be distributed to the
Lenders pro rata in accordance with their respective CAM Percentages. Any direct
payment received by a Lender on or after the CAM Exchange Date, including by way
of set-off, in respect


200



--------------------------------------------------------------------------------





of an Obligation shall be paid over to the Administrative Agent for distribution
to the Lenders in accordance herewith.
[Signature Pages Follow]




201



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
HEXION INTERMEDIATE HOLDING 2, INC., as Holdings
By:
 
/s/  Mark D. Bidstrup
Name:
 
Mark D. Bidstrup
Title:
 
Senior Vice President and Treasurer



HEXION INC., as U.S. Borrower
By:
 
/s/  Mark D. Bidstrup
Name:
 
Mark D. Bidstrup
Title:
 
Senior Vice President and Treasurer



HEXION INTERNATIONAL COӦPERATIEF U.A., as Dutch Borrower
By:
 
/s/  A. W. M. Mertens
Name:
 
A. W. M. Mertens
Title:
 
Director

By:
 
/s/  P.R. van Heel
Name:
 
P.R. van Heel
Title:
 
Director










--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent and as a USD Term Lender and a Euro
Term Lender
By:
 
/s/  Peter S. Predun
Name:
 
Peter S. Predun
Title:
 
Executive Director
















